 

EXHIBIT 10.1 

 

 



 EXECUTION COPY

 

SEQUOIA RESIDENTIAL FUNDING, INC.

Depositor

  

 WELLS FARGO BANK, N.A.

 Master Servicer and Securities Administrator

 

and

  

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB

 Trustee



 

 



 

POOLING AND SERVICING AGREEMENT

 

dated as of September 1, 2012

 



 



 

SEQUOIA MORTGAGE TRUST 2012-4

 

 

 

 

TABLE OF CONTENTS

 



ARTICLE I DEFINITIONS 8     Section 1.01 Definitions 8 Section 1.02 Calculations
Respecting Mortgage Loans 31     ARTICLE II DECLARATION OF TRUST; ISSUANCE OF
CERTIFICATES 31       Section 2.01 Creation and Declaration of Trust Fund;
Conveyance of Mortgage Loans 31 Section 2.02 Acceptance of Trust Fund by
Trustee; Review of Documentation for Trust Fund 32 Section 2.03 Representations
and Warranties of the Depositor 33 Section 2.04 Discovery of Seller Breach;
Repurchase of Mortgage Loans 34 Section 2.05 Obligations in Respect of Alleged
Breach of Originator Representations and Warranties 35 Section 2.06 Intention of
Parties 38 Section 2.07 Controlling Holder Assumption of Purchase Agreement and
Servicing Agreement Rights 39     ARTICLE III THE CERTIFICATES 41       Section
3.01 The Certificates 41 Section 3.02 Registration 41 Section 3.03 Transfer and
Exchange of Certificates 41 Section 3.04 Cancellation of Certificates 45 Section
3.05 Replacement of Certificates 45 Section 3.06 Persons Deemed Owners 46
Section 3.07 Temporary Certificates 46 Section 3.08 Appointment of Paying Agent
46 Section 3.09 Book-Entry Certificates 46     ARTICLE IV ADMINISTRATION OF THE
TRUST FUND 48       Section 4.01 Custodial Accounts; Distribution Account 48
Section 4.02 Reports to Trustee and Certificateholders 49 Section 4.03 Rule
17g-5 Compliance 51 Section 4.04 Rule 15Ga-1 Compliance 53     ARTICLE V
DISTRIBUTIONS TO HOLDERS OF CERTIFICATES 53       Section 5.01 Distributions
Generally 53 Section 5.02 Distributions From the Distribution Account 54 Section
5.03 Allocation of Losses 55 Section 5.04 Servicer Obligations 56 Section 5.05
Advances by Master Servicer 56 Section 5.06 Master Servicer Compensating
Interest Payments 57     ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES
ADMINISTRATOR; EVENTS OF DEFAULT 57       Section 6.01 Duties of Trustee and the
Securities Administrator 57 Section 6.02 Certain Matters Affecting the Trustee
and the Securities Administrator 59 Section 6.03 Trustee and Securities
Administrator Not Liable for Certificates 61 Section 6.04 Trustee and Securities
Administrator May Own Certificates 61 Section 6.05 Eligibility Requirements for
Trustee and Securities Administrator 61 Section 6.06 Resignation and Removal of
Trustee and the Securities Administrator 62 Section 6.07 Successor Trustee and
Successor Securities Administrator 63 Section 6.08 Merger or Consolidation of
Trustee or Securities Administrator 63 Section 6.09 Appointment of Co-Trustee,
Separate Trustee or Custodian 64 Section 6.10 Authenticating Agents 65


 





2

 

 



Section 6.11 Indemnification of the Trustee, the Securities Administrator and
the Master Servicer 66 Section 6.12 Fees and Expenses of the Securities
Administrator, the Certificate Registrar, the Paying Agent, Authenticating
Agent, the Trustee and the Custodian 67 Section 6.13 Collection of Monies 67
Section 6.14 Events of Default; Trustee to Act; Appointment of Successor 67
Section 6.15 Additional Remedies of Trustee Upon Event of Default 71 Section
6.16 Waiver of Defaults 71 Section 6.17 Notification to Holders 71 Section 6.18
Directions by Certificateholders and Duties of Trustee During Event of Default
72 Section 6.19 Action Upon Certain Failures of the Master Servicer and Upon
Event of Default 72 Section 6.20 Preparation of Tax Returns and Other Reports 72
Section 6.21 Reporting to the Commission 73 Section 6.22 Annual Statements of
Compliance 77 Section 6.23 Annual Assessments of Compliance 78 Section 6.24
Accountant’s Attestation 79 Section 6.25 Intention of the Parties and
Interpretation; Indemnification 80     ARTICLE VII PURCHASE OF MORTGAGE LOANS
AND TERMINATION OF THE TRUST FUND 81       Section 7.01 Purchase of Mortgage
Loans; Termination of Trust Fund Upon Purchase or Liquidation of All Mortgage
Loans 81 Section 7.02 Procedure Upon Redemption and Termination of Trust Fund 81
Section 7.03 Additional Trust Fund Termination Requirements 82     ARTICLE VIII
RIGHTS OF CERTIFICATEHOLDERS 83       Section 8.01 Limitation on Rights of
Holders 83 Section 8.02 Access to List of Holders 83 Section 8.03 Acts of
Holders of Certificates 84     ARTICLE IX  ADMINISTRATION AND SERVICING OF
MORTGAGE LOANS BY THE MASTER SERVICER 85       Section 9.01 Duties of the Master
Servicer; Enforcement of Servicer’s and Master Servicer’s Obligations 85 Section
9.02 Assumption of Master Servicing by Trustee 87 Section 9.03 Representations,
Warranties and Covenants of the Master Servicer 87 Section 9.04 Compensation to
the Master Servicer 89 Section 9.05 Merger or Consolidation 90 Section 9.06
Resignation of Master Servicer 90 Section 9.07 Assignment or Delegation of
Duties by the Master Servicer 90 Section 9.08 Limitation on Liability of the
Master Servicer and Others 91 Section 9.09 Indemnification; Third-Party Claims
91 Section 9.10 Master Servicer Fidelity Bond and Master Servicer Errors and
Omissions Insurance Policy 91     ARTICLE X REMIC ADMINISTRATION 92      
Section 10.01 REMIC Administration 92 Section 10.02 Prohibited Transactions and
Activities 94 Section 10.03 Indemnification With Respect to Prohibited
Transactions or Loss of REMIC Status 94 Section 10.04 REO Property 94


 



3

 



 

ARTICLE XI MISCELLANEOUS PROVISIONS 95       Section 11.01 Binding Nature of
Agreement; Assignment 95 Section 11.02 Entire Agreement 95 Section 11.03
Amendment 95 Section 11.04 Voting Rights 96 Section 11.05 Provision of
Information 96 Section 11.06 Governing Law 97 Section 11.07 Notices 97 Section
11.08 Severability of Provisions 99 Section 11.09 Indulgences; No Waivers 99
Section 11.10 Headings Not to Affect Interpretation 99 Section 11.11 Benefits of
Agreement 99 Section 11.12 Special Notices to the Rating Agencies 99 Section
11.13 Conflicts 100 Section 11.14 Counterparts 100 Section 11.15 No Petitions
101










 

ATTACHMENTS

 

Exhibit A Forms of Certificates Exhibit B Form of Residual Certificate Transfer
Affidavit (Transferee) Exhibit C Residual Certificate Transfer Affidavit
(Transferor) Exhibit D Form of Custodial Agreement Exhibit E-1 Form of Rule 144A
Transfer Certificate Exhibit E-2 Form of Purchaser’s Letter for Qualified
Institutional Buyer Exhibit F Form of Purchaser’s Letter for Institutional
Accredited Investor Exhibit G Form of ERISA Transfer Affidavit Exhibit H-1 List
of Purchase Agreements Exhibit H-2 List of Servicing Agreements Exhibit I
Additional Disclosure Notification Exhibit J Back-Up Certificate to Form 10-K
Certificate Exhibit K Servicing Criteria to Be Addressed in Assessment of
Compliance Exhibit L Additional Form 10-D Disclosure Exhibit M Additional Form
10-K Disclosure Exhibit N Additional Form 8-K Disclosure Exhibit O Form of
Certification for NRSROs and Depositor     Schedule A Mortgage Loan Schedule

 

4

 

 

This POOLING AND SERVICING AGREEMENT, dated as of September 1, 2012 (the
“Agreement”), by and among SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware
corporation, as depositor (the “Depositor”), CHRISTIANA TRUST, A DIVISION OF
WILMINGTON SAVINGS FUND SOCIETY, FSB, a federal savings bank, as trustee (the
“Trustee”), and WELLS FARGO BANK, N.A., a national banking association, in its
dual capacities as master servicer (the “Master Servicer”) and securities
administrator (the “Securities Administrator”).

 

PRELIMINARY STATEMENT

 

The Depositor has acquired the Mortgage Loans from the Seller and at the Closing
Date is the owner of the Mortgage Loans and related property being conveyed by
the Depositor to the Trustee hereunder for inclusion in the Trust Fund.  On the
Closing Date, the Depositor will acquire the Certificates from the Trustee as
consideration for the Depositor’s transfer to the Trust Fund of the Mortgage
Loans, and the other property constituting the Trust Fund.  The Depositor has
duly authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund.  All covenants and agreements made by the Seller in
the Mortgage Loan Purchase and Sale Agreement, each Purchase Agreement, each
Servicing Agreement and in this Agreement and by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee herein, with respect to
the Mortgage Loans and the other property constituting the Trust Fund, are for
the benefit of the Holders from time to time of the Certificates.  The
Depositor, the Master Servicer, the Securities Administrator and the Trustee are
entering into this Agreement, and the Trustee is accepting the Trust Fund
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

 

As provided herein, the Trustee, at the direction of the Securities
Administrator, shall elect that the Trust Fund be treated for federal income tax
purposes as comprising two real estate mortgage investment conduits (each, a
“REMIC” or, in the alternative, the “Lower-Tier REMIC” and the “Upper-Tier
REMIC,” respectively). Each Certificate, other than the Class R Certificate and
the Class LT-R Certificate, is hereby designated as a regular interest in the
Upper-Tier REMIC, as described herein. The Class R Certificate represents and is
hereby designated as the sole class of residual interest in the Upper-Tier
REMIC.

 

The Class LT-R Certificate evidences ownership of the sole class of residual
interest in the Lower-Tier REMIC (the “LT-R Interest”). The Lower-Tier REMIC
shall hold as its assets all property of the Trust Fund, other than the
interests in any REMIC formed hereby. Each Lower-Tier Interest other than the
LT-R Interest shall be uncertificated and is hereby designated as a regular
interest in the Lower-Tier REMIC and the LT-R Interest is hereby designated as
the sole Class of residual interest in the Lower-Tier REMIC.

 

The Upper-Tier REMIC shall hold as its assets all of the Lower-Tier Interests
other than the LT-R Interest.

 

5

 

 

The Lower-Tier REMIC Interests

 

The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Lower-Tier Interests:

 

Lower-Tier
REMIC Interest
Designation     Interest Rate   Initial Class
Principal
Amount   Corresponding
Class of
Certificate(s) LT-A   (1)   (2)   A-1, A-2, A-3, A-IO1, A-IO2, A-IO3 LT-B1   (1)
  (2)   B-1 LT-B2   (1)   (2)   B-2 LT-B3   (1)   (2)   B-3 LT-B4   (1)   (2)  
B-4 LT-B5   (1)   (2)   B-5 LT-R   (3)   (3)   N/A

 

(1)       The interest rate with respect to any Distribution Date (and the
related Accrual Period) for this Lower-Tier Interest shall be a per annum rate
equal to the Net WAC Rate for such Distribution Date.

 

(2)       This interest shall have an initial class principal amount equal to
the aggregate Initial Class Principal Amount of its Corresponding Class(es) of
Certificates (other than any interest-only certificates).

 

(3)       The LT-R Interest is the sole class of residual interest in the
Lower-Tier REMIC and does not have a principal amount or bear interest.

 

On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Lower-Tier Interests based on the interest rates described above. On each
Distribution Date, Interest Shortfalls shall be allocated to each Lower-Tier
Interest to the same extent that such Interest Shortfalls are allocated to the
related Class of Upper-Tier Interests.

 

On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Lower-Tier Interests as follows:

 

(i)        first, to the Lower-Tier Interest LT-A, until its Class Principal
Amount equals the aggregate Class Principal Amount of the Class A-1, Class A-2
and Class A-3 Certificates immediately after taking account of the distributions
to such Classes of Certificates pursuant to Section 5.02;

 

(ii)     second, to the LT-B1 Interest until its Class Principal Amount equals
the Class Principal Amount of the Class B-1 Certificate immediately after taking
account of the distributions to such Class of Certificates pursuant to Section
5.02;

 

(iii)     third, to the LT-B2 Interest until its Class Principal Amount equals
the Class Principal Amount of the Class B-2 Certificate immediately after taking
account of the distributions to such Class of Certificates pursuant to Section
5.02;

 

6

 

 

(iv)        fourth, to the LT-B3 Interest until its Class Principal Amount
equals the Class Principal Amount of the Class B-3 Certificate immediately after
taking account of the distributions to such Class of Certificates pursuant to
Section 5.02;

 

(v)        fifth, to the LT-B4 Interest until its Class Principal Amount equals
the Class Principal Amount of the Class B-4 Certificate immediately after taking
account of the distributions to such Class of Certificates pursuant to Section
5.02;

 

(vi)       sixth, to the LT-B5 Interest until its Class Principal Amount equals
the Class Principal Amount of the Class B-5 Certificate immediately after taking
account of the distributions to such Class of Certificates pursuant to Section
5.02; and

 

(ix)        finally, to the LT-R Interest, any remaining amounts.

 

The Certificates and the Upper-Tier REMIC

 

The following table sets forth (or describes) the Class designation, Certificate
Interest Rate, initial Class Principal Amount (or initial Class Notional Amount)
and minimum denomination for each Class of Certificates comprising interests in
the Trust Fund created hereunder. The Class A-1, Class A-2, Class A-3, Class
A-IO1, Class A-IO2, Class A-IO3, Class B-1, Class B-2, Class B-3, Class B-4 and
Class B-5 Certificates represent regular interests in the Upper-Tier REMIC; the
Class R Certificate represents the sole class of residual interest in the
Upper-Tier REMIC; and the Class LT-R Certificate represents the sole class of
residual interest in the Lower-Tier REMIC and does not represent an interest in
the Upper Tier REMIC.

  

Class
Designation  Certificate
Interest Rate  Initial 
Class Principal
Amount or
Class Notional
Amount   Minimum
Denominations or
Percentage Interest  Class A-1  (1)  $100,000,000   $100,000  Class A-2  (2) 
$100,000,000   $100,000  Class A-3  (3)  $90,357,000   $100,000  Class A-IO1 
(4)   (5)   100% Class A-IO2  (6)   (7)  $1,000,000  Class A-IO3  (8)   (9) 
$1,000,000  Class B-1  Net WAC Rate  $9,709,000   $100,000  Class B-2  Net WAC
Rate  $5,482,000   $100,000  Class B-3  Net WAC Rate  $2,819,000   $100,000 
Class B-4  Net WAC Rate  $1,566,000   $100,000  Class B-5  Net WAC Rate 
$3,292,625   $100,000  Class R  Net WAC Rate   (10)   100%

 

 





(1) The Certificate Interest Rate of the Class A-1 Certificates will be an
annual rate equal to the lesser of (a) 3.500% and (b) the Net WAC Rate for such
Distribution Date. (2) The Certificate Interest Rate of the Class A-2
Certificates will be an annual rate equal to the lesser of (a) 3.000% and (b)
the excess, if any, of the Net WAC Rate over 0.500% (i.e., the Certificate
Interest Rate of the Class A-IO2 Certificates for such Distribution Date). (3)
The Certificate Interest Rate of the Class A-3 Certificates will be an annual
rate equal to the lesser of (a) 2.069% and (b) the excess, if any, of the Net
WAC Rate over 1.431% (i.e., the Certificate Interest Rate of the Class A-IO3
Certificates for such Distribution Date). (4) The Certificate Interest Rate of
the Class A-IO1 Certificates will be an annual rate equal to the excess, if any,
of the Net WAC Rate over 3.500%. (5) The Class A-IO1 Certificates are interest
only Certificates and for any Distribution Date the Class Notional Amount of the
Class A-IO1 Certificates is equal to the aggregate Class

 

7

 

 

  Principal Amount of the Class A-1, Class A-2 and Class A-3 Certificates
immediately before such Distribution Date.  The initial Class Notional Amount of
the Class A-IO1 Certificates is $290,357,000. (6) The Certificate Interest Rate
of the Class A-IO2 Certificates will be an annual rate equal to 0.500%. (7) The
Class A-IO2 Certificates are interest only Certificates and for any Distribution
Date the Class Notional Amount of the Class A-IO2 Certificates is equal to the
Class Principal Amount of the Class A-2 Certificates immediately before such
Distribution Date.  The initial Class Notional Amount of the Class A-IO2
Certificates is $100,000,000. (8) The Certificate Interest Rate of the Class
A-IO3 Certificates will be an annual rate equal to 1.431%. (9) The Class A-IO3
Certificates are interest only Certificates and for any Distribution Date the
Class Notional Amount of the Class A-IO3 Certificates is equal to the Class
Principal Amount of the Class A-3 Certificates immediately before such
Distribution Date.  The initial Class Notional Amount of the Class A-IO3
Certificates is $90,357,000. (10) Amounts allocated to the Class LT-R
Certificate pursuant to Sections 5.02(a)(xiii) and 5.02(d) shall be excluded
from the Available Distribution Amount for the Upper-Tier REMIC.

 

As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated Principal
Balance of $313,225,625.72.

 

In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator and the Trustee hereby agree as
follows.

  

ARTICLE I

DEFINITIONS

 

Section 1.01                  Definitions.  The following words and phrases,
unless the context otherwise requires, shall have the following meanings:

 

10-K Filing Deadline:  As defined in Section 6.21(b)(i) hereof.

  

Accepted Master Servicing Practices:  With respect to any Mortgage Loan, those
mortgage master servicing practices of prudent mortgage master servicing
institutions which master service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located.

 

Accountant:  A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.

 

Accountant’s Attestation:  As defined in Section 6.24.

 

Accrual Period:  With respect to any Distribution Date and for each Class of
Certificates, the calendar month preceding the month in which the Distribution
Date occurs.  Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months.

 

Acknowledgements:  The Assignment of Representations and Warranties Agreements
and the Assignment, Assumption and Recognition Agreements, each dated September
21, 2012, assigning rights under the Purchase Agreements and the Servicing
Agreements, respectively, from the Seller to the

 

8

 

 

Depositor and from the Depositor to the Trustee, for the benefit of the
Certificateholders, acknowledged by the Master Servicer, and providing certain
rights to the Controlling Holder.

 

Additional Form 10-D Disclosure:  As defined in Section 6.21(a)(i).

 

Additional Form 10-K Disclosure:  As defined in Section 6.21(b)(i).

 

Additional Servicer: Each affiliate of a Servicer that services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor or a
Servicer, who services 10% or more of the Mortgage Loans (measured by aggregate
Stated Principal Balance of the Mortgage Loans annually at the commencement of
the calendar year prior to the year in which an Item 1123 Certificate is
required to be delivered). For clarification purposes, the Master Servicer and
the Securities Administrator are Additional Servicers.

 

Advance:  The payments required to be made by the Master Servicer or the
applicable Servicer (other than Cenlar FSB) or the Servicing Administrator with
respect to any Distribution Date pursuant to this Agreement or the Servicing
Agreements, as applicable, the amount of any such payment being equal to the
aggregate of the payments of principal and interest (net of the Master Servicing
Fee and the applicable Servicing Fee) on the Mortgage Loans that were due on the
related Due Date and not received as of the close of business on the related
Determination Date, less the aggregate amount of any such delinquent payments
that the Master Servicer, the applicable Servicer (other than Cenlar FSB) or the
Servicing Administrator have determined would constitute Nonrecoverable Advances
if advanced.

 

Adverse REMIC Event:  Either (i) loss of status as a REMIC, within the meaning
of Section 860D of the Code, for any group of assets identified as a REMIC in
the Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Fund.

 

Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

 Aggregate Expense Rate:  The sum of the Master Servicing Fee Rate and the
applicable Servicing Fee Rate.

 

Aggregate Stated Principal Balance:  As to any Distribution Date, the aggregate
of the Stated Principal Balances for all Mortgage Loans that were outstanding as
of the most recent Due Date.

 

Aggregate Voting Interests:  The aggregate of the Voting Interests of all the
Certificates under this Agreement.

 

Agreement:  This Pooling and Servicing Agreement and all amendments and
supplements hereto.

 

Applicable Credit Support Percentage:  As to any Class of Subordinate
Certificates and any Distribution Date, the sum of the Class Subordination
Percentage of such Class and the aggregate of the Class Subordination
Percentages of all other Classes (if any) of Subordinate Certificates having
lower payment priorities than such Class.

 

Appraised Value:  With respect to any Mortgage Loan, the Appraised Value of the
related Mortgaged Property shall be the lesser of:  (i) the value (or the
Reconciled Market Value if more than one

 

9

 

 

appraisal is received) thereof as determined by a Qualified Appraiser at the
time of origination of the Mortgage Loan, and (ii) the purchase price paid for
the related Mortgaged Property by the Mortgagor with the proceeds of the
Mortgage Loan; provided, however, that in the case of a Refinancing Mortgage
Loan, such value (or the Reconciled Market Value if more than one appraisal is
received) of the Mortgaged Property is based solely upon the value determined by
an appraisal or appraisals made for the originator of such Refinancing Mortgage
Loan at the time of origination of such Refinancing Mortgage Loan by a Qualified
Appraiser.

 

Appraiser Independence Requirements: The Appraiser Independence Requirements
effective as of October 15, 2010, as amended and in effect from time to time.

 

Assessment of Compliance:  As defined in Section 6.23(a).

 

Authenticating Agent:  Any authenticating agent appointed by the Trustee
pursuant to Section 6.10 until any successor authenticating agent for the
Certificates is named, and thereafter  “Authenticating Agent” shall mean any
such successor.  The initial Authenticating Agent shall be the Securities
Administrator under this Agreement.

 

Authorized Officer:  Any Person who may execute an Officer’s Certificate on
behalf of the Depositor or the Servicing Administrator, as applicable.

 

Available Distribution Amount:  With respect to any Distribution Date, the sum
of the following amounts: (i) all scheduled payments of interest (net of the
Servicing Fees, the Servicing Administrator Fee and the Master Servicing Fee)
and principal due during the related Due Period, together with any Advances in
respect thereof; (ii) Insurance Proceeds received during the related Prepayment
Period; (iii) Liquidation Proceeds received during the related Prepayment Period
(net of unreimbursed expenses incurred in connection with a liquidation or
foreclosure and unreimbursed Advances and Servicing Advances, if any); (iv)
Subsequent Recoveries received during the related Prepayment Period; (v) all
Principal Prepayments, together with any accrued interest thereon, identified as
having been received on the Mortgage Loans during the related Prepayment Period,
plus any amounts received from the Servicers (other than Cenlar FSB), the
Servicing Administrator or the Master Servicer in respect of Prepayment Interest
Shortfalls on such Mortgage Loans; (vi) amounts received with respect to such
Distribution Date as the Substitution Amount and the Repurchase Price in respect
of a Deleted Mortgage Loan or a Mortgage Loan purchased by an Originator or the
Seller as of such Distribution Date as a result of a breach of a representation
or warranty; and (vii) the Clean-up Call Price paid by the Master Servicer to
purchase the Mortgage Loans and terminate the Trust Fund, if applicable; minus

 

(A) amounts applied to reimburse Advances and Servicing Advances previously made
and other amounts as to which the Servicers (other than Cenlar FSB) and the
Servicing Administrator are entitled to be reimbursed pursuant to the Servicing
Agreements; (B) amounts applied to reimburse Advances and Servicing Advances
previously made as to which the Master Servicer is entitled to be reimbursed
pursuant to this Agreement; and (C) the sum of all related fees, charges and
other costs, including indemnification amounts and costs of arbitration (other
than the Master Servicing Fee and amounts required to be paid by the Master
Servicer from the Master Servicing Fee) payable or reimbursable to the Master
Servicer, the Securities Administrator and the Trustee from the Trust Fund under
this Agreement and the Custodian under the Custodial Agreement, subject to an
aggregate maximum amount of $300,000 annually (per year from the Closing Date to
the first anniversary of the Closing Date and each subsequent anniversary year
thereafter) to be paid to such parties collectively, in the order claims for
payment of such amounts are received by the Securities Administrator; provided,
however, that if a claim is presented for an amount that, when combined with the
amount of prior claims paid during that year, would exceed $300,000, then only a
portion of such claim will be paid that will make the total amount paid during
that year equal to $300,000 and the excess remaining unpaid, together with any
additional claims received during that year, will be deferred until the
following anniversary year and if the total amount of such deferred claims
exceeds $300,000 then payment in such following anniversary year (and each
subsequent anniversary year as may be needed until such deferred claims are paid
in full) shall be apportioned among the Master Servicer, the

 

10

 

 

Securities Administrator, the Custodian and the Trustee, in proportion to the
aggregate amount of deferred claims submitted by such entity as of the last day
of the prior year; provided that, in no event will the aggregate amount
reimbursable to the Trustee exceed $100,000 annually (per year from the Closing
Date to the first anniversary of the Closing Date and each subsequent
anniversary year thereafter).

 

Back-Up Certificate:  As defined in Section 6.21(e).

 

Bankruptcy:  As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.

 

Bankruptcy Code:  The United States Bankruptcy Code, as amended.

 

Benefit Plan Opinion:  An Opinion of Counsel satisfactory to the Certificate
Registrar, the Depositor and the Trustee to the effect that any proposed
transfer will not (i) cause the assets of the Trust Fund to be regarded as plan
assets for purposes of the Plan Asset Regulations or (ii) give rise to any
fiduciary duty on the part of the Depositor or the Trustee.

 

Book-Entry Certificates:  Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”  As
of the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates:  Class A-1, Class A-2, Class A-3, Class A-IO1, Class A-IO2, Class
A-IO3, Class B-1, Class B-2 and Class B-3.

 

Book-Entry Termination:  As defined in Section 3.09(c).

 

Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banking institutions in the States of California,
Delaware, Maryland, Minnesota, Missouri or New York are authorized or obligated
by law or executive order to be closed or (iv) a day on which the New York Stock
Exchange or the Federal Reserve Bank of New York is closed.

 

Certificate:  Any one of the certificates signed by the Trustee and
authenticated by the Securities Administrator as Authenticating Agent in
substantially the forms attached hereto as Exhibit A.

 

Certificate Interest Rate:  With respect to each Class of Certificates and any
Distribution Date, the applicable per annum rate described in the Preliminary
Statement to this Agreement.

 

Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

 

Certificate Principal Amount:  With respect to any Certificate (other than the
Class A-IO1, Class A-IO2, Class A-IO3, Class R and Class LT-R Certificates) and
any Distribution Date, the maximum specified dollar amount of principal to which
the Holder thereof is then entitled hereunder, such amount being equal to the
initial principal amount set forth on the face of such Certificate, less (i) the
amount of all principal distributions previously made with respect to such
Certificate; (ii) the principal portion of all

 

11

 

 

Realized Losses previously allocated to such Certificate; and (iii) any
Certificate Writedown Amount previously allocated to such Certificate; provided,
however, that on any Distribution Date on which a Subsequent Recovery is
distributed, the Certificate Principal Amount of any Certificate then
outstanding to which a Certificate Writedown Amount or Realized Loss amount has
been applied will be increased sequentially, in order of seniority, by an amount
equal to the lesser of (A) the principal portion of any Certificate Writedown
Amount or Realized Loss amount previously allocated to that Certificate to the
extent not previously recovered and (B) the principal portion of any Subsequent
Recovery allocable to such Certificate after application (for this purpose) to
more senior Classes of Certificates pursuant to this Agreement; and provided
further that on any Distribution Date on which the Aggregate Stated Principal
Balance of the Mortgage Loans exceeds the aggregate Certificate Principal
Amount, such excess (including any excess attributable to the allocation of
Principal Forbearance Amounts) will be allocated to increase the Certificate
Principal Amount of any Certificate then outstanding to which a Certificate
Writedown Amount or Realized Loss amount has previously been allocated,
sequentially in order of seniority, up to the principal amount of such
Certificate Writedown Amount or Realized Loss to the extent not previously
recovered. The Class A-IO1, Class A-IO2, Class A-IO3, Class R and Class LT-R
Certificates are issued without Certificate Principal Amounts.

 

Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 3.02.  The Securities Administrator will
act as the initial Certificate Registrar.

 

Certificate Writedown Amount:  The amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Class A-IO1, Class
A-IO2, Class A-IO3, Class R and Class LT-R Certificates) on any Distribution
Date (after giving effect to distributions of principal and allocations of
Realized Losses on that Distribution Date) exceeds the Aggregate Stated
Principal Balance of the Mortgage Loans for the Distribution Date.

 

Certificateholder:  The meaning provided in the definition of “Holder.”

 

Certification:  As defined in the Custodial Agreement.

 

Civil Relief Act:  The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.

 

Class:  Collectively, Certificates bearing the same class designation.  In the
case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.

 

Class LT-R Certificate:  The Class LT-R Certificate executed by the Trustee and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed as Exhibit A and evidencing ownership of the LT-R Interest.

 

Class R Certificate:  The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Upper-Tier REMIC.

 

Class Notional Amount:  With respect to the Interest-Only Certificates, the
applicable class notional amount calculated as provided in the Preliminary
Statement to this Agreement.

 

Class Principal Amount: With respect to each Class of Certificates (other than
the Class A-IO1, Class A-IO2, Class A-IO3, Class R and Class LT-R Certificates),
the aggregate of the Certificate Principal Amounts of all Certificates of such
Class at the date of determination. With respect to any Lower-Tier Interest, the
initial Class Principal Amount as shown or described in the table set forth in
the Preliminary Statement to this Agreement for the Lower-Tier REMIC, as reduced
by principal distributed with respect to such Lower-Tier Interest and Realized
Losses or Certificate Writedown Amounts allocated to such Lower-Tier Interest at
the date of determination.

 

12

 

 

Class Subordination Percentage:  With respect to each Class of Subordinate
Certificates, for each Distribution Date, the percentage obtained by dividing
the Class Principal Amount of such Class prior to any distributions of
principal, allocations of Realized Losses or allocations of Certificate
Writedown Amounts on that Distribution Date by the aggregate of the Class
Principal Amounts of all Classes of Certificates (other than the Class A-IO1,
Class A-IO2, Class A-IO3, Class R and Class LT-R Certificates) prior to any
distributions of principal, allocations of Realized Losses or allocations of
Certificate Writedown Amounts on that Distribution Date.

 

Clean-up Call:  The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund on any date
on which the Aggregate Stated Principal Balance is less than 10% of the
Aggregate Stated Principal Balance as of the Cut-off Date, in accordance with
Section 7.01(d) of this Agreement.

 

Clean-up Call Price:  The price paid by the Master Servicer pursuant to
Section 7.01(d) of this Agreement, which is equal to the sum of (i) 100% of the
aggregate outstanding principal balance of the Mortgage Loans plus accrued
interest thereon, to, but not including, the first day of the month in which the
Clean-up Call Price is to be distributed and (ii) the fair market value of any
REO Property; provided, however, that such purchase price may be increased as is
necessary, as determined by the Depositor, to avoid disqualification of any
REMIC created under this Agreement as a REMIC.

 

Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.  As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.

 

Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

Closing Date:  September 21, 2012.

 

Code:  The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

 

Commission:  U.S. Securities and Exchange Commission.

  

Controlling Holder:  At any time, the Holder of the majority of the Class
Principal Amount of the Class B-5 Certificates or, if the Class Principal Amount
of the Class B-5 Certificates has been reduced to zero, the holder of the
majority of the Class Principal Amount of the Class B-4 Certificates. If the
Class Principal Amount of the Class B-4 Certificates has been reduced to zero,
then no entity will have any rights under this Agreement as a Controlling
Holder. Neither the Depositor nor the Seller shall be a Controlling Holder.

 

Cooperative Corporation:  The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.

 

Cooperative Loan:  Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.

 

Cooperative Property:  The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.

 

13

 

 

Cooperative Shares:  Shares issued by a Cooperative Corporation.

 

Corporate Trust Office:  With respect to the Trustee, the corporate trust office
of the Trustee located at 500 Delaware Avenue, 11th Floor, Wilmington, Delaware,
19801, Attention: Corporate Trust, or at such other address as the Trustee may
designate from time to time by notice to the Certificateholders, the Depositor,
the Master Servicer and the Securities Administrator or the principal corporate
trust office of any successor Trustee.  With respect to the
Certificate Registrar and presentment of Certificates for registration of
transfer, exchange or final payment, Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services Sequoia
Mortgage Trust 2012-4.

 

Corresponding Class of Certificates:  With respect to each Lower-Tier Interest,
the Class or Classes of Certificates appearing opposite such Lower-Tier
Interest, as described in the Preliminary Statement to this Agreement.

 

Current Interest:  With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the Class
Principal Amount or Class Notional Amount, as applicable, of such Class prior to
any distributions of principal, allocations of Realized Losses or allocations of
Certificate Writedown Amounts prior to such Distribution Date.

 

Custodial Accounts:  Each Custodial Account (other than an Escrow Account)
established and maintained by a Servicer pursuant to a Servicing Agreement with
respect to the Mortgage Loans.

 

Custodial Agreement:  The Custodial Agreement, dated as of September 1, 2012,
among the Depositor, the Seller, the Trustee, Wells Fargo Bank, N.A., as
Custodian and Wells Fargo Bank, N.A., as Master Servicer, as amended from time
to time.  A copy of the Custodial Agreement is attached hereto as Exhibit D.

 

Custodian:  A Person who is at any time appointed by the Trustee as a custodian
of all or a portion of the Mortgage Documents and the Trustee Mortgage Files and
listed on the Mortgage Loan Schedule as the Custodian of such Mortgage Documents
and Trustee Mortgage Files.  The initial Custodian is Wells Fargo Bank, N.A.

 

Cut-off Date:  September 1, 2012.

 

Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.

 

Defective Mortgage Loan:  The meaning specified in Section 2.04.

 

Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.

 

Definitive Certificate:  A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class B-4, Class
B-5, Class LT-R and Class R Certificates.

 

14

 

 

Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with a Purchase Agreement or
Servicing Agreement.

 

Delinquent:  Any Mortgage Loan with respect to which the Scheduled Payment due
on a Due Date is not received, based on the Mortgage Bankers Association method
of calculating delinquency.

 

Demand: As defined in Section 4.04(a).

 

Depositor:  Sequoia Residential Funding, Inc., a Delaware corporation having its
principal place of business in California, or its successors in interest.

 

Determination Date:  With respect to each Distribution Date, the 16th day of the
month in which such Distribution Date occurs, or, if such 16th day is not a
Business Day, the next succeeding Business Day; provided, however, that with
respect to a Servicer and such Servicer's Advance obligations pursuant to the
related Servicing Agreement, the Determination Date is the date set forth in the
related Servicing Agreement.

 

Disqualified Organization:  A “disqualified organization” as defined in Section
860E(e)(5) of the Code.

 

Distribution Account:  The separate Eligible Account created and maintained by
the Securities Administrator, on behalf of the Trustee, pursuant to Section
4.01.  Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Certificateholders for the uses and purposes set forth in this
Agreement.

 

Distribution Date:  The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in October 2012.

 

Distribution Date Statement:  As defined in Section 4.02.

 

Due Date:  With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the applicable
Servicing Agreement, exclusive of any days of grace.

 

Due Period:  As to any Distribution Date, the period beginning on the second day
of the calendar month preceding the month in which such Distribution Date
occurs, and ending on the first day of the calendar month in which such
Distribution Date occurs.

 

Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
each Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of each Rating Agency with respect to
long-term unsecured debt obligations at the time any amounts are held on deposit
therein. Eligible Accounts may bear interest, and may include, if otherwise
qualified under this definition, accounts maintained with the Trustee or the
Paying Agent.  If the rating of the short-term or long-term unsecured debt
obligations of the depository institution or trust company that maintains the
account or accounts is no longer in the highest rating category of each Rating
Agency with respect to short-term unsecured debt obligations or in one of the
two highest rating categories of each Rating Agency with respect to long-term
unsecured debt obligations, the funds on deposit therewith in connection with
this transaction shall be transferred to an Eligible Account within 30 days of
such downgrade.

 

Eligible Investments:  At any time, any one or more of the following obligations
and securities:

 

15

 

 

(i)       direct obligations of, and obligations fully guaranteed by the United
States of America or any agency or instrumentality of the United States of
America the obligations of which are backed by the full faith and credit of the
United States of America;

 

(ii)       (a)       demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category with respect to short-term obligations, in each case
at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)       commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by each Rating Agency at the time of such
investment; and

 

(vi)       any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;

 

provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying such instrument or if such
security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such instrument
or security is purchased at a price greater than par.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA-Qualifying Underwriting:  A best efforts or firm commitment underwriting
or private placement that meets the requirements of an Underwriter’s Exemption.

 

ERISA-Restricted Certificate:  The Class A-IO1, Class B-1, Class B-2 and Class
B-3 Certificates that have not been the subject of an ERISA-Qualifying
Underwriting, the Class B-4, Class B-5, Class R and Class LT-R Certificates and
any Class A-1, Class A-2, Class A-3, Class A-IO2 or Class A-IO3 Certificate

 

16

 

 

(or Class A-IO1, Class B-1, Class B-2 or Class B-3 Certificate that has been
underwritten) that does not satisfy the applicable rating requirement under the
Underwriter’s Exemption.

 

Escrow Account:  As defined in Section 1.01 of each Servicing Agreement.

 

Event of Default:  Any one of the conditions or circumstances enumerated in
Section 6.14.

 

Exception Report:  As defined in the Custodial Agreement.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

Fannie Mae:  Fannie Mae or any successor thereto.

 

FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.

 

FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.

 

Fitch:  Fitch, Inc., or any successor in interest.

 

Form 8-K Disclosure Information:  As defined in Section 6.21(c)(i).

 

Freddie Mac:  Freddie Mac, or any successor thereto.

 

Holder or Certificateholder:  The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or giving any consent pursuant to this Agreement,
any Certificate registered in the name of the Trustee, the Master Servicer, the
Securities Administrator or either Servicer, or any Affiliate thereof shall be
deemed not to be outstanding in determining whether the requisite percentage
necessary to take such action or effect such consent has been obtained, and, in
determining whether the Trustee shall be protected in taking such action or in
relying upon such consent, only Certificates which a Responsible Officer of the
Trustee actually knows to be so owned shall be disregarded.  The Trustee, the
Certificate Registrar and the Securities Administrator may request and
conclusively rely on certifications by the Master Servicer, the Securities
Administrator or either Servicer in determining whether any Certificates are
registered to an Affiliate of the Master Servicer, the Securities Administrator
or either Servicer.

 

HUD:  The United States Department of Housing and Urban Development, or any
successor thereto.

 

Independent:  When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X.  When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.

 

Insurance Policy:  With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.

 

17

 

 

Insurance Proceeds:  Proceeds paid by any Insurance Policy (excluding proceeds
required to be applied to the restoration and repair of the related Mortgaged
Property or released to the Mortgagor), in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.

 

Insured Expenses:  Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.

 

Interest Distribution Amount:  For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls,
which shall be allocated to each Class on a pro rata basis based on the amount
of Current Interest payable to each such Class.  

 

Interest-Only Certificates:  The Class A-IO1, Class A-IO2 and Class A-IO3
Certificates.

 

Interest Shortfall:  As to any Class of Certificates and any Distribution Date,
the amount by which (i) the Interest Distribution Amount for such Class on all
prior Distribution Dates exceeds (ii) amounts distributed in respect of interest
to such Class on prior Distribution Dates.

  

Item 1123 Certificate:  As defined in Section 6.22.

 

KBRA:  Kroll Bond Rating Agency, Inc., or any successor in interest.

 

Latest Possible Maturity Date:  The Distribution Date occurring in September
2042.

 

Liquidated Mortgage Loan:  With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which, prior to the close of
business on the Business Day immediately preceding the Due Date, the applicable
Servicer has determined that all recoverable Liquidation Proceeds and Insurance
Proceeds have been received.

 

Liquidation Proceeds:  All cash amounts, including Insurance Proceeds, received
in connection with the partial or complete liquidation of defaulted Mortgage
Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other net proceeds received in connection with the disposition
of an REO Property.

 

Loan-To-Value Ratio:  With respect to any Mortgage Loan and as to any date of
determination, the fraction (expressed as a percentage) the numerator of which
is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.

 

Lower-Tier Interest:  Any one of the interests in the Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.

 

Lower-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 

LT-R Interest:  The residual interest in the Lower-Tier REMIC, as described in
the Preliminary Statement to this Agreement.

 

Master Servicer:  Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any successor in interest, or if any successor master servicer shall be
appointed as herein provided, then such successor master servicer.

 

18

 

 

Master Servicer Compensating Interest Payment:  As to any Distribution Date and
the Master Servicer, the lesser of (1) the Master Servicing Fee for such date
and (2) any Prepayment Interest Shortfalls for such date (to the extent such
Prepayment Interest Shortfalls are required to be paid but are not actually paid
by the Servicers (other than Cenlar FSB) or the Servicing Administrator as a
Servicer Compensating Interest Payment).

 

Master Servicing Fee:  With respect to any Distribution Date, an amount equal to
the product of one-twelfth of the Master Servicing Fee Rate and the Stated
Principal Balance of each Mortgage Loan as of the first day of the related Due
Period.

 

Master Servicing Fee Rate:  0.03% per annum.

 

Master Servicing Transfer Costs:  All reasonable costs and expenses incurred by
the Trustee in connection with the appointment of a successor master servicer
and the transfer of master servicing from a predecessor master servicer,
including, without limitation, any reasonable costs or expenses associated with
the identification and engagement of a successor master servicer, the
documentation of the assumption of master servicing by the successor master
servicer, the complete transfer of all master servicing data and the completion,
correction or manipulation of such master servicing data as may be required by
the Trustee or the successor master servicer to correct any errors or
insufficiencies in the master servicing data or otherwise to enable the Trustee
or other successor master servicer to master service the Mortgage Loans properly
and effectively.

 

Moody’s:  Moody’s Investors Service, Inc., or any successor in interest.

 

Mortgage:  A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto.

 

Mortgage Documents:  With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.

 

Mortgage Loan:  A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.

 

Mortgage Loan Purchase and Sale Agreement:  The mortgage loan purchase and sale
agreement, dated as of September 21, 2012, between the Seller and the Depositor.

 

Mortgage Loan Schedule:  The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended by the Depositor or
the Servicers from time to time to reflect the addition of Qualified Substitute
Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust
Fund. 

 

Mortgage Note:  The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.

  

Mortgaged Property:  The underlying property securing a Mortgage Loan which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.

 

Mortgage Rate:  As to any Mortgage Loan and any Distribution Date, the annual
rate of interest borne by the related Mortgage Note as of the related Due Date,
taking into account any Servicing Modification or other amendments to the
Mortgage Note.

 

19

 

 

Mortgagor:  The obligor on a Mortgage Note.

 

Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, related Servicing Fees, Servicing
Administrator Fees and/or Master Servicing Fees and any other accrued and unpaid
servicing fees received and retained in connection with the liquidation of such
Mortgage Loan or Mortgaged Property.

 

Net Mortgage Rate:  With respect to any Mortgage Loan and any Distribution Date,
the related Mortgage Rate as of the Due Date in the month preceding the month of
such Distribution Date reduced by the Aggregate Expense Rate.

 

Net Prepayment Interest Shortfall:  With respect to any Mortgage Loan and any
Distribution Date, the amount by which any Prepayment Interest Shortfall for the
related Due Period exceeds the amount of Master Servicer Compensating Interest
Payment paid by the Master Servicer and Servicer Compensating Interest Payment
paid by the applicable Servicer (other than Cenlar FSB) and/or the Servicing
Administrator in respect of such shortfall for such Due Period.

  

Net WAC Rate:  With respect to (any Distribution Date, the weighted average of
the Net Mortgage Rates of the Mortgage Loans as of the first day of the related
Due Period, weighted on the basis of their Stated Principal Balances.

 

Non-Book-Entry Certificate:  Any Certificate other than a Book-Entry
Certificate.

 

Non-permitted Foreign Holder:  As defined in Section 3.03(f).

 

Nonrecoverable Advance:  Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer, a Servicer (other
than Cenlar FSB) and/or the Servicing Administrator (as certified in an
Officer’s Certificate of the Master Servicer, a Servicer (other than Cenlar FSB)
and/or the Servicing Administrator, as applicable), which in the good faith
judgment of such party, shall not be ultimately recoverable by such party from
the related Mortgagor, related Liquidation Proceeds or otherwise.

 

Non-Upper-Tier REMIC:  As defined in Section 10.01(d).

 

Non-U.S. Person:  Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

Notional Amount:  With respect to an Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.

 

NRSRO:  Any nationally recognized statistical rating organization for purposes
of Rule 17g-5 under the Exchange Act.

 

NRSRO Certification:  A certification in the form of Exhibit O hereto.

 

Officer’s Certificate:  (a) With respect to the Depositor, a certificate signed
by two Authorized Officers of the Depositor, (b) with respect to the Master
Servicer or the Securities Administrator, a certificate signed by the Chairman
of the Board, any Vice Chairman, the President, any Vice President or any
Assistant Vice President of the Master Servicer or the Securities Administrator,
(c) with respect to a Servicer, a certificate signed by the Chairman of the
Board, the Vice Chairman of the Board, the President,

 

20

 

 

a Managing Director, a Vice President (however denominated), an Assistant Vice
President, the Treasurer, the Secretary, one of the Assistant Treasurers or
Assistant Secretaries of a Servicer, or any other duly authorized officers or
agents of a Servicer and (d) with respect to the Servicing Administrator, a
certificate signed by an Authorized Officer of the Servicing Administrator, and
in each case delivered to the Trustee, the Securities Administrator or the
Master Servicer, as required hereby.

 

Opinion of Counsel:  A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any such opinion of
counsel concerning the transfer of any Residual Certificate or concerning
certain matters with respect to ERISA or the taxation, or the federal income tax
status, of each REMIC.

 

Original Applicable Credit Support Percentage:  With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:

 

Class B-1   7.30% Class B-2   4.20% Class B-3   2.45% Class B-4   1.55% Class
B-5   1.05%

 

Original Subordinate Class Principal Amount:  The aggregate of the Class
Principal Amounts of the Classes of Subordinate Certificates as of the Closing
Date.

 

Originator:  Each of American Pacific Mortgage Corporation, Benchmark Bank, Cole
Taylor Bank, Colonial Savings, F.A., Cornerstone Mortgage Company, Embrace Home
Loans, Inc., Evergreen Moneysource Mortgage Company dba Evergreen Home Loans,
First Choice Loan Services, Inc., First Republic Bank, Flagstar Capital Markets
Corporation, Franklin American Mortgage Company, Fremont Bank, Fulton Bank,
National Association, GuardHill Financial Corporation, Guild Mortgage Company,
The Huntington National Bank, Megastar Financial Corporation, Monarch Bank, PHH
Mortgage Corporation, Plaza Home Mortgage, Incorporated, PrimeLending, a
PlainsCapital Company, Provident Savings Bank, Simonich Corporation, dba Bank of
Commerce Mortgage, Sterling Savings Bank, Stifel Bank and Trust, Umpqua Bank,
United Shore Financial Services, LLC and Wintrust Mortgage, a division of
Barrington Bank and Trust Company, N.A., each as seller under the related
Purchase Agreement, and any successor thereto.

 

Paying Agent:  Any paying agent appointed pursuant to Section 3.08.  The initial
Paying Agent shall be the Securities Administrator under this Agreement.

 

Percentage Interest:  With respect to any Certificate, its percentage interest
in the undivided beneficial ownership interest in the Trust Fund evidenced by
all Certificates of the same Class as such Certificate.  With respect to any
Certificate, other than an Interest-Only Certificate, if applicable, or the
Class R Certificates and the Class LT-R Certificates, the Percentage Interest
evidenced thereby shall equal the initial Certificate Principal Amount thereof
divided by the initial Class Principal Amount of all Certificates of the same
Class.  With respect to each of the Class R Certificates and the Class LT-R
Certificates, the Percentage Interest evidenced thereby shall be as specified on
the face thereof, or otherwise, be equal to 100%.  With respect to an
Interest-Only Certificate, the Percentage Interest evidenced thereby shall equal
its initial Notional Amount as set forth on the face thereof divided by the
initial Class Notional Amount of such Class.

 

Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

21

 

 

Plan:  An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.

 

Plan Asset Regulations:  The U.S. Department of Labor regulations set forth in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. 

 

Prepayment Interest Shortfall:  With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by the related Mortgagor in
connection with a Principal Prepayment on the Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.

 

Prepayment Period:  With respect to each Mortgage Loan serviced by Cenlar FSB
and (i) each Distribution Date other than the first Distribution Date, the
period commencing on the 15th day of the month preceding the month in which the
Distribution Date occurs through the 14th day of the month in which the
Distribution Date occurs and (ii) the first Distribution Date, the period
commencing September 1, 2012 through October 14, 2012. With respect to each
Mortgage Loan serviced by First Republic Bank and any Distribution Date, the
calendar month preceding the month in which the Distribution Date occurs. With
respect to each Mortgage Loan serviced by PHH Mortgage Corporation and any
Distribution Date, the period commencing on the 2nd day of the month preceding
the month in which the Distribution Date occurs through the 1st day of the month
in which the Distribution Date occurs.

 

Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.

 

Principal Distribution Amount:  With respect to any Distribution Date, the sum
of (a) the principal portion of each Scheduled Payment (before taking into
account any Deficient Valuations or Debt Service Reductions) due on the related
Due Date, whether or not received, (b) the principal portion of each Principal
Prepayment made by a Mortgagor during the related Prepayment Period; (c) the
principal portion of each other unscheduled collection, including any Subsequent
Recoveries, Insurance Proceeds and Net Liquidation Proceeds (other than with
respect to any Mortgage Loan that became a Liquidated Mortgage Loan during the
related Prepayment Period) received during the related Prepayment Period;
(d) that portion of the Repurchase Price representing principal of any Mortgage
Loans repurchased by an Originator or the Seller in accordance with a Purchase
Agreement or by the Seller in accordance with Section 2.04 herein, in each case
to the extent received during the related Prepayment Period; (e) the principal
portion of any related Substitution Amount received during the related
Prepayment Period; and (f) on the Distribution Date on which the Trust Fund is
to be terminated pursuant to Article VII hereof, that portion of the Clean-up
Call Price in respect of principal.

 

Principal Forbearance Amount:  With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan, if any, that has been deferred and that does not accrue interest.

 

Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan that is received in advance of its scheduled Due Date and
that is not accompanied by an amount of interest representing scheduled interest
due on any date or dates in any month or months subsequent to the month of
prepayment.

 

Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

Proprietary Lease:  With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.

 

22

 

 

Prospectus:  The prospectus supplement dated September 20, 2012 and the
accompanying prospectus dated September 13, 2012, relating to the Class A-1,
Class A-2, Class A-3, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1, Class
B-2 and Class B-3 Certificates, together with any supplement thereto.

 

Purchase Agreement: Each agreement listed on Exhibit H-1, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.

 

Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Appraiser Independence Requirements) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.

 

Qualified Substitute Mortgage Loan:  A mortgage loan substituted by an
Originator or the Seller, as applicable, for a Deleted Mortgage Loan in
accordance with the applicable Purchase Agreement or the Mortgage Loan Purchase
and Sale Agreement, as applicable, which must, on the date of such substitution,
(a) have an outstanding principal balance, after deduction of all scheduled
payments due in the month of substitution (or in the case of a substitution of
more than one mortgage loan for a Deleted Mortgage Loan, an aggregate principal
balance), not in excess of the Stated Principal Balance of the Deleted Mortgage
Loan (the amount of any shortfall will be paid by the Originator or the Seller,
as applicable, and distributed to Trust Fund in the month of substitution), (b)
have a Mortgage Rate not less than, and not more than one percentage point
greater than, the Mortgage Rate of the Deleted Mortgage Loan, (c) have a
remaining term to maturity not greater than (and not more than one year less
than) that of the Deleted Mortgage Loan, (d) have a Loan-to-Value Ratio at
origination no greater than that of the Deleted Mortgage Loan and (e) comply as
of the date of substitution with each representation and warranty relating to
the Mortgage Loans set forth in the applicable Purchase Agreement.

 

Rating Agency:  Each of Fitch, KBRA and Moody’s; provided, however, that
references to a “Rating Agency” as used in the definition of “Eligible Account”
and “Eligible Investments” shall not include KBRA unless KBRA rates the
applicable entity or investment.

 

Rating Agency Information:  The notices, information, reports, certifications
and oral and written statements required to be provided to each Rating Agency
pursuant to this Agreement or Rule 17g-5 under the Exchange Act.

 

Realized Loss:  (a) With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan plus accrued interest) as of the date of such liquidation, equal to (i) the
unpaid principal balance of the Liquidated Mortgage Loan as of the date of such
liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to
which interest was last paid by the borrower to Certificateholders up to the Due
Date in the month in which Liquidation Proceeds are required to be distributed
on the Stated Principal Balance of such Liquidated Mortgage Loan from time to
time, minus (iii) the Net Liquidation Proceeds received during the month in
which such liquidation occurred, to the extent not previously applied as
recoveries of interest at the Net Mortgage Rate and to principal of the
Liquidated Mortgage Loan;

 

(b) with respect to each Mortgage Loan that has become the subject of a
Deficient Valuation, if the principal amount due under the related Mortgage Note
has been reduced, the difference between the principal balance of the Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation;

 

23

 

 

(c) with respect to each Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by the related Servicer and any Principal Forbearance Amount; and

 

(d) with respect to each Class of Certificates, the amount by which the Class
Principal Amount is reduced as a result of clauses (a), (b) or (c) above.

 

Reconciled Market Value:  The estimated market value of a Mortgaged Property or
REO Property as reasonably determined by the applicable Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with such Servicer's customary
servicing procedures.

 

Record Date:  For the first Distribution Date, the Closing Date. As to any other
Distribution Date, the last Business Day of the month preceding the month of
such Distribution Date.

 

Refinancing Mortgage Loan:  Any Mortgage Loan originated in connection with the
refinancing of an existing mortgage loan.

 

Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,631 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Relevant Servicing Criteria:  The Servicing Criteria applicable to each party,
as set forth on an exhibit to each Servicing Agreement and Exhibit K
hereto.  Multiple parties can have responsibility for the same Relevant
Servicing Criteria.  With respect to a Servicing Function Participant engaged by
the Master Servicer, the Securities Administrator or any Servicer, the term
“Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing
Criteria applicable to such parties.

 

Relief Act Shortfalls:  With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which (i)
interest collectible on such Mortgage Loan for the most recently ended calendar
month is less than (ii) interest accrued thereon for such month pursuant to the
Mortgage Note.

 

REMIC:  Each pool of assets in the Trust Fund designated as a REMIC as described
in the Preliminary Statement to this Agreement.

 

REMIC Provisions:  The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.

 

REO Property:  A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.

 

Reportable Event:  As defined in Section 6.21(c)(i).

 

Reporting Servicer:  As defined in Section 6.21(b)(i).

 

24

 

 

Repurchase Price: With respect to any Mortgage Loan and the applicable
Originator, the “Repurchase Price” as defined in the applicable Purchase
Agreement or Servicing Agreement or in the case of the Seller, the “Repurchase
Price” as defined in the Mortgage Loan Purchase and Sale Agreement.

 

Residual Certificate:  The Class LT-R Certificates and the Class R Certificates.

 

Responsible Officer:  With respect to any party, any officer in the corporate
trust, servicing or master servicing department or similar group of such party
with direct responsibility for the administration of this Agreement and also,
with respect to a particular matter related to this transaction, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

Restricted Certificate: Any Class B-4, Class B-5, Class R or Class LT-R
Certificate.

 

Rule 15Ga-1 Information: As defined in Section 4.04(a).

 

Rule 17g-5 Information Provider: The Securities Administrator.

 

Rule 17g-5 Website:  The website maintained by the Securities Administrator
pursuant to Section 4.03.

 

S&P:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, or any successor in interest.

 

Scheduled Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreements, shall give effect to any
related Debt Service Reduction, any Deficient Valuation and any Servicing
Modification that affects the amount of the monthly payment due on such Mortgage
Loan.

 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator, or any successor in interest,
or if any successor Securities Administrator shall be appointed as herein
provided, then such successor Securities Administrator. Wells Fargo Bank, N.A.
shall act as Securities Administrator for so long as it is Master Servicer under
this Agreement.

 

Seller:  Redwood Residential Acquisition Corporation, a Delaware corporation.

 

Senior Certificate:  Any one of the Class A-1, Class A-2, Class A-3, Class
A-IO1, Class A-IO2 and Class A-IO3 Certificates, as applicable.

 

Senior Percentage:  With respect to each Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the aggregate Class
Principal Amount of the Class A-1, Class A-2 and Class A-3 Certificates prior to
any distributions of principal, allocations of Realized Losses or allocations of
Certificate Writedown Amounts on such Distribution Date, and the denominator of
which is the Aggregate Stated Principal Balance of all of the Mortgage Loans as
of the preceding Distribution Date.

 

Senior Prepayment Percentage:  With respect to any Distribution Date occurring
before the Distribution Date in October 2017, 100%.  Except as provided herein,
the Senior Prepayment Percentage for any Distribution Date occurring in or after
October 2017 shall be as follows:

 

(i) in or after October 2017 to and including September 2018, the Senior
Percentage plus 70% of the Subordinate Percentage for that Distribution Date;

 

25

 

 

(ii) in or after October 2018 to and including September 2019, the Senior
Percentage plus 60% of the Subordinate Percentage for that Distribution Date;

 

(iii) in or after October 2019 to and including September 2020, the Senior
Percentage plus 40% of the Subordinate Percentage for that Distribution Date;

 

(iv) in or after October 2020 to and including September 2021, the Senior
Percentage plus 20% of the Subordinate Percentage for that Distribution Date;
and

 

(v) in or after October 2021, the Senior Percentage for that Distribution Date;

 

provided, however, that there shall be no reduction in the Senior Prepayment
Percentage (other than as a result of a reduction of the Senior Percentage) on
any Distribution Date unless the Step-Down Test is satisfied; and provided,
further, that if on any such Distribution Date on or after the Distribution Date
in October 2017, the Senior Percentage exceeds the initial Senior Percentage,
the Senior Prepayment Percentage for that Distribution Date shall again equal
100%.

 

If on any Distribution Date the allocation to the Class A-1, Class A-2 and Class
A-3 Certificates of Principal Prepayments and other amounts in the percentage
required above would reduce the aggregate Class Principal Amount of the Class
A-1, Class A-2 and Class A-3 Certificates to below zero, the Senior Prepayment
Percentage of those amounts for such Distribution Date shall be limited to the
percentage necessary to reduce the aggregate Class Principal Amount of the Class
A-1, Class A-2 and Class A-3 Certificates to zero.

 

Senior Principal Distribution Amount:  With respect to the Mortgage Loans and
any Distribution Date, the sum of:

 

(1)           the Senior Percentage of all amounts described in clause (a) of
the definition of “Principal Distribution Amount” for that Distribution Date;

 

(2)           the Senior Prepayment Percentage of the amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount”;

 

(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the lesser of:

 

(x)           Net Liquidation Proceeds allocable to principal received with
respect to that Mortgage Loan; and

 

(y)           the Senior Prepayment Percentage of the Stated Principal Balance
of that Mortgage Loan; and

 

(4)          any amounts described in clauses (1) through (3) above that remain
unpaid with respect to the Senior Certificates from prior Distribution Dates;

 

provided, however, that

 

(A)if on any Distribution Date the allocation to the Class A-1, Class A-2 and
Class A-3 Certificates of the Senior Principal Distribution Amount would reduce
the aggregate Class Principal Amount of those Certificates to below zero, the
distribution to such Classes of Certificates of the Senior Principal
Distribution Amount for such Distribution

 

26

 

 

Date shall be limited to the amount necessary to reduce the aggregate Class
Principal Amount of the Class A-1, Class A-2 and Class A-3 Certificates to zero;

 

(B)until the aggregate Class Principal Amount of the Class A-1, Class A-2 and
Class A-3 Certificates is reduced to zero, if on any Distribution Date the
aggregate of the Class Principal Amounts of the Subordinate Certificates is less
than or equal to 1.25% of the Stated Principal Balance of the Mortgage Loans as
of the Closing Date, the Senior Principal Distribution Amount for such
Distribution Date and each succeeding Distribution Date will include all
principal collections on the Mortgage Loans distributable on that Distribution
Date, and the Subordinate Principal Distribution Amount will be zero; and

 

(C)until the aggregate Class Principal Amount of the Class A-1, Class A-2 and
Class A-3 Certificates is reduced to zero, if on any Distribution Date, the
Subordinate Percentage for such Distribution Date is less than 7.30%, the Senior
Principal Distribution Amount for such Distribution Date will include all
principal collections on the Mortgage Loans distributable on that Distribution
Date, and the Subordinate Principal Distribution Amount will be zero.

 

Servicer:  Each Servicer under a Servicing Agreement.

 

Servicer Compensating Interest Payment:  As to any Distribution Date and any
Servicer (other than Cenlar FSB) and the Servicing Administrator, the lesser of
(1) the Servicing Fee for such Servicer (other than Cenlar FSB) or the aggregate
of Cenlar FSB’s Servicing Fee and the Servicing Administrator Fee (in the case
of the Servicing Administrator) for such date and (2) any Prepayment Interest
Shortfalls with respect to any Mortgage Loans serviced by such Servicer (or in
the case of the Servicing Administrator, the Mortgage Loans serviced by Cenlar
FSB) for such date.

 

Servicer Remittance Date:  As to any Mortgage Loan serviced by Cenlar FSB, the
20th day of each calendar month or, if such 20th day is not a Business Day, the
next succeeding Business Day, and as to any Mortgage Loan serviced by First
Republic Bank or PHH Mortgage Corporation, the 18th day of each calendar month
or, if such 18th day is not a Business Day, the next succeeding Business Day, in
each case commencing in October 2012.  

 

Servicing Administrator: Redwood Residential Acquisition Corporation, as
servicing administrator under the Cenlar FSB Servicing Agreement.

 

Servicing Administrator Fee:  As to any Distribution Date and each Mortgage Loan
serviced by Cenlar FSB, an amount equal to the difference, if positive, between
the Servicing Fee with respect to such Mortgage Loan and the servicing
compensation payable to Cenlar FSB under the applicable Servicing Agreement.

 

Servicing Advances:  As defined in the applicable Servicing Agreement.

 

Servicing Agreement:  Each agreement listed on Exhibit H-2, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.

 

Servicing Criteria:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.

 

Servicing Fee:  As to any Distribution Date and each Mortgage Loan, an amount
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
Stated Principal Balance of such Mortgage Loan as of the first day of the
related Due Period. The Servicing Fee payable with respect to the Mortgage

 

27

 

 

Loans serviced by Cenlar FSB will be allocated by Cenlar FSB between the
Servicing Administrator and Cenlar FSB as provided in the related Servicing
Agreement.

 

Servicing Fee Rate:   For each Servicer, a per annum rate equal to 0.25% or such
other rate as may be agreed to by the Master Servicer pursuant to Section
9.01(b) of this Agreement and the related Servicing Agreement; provided that,
with respect to each Mortgage Loan serviced by First Republic Bank, the
Servicing Fee Rate will be increased by the amount of any increase in the
Mortgage Rate for any such Mortgage Loan pursuant to the terms of the related
Mortgage Note due to the termination of an automatic debit or direct deposit
account; provided further, that the Master Servicer shall have no obligation to
confirm or verify any such increase in the Servicing Fee Rate for any such
Mortgage Loan serviced by First Republic Bank.

 

Servicing Function Participant:  Any Subservicer or Subcontractor, other than
each Servicer, the Servicing Administrator, the Master Servicer, the Securities
Administrator or the Trustee, that is participating in the servicing function
within the meaning of Regulation AB, unless such Person’s activities relate only
to 5% or less of the Mortgage Loans.

 

Servicing Modification:  Any reduction of the Mortgage Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the Stated Principal Balance
of a Mortgage Loan by adding to the Stated Principal Balance unpaid principal
and interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer of such Mortgage Loan, default is reasonably foreseeable in
accordance with the related Servicing Agreement.

 

Servicing Officer:  Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Master
Servicer by the Servicers on the Closing Date pursuant to the Servicing
Agreements, as such list may from time to time be amended.

 

Sponsor: RWT Holdings, Inc., a Delaware corporation.

 

Startup Day:  The day designated as such pursuant to Section 10.01(b) hereof.

 

Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
For the avoidance of doubt, the Stated Principal Balance of any Mortgage Loan
that has been prepaid in full or has become a Liquidated Mortgage Loan during
the related Prepayment Period shall be zero.

 

Step-Down Test:  As to any Distribution Date, the test will be satisfied if both
of the following conditions are met:

 

First, the aggregate outstanding principal balance of all Mortgage Loans 60 days
or more Delinquent (including Mortgage Loans in foreclosure, REO Property or
bankruptcy status) and all Mortgage Loans subject to a Servicing Modification
within the twelve months prior to that Distribution Date, averaged over the
preceding six month period, as a percentage of the aggregate Class Principal
Amount of the Subordinate Certificates on such Distribution Date (without giving
effect to any payments on such Distribution Date), does not equal or exceed 50%;
and

 

28

 

 

Second, cumulative Realized Losses with respect to the Mortgage Loans plus, with
respect to any Mortgage Loans that have been the subject of a Servicing
Modification, any interest due on such Mortgage Loans that has been written off
by the related Servicer, do not exceed (a) with respect to each Distribution
Date occurring in the period from October 2017 to and including September 2018,
20% of the Original Subordinate Class Principal Amount, (b) with respect to each
Distribution Date occurring in the period from October 2018 to and including
September 2019, 25% of the Original Subordinate Class Principal Amount, (c) with
respect to each Distribution Date occurring in the period from October 2019 to
and including September 2020, 30% of the Original Subordinate Class Principal
Amount, (d) with respect to each Distribution Date in the period from October
2020 to and including September 2021, 35% of the Original Subordinate Class
Principal Amount and (e) with respect to the Distribution Date occurring in
October 2021 and thereafter, 40% of the Original Subordinate Class Principal
Amount.

  

Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of any Servicer (or a
Subservicer of any Servicer), the Master Servicer or the Securities
Administrator.

 

Subordinate Certificate:  Any of the Class B-1, Class B-2, Class B-3, Class B-4
or Class B-5 Certificates.

 

Subordinate Class Percentage: As to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator
of which is the Class Principal Amount of such Class on such date, and the
denominator of which is the aggregate of the Class Principal Amounts of all
Classes of Subordinate Certificates on such date.

 

Subordinate Percentage:  With respect to any Distribution Date, the difference
between 100% and the Senior Percentage for such Distribution Date. The initial
Subordinate Percentage is 7.30%.

  

Subordinate Prepayment Percentage:  With respect to any Distribution Date, the
difference between 100% and the Senior Prepayment Percentage for that
Distribution Date.

 

Subordinate Principal Distribution Amount:  With respect to any Distribution
Date and the Mortgage Loans, an amount equal to the sum of:

 

(1)           the Subordinate Percentage of all amounts described in clause (a)
of the definition of “Principal Distribution Amount” for that Distribution Date;

 

(2)           the Subordinate Prepayment Percentage of all amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount” for that Distribution Date; and

 

(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the amount of the Net
Liquidation Proceeds allocated to principal received with respect thereto
remaining after application thereof pursuant to clause (3) of the definition of
“Senior Principal Distribution Amount” for that Distribution Date; and

 

(4)           any amounts described in clauses (1) through (3) above for any
previous Distribution Date that remain unpaid.

 

Notwithstanding the above, with respect to any Class of Subordinate Certificates
(other than the Class B-1 Certificates), if on any Distribution Date the sum of
the Class Subordination Percentage of such Class and the aggregate Class
Subordinate Percentages of all Classes of Subordinate Certificates which have
lower payment priorities than that Class is less than the Original Applicable
Credit Support Percentage for that Class, no distribution of principal will be
made to any such Classes on such Distribution Date. Instead, the

 

29

 

 

Subordinate Principal Distribution Amount on that Distribution Date will be
allocated among the more senior Classes of Subordinate Certificates, pro rata,
based on their respective Class Principal Amounts.

 

Notwithstanding the above, with respect to each Class of Subordinate
Certificates other than the Class B-1 Certificates, if on any Distribution Date
the Class Principal Amount of that Class and the aggregate of the Class
Principal Amounts of all Classes of Subordinate Certificates that have a lower
payment priority than that Class is less than or equal to 1.25% of the Stated
Principal Balance of the Mortgage Loans as of the Closing Date, the portion of
the Subordinate Principal Distribution Amount otherwise distributable to such
Class or Classes on such Distribution Date and each succeeding Distribution Date
will be allocated among the Subordinate Certificates with a higher payment
priority then entitled to principal, pro rata, based on their respective Class
Principal Amounts and any remaining Subordinate Principal Distribution Amount
will be included in the Senior Principal Distribution Amount for such
Distribution Date.

 

Until the aggregate Class Principal Amount of the Class A-1, Class A-2 and Class
A-3 Certificates is reduced to zero, if on any Distribution Date the aggregate
of the Class Principal Amounts of the Subordinate Certificates is less than or
equal to 1.25% of the Stated Principal Balance of the Mortgage Loans as of the
Closing Date, the Senior Principal Distribution Amount on such Distribution Date
and each succeeding Distribution Date will include all principal collections on
the Mortgage Loans distributable on that Distribution Date, and the Subordinate
Principal Distribution Amount will be zero.

 

In addition, until the aggregate Class Principal Amount of the Class A-1, Class
A-2 and Class A-3 Certificates is reduced to zero, if on any Distribution Date
the Subordinate Percentage for such Distribution Date is less than 7.30%, the
Senior Principal Distribution Amount for such Distribution Date will include all
principal collections on the Mortgage Loans distributable on that Distribution
Date, and the Subordinate Principal Distribution Amount will be zero.

 

Subsequent Recovery:  Any amount recovered by a Servicer (i) with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses relating to such Liquidated Mortgage Loan as well as any other
previously Liquidated Mortgage Loans) with respect to which a Realized Loss was
incurred after the liquidation or disposition of such Mortgage Loan or (ii) as a
Principal Forbearance Amount.

 

Subservicer:  Any Person that (i) services Mortgage Loans on behalf of any
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions that are
identified in Item 1122(d) of Regulation AB required to be performed under this
Agreement, any related Servicing Agreement or any sub-servicing agreement.

 

Substitution Amount:  For any month in which an Originator or the Seller
substitutes one or more Qualified Substitute Mortgage Loans for one or more
Deleted Mortgage Loans pursuant to a Purchase Agreement or the Mortgage Loan
Purchase and Sale Agreement, as applicable, the amount by which the aggregate
Repurchase Price of all such Deleted Mortgage Loans exceeds the aggregate Stated
Principal Balance of the Qualified Substitute Mortgage Loans, together with one
month's interest at the applicable Net Mortgage Rate.

 

Tax Matters Person:  With respect to each of the Lower Tier REMIC and the Upper
Tier REMIC, the “tax matters person” as specified in the REMIC Provisions which
shall initially be the party described as such in Section 10.01(k).

 

TIA:  The Trust Indenture Act of 1939, as amended, and the rules and regulations
thereunder.

 

TIA Applicability Determination: A determination by the Depositor, of which it
informs the Trustee, that the TIA applies to this Agreement or that
qualification under the TIA or any similar federal statute is required.

 

Trust Fund:  As defined in Section 2.01 herein.

 

30

 

 

Trustee:  Christiana Trust, a division of Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee, or any successor in
interest, or if any successor trustee or any co-trustee shall be appointed as
herein provided, then such successor trustee and such co-trustee, as the case
may be.

 

Trustee Mortgage Files:  With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee pursuant to the Custodial Agreement.

 

UCC:  The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.

  

Underwriter:  Barclays Capital Inc.

 

Underwriter’s Exemption:  Prohibited Transaction Exemption (“PTE”) FAN 04-03E,
as most recently amended and restated by PTE 2007-5 (72 Fed. Reg. 13130 (March
20, 2007)) or any substantially similar administrative exemption granted by the
U.S. Department of Labor to the Underwriters.

 

Underwriting Agreement:  The Underwriting Agreement, dated September 14, 2012,
among the Seller, the Depositor, Redwood Trust, Inc. and the Underwriter.

 

Upper-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 

Voting Interests:  The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement.  At all times during the term of this Agreement, 97.00% of all Voting
Interests shall be allocated to the Class A-1, Class A-2, Class A-3, Class B-1,
Class B-2, Class B-3, Class B-4 and Class B-5 Certificates in proportion to
their respective Certificate Principal Amounts.  At all times during the term of
this Agreement, 1.00% of all Voting Interests shall be allocated to the Class
A-IO1 Certificates, 1.00% of all Voting Interests shall be allocated to the
Class A-IO2 Certificates and 1.00% of all Voting Interests shall be allocated to
the Class A-IO3 Certificates.  Voting Interests shall be allocated among the
Certificates of each Class based on their Percentage Interests and no
Certificate with a principal amount equal to zero will have any voting
rights.  The Class R Certificates and Class LT-R Certificate shall not have any
voting rights.

 

Section 1.02            Calculations Respecting Mortgage Loans.

 

Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Securities
Administrator as supplied to the Securities Administrator by the Master
Servicer.  The Securities Administrator shall not be required to recompute,
verify or recalculate the information supplied to it by the Master Servicer or
any Servicer.

 

ARTICLE II

DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES

 

Section 2.01           Creation and Declaration of Trust Fund; Conveyance of
Mortgage Loans.

 

Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee, without recourse, subject to Sections 2.02 and 2.04, in trust,
all right, title and interest of the Depositor in and to the Trust Fund

 

31

 

 

consisting of: (i) the Mortgage Loans, including the Mortgage Notes, the
Mortgages, and the right to all payments of principal and interest received on
or with respect to the Mortgage Loans after the Cut-off Date (other than
Scheduled Payments due on or before such date), and all such payments due after
such date but received on or prior to such date and intended by the related
Mortgagors to be applied after such date; (ii) all of the Depositor’s right,
title and interest, if any, in and to all amounts from time to time credited to
and the proceeds of the Distribution Account, any Custodial Accounts or any
Escrow Account established with respect to the Mortgage Loans; (iii) with
respect to the Mortgage Loans, to the extent set forth in the Acknowledgements,
the Depositor’s rights under the Purchase Agreements and the Servicing
Agreements and all of the Depositor’s rights under the Mortgage Loan Purchase
and Sale Agreement; (iv) all of the Depositor’s right, title and interest, if
any, in REO Property and the proceeds thereof; (v) all of the Depositor’s rights
under any Insurance Policies related to the Mortgage Loans; and (vi) the
Depositor’s security interest in any collateral pledged to secure the Mortgage
Loans, including the Mortgaged Properties (collectively, the “Trust Fund”); and
the Trustee declares that, subject to the Custodian's review provided for in
Section 2.02, it has received and shall hold the Trust Fund, as trustee, in
trust, for the benefit and use of the Holders of the Certificates and for the
purposes and subject to the terms and conditions set forth in this Agreement,
and, concurrently with such receipt, has caused to be executed, authenticated
and delivered to or upon the order of the Depositor, in exchange for the Trust
Fund, all of the Certificates in the authorized denominations specified by the
Depositor pursuant to Section 3.01(b).

 

The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
of any obligation of the Depositor, the Seller or any other Person in connection
with the Mortgage Loans or any other agreement or instrument relating thereto
except as specifically set forth therein.

 

Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Trustee Mortgage Files and release of Mortgage
Documents, and preparation and delivery of the certifications relating to the
Trustee Mortgage Files shall be performed by the Custodian pursuant to the terms
and conditions of the Custodial Agreement. In addition, the Trustee is hereby
directed to execute, not in its individual capacity but solely as Trustee
hereunder, and deliver the Acknowledgements and the Custodial Agreement. The
Master Servicer, the Depositor, the Securities Administrator and the
Certificateholders (by their acceptance of such Certificates) acknowledge and
agree that the Trustee is executing and delivering the Custodial Agreement and
the Acknowledgements solely in its capacity as Trustee and not in its individual
capacity.

 

In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee's behalf, the Trustee
Mortgage Files.

 

Section 2.02          Acceptance of Trust Fund by Trustee; Review of
Documentation for Trust Fund. 

 

(a)           The Trustee, by execution and delivery hereof and the
below-referenced delivery to the Trustee of the Certification and Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Section 3.2 of the Custodial Agreement and the
exceptions set forth on the Exception Report.  The Custodian, on behalf of the
Trustee, will execute and deliver to the Trustee and the Depositor a
Certification and Exception Report on the Closing Date in the forms required by
the Custodial Agreement.

 

(b)           Within 270 days after the Closing Date, the Custodian, on behalf
of the Trustee, will, for the benefit of Holders of the Certificates, review
each related Trustee Mortgage File to ascertain that all required documents set
forth in the Custodial Agreement have been received and appear on their face to
conform with the requirements set forth in Sections 3.2 and 3.3 of the Custodial
Agreement.

 

32

 

 

(c)           Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.

 

(d)           Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.

 

(e)           Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Acknowledgements,
together with the Purchase Agreements, the Servicing Agreements and the Mortgage
Loan Purchase and Sale Agreement.

 

Section 2.03                Representations and Warranties of the Depositor.  

 

(a)           The Depositor hereby represents and warrants to the Trustee, for
the benefit of the Certificateholders, and to the Master Servicer and the
Securities Administrator, as of the Closing Date or such other date as is
specified, that:

 

(i)           the Depositor is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and has
full corporate power and authority to own its property, to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;

 

(ii)           the execution and delivery by the Depositor of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;

 

(iii)           the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;

 

(iv)           this Agreement has been duly executed and delivered by the
Depositor and, assuming due authorization, execution and delivery by the
Trustee, the Master Servicer and the Securities Administrator, constitutes a
valid and binding obligation of the Depositor enforceable against it in
accordance with its terms except as such enforceability may be subject to (A)
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally and (B) general principles of
equity regardless of whether such enforcement is considered in a proceeding in
equity or at law;

 

(v)           there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;

 

(vi)           immediately prior to the transfer and assignment of the Mortgage
Loans to the Trustee, the Depositor was the sole owner and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and

 

33

 

 

clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;

 

(vii)           This Agreement creates either a sale or a valid and continuing
security interest (as defined in the UCC), in the Mortgage Loans in favor of the
Trustee, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Depositor;

 

(viii)          The Mortgage Notes constitute “instruments” within the meaning
of the applicable UCC;

 

(ix)           Other than the security interest or ownership interest granted to
the Trustee pursuant to this Agreement, the Depositor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans.  The Depositor has not authorized the filing of and is not aware of any
financing statement against the Depositor that includes a description of the
collateral covering the Mortgage Loans other than a financing statement relating
to the security interest granted to the Trustee hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor;

 

(x)            None of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and

 

(xi)           The Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.

 

The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.

 

Section 2.04          Discovery of Seller Breach; Repurchase of Mortgage Loans.

 

(a)           Pursuant to Section 2 of the Mortgage Loan Purchase and Sale
Agreement, the Seller has (i) represented and warranted as of the Closing Date
that, immediately prior to its transfer of Mortgage Loans under the Mortgage
Loan Purchase and Sale Agreement, the Seller owned and had good, valid and
marketable title to the Mortgage Loans free and clear of any Lien, claim or
encumbrance of any Person and (ii) made certain other representations and
warranties with respect to the Mortgage Loans, and each of the Depositor and the
Trustee intend that the Mortgage Loans (including any Qualified Substitute
Mortgage Loans) included in the Trust Fund satisfy such representations and
warranties.  The Depositor, for the benefit of the Trustee and the
Certificateholders, hereby assigns any rights it has against the Seller with
respect to such representations and warranties to the Trustee, and the Seller
acknowledges that it has agreed to comply with the provisions of this Section
2.04 in respect of a breach of any of such representations and warranties.

 

It is understood and agreed that the representations and warranties set forth in
Section 2 of the Mortgage Loan Purchase and Sale Agreement shall survive
delivery of the Trustee Mortgage Files and the sale and assignment of each
Mortgage Loan to the Trustee and shall continue throughout the term of this
Agreement.  Upon discovery by the Depositor or the Seller of the breach by the
Seller of any representation

 

34

 

 

or warranty under the Mortgage Loan Purchase and Sale Agreement in respect of
any Mortgage Loan, which materially adversely affects the value of that Mortgage
Loan or the interest therein of the Certificateholders (a “Defective Mortgage
Loan”) (each of such parties hereby agreeing to give written notice thereof to
the Trustee and the other of such parties), the Trustee, or its designee, shall
promptly notify the Depositor in writing of such breach and request that the
Depositor cure or cause the cure of such breach within 90 days from the earlier
of the date that the Depositor discovered or was notified of such breach, and if
the Depositor does not cure or cause the cure of such breach in all material
respects during such period, the Trustee shall enforce the Seller’s obligation
under the Mortgage Loan Purchase and Sale Agreement to repurchase at the
Repurchase Price or substitute that Mortgage Loan from the Trust Fund or, other
than with respect to a breach of the representation and warranty as to good,
valid and marketable title, make an indemnification payment with respect to such
Mortgage Loan on or prior to the Determination Date following the expiration of
such 90-day period; provided, however, that, in connection with any such breach
that could not reasonably have been cured within such 90-day period, the Seller
shall be required to repurchase or substitute or make an indemnification payment
with respect to the Mortgage Loan no later than 120 days after its discovery or
notice of such breach, and provided further, that, if such breach would cause
the Mortgage Loan to be other than a “qualified mortgage” (as defined in the
Code), then notwithstanding the previous provisions of this paragraph, the
Seller shall be required to repurchase or substitute the Defective Mortgage Loan
within 60 days from the date the defect was discovered and the Seller shall not
have the option to make an indemnification payment with respect to such Mortgage
Loan. Each determination as to whether there has been such a breach shall be
conducted on a Mortgage Loan-by-Mortgage Loan basis. The Repurchase Price for
the repurchased Mortgage Loan shall be deposited in the Distribution Account,
and the Trustee, or its designee, upon receipt of written certification of such
deposit, shall release to the Seller the related Trustee Mortgage File and shall
execute and deliver such instruments of transfer or assignment, in each case
without recourse, representation or warranties, as either party shall furnish to
the Trustee and as shall be necessary to vest in such party any Mortgage Loan
released pursuant hereto and the Trustee, or its designee, shall have no further
responsibility with regard to such Trustee Mortgage File (it being understood
that the Trustee shall have no responsibility for determining the sufficiency of
such assignment for its intended purpose).  It is understood and agreed that the
obligation of the Seller to cure, to cause the cure of or to repurchase or
substitute or make an indemnification payment with respect to any Mortgage Loan
as to which such a breach has occurred and is continuing shall constitute the
sole remedy against such party respecting such omission, defect or breach
available to the Trustee on behalf of the Certificateholders. Costs and expenses
incurred by the Trustee pursuant to this Section 2.04, to the extent not
reimbursed by the Seller, shall be reimbursed by the Trust Fund, subject to the
limitation in clause (C) of the definition of Available Distribution Amount.

 

(b)          The Seller indemnifies and holds the Trust Fund, the Trustee, the
Master Servicer, the Securities Administrator, the Depositor and each
Certificateholder harmless against any and all taxes, claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Trust Fund, the Trustee, the Master
Servicer, the Securities Administrator, the Depositor and any Certificateholder
may sustain in connection with any actions of the Seller relating to a
repurchase of a Mortgage Loan other than in compliance with the terms of this
Section 2.04 and the Mortgage Loan Purchase and Sale Agreement, to the extent
that any such action causes an Adverse REMIC Event.

 

Section 2.05           Obligations in Respect of Alleged Breach of Originator
Representations and Warranties.

 

(a)       (i)           The Trustee shall be obligated to pursue an action
against an Originator in respect of any alleged breach of a representation and
warranty set forth in the applicable Purchase Agreement or against the Seller if
the Seller has an obligation to cure a breach, repurchase or substitute for or
make an indemnification payment with respect to a Mortgage Loan under the
Mortgage Loan Purchase and Sale Agreement upon its receipt of (1) (A) written
direction to do so by the Holders of more than 50% of the Aggregate Voting
Interests of the Senior Certificates, for so long as there is a Controlling
Holder under this Agreement or (B) written direction to do so by the Holders of
more than 50% of the Aggregate Voting Interests of the Certificates, if there is
no Controlling Holder under this Agreement and (2) an

 

35

 

 

agreement by Holders directing the Trustee to take such action to provide in
advance to the Trustee funds to pay for any fees, costs and expenses incurred by
the Trustee, and to provide any indemnification reasonably requested by the
Trustee. The Trustee shall provide notice to the Controlling Holder prior to
taking any such action. However, Certificateholders shall not have the right to
require the Trustee to pursue any action with respect to any Mortgage Loan as to
which a final and binding decision by an arbitrator has already been issued,
regardless of the particular claims made. In connection with any such action
described in this Section 2.05(a)(i), the Trustee shall seek reimbursement for
its fees, costs and expenses from the applicable Originator under the terms of
the related Purchase Agreement or from the Seller under the terms of the
Mortgage Loan Purchase and Sale Agreement if directed to do so by the
Certificateholders that provided such funds to the Trustee pursuant to the
agreement described in clause (2) above. If the Trustee recovers any such fees,
costs and expenses from the Originator or the Seller, as applicable, the Trustee
shall pay such amounts to such Certificateholders. To the extent the Trustee is
not reimbursed by the Originator or the Seller, as applicable, or the applicable
Certificateholders, the Trustee shall be reimbursed by the Trust Fund, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

(ii)      In addition, if the Trustee receives written notice, from a Person in
a position to have knowledge of the facts and circumstances stated in such
notice, of any breach of a representation or warranty regarding a Mortgage Loan
made by an Originator or the Seller, which would give rise to an obligation to
cure such breach, or repurchase, substitute for or make an indemnification
payment with respect to any related Mortgage Loan as described herein, then,
unless a final and binding decision by an arbitrator has been issued with
respect to such Mortgage Loan, the Trustee in reliance on such notice shall (i)
demand that the applicable Originator or the Seller, if the Seller has such an
obligation, cure such breach, or repurchase, substitute for or make an
indemnification payment with respect to the related Mortgage Loan, and (ii)
notify the Certificateholders of the Trustee’s receipt of such notice and of the
Trustee’s submission of such demand. If the Originator or Seller, as applicable,
responds to the demand within 60 days of the date of the demand, the Trustee
will negotiate with such party so long as such party is pursuing negotiations in
good faith. If the Originator or Seller does not respond within 60 days of the
date of the demand, or if the demand is not resolved within 180 days of such
date, then the Trustee will not be required to pursue further action in
connection with such demand unless it has received (i) (a) written direction to
do so by the Holders of more than 50% of the Aggregate Voting Interests of the
Senior Certificates, if there is a Controlling Holder under this Agreement or
(b) written direction to do so by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates, if there is no longer a Controlling Holder
under this Agreement and (ii) an agreement by Holders directing the Trustee to
take such action to provide in advance to the Trustee funds to pay for any fees,
costs and expenses incurred by the Trustee, and provide any indemnification
reasonably requested by the Trustee. Prior to taking any action at the direction
of Certificateholders, the Trustee will notify the Controlling Holder, if any.
The Trustee shall seek to recover its fees, costs and expenses from the
Originator under the terms of the applicable Purchase Agreement or from the
Seller under the terms of the Mortgage Loan Purchase and Sale Agreement if
directed to do so by the Certificateholders that provided such funds to the
Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it will be obligated to pay such amounts to such Certificateholders.
To the extent not reimbursed by the Originator or the Seller, as applicable, or
the fees, costs and expenses of applicable Certificateholders, the Trustee shall
be reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

 

(b)       (i)        The Master Servicer shall promptly notify the Controlling
Holder (if any) and the Trustee of each Mortgage Loan that becomes Delinquent
for more than 120 days. The Controlling Holder or, if there is no longer a
Controlling Holder, the Trustee, shall engage a third party to review each
Mortgage Loan that has been Delinquent for more than 120 days, other than any
such Mortgage Loan that was the subject of a previous arbitration proceeding
under the related Purchase Agreement or under the Mortgage Loan Purchase and
Sale Agreement, to review whether any breaches of the representations and
warranties given by an Originator under the related Purchase Agreement have
occurred or if the Seller has an obligation to cure a breach, repurchase or
substitute for or make an indemnification payment with respect to a Mortgage
Loan under the Mortgage Loan Purchase and Sale Agreement. Such third party shall
be a recognized third party with experience performing due diligence on
residential mortgage loans and

 

36

 

 

shall not be the same party that performed the pre-offering review of the
Mortgage Loans. Any such review shall include, at a minimum, a review as to
whether the Mortgage Loan was underwritten in accordance with the Originator's
underwriting standards in effect at the time of origination, whether the
Mortgage Loan was originated in accordance with all applicable laws and
regulations, and whether any fraud may have occurred in connection with the
origination of the Mortgage Loan. The third party shall report its findings and
provide an attestation that its review and report have not been influenced or
affected by interested parties. If, as a result of such review, there is
evidence that a breach of a representation or warranty may have occurred
requiring the Originator or the Seller to cure such breach, repurchase or
substitute for or make an indemnification payment with respect to the related
Mortgage Loan, then the Controlling Holder or the Trustee, as applicable, will
enforce such obligation, including participating in an arbitration proceeding
pursuant to the related Purchase Agreement or the Mortgage Loan Purchase and
Sale Agreement, if necessary. If the Controlling Holder is the same entity as or
an Affiliate of the party against which an enforcement action is to be taken,
then the Trustee will enforce the remedy obligation of such party. If the
Trustee is obligated to take such an action, the Trustee shall first (i) demand
that the applicable Originator or the Seller, if the Seller has such an
obligation, cure such breach, or repurchase, substitute for or make an
indemnification payment with respect to the related Mortgage Loan, and (ii)
notify the Certificateholders of the Trustee’s submission of such demand. If the
Originator or Seller, as applicable, responds to the demand within 60 days of
the date of the demand, the Trustee will negotiate with such party so long as
such party is pursuing negotiations in good faith. If the Originator or Seller
does not respond within 60 days of the date of the demand, or if the demand is
not resolved within 180 days of such date, then the Trustee will not be required
to pursue further action in connection with such demand unless it has received
(i) (a) written direction to do so by the Holders of more than 50% of the
Aggregate Voting Interests of the Senior Certificates, if there is a Controlling
Holder under this Agreement or (b) written direction to do so by the Holders of
more than 50% of the Aggregate Voting Interests of the Certificates, if there is
no longer a Controlling Holder under this Agreement and (ii) an agreement by
Holders directing the Trustee to take such action to provide in advance to the
Trustee funds to pay for any fees, costs and expenses incurred by the Trustee,
and provide any indemnification reasonably requested by the Trustee. In
connection with any such action against an Originator or the Seller, the Trustee
shall pursue reimbursement for its fees, costs and expenses from such Originator
under the terms of the related Purchase Agreement or from the Seller under the
terms of the Mortgage Loan Purchase and Sale Agreement, if directed to do so by
the Certificateholders that provided such funds to the Trustee as described
above. If the Trustee recovers any such fees, costs and expenses, it will be
obligated to pay these amounts to such Certificateholders. To the extent not
reimbursed by the Originator or the Seller, as applicable, or the applicable
Certificateholders, the Trustee shall be reimbursed by the Trust Fund, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

(ii)         If, as a result of a review of a Mortgage Loan conducted pursuant
to Section 2.05(b)(i) above, the Controlling Holder or the Trustee, as
applicable, concludes that a breach of a representation or warranty that would
require the Originator or the Seller to cure, repurchase or substitute for or
make an indemnification payment with respect to the related Mortgage Loan has
not occurred, then such party shall notify the Securities Administrator in
writing and the Certificateholders shall be notified of this decision and
provided details of the review pursuant to a Distribution Date Statement;
provided, that the Securities Administrator shall only be required to include
such notification and any related details on any Distribution Date Statement to
the extent it has received the same. The Certificateholders may direct the
Trustee to enforce a remedy obligation despite such a determination by either
the Controlling Holder or the Trustee if, within thirty days of notification of
the Certificateholders, (i) the Trustee receives written direction to do so by
the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates and (ii) the Holders directing the Trustee to enforce the remedy
obligation agree to provide in advance to the Trustee funds to pay for any costs
and expenses incurred by the Trustee and to provide any indemnification
reasonably requested by the Trustee. In connection with any such action against
an Originator or the Seller, the Trustee shall pursue reimbursement for its
fees, costs and expenses from such Originator under the terms of the related
Purchase Agreement or from the Seller under the terms of the Mortgage Loan
Purchase and Sale Agreement, if directed to do so by the Certificateholders that
provided such funds to the Trustee as described above. If the Trustee recovers
any such fees, costs and expenses, it will be obligated to pay such amounts to
such Certificateholders. To the extent not reimbursed by the originator or the
seller, as applicable, or the applicable Certificateholders, the Trustee shall
be reimbursed

 

37

 

 

by the Trust Fund, subject to the limitation in clause (C) of the definition of
Available Distribution Amount.

 

(c)           If an Originator has breached a representation under the related
Purchase Agreement stating that a Mortgage Loan is a “qualified mortgage” (as
defined in the REMIC Provisions) and the Originator fails to repurchase such
non-qualified Mortgage Loan within ninety days from the date the defect was
discovered, the Depositor shall use commercially reasonable efforts to sell such
Mortgage Loan for its fair market value, as determined by the Depositor and
which may be less than its outstanding principal balance, within ninety days
from the date the defect was discovered. The Trustee will release the applicable
Mortgage Loan upon receipt of the sale price in accordance with the procedures
set forth in Section 2.04(a) hereof.

 

Section 2.06          Intention of Parties.

 

(a)           Notwithstanding any other provision of this Agreement, it is
intended by each of the parties hereto that the conveyance of the Depositor’s
right, title and interest in and to property constituting the Trust Fund
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such property and not a grant of a security interest to secure a loan or
other obligation, so that the Trustee shall be the owner of the Trust Fund for
the benefit of the holders of the Certificates.

 

However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement, and (b) the
conveyance provided for in Section 2.01 shall be deemed to be a grant by the
Depositor to the Trustee of, and the Depositor hereby grants to the Trustee, to
secure all of the Depositor’s obligations hereunder, a security interest in all
of the Depositor’s right, title, and interest, whether now owned or hereafter
acquired, in and to (i) the Mortgage Loans, (ii) all other property in the Trust
Fund, (iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.

 

(b)           The Depositor shall, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Trust Fund, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Depositor will, at its own expense, make all initial filings on
or about the Closing Date and shall forward a copy of such filing or filings to
the Trustee.  Without limiting the generality of the foregoing, the Depositor
shall prepare and forward for filing, or shall cause to be forwarded for filing,
at the expense of the Depositor, all filings necessary to maintain the
effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in the Trust Fund, including without
limitation (i) continuation statements, and (ii) such other statements as may be
occasioned by (A) any change of name of the Seller, the Depositor or the
Trustee, (B) any change of location of the Seller or the Depositor, or (C) any
change under the relevant UCC or other applicable laws.  Neither of the Seller
nor the Depositor shall organize under the law of any jurisdiction other than
the State under which each is organized as of the Closing Date (whether changing
its jurisdiction of organization or organizing under the laws of an additional
jurisdiction) without giving 30 days prior written notice of such action to its
immediate and intermediate transferee, including the Trustee.  Before effecting
such change, the Seller or the Depositor proposing to change its jurisdiction of
organization shall prepare and file in the appropriate filing office any
financing statements or other statements necessary to continue the perfection of
the interests of its immediate and mediate transferees, including the Trustee,
in the Mortgage Loans.  In connection with the transactions contemplated by this
Agreement, each of the Seller and the Depositor authorizes its immediate or
mediate transferee to file in any filing office any initial financing
statements, any amendments to financing statements, any continuation statements,
or any other statements or filings described in this paragraph (b).

 

38

 

 

Section 2.07          Controlling Holder Assumption of Purchase Agreement and
Servicing Agreement Rights.

 

(a)        [Reserved].

 

(b)       By its purchase of the applicable Class of Subordinate Certificates,
the Controlling Holder assumes the rights and all related responsibilities of
the Trustee as “Purchaser” under each Purchase Agreement and Servicing Agreement
as set forth in the “Controlling Holder Rights” section of each applicable
Acknowledgement, and shall be entitled to exercise such rights in its sole
discretion. The Depositor, the Controlling Holder and each other
Certificateholder, by its acceptance of any Certificate or any beneficial
ownership interest therein, each acknowledges and agrees that (i) the
Controlling Holder may exercise such rights in such a manner that may not be in
the best interests of all of the Certificateholders, (ii) none of the Master
Servicer, the Securities Administrator or the Trustee shall have any liability
with respect to any acts or omissions of the Controlling Holder in the exercise
of such rights, and (iii) none of the Master Servicer, the Securities
Administrator or the Trustee shall have any duty or obligation to exercise any
such rights in the place or stead of the Controlling Holder (so long as there is
a Controlling Holder) or to monitor or oversee the exercise of any such rights
by the Controlling Holder. The Controlling Holder agrees that it shall exercise
its rights in such a manner as will maximize returns to all Classes of
Certificateholders taken as a whole.

 

(c)        Each of the Master Servicer, the Securities Administrator and the
Trustee shall cooperate with the Controlling Holder as may be reasonably
necessary for the Controlling Holder to exercise its rights hereunder and under
the Purchase Agreements and the Servicing Agreements; provided, however, that,
except as otherwise provided in Section 2.05, the Trustee shall not be required
to take any legal action or participate in or facilitate any arbitration
proceeding or other litigation relating to the Mortgage Loans or the obligations
of the Originators or Servicers with respect thereto unless and until it is
directed in writing by the Controlling Holder and it is assured of the recovery
of its expenses from the Controlling Holder.

 

(d)       The Controlling Holder shall indemnify each of the Master Servicer,
the Securities Administrator and the Trustee and hold it harmless from and
against any claim, loss, liability, damage, cost or expense (including, without
limitation, reasonable legal fees and expenses) incurred or expended by the
Master Servicer, the Securities Administrator or the Trustee (without negligence
or willful misconduct on the part of the Master Servicer, the Securities
Administrator or the Trustee) with respect to claims of a third party arising
from any act or omission of the Controlling Holder in the exercise of its rights
as Controlling Holder hereunder and under the Purchase Agreements and the
Servicing Agreements.

 

(e)       If the Controlling Holder transfers its ownership interest in any
Class of Certificates in a manner resulting in there being no Controlling Holder
under this Agreement or a change in the Controlling Holder, it shall so notify
the Master Servicer, the Securities Administrator and the Trustee. If the
Depositor has actual knowledge of a change in Controlling Holder or that there
is no Controlling Holder under this Agreement, it shall so notify the Master
Servicer, the Securities Administrator and the Trustee.

 

Section 2.08         Obligations in Respect of Proposed Eminent Domain Mortgage
Loan Acquisition

 

(a)        The Master Servicer or the Trustee shall promptly notify the
Controlling Holder (if any), and the Master Servicer or the Trustee, as
applicable, if it has received notice that any governmental entity intends to
acquire a Mortgage Loan through the exercise of its power of eminent domain. The
Controlling Holder or, if there is no longer a Controlling Holder, the Trustee,
shall obtain or cause to be obtained a valuation on the related property in the
form of a broker’s price opinion or another valuation method that it deems
appropriate. The Controlling Holder, if any, may also engage a third party to
review each such Mortgage Loan to determine whether the payment offered by such
governmental entity for the Mortgage Loan is the fair market value (the “Fair
Value”) of such Mortgage Loan. Any such third party reviewer must be a
recognized third party with experience performing valuations of residential
mortgage loans. The Controlling Holder, if any, also may engage legal counsel to
assess the legality of such governmental

 

39

 

 

entity’s proposed exercise of its power of eminent domain to acquire the
Mortgage Loan to determine whether there are bona fide legal grounds for
contesting such acquisition (without regard to issues relating to the amount of
compensation to be paid) (each such determination referred to herein as a
“legality determination”). If, as a result of such review, the Controlling
Holder determines that the offered payment does not constitute the Fair Value of
the Mortgage Loan or that there may be bona fide legal grounds to contest such
proposed acquisition, then the Controlling Holder may contest such acquisition
through appropriate legal proceedings.

 

(b)       If, as a result of a review conducted pursuant to Section 2.08(a)
above, the Controlling Holder concludes that it will not contest the proposed
acquisition, then the Controlling Holder shall notify the Securities
Administrator and the Trustee in writing and the Securities Administrator shall
notify the Certificateholders of this decision and provide details of the review
pursuant to a Distribution Date Statement; provided, that the Securities
Administrator shall only be required to include such notification and any
related details on any Distribution Date Statement to the extent it has received
the same. After such notification has been delivered, notwithstanding such a
determination by the Controlling Holder, the Certificateholders may direct the
Trustee to contest an acquisition of a Mortgage Loan through exercise of the
power of eminent domain, or the amount of the offered payment for such Mortgage
Loan, if, within thirty days of notification of the Certificateholders, (i) the
Trustee receives written direction to do so by the Holders of more than 50% of
the Aggregate Voting Interests of the Certificates and (ii) the Holders
directing the Trustee to take such action agree to provide in advance to the
Trustee funds to pay for any fees, costs and expenses incurred by the Trustee
and to provide any indemnification reasonably requested by the Trustee. In
connection with any such action, the Trustee shall pursue reimbursement for its
fees, costs and expenses from the governmental entity, if directed to do so by
the Certificateholders that provided such funds to the Trustee as described
above. If the Trustee recovers any such fees, costs and expenses, it shall be
obligated to pay such amounts to such Certificateholders unless the
Certificateholders directing the Trustee have not satisfied their obligations to
pay the fees, costs, expenses and indemnities of the Trustee in taking such
action, in which case such amounts shall be retained by the Trustee for such
purposes. To the extent not reimbursed by the governmental entity or the
Certificateholders, the Trustee shall be reimbursed by the Trust Fund for any
costs incurred by it in connection with the performance of such duties, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

(c)        If there is no longer a Controlling Holder, the Trustee shall notify
the Certificateholders that it has received notice that a governmental entity
intends to acquire a Mortgage Loan through the exercise of its power of eminent
domain and of the results of the valuation on the related property obtained. The
Trustee shall take such other actions with respect to the action of the
governmental authority as are consistent with the instructions of the
Certificateholders, provided the Trustee shall have no duty or obligation to
take such actions except (i) in accordance with the written direction by the
Holders of more than 50% of the Aggregate Voting Interests of the Certificates
and (ii) an agreement by Holders directing the Trustee to take such action to
provide in advance to the Trustee funds to pay for any fees, costs and expenses
incurred by the Trustee, and provide any indemnification reasonably requested by
the Trustee. In connection with any such action, the Trustee shall pursue
reimbursement for its fees, costs and expenses from such governmental entity if
directed to do so by the Certificateholders that provided such funds to the
Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it shall be obligated to reimburse such amounts to such
Certificateholders unless the Certificateholders directing the Trustee have not
satisfied their obligations to pay the fees, costs, expenses and indemnities of
the Trustee in taking such action, in which case such amounts shall be retained
by the Trustee for such purposes. To the extent not reimbursed by the
governmental entity or the Certificateholders, the Trustee shall be reimbursed
by the Trust Fund for any costs incurred by it in connection with the
performance of such duties, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

 

For the avoidance of doubt, neither the Controlling Holder nor The trustee shall
be liable for any legality determination or determination of Fair Value made as
described above, or any actions taken by them with respect to or in reliance on
such determinations.

 

(d)       In performing its duties under this Section 2.08, each of the
Controlling Holder and the Trustee may rely upon, and shall be protected in
acting or refraining from acting upon, any legality

 

40

 

 

determination by a nationally recognized law firm and any determination of Fair
Value by a recognized third party with experience in performing valuations of
residential mortgage loans.

 

ARTICLE III

THE CERTIFICATES

 

Section 3.01           The Certificates. 

 

(a)           The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the New York UCC.  The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the Preliminary Statement to this Agreement, as applicable.

 

(b)           The Certificates shall be executed by manual or facsimile
signature on behalf of the Trustee by an authorized officer of the
Trustee.  Each Certificate shall, on original issue, be authenticated by the
Authenticating Agent upon the order of the Depositor upon the sale of the
Mortgage Loans to the Trustee as described in Section 2.01.  No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by an
authorized officer of the Authenticating Agent, by manual signature, and such
certification upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder.  All Certificates shall be dated the date of their authentication.  

 

(c)           The Class B-4, Class B-5, Class R and Class LT-R Certificates are
offered and sold in reliance on the exemption from registration under Rule 144A
under the Securities Act and shall be issued with the applicable legends set
forth in Exhibit A. The Class B-4 and Class B-5 Certificates shall be issued
initially as Definitive Certificates and the Class R and Class LT-R Certificates
shall be issued only as Definitive Certificates.  

 

Section 3.02               Registration. 

 

The Securities Administrator is hereby appointed, and the Securities
Administrator hereby accepts its appointment as, initial Certificate Registrar
in respect of the Certificates and shall maintain books for the registration and
for the transfer of Certificates (the “Certificate Register”).  A registration
book shall be maintained for the Certificates collectively.  The Certificate
Registrar may at any time resign by giving at least 30 days' advance written
notice of resignation to the Trustee, the Depositor and the Master Servicer. The
Trustee may at any time remove the Certificate Registrar by giving written
notice of such removal to such Certificate Registrar, the Depositor and the
Master Servicer. Upon receiving a notice of resignation or upon such a removal,
the Trustee may appoint a bank or trust company to act as successor certificate
registrar, shall give written notice of such appointment to the Depositor and
the Master Servicer and shall mail notice of such appointment to all Holders of
Certificates. Any successor certificate registrar upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Certificate Registrar. The Certificate Registrar may
appoint, by a written instrument delivered to the Holders and the Master
Servicer, any bank or trust company to act as co-registrar under such conditions
as the Certificate Registrar may prescribe; provided, however, that the
Certificate Registrar shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment.

 

Section 3.03           Transfer and Exchange of Certificates. 

 

41

 

 

(a)           A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar.  Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred.  No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.

 

(b)           A Certificate may be exchanged by the Holder thereof for any
number of new Certificates of the same Class, in authorized denominations,
representing in the aggregate the same Certificate Principal Amount (or Notional
Amount) as the Certificate surrendered, upon surrender of the Certificate to be
exchanged at the office of the Certificate Registrar duly endorsed or
accompanied by a written instrument of transfer duly executed by such Holder or
his duly authorized attorney in such form as is satisfactory to the Certificate
Registrar.  Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered.  No service charge shall be made to a
Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates.  Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.

 

(c)           By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein.

 

The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:

 

(i)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is (x) to the Depositor or an
affiliate (as defined in Rule 405 under the Securities Act) of the Depositor or
(y) being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule
144A under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit E-1 hereto and has furnished
to the Certificate Registrar a certificate of the transferee in the form of
Exhibit E-2 hereto; and

 

(ii)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is being made to an “accredited
investor” under Rule 501(a)(1), (2), (3) or (7) under the Securities Act, or to
any Person all of the equity owners in which are such accredited investors, by a
transferor who furnishes to the Certificate Registrar a letter of the transferee
substantially in the form of Exhibit F hereto.

 

(d)       (i) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Securities Administrator, has
received (A) a certificate substantially in the form of Exhibit G hereto (or
Exhibit B, in the case of a Residual Certificate) from such transferee or (B) in
the case of an ERISA-Restricted Certificate that is not a Residual Certificate,
an Opinion of Counsel satisfactory to the Certificate Registrar to the effect
that the purchase and holding of such a Certificate will not constitute or
result in prohibited transactions under Title I of ERISA or Section 4975 of the
Code and will not subject the Certificate Registrar, the Trustee, the Master
Servicer, the Depositor or the Securities Administrator to any obligation in
addition to those undertaken in this Agreement; provided, however, that the
Certificate Registrar will not require such certificate or opinion in the event
that, as a result of a change of law or otherwise, counsel

 

42

 

 

satisfactory to the Certificate Registrar has rendered an opinion to the effect
that the purchase and holding of an ERISA-Restricted Certificate (other than a
Residual Certificate) by a Plan or a Person that is purchasing or holding such a
Certificate with the assets of a Plan will not constitute or result in a
prohibited transaction under Title I of ERISA or Section 4975 of the Code.  Each
Transferee of an ERISA-Restricted Certificate that is a Book-Entry Certificate
shall be deemed to have made the representations set forth in Exhibit G.  The
preparation and delivery of the certificate and opinions referred to above shall
not be an expense of the Trust Fund, the Certificate Registrar, the Trustee, the
Master Servicer, the Depositor or the Securities Administrator.

 

Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates.  The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer
restrictions.  The Certificate Registrar shall be under no liability to any
Person for any registration of transfer of any ERISA-Restricted Certificate that
is in fact not permitted by this Section 3.03(d) and none of the Securities
Administrator, the Trustee or the Paying Agent shall have any liability for
making any payments due on such Certificate to the Holder thereof or taking any
other action with respect to such Holder under the provisions of this Agreement
so long as the transfer was registered by the Certificate Registrar in
accordance with the foregoing requirements.  The Securities Administrator, on
behalf of the Trustee, shall be entitled, but not obligated, to recover from any
Holder of any ERISA-Restricted Certificate that was in fact a Plan or a Person
acting on behalf of, or an entity holding “plan assets” of, a Plan any payments
made on such ERISA-Restricted Certificate at and after either such time.  Any
such payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Holder of such
Certificate that is not such a Plan or Person acting on behalf of, or an entity
holding “plan assets” of, a Plan.

 

(ii) If any ERISA-Restricted Certificate, or any interest therein, is acquired
or held in violation of the provisions of the preceding two paragraphs, then
upon receipt by the Certificate Registrar of written notice that the
registration of transfer of such ERISA-Restricted Certificate was not permitted
by this Section 3.03(d), the next preceding permitted beneficial owner will be
treated as the beneficial owner of that ERISA-Restricted Certificate,
retroactive to the date of transfer to the purported beneficial owner.  Any
purported beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
the preceding paragraph shall indemnify to the extent permitted by law and hold
harmless the Depositor and the Certificate Registrar from and against any and
all liabilities, claims, costs or expenses incurred by such parties as a result
of such acquisition or holding.

 

(e)           As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable.  No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.

 

(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).

 

Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other

 

43

 

 

things, that such transferee is neither a Disqualified Organization, an agent or
nominee acting on behalf of a Disqualified Organization, nor a Non-permitted
Foreign Holder (any such transferee, a “Permitted Transferee”), and the proposed
transferor shall deliver to the Certificate Registrar an affidavit in
substantially the form attached hereto as Exhibit C.  In addition, the
Certificate Registrar may (but shall have no obligation to) require, prior to
and as a condition of any such transfer, the delivery by the proposed transferee
of an Opinion of Counsel, addressed to the Certificate Registrar and the
Depositor, that such proposed transferee or, if the proposed transferee is an
agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign
Holder.  Notwithstanding the registration in the Certificate Register of any
transfer, sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate.  The Depositor, the Certificate Registrar, the Trustee,
the Securities Administrator and the Paying Agent shall be under no liability to
any Person for any registration or transfer of a Residual Certificate to a
Disqualified Organization, agent or nominee thereof or Non-permitted Foreign
Holder or for the Paying Agent making any payments due on such Residual
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement, so long as the transfer was
effected in accordance with this Section 3.03(f), unless a Responsible Officer
of the Certificate Registrar shall have actual knowledge at the time of such
transfer or the time of such payment or other action that the transferee is a
Disqualified Organization, or an agent or nominee thereof, or Non-permitted
Foreign Holder.  The Certificate Registrar shall be entitled, but not obligated,
to recover from any Holder of a Residual Certificate that was a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder at the
time it became a Holder or any subsequent time it became a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder, all
payments made on such Residual Certificate at and after either such times (and
all costs and expenses, including but not limited to attorneys’ fees, incurred
in connection therewith).  Any payment (not including any such costs and
expenses) so recovered by the Certificate Registrar shall be paid and delivered
to the last preceding Holder of such Residual Certificate.

 

If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate.  The Depositor, the Certificate Registrar, the
Securities Administrator, the Trustee and the Paying Agent shall be under no
liability to any Person for any registration of transfer of a Residual
Certificate that is in fact not permitted by this Section 3.03(f), or for the
Paying Agent making any payment due on such Certificate to the registered Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement so long as the transfer was registered upon receipt
of the affidavit described in the preceding paragraph of this Section 3.03(f).

 

The following legend shall appear on all Residual Certificates:

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT (1) SUCH TRANSFEREE IS
NOT EITHER (A) THE UNITED STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF,
ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR
INSTRUMENTALITY OF ANY OF THE FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A
COOPERATIVE DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX
IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (D) AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING
OF SECTION 775 OF THE

 

44

 

 

CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D)
BEING HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT
OF A DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE
THE TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT
SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE).
NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER,
SALE OR OTHER DISPOSITION OF THIS CLASS [R] [LT-R] CERTIFICATE TO A DISQUALIFIED
ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL
BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT
BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF
THE CLASS [R] [LT-R] CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE
DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

 

(g)           Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.

 

(h)           Neither the Seller nor the Depositor shall be the Holder of any
Subordinate Certificates.

 

Section 3.04           Cancellation of Certificates. 

 

Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.

 

Section 3.05           Replacement of Certificates. 

 

If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal Amount.  Upon the
issuance of any new Certificate under this Section 3.05, the Depositor or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee, the Depositor,
the Certificate Registrar or the Securities Administrator) connected
therewith.  Any replacement Certificate issued pursuant to this Section 3.05
shall constitute complete and indefeasible evidence of ownership in the
applicable Trust Fund, as if originally issued, whether or not the lost, stolen
or destroyed Certificate shall be found at any time.

 

If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar, the Paying Agent and the Trustee or
any agent shall be entitled to recover such new Certificate from the Person to
whom it was delivered or any Person taking therefrom, except a protected
purchaser, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expenses incurred
by the Depositor, the

 

45

 

 

Securities Administrator, the Certificate Registrar, the Paying Agent, the
Trustee or any agent in connection therewith.

 

Section 3.06           Persons Deemed Owners. 

 

Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of
them shall treat the Person in whose name any Certificate is registered upon the
books of the Certificate Registrar as the owner of such Certificate for the
purpose of receiving distributions pursuant to Sections 5.01 and 5.02 and for
all other purposes whatsoever, and none of the Depositor, the Securities
Administrator, the Master Servicer, the Trustee, the Certificate Registrar, the
Paying Agent or any agent of any of them shall be affected by notice to the
contrary.

 

Section 3.07           Temporary Certificates. 

 

(a)           Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.

 

(b)           If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay.  After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder.  Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations.  Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.

 

Section 3.08           Appointment of Paying Agent. 

 

The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder.  The
Trustee hereby appoints the Securities Administrator as the initial Paying
Agent.  The Trustee shall cause any Paying Agent, other than the Securities
Administrator or itself, to execute and deliver to the Trustee an instrument in
which such Paying Agent shall agree with the Trustee and the Securities
Administrator, and the Securities Administrator as initial Paying Agent hereby
agrees with the Trustee, that such Paying Agent will hold all sums held by it
for the payment to the Certificateholders in an Eligible Account (which shall be
the Distribution Account) in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to the Certificateholders.  All
funds remitted by the Securities Administrator to any such Paying Agent for the
purpose of making distributions shall be paid to the Certificateholders on each
Distribution Date and any amounts not so paid shall be returned on such
Distribution Date to the Securities Administrator.  If the Paying Agent is not
the Securities Administrator, the Securities Administrator shall cause to be
remitted to the Paying Agent on or before the Business Day prior to each
Distribution Date, by wire transfer in immediately available funds, the funds to
be distributed on such Distribution Date. Any Paying Agent shall be either a
bank or trust company or otherwise authorized under law to exercise corporate
trust powers.

 

Section 3.09           Book-Entry Certificates. 

 

(a)           Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates.  The Book-Entry

 

46

 

 

Certificates shall initially be registered on the Certificate Register in the
name of the nominee of the Clearing Agency, and no Certificate Owner will
receive a definitive certificate representing such Certificate Owner’s interest
in the Book-Entry Certificates, except as provided in Section 3.09(c).  Unless
Definitive Certificates have been issued to Certificate Owners of Book-Entry
Certificates pursuant to Section 3.09(c):

 

(i)           the provisions of this Section 3.09 shall be in full force and
effect;

 

(ii)           the Certificate Registrar, the Securities Administrator, the
Paying Agent and the Trustee shall deal with the Clearing Agency for all
purposes (including the making of distributions on the Book-Entry Certificates)
as the authorized representatives of the Certificate Owners and the Clearing
Agency and shall be responsible for crediting the amount of such distributions
to the accounts of such Persons entitled thereto, in accordance with the
Clearing Agency’s normal procedures;

 

(iii)           to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and

 

(iv)           the rights of Certificate Owners shall be exercised only through
the Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.

 

(b)           Whenever notice or other communication to the Certificateholders
is required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator or the Trustee, as the case may be, shall give all such
notices and communications specified herein to be given to Holders of the
Book-Entry Certificates to the Clearing Agency.

 

(c)           If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners.  Upon surrender to the
Certificate Registrar of the Book-Entry Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Certificate Registrar shall issue the Definitive
Certificates.  None of the Depositor, the Certificate Registrar, the Securities
Administrator, the Paying Agent or the Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates all references herein to obligations imposed upon or to be
performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Certificate Registrar, to the extent applicable, with respect
to such Definitive Certificates and the Certificate Registrar shall recognize
the holders of the Definitive Certificates as Certificateholders hereunder.  

 

47

 

 

ARTICLE IV

ADMINISTRATION OF THE TRUST FUND

 

Section 4.01           Custodial Accounts; Distribution Account. 

 

(a)           On or prior to the Closing Date, each Servicer will be required to
establish and maintain one or more Custodial Accounts, as provided in the
related Servicing Agreements, into which all Scheduled Payments and unscheduled
payments with respect to the Mortgage Loans, net of any deductions or
reimbursements permitted under the related Servicing Agreement, shall be
deposited.  On each Servicer Remittance Date, the Servicers will remit to the
Securities Administrator, for deposit into the Distribution Account, all amounts
so required to be deposited into such account in accordance with the terms of
the related Servicing Agreement.

 

(b)           The Securities Administrator, as Paying Agent for the Trustee,
shall establish and maintain an Eligible Account entitled “Distribution Account
of Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee for the benefit of Sequoia Mortgage Trust 2012-4 Holders of Mortgage
Pass-Through Certificates.”  The Securities Administrator shall hold the
Distribution Account and all money and other property therein in trust for the
benefit of the Certificateholders. The Securities Administrator shall, promptly
upon receipt from the Servicers on each Servicer Remittance Date, deposit into
the Distribution Account and retain on deposit until the related Distribution
Date the following amounts:

 

(i)           the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicers from the related Custodial Accounts in accordance with
the Servicing Agreements;

 

(ii)          any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Master Servicer Compensating
Interest Payments with respect to the Mortgage Loans not paid by the Servicers
or the Servicing Administrator; and

 

(iii)          any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.

 

(c)           In the event the Master Servicer or a Servicer has remitted in
error to the Distribution Account any amount not required to be remitted in
accordance with the definition of Available Distribution Amount, it may at any
time direct the Securities Administrator to withdraw such amount from the
Distribution Account for repayment to the Master Servicer or Servicer, as
applicable, by delivery of an Officer’s Certificate to the Securities
Administrator and the Trustee which describes the amount deposited in error.

 

(d)           On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
priorities set forth in Section 5.02.  The Securities Administrator may, with
the consent of the Depositor, from time to time withdraw from the Distribution
Account and pay to itself, the Master Servicer, the Trustee, the Custodian, the
Servicers or the Servicing Administrator any amounts permitted to be paid or
reimbursed to such Person from funds in the Distribution Account pursuant to
clauses (A) and (B) of the definition of Available Distribution Amount.

 

(e)          Funds in the Distribution Account for the period from each Servicer
Remittance Date to the related Distribution Date shall, if invested, be invested
in Eligible Investments selected by the Securities Administrator, which shall
mature not later than the Distribution Date and any such Eligible Investment
shall not be sold or disposed of prior to its maturity. All such Eligible
Investments shall be made in the

 

48

 

 

name of the Trustee in trust for the benefit of the Trustee and Holders of the
Sequoia Mortgage Trust 2012-4 Certificates. All income and gain realized from
any Eligible Investment in the Distribution Account shall be compensation to the
Securities Administrator. The Securities Administrator shall deposit the amount
of any losses incurred in respect of any such investments out of its own funds,
without any right of reimbursement therefor, immediately as realized.

 

Section 4.02           Reports to Trustee and Certificateholders. 

 

On each Distribution Date, the Securities Administrator shall have prepared and
shall make available to the Trustee and each Certificateholder a written report
setting forth the following information (on the basis of Mortgage Loan level
information obtained from the Master Servicer and the Servicers) (the
“Distribution Date Statement”):

 

(a)           the amount of the distributions, separately identified, with
respect to each Class of Certificates;

 

(b)           the amount of the distributions set forth in clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;

 

(c)           the amount of the distributions set forth in clause (a) allocable
to interest;

 

(d)           the amount of any unpaid Interest Shortfall, Net Prepayment
Interest Shortfalls and Relief Act Shortfalls with respect to each Class of
Certificates;

 

(e)           the Class Principal Amount of each Class of Certificates (other
than the Interest-Only Certificates) and the Class Notional Amount of the
Interest-Only Certificates, in each case after giving effect to the distribution
of principal on that Distribution Date;

 

(f)           the Aggregate Stated Principal Balance of the Mortgage Loans at
the beginning and at the end of the related Prepayment Period, the Mortgage
Rates (in incremental ranges) and the weighted average remaining term of the
Mortgage Loans;

 

(g)           the aggregate Substitution Amount and the aggregate Repurchase
Price deposited into the Distribution Account with respect to the Mortgage Loans
, which information may be presented in a footnote;

 

(h)           the Senior Percentage and the Subordinate Percentage for the
following Distribution Date;

 

(i)           the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for the following Distribution Date;

 

(j)           the amount of the Master Servicing Fee and the Servicing Fee paid
to or retained by the Master Servicer and each Servicer, respectively, and the
amount of any fees paid to the Securities Administrator, Custodian and the
Trustee;

 

(k)          the aggregate amount of Advances for the related Due Period;

 

(l)           the number and Stated Principal Balance of the Mortgage Loans that
were (A) Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59
days, (2) 60 to 89 days and (3) 90 or more days, (B) in foreclosure and
Delinquent (1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days

 



49

 

 

and (C) in bankruptcy as of the close of business on the last day of the
calendar month preceding that Distribution Date; 



 

(m)       the amount of cash flow received for such Distribution Date, and the
sources thereof;

 

(n)       for any Mortgage Loan as to which the related Mortgaged Property was
an REO Property during the preceding calendar month, the principal balance of
such Mortgage Loan as of the close of business on the last day of the related
Due Period;

 

(o)       the aggregate number and principal balance of any REO Properties as of
the close of business on the last day of the preceding Due Period;

 

(p)       the amount of Realized Losses incurred during the preceding calendar
month;

       

(q)       the cumulative amount of Realized Losses incurred since the Closing
Date;

 

(r)        the Realized Losses, if any, allocated to each Class of Certificates
on that Distribution Date;

 

(s)       the Certificate Interest Rate for each Class of Certificates for that
Distribution Date;

 

(t)        any Servicing Modifications with respect to any Mortgage Loan during
the related Due Period;

 

(u)       the applicable Record Date, Accrual Period and calculation date for
each Class of Certificates and such Distribution Date;

 

(v)       the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;

 

(w)      the nature of any material breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;

 

(x)        the amount of Advances and Servicing Advances reimbursed during the
related Due Period;

 

(y)        the amount of any Subsequent Recoveries;

 

(z)        the amount of any fees, charges and costs paid or reimbursed to the
Master Servicer and the Custodian from the Distribution Account pursuant to this
Agreement or the Custodial Agreement;

 

(aa)      the amounts of any Master Servicer Compensating Interest Payments and
Servicer Compensating Interest Payments for such Distribution Date;

 

(bb)      whether the Step-Down Test has been satisfied for such Distribution
Date;

 

(cc)      the status and outcome of the Mortgage Loan review conducted pursuant
to Section 2.05(b); and

 

(dd)      the status and outcome of the review conducted pursuant to Section
2.08(b), as reported to the Securities Administrator.

 

50

 

 

 



On each Distribution Date, the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Securities Administrator and Bloomberg.

 

In addition to the information listed above, such Distribution Date Statement
shall also include such other information as is required to be reported on Form
10-D by Item 1121(a) and (b) (§229.1121) of Regulation AB.

 

The Securities Administrator shall make such reports, any Form 10-K's and Form
10-D's relating to the Certificates filed under the Exchange Act and such other
loan level information as the Depositor and the Securities Administrator shall
agree available each month via the Securities Administrator’s website at
http://www.ctslink.com.  Assistance in using the website may be obtained by
calling the Securities Administrator’s customer service desk at
1-866-846-4526.  Certificateholders and other parties that are unable to use the
website are entitled to have a paper copy mailed to them via first class mail by
contacting the Securities Administrator and indicating such.  In preparing or
furnishing the foregoing information to the Certificateholders, the Securities
Administrator shall be entitled to rely conclusively on the accuracy of the
information or data regarding the Mortgage Loans and the related REO Properties
that has been provided to the Securities Administrator by the Master Servicer
and the Servicers, and the Securities Administrator shall not be obligated to
verify, recompute, reconcile or recalculate any such information or data.

 

Upon request, within a reasonable period of time after the end of each calendar
year, the Securities Administrator shall cause to be furnished to each Person
who at any time during the calendar year was a Certificateholder, a statement
containing the information listed above aggregated for such calendar year or
applicable portion thereof during which such Person was a
Certificateholder.  Such obligation of the Securities Administrator shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Securities Administrator pursuant to any
requirements of the Code as from time to time in effect.

 

Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company (which request, if received by the
Trustee or the Certificate Registrar, shall be promptly forwarded to the
Securities Administrator), the Securities Administrator shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by a Servicer under the applicable Servicing Agreement,
shall use reasonable efforts to obtain such information and documentation from
such Servicer, and provide) to such Certificateholders such reports and access
to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Securities Administrator’s actual expenses incurred in providing such reports
and access and such expenses shall not be paid by the Trust Fund and (ii) the
Securities Administrator shall provide such information and documentation only
to the extent that the Securities Administrator would not be in violation of any
applicable privacy laws.

 

Section 4.03         Rule 17g-5 Compliance.

 

(a)          The Rule 17g-5 Information Provider shall, upon receipt of an NRSRO
certification in the form of Exhibit O, make available on its Rule 17g-5 Website
solely to the Depositor, each Rating Agency and to any NRSRO the following
items, but only to the extent such items are delivered to it by electronic mail
to rmbs17g5informationprovider@wellsfargo.com, specifically with a subject
reference of “SEMT 2012-4” and an identification of the type of information
being provided in the body of such notice, or any other delivery method
established or approved by the Rule 17g-5 Information Provider if or as may be
necessary or beneficial:

 

51

 

 

(i)          any Rating Agency Information provided to the Rule 17g-5
Information Provider in accordance with Sections 6.06, 6.07, 6.14, 9.01, 9.02,
11.03 and 11.12 of this Agreement, as well as reports prepared in accordance
with Sections 6.21, 6.22, 6.23 and 6.24 (provided that the Rule 17g-5
Information Provider shall not be required to post to its Rule 17g-5 Website any
such information previously posted to and available on the Securities
Administrator’s website);

 

(ii)         any notice of any amendment that modifies the procedures herein
relating to Exchange Act Rule 17g-5 pursuant to this Agreement; and

 

(iii)        a summary of any oral conversation with a Rating Agency regarding
any Mortgage Loan, any Mortgaged Property or any REO Property, to the extent
required to be provided pursuant to Rule 17g-5.

 

The foregoing information shall be made available by the Rule 17g-5 Information
Provider on its Rule 17g-5 Website. Such information shall be posted to the Rule
17g-5 Website on the same Business Day as it is received, provided that such
information is received by 12:00 p.m. (eastern time) or, if received after
12:00 p.m., on the next Business Day. The Rule 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the requirements
of this Agreement, or otherwise is or is not anything other than what it
purports to be. The Rule 17g-5 Information Provider shall not be deemed to have
obtained actual knowledge of any information by virtue of the receipt and
posting of such information to the Rule 17g-5 Website. Further, notwithstanding
anything to the contrary herein, in the event the Depositor determines that any
information previously posted to the Rule 17g-5 Website should not have been
posted thereto pursuant to the terms of this Agreement, the Depositor shall
direct the Rule 17g-5 Information Provider in writing to remove such information
from the Rule 17g-5 Website, such written notice to specify the information to
be so removed. The Rule 17g-5 Information Provider (i) shall have no obligation
or duty to verify, confirm or otherwise determine the accuracy of the
information contained in such written direction, (ii) shall be entitled to rely
fully upon such written direction and (iii) shall not be held liable in
connection with removing any such information from the Rule 17g-5 Website upon
the receipt of such written direction.

 

The Rule 17g-5 Information Provider shall provide a mechanism to notify any
party that has submitted an NRSRO Certification each time the Rule 17g-5
Information Provider posts an additional document to the Rule 17g-5 Website.

 

In connection with providing access to the Rule 17g-5 Website, the Rule 17g-5
Information Provider may require registration and the acceptance of a
disclaimer. The Rule 17g-5 Information Provider shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, has no obligation to review such
information, and assumes no responsibility for such information. The Rule 17g-5
Information Provider shall not be liable for its failure to make any information
available to each Rating Agency or NRSROs unless such information was delivered
to the Rule 17g-5 Information Provider at the email address specified in writing
to the Depositor, with a subject heading of “SEMT 2012-4” and sufficient detail
to indicate that such information is required to be posted on the Rule 17g-5
Website.

 

If any NRSRO that has previously submitted an NRSRO Certification and whose
NRSRO Certification has been accepted, notifies the Rule 17g-5 Information
Provider that it is unable to access information posted to the Rule 17g-5
Website and such access issue is determined to be the result of a problem with
the Rule 17g-5 Website, if such access issue is not resolved within one Business
Day of such determination, the Rule 17g-5 Information Provider shall so notify
the Depositor.

 

(b)          Each of the Master Servicer and the Trustee hereby agrees that,
except as otherwise expressly permitted herein, it shall not communicate with
(including verbally) or provide information to a

 

52

 

 

Rating Agency without the prior consent of and consultation with the Depositor,
and that any permitted communication by it to a Rating Agency will be made by it
only in the manner prescribed by the procedures established by the Depositor to
ensure compliance with Rule 17g-5 under the Exchange Act, including to the
extent set forth herein, providing any such communications to the Depositor for
posting on the Rule 17g-5 Website pursuant to this Section 4.03 prior to
communicating with such Rating Agency.

 

Section 4.04         Rule 15Ga-1 Compliance.

 

(a)           To the extent a Responsible Officer of the Master Servicer
receives a demand for the repurchase or substitution of a Mortgage Loan based on
a breach of a representation or warranty made by the Seller or the Originator of
such Mortgage Loan (each, a “Demand”), the Master Servicer agrees (i) if such
Demand is in writing, promptly to forward such Demand to the Trustee, and (ii)
if such Demand is oral, to instruct the requesting party to submit such Demand
in writing to the Trustee. To the extent a Responsible Officer of the Trustee
receives a Demand, it shall provide the Depositor with prompt written notice of
such Demand.

 

(b)          In connection with the repurchase or substitution of a Mortgage
Loan pursuant to a Demand, any dispute with respect to a Demand, or the
withdrawal or final rejection of a Demand (i) the Master Servicer agrees, to the
extent a Responsible Officer of the Master Servicer has actual knowledge
thereof, promptly to notify the Trustee in writing, and (ii) the Trustee agrees,
to the extent a Responsible Officer of the Trustee has actual knowledge thereof,
promptly to notify the Depositor in writing.

 

(c)          With respect to Rule 15Ga-1 of the Exchange Act, to the extent in
its possession, the Trustee shall provide the Depositor with any applicable
information relating to a Demand (the “Rule 15Ga-1 Information”) in a timely
manner so as to enable the Depositor to meet its reporting obligations under
Rule 15Ga-1. The Depositor shall be entitled conclusively to rely on the Rule
15Ga-1 Information provided to it by the Trustee in connection with the
compilation by the Depositor of the Rule 15Ga-1 Information required to be
reported on Form 10-D. For the avoidance of doubt, the Depositor shall have sole
responsibility for compiling the Rule 15Ga-1 Information required to be reported
on Form 10-D, and the Securities Administrator shall be entitled conclusively to
rely on any Rule 15Ga-1 Information provided to it by the Depositor for
inclusion on each Form 10-D. Other than with respect to the obligations of the
Trustee in this Section 4.04, the Trustee shall have no responsibility or
liability in connection with any filing required to be made by the Depositor
pursuant to Rule 15Ga-1 of the Exchange Act.

 

ARTICLE V

DISTRIBUTIONS TO HOLDERS OF CERTIFICATES

 

Section 5.01         Distributions Generally. 

 

(a)           Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions to holders of Certificates as of the related
Record Date in accordance with this Article V.  Such distributions shall be made
by check mailed to each Certificateholder’s address as it appears on the
Certificate Register of the Certificate Registrar or, upon written request made
to the Securities Administrator at least five Business Days prior to the related
Record Date by any Certificateholder owning an aggregate initial Certificate
Principal Amount or Notional Amount of at least $1,000,000, or in the case of
any Residual Certificate, a Percentage Interest of not less than 100%, by wire
transfer in immediately available funds to an account specified in the request
and at the expense of such Certificateholder; provided, however, that the final
distribution in respect of any Certificate shall be made only upon presentation
and surrender of such Certificate at the Certificate Registrar’s Corporate Trust
Office; provided, further, that the foregoing provisions shall not apply to any
Class of Certificates as long as such Certificate remains a Book-Entry
Certificate in which case all payments made shall be made through the Clearing
Agency and its Clearing Agency Participants.  Wire transfers will be made at the
expense of the Holder requesting such wire transfer by deducting a wire transfer
fee from the related distribution.  Notwithstanding such final payment

 

53

 

 

of principal of any of the Certificates, each Certificate will remain
outstanding until the termination of each REMIC and the payment in full of all
other amounts due with respect to the Certificates and at such time such final
payment in retirement of any Certificate will be made only upon presentation and
surrender of such Certificate at the Certificate Registrar’s Corporate Trust
Office.  If any payment required to be made on the Certificates is to be made on
a day that is not a Business Day, then such payment will be made on the next
succeeding Business Day.

 

(b)           All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).

 

Section 5.02         Distributions From the Distribution Account.

 

(a)          Subject to Sections 5.02(b) and (c), on each Distribution Date, the
Available Distribution Amount, to the extent received by the Securities
Administrator, shall be withdrawn by the Paying Agent from funds in the
Distribution Account and allocated among the Classes of Senior Certificates and
Subordinate Certificates in the following order of priority:

 

(i)          to the Senior Certificates, pro rata, such Class’s Interest
Distribution Amount and any accrued but unpaid Interest Shortfalls, in each
case, for such Class on such date;

 

(ii)          to the Class A-1, Class A-2 and Class A-3 Certificates, the Senior
Principal Distribution Amount, pro rata in accordance with their respective
Class Principal Amounts until their Class Principal Amounts have been reduced to
zero;

 

(iii)         to the Class B-1 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(iv)         to the Class B-1 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;          

 

(v)          to the Class B-2 Certificates, the Interest Distribution Amount and
any accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;

 

(vi)          to the Class B-2 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;

  

(vii)         to the Class B-3 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(viii)        to the Class B-3 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;          

 

(ix)          to the Class B-4 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(x)           to the Class B-4 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;

  

(xi)          to the Class B-5 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

54

 

 

(xii)         to the Class B-5 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero; and         

 

(xiii)        to the Class LT-R Certificates and the Class R Certificates, any
remaining amount of the Available Distribution Amount allocated as provided in
Section 5.02(d).

  

(b)          On each Distribution Date on and after the Credit Support Depletion
Date, the Senior Principal Distribution Amount shall be distributed to the
Senior Certificates (other than the Class A-IO1, Class A-IO2 and Class A-IO3
Certificates) pro rata in accordance with their respective Class Principal
Amounts.

 

(c)          Notwithstanding the priority and allocation set forth in Section
5.02(a), if with respect to any Class of Subordinate Certificates other than the
Class B-1 Certificates on any Distribution Date the sum of the Class
Subordination Percentages of such Class and of all other Classes of Subordinate
Certificates which have a lower payment priority than such Class is less than
the Original Applicable Credit Support Percentage for such Class, no
distribution of principal shall be made to any such Classes. The Subordinate
Principal Distribution Amount shall be allocated among the Classes of
Subordinate Certificates having higher payment priorities than such Class, pro
rata, based on the Class Principal Amounts of the respective Classes immediately
prior to such Distribution Date and shall be distributed in the sequential order
provided in Section 5.02(a) above.

 

(d)           Amounts distributed to the Residual Certificates pursuant to
Section 5.02(a)(xiii) on any Distribution Date shall be allocated among the
REMIC residual interests represented thereby such that each such interest is
allocated the excess of funds available to the related REMIC over required
distributions to the regular interests in such REMIC on such Distribution Date;
provided, however, that the Class LT-R Certificate shall be entitled to any
amounts representing net gain resulting from the sale of any REO Properties or
other Liquidation Proceeds due to the Residual Certificates with respect to the
Mortgage Loans.

 

(e)          For purposes of distributions of interest in Section 5.02(a) such
distributions to a Class of Certificates on any Distribution Date shall be made
first, in respect of Current Interest; and second, in respect of Interest
Shortfalls.

 

(f)          Amounts distributed to the Certificates (other than the Class LT-R
Certificate) pursuant to this Section shall be deemed to have first been
distributed from the Lower Tier REMIC to the Upper Tier REMIC in respect of the
Lower Tier REMIC regular interests in accord with the distribution provisions
for the Lower Tier REMIC set forth in the Preliminary Statement.

 

Section 5.03         Allocation of Losses.

 

(a)           On or prior to each Distribution Date, the Master Servicer shall
calculate the aggregate Realized Losses for such Distribution Date based on the
information with respect to losses as reported to it by each Servicer.

 

(b)           On each Distribution Date, the Securities Administrator shall
allocate the principal portion of Realized Losses as follows:

 

first, to the Classes of Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class B-5
Certificates and ending with the Class B-1 Certificates) until the Class
Principal Amount of each such Class is reduced to zero; and

 

second, to the Class A-1, Class A-2 and Class A-3 Certificates, pro rata, until
their respective Class Principal Amounts have been reduced to zero.

 

55

 

 

(c)           On each Distribution Date, the Class Principal Amount of the Class
of Subordinate Certificates then outstanding with the lowest payment priority
shall be reduced on each Distribution Date by the Certificate Writedown Amount
and if no Subordinate Certificates are then outstanding the Class Principal
Amounts of the Class A-1, Class A-2 and Class A-3 Certificates shall be reduced,
pro rata in accordance with their respective Class Principal Amounts, by the
Certificate Writedown Amount.

 

(d)           Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.

 

(e)           Subsequent Recoveries in respect of the Mortgage Loans shall be
distributed to the Certificates still outstanding, in accordance with Section
5.02, and the Class Principal Amount of each Class of Certificates then
outstanding that has been reduced due to application of a Certificate Writedown
Amount or Realized Loss will be increased, pro rata in accordance with their
respective Class Principal Amounts in the case of the Senior Certificates (other
than the Class A-IO1, Class A-IO2 and Class A-IO3 Certificates), and
sequentially in order of seniority, in the case of the Subordinate Certificates,
by the lesser of (i) the amount of such Subsequent Recovery (reduced by any
amounts applied for this purpose to more senior-ranking Certificates) and (ii)
the Realized Loss amount previously allocated to such Class.

 

(f)           Realized Losses and the amount of any Certificate Writedown Amount
allocated by this Section to a Class of Certificates shall be allocated to the
corresponding Lower Tier REMIC Interest and shall reduce the Class Principal
Amount of such Lower Tier REMIC Interest to the same extent that the Class
Principal Amount of such Class of Certificates is reduced pursuant to the
provisions of this Section. Subsequent Recoveries distributed to a Class of
Certificates pursuant to the provisions of subsection 5.03(e) shall be deemed to
have been distributed to the corresponding Lower Tier REMIC Interest. To the
extent that the Class Principal Amount of any Class of Certificates has been
increased on account of Subsequent Recoveries pursuant to the provisions of
subsection 5.03(e), the principal balance of the corresponding Lower Tier REMIC
Interest shall be increased by the same amount.

 

(g)          Any Class of Certificates or Lower-Tier Interest whose Class
Principal Amount has been reduced to zero due to the allocation of Realized
Losses will nonetheless remain outstanding under this Agreement and will
continue to be entitled to receive Subsequent Recoveries until the termination
of the Trust Fund; provided, however, that no such Class of Certificates will
have voting rights with respect to matters under this Agreement requiring or
permitting actions to be taken by any Certificateholders.

 

Section 5.04         Servicer Obligations.

 

In the event of any inconsistency between this Agreement and a Servicing
Agreement with respect to obligations of a Servicer, the provisions of the
applicable Servicing Agreement shall govern such obligations.

 

Section 5.05         Advances by Master Servicer.

 

If any Servicer (other than Cenlar FSB) or the Servicing Administrator fails to
remit any Advance required to be funded under the applicable Servicing
Agreement, the Master Servicer shall itself fund, or shall cause the successor
Servicer or successor Servicing Administrator to fund, such Advance. If the
Master Servicer determines that an Advance is required, it shall on the Business
Day preceding the related Distribution Date immediately following such
Determination Date remit to the Securities Administrator from its own funds (or
funds advanced by the applicable Servicer or the Servicing Administrator) for
deposit in the Distribution Account immediately available funds in an amount
equal to such Advance. The Master Servicer, each Servicer (other than Cenlar
FSB) and the Servicing Administrator shall be entitled to be reimbursed for all
Advances funded by it. Notwithstanding anything to the contrary herein, in the
event the Master Servicer determines in its reasonable judgment that an Advance
is nonrecoverable, the Master Servicer shall be under no obligation to make such
Advance. If the Master Servicer determines that an

 

56

 

 

Advance is nonrecoverable, it shall, on or prior to the related Distribution
Date, deliver an Officer’s Certificate to the Trustee to such effect.

 

Section 5.06         Master Servicer Compensating Interest Payments.

 

The amount of the aggregate Master Servicing Fees payable to the Master Servicer
in respect of any Distribution Date shall be reduced (but not below zero) by the
amount of any Master Servicer Compensating Interest Payment for such
Distribution Date. Such amount shall not be treated as an Advance and shall not
be reimbursable to the Master Servicer.

 

ARTICLE VI

CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT

 

Section 6.01         Duties of Trustee and the Securities Administrator. 

 

(a)           The Trustee, except during the continuance of an Event of Default,
and the Securities Administrator each undertake to perform their respective
duties and only such duties as are specifically set forth in this
Agreement.  Any permissive right of the Trustee and the Securities Administrator
provided for in this Agreement shall not be construed as a duty of the Trustee
or the Securities Administrator, as the case may be. If an Event of Default has
occurred and has not otherwise been cured or waived, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.

 

(b)           Each of the Trustee and the Securities Administrator, upon receipt
of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee or the Securities
Administrator, as applicable, which are specifically required to be furnished
pursuant to any provision of this Agreement, shall examine them to determine
whether they are in the form required by this Agreement; provided, however, that
neither the Trustee nor the Securities Administrator shall be responsible for
the accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument furnished to the Trustee or the
Securities Administrator pursuant to this Agreement and shall not be required to
recalculate or verify any numerical information furnished to the Trustee or the
Securities Administrator pursuant this Agreement.  Subject to the immediately
preceding sentence, if any such resolution, certificate, statement, opinion,
report, document, order or other instrument is found not to conform to the form
required by this Agreement in a material manner the Trustee or the Securities
Administrator, as applicable, shall take such action as it deems appropriate to
cause the instrument to be corrected, and if the instrument is not corrected to
the Trustee’s or the Securities Administrator’s satisfaction, the Trustee or the
Securities Administrator, as applicable, will provide notice thereof to the
Certificateholders and take such further action as directed by the
Certificateholders pursuant to Sections 6.02(d) and 6.02(f).

 

(c)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall have any liability arising out of or in
connection with this Agreement, except for its negligence or willful misconduct.
No provision of this Agreement shall be construed to relieve the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct; provided, however, that:

 

(i)          The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;

 

57

 

 

(ii)          For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;

 

(iii)        For all purposes under this Agreement, except when the Master
Servicer is the Securities Administrator, the Securities Administrator shall not
be deemed to have notice of any Event of Default (other than resulting from a
failure by the Master Servicer to furnish information to the Securities
Administrator or payment on a Distribution Date when required to do so) unless a
Responsible Officer of the Securities Administrator has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Securities Administrator at the at the address provided in
Section 11.07, and such notice references the Holders of the Certificates and
this Agreement;

 

(iv)          No provision of this Agreement shall require the Trustee or the
Securities Administrator (regardless of the capacity in which it is acting) to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to perform, or be responsible for the manner of performance of, any of the
obligations of the Depositor, the Master Servicer or any other Person under this
Agreement, the Servicing Agreements or the Custodial Agreement; and

 

(v)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall be responsible for any act or omission
of the Master Servicer (other than, in the case of the Securities Administrator,
as provided in the next sentence), the Depositor, the Seller, the Servicers, the
Custodian or the Controlling Holder. If the Master Servicer is the Securities
Administrator, the Securities Administrator shall be responsible for any act or
omission of the Master Servicer.

 

(d)           The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trustee shall promptly remit to the applicable Servicer (with a copy to
the Master Servicer) upon receipt any such complaint, claim, demand, notice or
other document (i) which is delivered to the Corporate Trust Office of the
Trustee, (ii) of which a Responsible Officer has actual knowledge, and (iii)
which contains information sufficient to permit the Trustee to make a
determination that the real property to which such document relates is a
Mortgaged Property.

 

(e)           None of the Trustee, the Securities Administrator or the Master
Servicer shall be personally liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Certificateholders of any Class holding Certificates which evidence, as to
such Class, Percentage Interests aggregating not less than 25% as to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, the Securities Administrator or the Master Servicer or exercising any
trust or power conferred upon the Trustee, the Securities Administrator or the
Master Servicer under this Agreement.

 

(f)           Neither the Trustee nor the Securities Administrator shall be
required to perform services under this Agreement, or to expend or risk its own
funds or otherwise incur financial liability for the performance of any of its
duties hereunder or the exercise of any of its rights or powers if there is
reasonable ground for believing that the timely payment of its fees and expenses
or the repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be responsible for the manner of performance of,
any of the obligations of the Master Servicer or any Servicer under this
Agreement or any Servicing Agreement except, with respect to the Master
Servicer, during such time, if any, as the Trustee shall be the successor to,
and be vested with

 

58

 

 

the rights, duties, powers and privileges of, the Master Servicer in accordance
with the terms of this Agreement.

 

(g)           Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to record, file, or deposit
this Agreement or any agreement referred to herein or any financing statement or
continuation statement evidencing a security interest, or to maintain any such
recording or filing or depositing or to undertake any rerecording, refiling or
redepositing of any thereof, (B) to procure or maintain any insurance, (C) to
pay or discharge any tax, assessment, or other governmental charge or penalty or
any lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Fund other than from funds available in the
Distribution Account, or (D) to confirm or verify the contents of any reports or
certificates of the Master Servicer or any Servicer delivered to the Trustee or
the Securities Administrator pursuant to this Agreement or any Servicing
Agreement believed by the Trustee or the Securities Administrator, as
applicable, to be genuine and to have been signed or presented by the proper
party or parties.

 

(h)          None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall be liable in its individual capacity for an
error of judgment made in good faith by a Responsible Officer or other officers
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, unless it shall be proved that the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, was negligent in ascertaining the pertinent facts.

 

(i)           Notwithstanding anything in this Agreement to the contrary, none
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar shall be liable for special, indirect or consequential
losses or damages of any kind whatsoever (including, but not limited to, lost
profits), even if the Trustee, the Securities Administrator, the Paying Agent or
the Certificate Registrar, as applicable, has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

(j)          Neither the Trustee nor the Securities Administrator (regardless of
the capacity in which it is acting) shall be responsible for the acts or
omissions of the other, it being understood that this Agreement shall not be
construed to render them agents of one another.

 

(k)          The duties and obligations of the Trustee, the Securities
Administrator, the Paying Agent and the Certificate Registrar shall be
determined solely by the express provisions of this Agreement, none of the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Trustee,
the Securities Administrator, the Paying Agent or the Certificate Registrar and,
in the absence of bad faith on the part of the Trustee, the Securities
Administrator, the Paying Agent or the Certificate Registrar, the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar, as
applicable, may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to such party that conform to the requirements of this Agreement.

  

Section 6.02         Certain Matters Affecting the Trustee and the Securities
Administrator. 

 

Except as otherwise provided in Section 6.01:

 

(a)           Before taking or refraining from taking any actions hereunder,
each of the Trustee and the Securities Administrator may request, and may rely
and shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

 

59

 

 

(b)           Each of the Trustee and the Securities Administrator may consult
with counsel and any advice of its counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

 

(c)           Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;

 

(d)           Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates or such other percentage
specified in Section 2.05 with respect to actions described in Section 2.05;
provided, however, that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding.  Except as otherwise provided in Section 2.05, the reasonable
expense thereof shall be paid by the party requesting such investigation and
shall not be paid by the Trust Fund; and, provided further, that in the case of
an alleged breach of an Originator's representations and warranties, the
provisions of Section 2.05 must be satisfied.

 

(e)           Each of the Trustee and the Securities Administrator may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, custodians or attorneys, which agents,
custodians or attorneys shall have any and all of the rights, powers, duties and
obligations of the Trustee and the Securities Administrator conferred on them by
such appointment; provided that each of the Trustee and the Securities
Administrator shall continue to be responsible for its duties and obligations
hereunder to the extent provided herein; provided further that the Trustee shall
not be responsible for the duties and obligations of Wells Fargo Bank, N.A. in
its capacity as any of the Custodian, the Paying Agent, the Authenticating
Agent, the Securities Administrator or the Certificate Registrar under this
Agreement or the Custodial Agreement, as applicable;

 

(f)           Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, and the Trustee shall not be under any obligation to institute,
conduct or defend any litigation hereunder or in relation hereto, in each case
at the request, order or direction of any of the Certificateholders pursuant to
the provisions of this Agreement, unless such Certificateholders shall have
offered to the Trustee or the Securities Administrator, as applicable, security
or indemnity reasonably satisfactory to the Trustee or the Securities
Administrator against the costs, expenses and liabilities which may be incurred
therein or thereby;

 

(g)          The right of the Trustee and the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;

 

(h)  Neither the Trustee nor the Securities Administrator shall be required to
give any bond or surety in respect of the execution of the Trust Fund created
hereby or the powers granted hereunder; and

 

(i)           Neither the Trustee nor the Securities Administrator shall have
any duty to conduct any affirmative investigation (including, but not limited
to, reviewing any reports delivered to the Trustee in connection with the review
of the Trustee Mortgage Files) as to the occurrence of any condition requiring
the repurchase of any Mortgage Loan pursuant to this Agreement, the Mortgage
Loan Purchase and Sale

 

60

 

 

Agreement, the Purchase Agreements or the Servicing Agreements, as applicable,
or the eligibility of any Mortgage Loan for purposes of this Agreement
including, without limitation, whether any mortgage loan is a Qualified
Substitute Mortgage Loan, except as set forth in Section 2.05 with respect to
the Trustee.

 

In the event either the Trustee or the Securities Administrator deems the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, as applicable, may require prior to such action that it be
provided by the Depositor with reasonable further written instructions.

 

Section 6.03         Trustee and Securities Administrator Not Liable for
Certificates.

 

The Trustee and the Securities Administrator make no representations as to the
validity or sufficiency of this Agreement, the Custodial Agreement, the Purchase
Agreements, the Servicing Agreements, the Mortgage Loan Purchase and Sale
Agreement or the Certificates (other than the certificate of authentication on
the Certificates) or of any Mortgage Loan or related document, save that the
Trustee and the Securities Administrator represent that, assuming due execution
and delivery by the other parties hereto, this Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms except that such
enforceability may be subject to (A) applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally, and (B) general principles of equity regardless of whether such
enforcement is considered in a proceeding in equity or at law.  The recitals
contained herein and in the Certificates (other than the signature of the
Trustee on the Certificates and the acknowledgements of the Trustee contained in
Article II) shall not be taken as the statements of the Trustee and the Trustee
does not assume any responsibility for their correctness. Neither the Trustee
nor the Securities Administrator shall be accountable for the use or application
by the Depositor of any of the Certificates or of the proceeds of such
Certificates, or of funds paid to the Depositor in consideration of the sale of
the Mortgage Loans to the Trustee by the Depositor or for the use or application
of any funds deposited into the Distribution Account or any other fund or
account maintained with respect to the Certificates.  Neither the Trustee nor
the Securities Administrator shall be responsible for the legality or validity
of this Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued
hereunder.  Neither the Trustee nor the Securities Administrator shall have any
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it hereunder or to record this Agreement.

 

Section 6.04         Trustee and Securities Administrator May Own Certificates. 

 

Each of the Trustee and the Securities Administrator (and any Affiliate or agent
of either of them) in its individual or any other capacity may become the owner
or pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such Affiliate or agent, as
applicable.

 

Section 6.05         Eligibility Requirements for Trustee and Securities
Administrator. 

 

The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation or national banking association, organized and doing
business under the laws of any State or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Master Servicer, any Servicer or the Servicing Administrator.  If such
corporation or national banking association publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then, for the purposes of this Section, the
combined capital and surplus of such corporation or national banking association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  In case at any time the Trustee shall
cease to be eligible in accordance with provisions of this Section, the Trustee
shall resign immediately in the manner and with the effect specified in Section
6.06.

 

61

 

 

The Securities Administrator hereunder shall at all times (i) be an institution
authorized to exercise corporate trust powers under the laws of its jurisdiction
of organization, (ii) be rated at least “A/F1” by Fitch and at least “A2/P-1” by
Moody’s, or if not rated by Fitch or Moody’s, the equivalent rating by KBRA or
S&P, and (iii) not be the Depositor, an Affiliate of the Depositor or, other
than in the case of the initial Securities Administrator, the originator or
servicer of any of the Mortgage Loans.

     

Section 6.06         Resignation and Removal of Trustee and the Securities
Administrator. 

 

(a)           Each of the Trustee and the Securities Administrator may at any
time resign and be discharged from the trust hereby created by giving 60 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor and the Master Servicer.  Upon receiving such notice
of resignation, the Depositor will promptly appoint a successor trustee or a
successor securities administrator, as applicable, by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee or
resigning Securities Administrator, as applicable, one copy to the successor
trustee or successor securities administrator, as applicable, and one copy to
the Master Servicer.  If no successor trustee or successor securities
administrator shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee or resigning Securities Administrator, as applicable, may petition any
court of competent jurisdiction for the appointment of a successor trustee or
successor securities administrator, as applicable.  In the case of any such
resignation by the Securities Administrator, if no successor securities
administrator shall have been appointed and shall have accepted appointment
within 60 days after the Securities Administrator ceases to be the Securities
Administrator pursuant to this Section 6.06, then the Trustee shall perform the
duties of the Securities Administrator pursuant to this Agreement and shall be
entitled to the fees of the Securities Administrator for so long as the Trustee
performs such duties; provided, however, that the Trustee may engage a qualified
entity to perform the duties of the Securities Administrator under
Sections 6.21, 6.22, 6.23, 6.24 and 11.16 of this Agreement. The successor
trustee shall notify each Rating Agency through the Rule 17g-5 Information
Provider, the Servicers, the Servicing Administrator and the Master Servicer of
any change of Trustee and the successor securities administrator shall notify
each Rating Agency through the Rule 17g-5 Information Provider, the Servicers,
the Servicing Administrator and the Master Servicer of any change of Securities
Administrator.

 

(b)           If at any time any of the following events shall occur: (i) the
Trustee or the Securities Administrator ceases to be eligible in accordance with
the provisions of Section 6.05 and fails to resign after written request
therefor by the Depositor, (ii) the Securities Administrator fails to perform
its obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues unremedied for a period of one
Business Day after the date upon which written notice of such failure shall have
been given to the Securities Administrator by the Trustee or the Depositor,
(iii) the Securities Administrator fails to provide a Back-up Certificate,
Assessment of Compliance or an Accountant’s Attestation required under Sections
6.21, 6.23 and 6.24, respectively, by March 15 of each year in which Exchange
Act reports are required, (iv) the Trustee or the Securities Administrator
becomes incapable of acting, or is adjudged a bankrupt or insolvent, or a
receiver of the Trustee or the Securities Administrator of its property is
appointed, or any public officer takes charge or control of the Trustee or the
Securities Administrator or of the property or affairs of either for the purpose
of rehabilitation, conservation or liquidation, (v) a tax is imposed or
threatened with respect to the Trust Fund by any state in which the Trustee or
the Trust Fund held by the Trustee is located, or (vi) the continued use of the
Trustee or the Securities Administrator would result in a downgrading of the
rating by a Rating Agency of any Class of Certificates with a rating; then, in
each such case, the Depositor shall remove the Trustee or the Securities
Administrator, as applicable, and the Depositor shall appoint a successor
trustee or successor securities administrator, as applicable, by written
instrument, one copy of which instrument shall be delivered to the Trustee or
Securities Administrator so removed, one copy to the successor trustee or
successor securities administrator, as applicable, and one copy to the Master
Servicer. If the same Person is acting as both the Securities Administrator and
the Master Servicer, then the Depositor shall direct the Trustee to remove the
Master Servicer in accordance with the provisions of Section 6.14, and the
Trustee promptly upon such direction shall remove the Master Servicer in
accordance therewith.

 

62

 

 

(c)           The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee or the Securities Administrator, as applicable,
and to the Depositor remove the Trustee or the Securities Administrator, as
applicable, by such written instrument, signed by such Holders or their
attorney-in-fact duly authorized, one copy of which instrument shall be
delivered to the Depositor, one copy to the Trustee or Securities Administrator,
as applicable, and one copy to the Master Servicer. The Depositor shall
thereupon appoint a successor trustee or successor securities administrator, as
applicable, in accordance with this Section.

 

(d)           Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall only become effective upon acceptance of appointment by the
successor trustee or the successor securities administrator, as applicable, as
provided in Section 6.07.

 

Section 6.07         Successor Trustee and Successor Securities Administrator. 

 

(a)           Any successor trustee or successor securities administrator
appointed as provided in Section 6.06 shall execute, acknowledge and deliver to
the Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
or predecessor securities administrator, as applicable, shall become effective
and such successor trustee or successor securities administrator, as applicable,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
like effect as if originally named as trustee or securities administrator, as
applicable, herein.  The predecessor trustee shall deliver to the successor
trustee (or assign to the Trustee its interest under the Custodial Agreement, to
the extent permitted thereunder), all Trustee Mortgage Files and documents and
statements related to each Trustee Mortgage File held by it hereunder, the
predecessor trustee shall duly assign, transfer, deliver and pay over to the
successor trustee the entire Trust Fund, together with all necessary instruments
of transfer and assignment or other documents properly executed necessary to
effect such transfer and the predecessor trustee or the predecessor securities
administrator, as applicable, shall deliver such of the records or copies
thereof maintained by the predecessor trustee or predecessor securities
administrator, as applicable, in the administration hereof as may be requested
by the successor trustee and shall thereupon be discharged from all duties and
responsibilities under this Agreement.  In addition, the Depositor and the
predecessor trustee or predecessor securities administrator, as applicable,
shall execute and deliver such other instruments and do such other things as may
reasonably be required to more fully and certainly vest and confirm in the
successor trustee or successor securities administrator, as applicable, all such
rights, powers, duties and obligations. The predecessor securities administrator
shall also deliver to the Depositor the Back-up Certificate with respect to the
portion of the calendar year in which the predecessor securities administrator
acted as Securities Administrator hereunder.

 

(b)           No successor trustee or successor securities administrator shall
accept appointment as provided in this Section unless at the time of such
appointment such successor trustee or successor securities administrator, as
applicable, shall be eligible under the provisions of Section 6.05.

 

(c)           Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section 6.07, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to each Rating Agency through the Rule
17g-5 Information Provider.  The expenses of such mailing shall be borne by the
the predecessor trustee or predecessor securities administrator, as applicable;
provided, if such party has been removed without cause, such expenses will be
borne by the Trust Fund.

 

Section 6.08         Merger or Consolidation of Trustee or Securities
Administrator. 

 

63

 

 

Any Person into which the Trustee or Securities Administrator may be merged or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the corporate trust business of
the Trustee or Securities Administrator, shall be the successor to the Trustee
or Securities Administrator hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, provided that such Person shall be
eligible under the applicable provisions of Section 6.05.

 

Section 6.09         Appointment of Co-Trustee, Separate Trustee or Custodian. 

 

(a)           Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Master Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located.  The separate trustees, co-trustees,
or custodians so appointed shall be trustees or custodians for the benefit of
all the Certificateholders and shall have such powers, rights and remedies as
shall be specified in the instrument of appointment; provided, however, that no
such appointment shall, or shall be deemed to, constitute the appointee an agent
of the Trustee.  The obligation of the Master Servicer to make Advances pursuant
to Section 5.05 hereof shall not be affected or assigned by the appointment of a
co-trustee.

 

(b)           Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

 

(i)           all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;

 

(ii)           all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;

 

(iii)           no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and

 

(iv)           the Trustee may at any time, by an instrument in writing executed
by it, with the concurrence of the Depositor, accept the resignation of or
remove any separate trustee, co-trustee or custodian, so appointed by it or
them, if such resignation or removal does not violate the other terms of this
Agreement.

 

(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI.  Each separate trustee and co-trustee, upon its
acceptance of the trusts

 

64

 

 

conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Trustee or separately, as may
be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee.  Every
such instrument shall be filed with the Trustee and a copy given to the Master
Servicer.

 

(d)           Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name.  If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.

 

(e)           No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.

 

(f)           The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.

 

(g)           The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee).

 

Section 6.10         Authenticating Agents. 

 

(a)           The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates.  The Trustee hereby appoints the Securities Administrator as
initial Authenticating Agent, and the Securities Administrator hereby accepts
such appointment.  Wherever reference is made in this Agreement to the
authentication of Certificates by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Trustee by an Authenticating Agent and a certificate of
authentication executed on behalf of the Trustee by an Authenticating
Agent.  Each Authenticating Agent must be a national banking association or a
corporation organized and doing business under the laws of the United States of
America or of any state, having a combined capital and surplus of at least
$15,000,000, authorized under such laws to exercise corporate trust powers and
subject to supervision or examination by federal or state authorities.

 

(b)           Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.

 

(c)           Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the
Depositor.  The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent and the Depositor.  Upon receiving a notice of resignation
or upon such a termination, or in case at any time any Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section
6.10, the Trustee may appoint a successor authenticating agent, shall give
written notice of such appointment to the Depositor and shall mail notice of
such appointment to all Holders of Certificates.  Any successor authenticating
agent upon acceptance of its appointment hereunder shall become vested with all
the rights, powers, duties and responsibilities of its predecessor hereunder,
with like effect as if originally named as Authenticating Agent.  No successor
authenticating agent shall be appointed unless eligible under the provisions of
this Section 6.10.  No Authenticating Agent shall have responsibility or
liability for any

 

65

 

 

action taken by it as such at the direction of the Trustee or in accordance with
the provisions of this Agreement.

 

Section 6.11         Indemnification of the Trustee, the Securities
Administrator and the Master Servicer. 

 

Subject to the limitations described in clause (C) of the definition of
Available Distribution Amount, Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, both in its individual capacity and in its capacity
as Trustee hereunder, and Wells Fargo Bank, N.A., both in its individual
capacity and in its capacities as Securities Administrator, Certificate
Registrar, Paying Agent, Authenticating Agent and Master Servicer hereunder, and
each of their respective directors, officers, employees and agents shall be
indemnified and held harmless by, and entitled to reimbursement from, the Trust
Fund for any claim, loss, liability, damage, cost or expense, including without
limitation any reasonable legal fees and expenses and any extraordinary or
unanticipated expense, incurred or expended (without negligence or willful
misconduct on its or their part) in connection with, (a) investigating,
preparing for, defending itself or themselves against, or prosecuting for itself
or themselves or for the sake of the Trust Fund any legal proceeding, whether
pending or threatened, that is related directly or indirectly in any way to the
Trust Fund, this Agreement, the Purchase Agreements, the Servicing Agreements,
the Mortgage Loan Purchase and Sale Agreement, the Custodial Agreement, the
Mortgage Loans or other assets of the Trust Fund, or the Certificates (including
without limitation the initial offering, any secondary trading and any transfer
and exchange of the Certificates), (b) the acceptance or administration of the
trusts created hereunder, (c) the performance or exercise or the lack of
performance or exercise of any or all of its or their powers, duties, rights,
responsibilities, or privileges hereunder, including without limitation
(i) complying with any new or updated laws or regulations directly related to
the performance by the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, of its obligations under this Agreement and (ii) addressing any
bankruptcy in any way related to or affecting this Agreement, the Purchase
Agreements, the Servicing Agreements, the Custodial Agreement, the Mortgage Loan
Purchase and Sale Agreement or any party to such agreements, including, as
applicable, all costs incurred in connection with the use of default specialists
within or outside Christiana Trust, a division of Wilmington Savings Fund
Society, FSB (in the case of Christiana Trust, a division of Wilmington Savings
Fund Society, FSB personnel, such costs to be calculated using standard market
rates), in the case of the Trustee, or Wells Fargo Bank, N.A. (in the case of
Wells Fargo Bank, N.A. personnel, such costs to be calculated using standard
market rates), in the case of the Master Servicer and the Securities
Administrator. As of the Startup Day, no such indemnifications or expense
reimbursements are expected to be paid from the Trust Fund and it is intended
that if such payments are ever made that they be characterized for purposes of
the REMIC Provisions as "unanticipated expenses" within the meaning of Treasury
Regulation Section 1.860G-1(b)(3)(ii).

 

In connection with any claim as to which indemnification is to be sought
hereunder:

 

(i)          the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, shall give the Depositor written notice thereof promptly after the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, shall have
knowledge thereof; provided that failure of the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent or the Master Servicer, as applicable, to provide such written notice
shall not relieve the Trust Fund of the obligation to indemnify the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, under this Section
6.11;

 

(ii)           while maintaining control over its own defense, the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, shall cooperate and
consult fully with the Depositor in preparing such defense; and

 

66

 

 

(iii)           notwithstanding anything to the contrary in this Section 6.11,
the Trust Fund shall not be liable for settlement of any such claim by the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer, as applicable, entered
into without the prior consent of the Depositor, which consent shall not be
unreasonably withheld.

 

The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer, as applicable.

 

Section 6.12         Fees and Expenses of the Securities Administrator, the
Certificate Registrar, the Paying Agent, Authenticating Agent, the Trustee and
the Custodian. 

 

(a)          Compensation for the services of the Securities Administrator, the
Certificate Registrar, the Paying Agent and the Authenticating Agent hereunder
shall be paid from the Master Servicing Fee. The Securities Administrator shall
be entitled to all disbursements and advancements incurred or made by the
Securities Administrator in accordance with this Agreement (including fees and
expenses of its counsel and all persons not regularly in its employment), except
any such expenses arising from its negligence, bad faith or willful misconduct.
Wells Fargo Bank, N.A. shall act as Securities Administrator for so long as it
is Master Servicer under this Agreement.

 

(b)          As compensation for its services hereunder, the Trustee shall be
entitled to receive a Trustee fee equal to $3,500 per annum, which shall be paid
by the Master Servicer pursuant to a separate agreement between the Trustee and
the Master Servicer. Each successor master servicer and each successor trustee
hereby agree to be bound by the terms of such agreement. Any costs and expenses
incurred by the Trustee shall be reimbursed in accordance with Section 6.11.

 

(c)          The Master Servicer shall pay, from the Master Servicing Fee, the
fees and expenses of the Custodian as specified in the Custodial Agreement, and
if the Custodial Agreement is terminated, the Master Servicer shall pay such
fees and expenses of any successor custodian pursuant to a new custodial
agreement to be entered into among the Depositor, the Seller, the Trustee, the
successor custodian and the Master Servicer.

 

Section 6.13         Collection of Monies. 

 

Except as otherwise expressly provided in this Agreement, the Trustee and the
Securities Administrator may demand payment or delivery of, and shall receive
and collect, all money and other property payable to or receivable by it
pursuant to this Agreement.  The Trustee or the Securities Administrator, as
applicable, shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.

 

Section 6.14         Events of Default; Trustee to Act; Appointment of
Successor. 

 

(a)          The occurrence of any one or more of the following events shall
constitute an “Event of Default”:

 

(i)          Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.02 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to the Master Servicer by the Trustee or the Securities Administrator or to the
Master Servicer, the Securities Administrator and the Trustee by the Holders of
not less than 25% of the Class Principal Amount (or Class Notional Amount) of
each Class of Certificates affected thereby;

 

(ii)         Any failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements (other
than those referred to in (vii) and (viii) below) on

 

67

 

 

the part of the Master Servicer contained in this Agreement which continues
unremedied for a period of 30 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Master Servicer by the Trustee or the Securities Administrator, or to the Master
Servicer, the Securities Administrator and the Trustee by the Holders of more
than 50% of the Aggregate Voting Interests of the Certificates (or in the case
of a breach of its obligation to provide an Item 1123 Certificate, an Assessment
of Compliance or an Accountant’s Attestation pursuant to Sections 6.22, 6.23 and
6.24, immediately without a cure period);

 

(iii)        A decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer, and such decree or
order shall have remained in force undischarged or unstayed for a period of
60 days or a Rating Agency reduces or withdraws or threatens to reduce or
withdraw the rating of the Certificates because of the financial condition or
loan servicing capability of such Master Servicer;

 

(iv)        The Master Servicer shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to the Master Servicer or of or relating to all or
substantially all of its property;

 

(v)         The Master Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;

 

(vi)        The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 9.05 hereof;

 

(vii)       If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates;

 

(viii)      A sale or pledge of any of the rights of the Master Servicer
hereunder or an assignment of this Agreement by the Master Servicer or a
delegation of the rights or duties of the Master Servicer hereunder shall have
occurred in any manner not otherwise permitted hereunder and without the prior
written consent of the Trustee and Certificateholders holding more than 50% of
the Aggregate Voting Interests of the Certificates;

 

(ix)         The purchase or holding of any Certificates by the Master Servicer
or any master servicer transferee that is an insured depository institution (as
such term is defined in the Federal Deposit Insurance Act) such that the Master
Servicer or such master servicer transferee is required to consolidate any
assets of the issuing entity on its financial statements under U.S. generally
accepted accounting principles;

 

(x)          Any failure of the Master Servicer to make any Advances when such
Advances are due, which failure continues unremedied for a period of one
Business Day.

 

If an Event of Default described in clauses (i) through (ix) of this Section
shall occur, then, in each and every case, subject to applicable law, so long as
any such Event of Default shall not have been remedied within any period of time
as prescribed by this Section, the Trustee, by notice in writing to the Master
Servicer may, and, if so directed in writing by Certificateholders evidencing
either (i) more than

 

68

 

 

50% of the Class Principal Amount (or Class Notional Amount) of each Class of
Certificates, or (ii) 50% of the aggregate Class Principal Amount of the
Subordinate Certificates, or upon the occurrence of an Event of Default
described in clause (x) of this Section, shall, terminate all of the rights and
obligations of the Master Servicer hereunder and in and to the Mortgage Loans
and the proceeds thereof; provided, however, that in the case of the preceding
clause (ii), the Trustee shall provide written notice to all of the
Certificateholders within two Business Days of receiving such direction and
shall not terminate the Master Servicer if, within 30 days of sending such
written notice, the Trustee has received contrary instructions from
Certificateholders evidencing more than 50% of the Aggregate Voting Interests of
the Certificateholders. On or after the receipt by the Master Servicer of such
written notice, all authority and power of the Master Servicer, and only in its
capacity as Master Servicer under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Trustee; and the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee and the Securities Administrator
in effecting the termination of the defaulting Master Servicer’s
responsibilities and rights hereunder as Master Servicer including, without
limitation, notifying Servicers of the assignment of the master servicing
function and providing the Trustee or its designee all documents and records in
electronic or other form reasonably requested by it to enable the Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Trustee for administration by it of all amounts which shall at
the time be or should have been deposited by the defaulting Master Servicer in
the Distribution Account and any other account or fund maintained with respect
to the Certificates or thereafter received with respect to the Mortgage Loans.
The Master Servicer being terminated pursuant to this Section 6.14 shall bear
all costs of a master servicing transfer, including but not limited to those of
the Trustee or Securities Administrator reasonably allocable to specific
employees and overhead, legal fees and expenses, accounting and financial
consulting fees and expenses, and costs of amending this Agreement, if
necessary. If the same Person is acting as both the Securities Administrator and
the Master Servicer, then the Trustee shall direct the Depositor to remove the
Securities Administrator in accordance with the provisions of Section 6.06(b),
and the Depositor promptly upon such direction shall remove the Securities
Administrator in accordance therewith.

 

Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination. The successor master servicer shall not be
required to purchase or reimburse the terminated Master Servicer's Advance
receivables. For the avoidance of doubt, to the extent that the terminated
Master Servicer and a successor master servicer have each made Advances in
respect of the same Mortgage Loan, recovered amounts shall be used to reimburse
the terminated Master Servicer and a successor master servicer in the order in
which such Advances were made.

     

When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Securities
Administrator and each Rating Agency through the Rule 17g-5 Information Provider
of the nature and extent of such Event of Default. The Trustee or the Securities
Administrator shall promptly give written notice to the Master Servicer upon the
Master Servicer’s failure to fund Advances as required under this Agreement.

     

(b)          On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the written resignation of the Master Servicer pursuant to Section 9.06, the
Trustee, unless, in either case, another master servicer shall have been
appointed by the Trustee, shall be the successor in all respects to the Master
Servicer in its capacity as such under this Agreement and with respect to the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Advances in accordance with Section 5.04;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be

 

69

 

 

considered a default by the Trustee hereunder. The Trustee shall have no
responsibility for any act or omission of the Master Servicer other than any act
or omission performed by the Trustee in its capacity as a successor master
servicer. In addition, the Trustee shall have no liability relating to the
representations and warranties of the Master Servicer set forth in Section 9.03.
In the Trustee’s capacity as successor master servicer, the Trustee shall have
the same limitations on liability herein granted to the Master Servicer. As
compensation for acting as successor master servicer hereunder, the Trustee
shall be entitled to receive all compensation payable to the Master Servicer
under this Agreement, including the Master Servicing Fee, subject to Section
6.14(d).

 

(c)          Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, which is a Fannie Mae or Freddie Mac-approved master servicer, and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties and liabilities of a master servicer, like
the Master Servicer. Any entity designated by the Trustee as a successor master
servicer may be an Affiliate of the Trustee; provided, however, that, unless
such Affiliate meets the net worth requirements and other standards set forth
herein for a successor master servicer, the Trustee, in its individual capacity,
shall agree, at the time of such designation, to be and remain liable to the
Trust Fund for such Affiliate’s actions and omissions in performing its duties
hereunder.

 

The Trustee and such successor shall take such actions, consistent with this
Agreement, as shall be necessary to effectuate any such succession and may make
other arrangements with respect to the master servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and transferring to the Trustee or such successor master
servicer, as applicable, all amounts which shall at the time be or which should
have been deposited by the Master Servicer in the Distribution Account and any
other account or fund maintained with respect to the Certificates or thereafter
be received with respect to the Mortgage Loans. Neither the Trustee nor any
other successor master servicer shall be deemed to be in default hereunder by
reason of any failure to make, or any delay in making, any distribution
hereunder or any portion thereof caused by (i) the failure of the predecessor
master servicer to deliver, or any delay in delivering, cash, documents or
records to it, (ii) the failure of the predecessor master servicer to cooperate
as required by this Agreement, (iii) the failure of the predecessor master
servicer to deliver the Mortgage Loan data to the Securities Administrator as
required by this Agreement or (iv) restrictions imposed by any regulatory
authority having jurisdiction over the predecessor master servicer. No successor
master servicer (other than the Trustee, with respect to the failure of the
Trustee to cooperate as set forth in subclause (ii) below) shall be deemed to be
in default hereunder by reason of any failure to make, or any delay in making,
any distribution hereunder or any portion thereof caused by (i) the failure of
the Securities Administrator to deliver, or any delay in delivering cash,
documents or records to it related to such distribution, or (ii) the failure of
Trustee or the Securities Administrator to cooperate as required by this
Agreement.

 

Any successor master servicer shall execute and deliver to the Depositor, the
Seller and the predecessor master servicer the certification required pursuant
to the first sentence of Section 6.20(e).

 

(d)          In connection with such appointment and assumption of a successor
master servicer, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted to the Master Servicer hereunder. 

 

70

 

 

(e)          To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by the Master Servicer, the
termination of the Master Servicer, any appointment of a successor master
servicer and/or any transfer and assumption of master servicing by the Trustee
or any successor master servicer (including, without limitation, (i) all legal
costs and expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Master Servicer, the
evaluation of the potential termination and/or the actual termination of the
Master Servicer and the appointment of a successor master servicer and (ii) all
Master Servicing Transfer Costs) are not fully and timely reimbursed by the
terminated master servicer, then (a) the successor master servicer shall deduct
such amounts from any amounts that it otherwise would have paid to the
predecessor master servicer in reimbursement of outstanding Advances, and the
successor master servicer shall reimburse itself and the Trustee for any
unreimbursed costs and expenses, and (b) if the Trustee is not required to be
reimbursed by the Master Servicer or if such costs and expenses are not
satisfied pursuant to clause (a) within 90 days, then the Trustee and the
successor master servicer shall be entitled to reimbursement of such costs and
expenses from the Distribution Account, subject to the limitations described in
clause (C) of the definition of Available Distribution Amount.

 

Section 6.15         Additional Remedies of Trustee Upon Event of Default. 

 

During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee, in addition to the rights specified
in Section 6.14, shall have the right, in its own name and as trustee of the
Trust Fund, to take all actions now or hereafter existing at law, in equity or
by statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of the Certificateholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filing of proofs of claim and debt in connection
therewith).  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default. 

 

Section 6.16         Waiver of Defaults. 

 

More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any event of default of a Servicer or the Servicing Administrator under
the related Servicing Agreement or Event of Default by the Master Servicer in
the performance of its obligations hereunder, except that a default in the
making of any Advances or any required deposit to the Distribution Account that
would result in a failure of the Paying Agent to make any required payment of
principal of or interest on the Certificates may only be waived with the consent
of 100% of the Certificateholders.  Upon any such waiver of a past default, such
default shall cease to exist, and any event of default under a Servicing
Agreement or Event of Default hereunder arising therefrom shall be deemed to
have been remedied for every purpose of the related Servicing Agreement and/or
this Agreement, as applicable.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived. 

 

Section 6.17         Notification to Holders. 

 

Upon termination of the Master Servicer or appointment of a successor to the
Master Servicer, in each case as provided herein, the Trustee (i) so long as the
Master Servicer and the Securities Administrator are not the same Person, shall
promptly notify the Securities Administrator in writing, and (ii) shall promptly
mail notice thereof by first class mail to the Certificateholders at their
respective addresses appearing on the Certificate Register.  The Trustee shall
also, within 45 days after the date when a Responsible Officer of the Trustee
has actual knowledge of the occurrence of any Event of Default, give written
notice thereof to the Securities Administrator and the Certificateholders,
unless such Event of Default shall have been cured or waived prior to the
issuance of such notice and within such 45-day period.

  

71

 

 

Section 6.18         Directions by Certificateholders and Duties of Trustee
During Event of Default. 

 

Subject to the provisions of Sections 6.16 and 8.01 hereof, during the
continuance of any Event of Default, Holders of Certificates evidencing not less
than 25% of the Class Principal Amount (or Percentage Interest) of each Class of
Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or defending of any
administrative action or litigation hereunder or in relation hereto and (ii) the
terminating of the Master Servicer or any successor master servicer from its
rights and duties as Master Servicer hereunder) at the request, order or
direction of any of the Certificateholders, unless such Certificateholders shall
have offered to the Trustee reasonable security or indemnity against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, subject to the provisions of Section 8.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee, in accordance
with an Opinion of Counsel, (a) determines that the action or proceeding so
directed may not lawfully be taken or (b) in good faith determines that the
action or proceeding so directed would involve it in personal liability for
which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Certificateholders. 

 

Section 6.19         Action Upon Certain Failures of the Master Servicer and
Upon Event of Default.

 

In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any action or inaction of the Master Servicer that would become an
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee shall give prompt written notice thereof to the Master
Servicer.

 

Section 6.20         Preparation of Tax Returns and Other Reports.

 

(a)           The Securities Administrator shall prepare or cause to be prepared
on behalf of the Trust Fund, based upon information calculated in accordance
with this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof.  If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession).  The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders Form
1099 (supplemental tax information) (or otherwise furnish information within the
control of the Securities Administrator) to the extent required by applicable
law. The Master Servicer will indemnify the Securities Administrator and the
Trustee for any liability of or assessment against the Securities Administrator
and the Trustee, as applicable, resulting from any error in any of such tax or
information returns directly resulting from errors in the information provided
by such Master Servicer.  

 

(b)           The Securities Administrator shall prepare and file with the
Internal Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC
created hereunder, an application for an employer identification number on IRS
Form SS-4 or by any other acceptable method.  The Securities Administrator shall
also file a Form 8811 as required.  The Securities Administrator, upon receipt
from the IRS of the Notice of Taxpayer Identification Number Assigned, shall
upon request promptly forward a copy of such notice to the Depositor.  The
Securities Administrator shall furnish any other information that is required by

 

72

 

 

the Code and regulations thereunder to be made available to the
Certificateholders.  The Master Servicer shall cause each Servicer to provide
the Securities Administrator with such information as is necessary for the
Securities Administrator to prepare such reports.

 

Section 6.21         Reporting to the Commission.

 

Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it “(1) has filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days.”  The
Depositor hereby represents to the Securities Administrator that the Depositor
has filed all such required reports during the preceding 12 months and that it
has been subject to such filing requirement for the past 90 days.  The Depositor
shall notify the Securities Administrator in writing, no later than the fifth
calendar day after the related Distribution Date with respect to the filing of a
report on Form 10-D and no later than March 15th with respect to the filing of a
report on Form 10-K, if the answer to the questions should be “no.”  The
Securities Administrator shall be entitled to rely on such representations in
preparing and/or filing any such report.

 

(a)           Reports Filed on Form 10-D.

 

(i)           Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Securities Administrator shall prepare
and file on behalf of the Trust Fund any Form 10-D required by the Exchange Act,
in form and substance as required by the Exchange Act.  The Securities
Administrator shall file each Form 10-D with a copy of the related Distribution
Date Statement attached thereto.  Any disclosure in addition to the Distribution
Date Statement that is required to be included on Form 10-D (“Additional Form
10-D Disclosure”) shall be reported by the parties set forth on Exhibit L hereto
to the Depositor and the Securities Administrator and reviewed and approved or
disapproved by the Depositor pursuant to the following paragraph and the
Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure, except as
set forth in the next paragraph.

 

(ii)           As set forth on Exhibit L hereto, within 5 calendar days after
the related Distribution Date, (1) the parties set forth thereon shall be
required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com, with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, in
EDGAR-compatible form, or in such other form as otherwise agreed upon by the
Securities Administrator and such party, the form and substance of any
Additional Form 10-D Disclosure, if applicable together with an additional
disclosure notification in the form of Exhibit I hereto (an “Additional
Disclosure Notification”) and (2) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-D Disclosure on Form 10-D.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-D Disclosure
on Form 10-D pursuant to this paragraph.

 

(iii)           After preparing the Form 10-D, the Securities Administrator
shall forward electronically a copy of the Form 10-D to the Depositor for
review.  The Securities Administrator will provide a copy of the Form 10-D to
the Depositor by the 11th calendar day after the related Distribution Date. On
the 12th calendar day after the related Distribution Date, the Depositor will
provide any changes or approval to the Securities Administrator (which may be
furnished electronically).  In the absence of receipt of any written changes or
approval, the Securities Administrator shall be entitled to assume that such
Form 10-D is in final form and the Securities Administrator may proceed with the
filing of the Form 10-D.  No later than the 13th calendar day after the related
Distribution Date, a duly authorized representative of the Depositor shall sign
the Form 10-D and return an electronic or fax copy of such signed Form 10-D
(with an original executed hard copy to follow by overnight mail) to the
Securities

 

73

 

 

Administrator.  If a Form 10-D cannot be filed on time or if a previously filed
Form 10-D needs to be amended, the Securities Administrator will follow the
procedures set forth in subsection (d)(ii) of this Section 6.21.  Promptly (but
no later than 1 Business Day) after filing with the Commission, the Securities
Administrator will make available on its internet website a final executed copy
of each Form 10-D prepared and filed by the Securities Administrator.  Each
party to this Agreement acknowledges that the performance by the Securities
Administrator of its duties under this Section 6.21(a) related to the timely
preparation and filing of Form 10-D is contingent upon such parties strictly
observing all applicable deadlines in the performance of their duties.  The
Securities Administrator shall not have any liability for any loss, expense,
damage or claim arising out of or with respect to any failure to properly
prepare, execute and/or timely file such Form 10-D, where such failure results
from the Securities Administrator’s inability or failure to obtain or receive,
on a timely basis, any information from any other party needed to prepare,
arrange for execution or file such Form 10-D, not resulting from its own
negligence, bad faith or willful misconduct.

 

(b)           Reports Filed on Form 10-K.

 

(i)           On or prior to the 90th day after the end of each fiscal year of
the Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2013, the
Securities Administrator shall prepare and file on behalf of the Trust Fund any
Form 10-K required by the Exchange Act, in form and substance as required by the
Exchange Act.  Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, the Custodial
Agreement and the related Servicing Agreement, (1) the Item 1123 Certificate for
each Servicer, each Additional Servicer, the Master Servicer, the Servicing
Administrator and the Securities Administrator as described under Section 6.22,
(2)(A) the Assessment of Compliance with servicing criteria for each Servicer,
the Custodian, each Servicing Function Participant, the Master Servicer, the
Servicing Administrator, the Securities Administrator and any Servicing Function
Participant engaged by such parties (each, a “Reporting Servicer”), as described
under Section 6.23 and the Custodial Agreement and (B) if any Reporting
Servicer’s Assessment of Compliance identifies any material instance of
noncompliance, disclosure identifying such instance of noncompliance, or if any
Reporting Servicer’s Assessment of Compliance is not included as an exhibit to
such Form 10-K, disclosure that such report is not included and an explanation
why such report is not included, (3)(A) the Accountant’s Attestation for each
Reporting Servicer, as described under Section 6.24 and (B) if any Accountant’s
Attestation identifies any material instance of noncompliance, disclosure
identifying such instance of noncompliance, or if any such Accountant’s
Attestation is not included as an exhibit to such Form 10-K, disclosure that
such report is not included and an explanation why such report is not included,
and (4) the certification required under Rule 13a-14(d) and 15d-14(d) under the
Exchange Act executed by the Depositor (provided, however, that the Securities
Administrator, at its discretion, may omit from the Form 10-K any annual
compliance statement, Assessment of Compliance or Accountant’s Attestation that
is not required to be filed with such Form 10-K pursuant to Regulation AB). Any
disclosure or information in addition to (1) through (4) above that is required
to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall be
reported by the parties set forth on Exhibit M hereto to the Depositor and the
Securities Administrator and reviewed and approved or disapproved by the
Depositor pursuant to the following paragraph and the Securities Administrator
will have no duty or liability for any failure hereunder to determine or prepare
any Additional Form 10-K Disclosure, except as set forth in the next paragraph.

 

(ii)           As set forth on Exhibit M hereto, no later than March 15
following each fiscal year that the Trust Fund is subject to the Exchange Act
reporting requirements, commencing in March 2013, (1) the parties set forth on
Exhibit M shall be required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, a
notice in the form of Exhibit I hereto, along with, in EDGAR-compatible form, or
in such other form as otherwise agreed upon by the Securities Administrator and
such party, the form and substance of any Additional Form 10-K Disclosure, if
applicable, together with any applicable Additional Disclosure Notification and
(2) the Depositor will approve, as to form and substance, or disapprove, as the
case may be, the inclusion of the Additional Form 10-K Disclosure or information
in the Additional Disclosure Notification on Form 10-K. The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with

 

74

 

 

including any Additional Form 10-K Disclosure or information from the Additional
Disclosure Notification in Form 10-K pursuant to this paragraph.

 

(iii)           After preparing the Form 10-K, the Securities Administrator
shall forward electronically a copy of the Form 10-K to the Depositor for
review. Within three (3) business days of receipt, but in no event later than
March 25, the Depositor shall notify the Securities Administrator in writing
(which may be furnished electronically) of any changes to or approval of such
Form 10-K.  In the absence of any written changes or approval, the Securities
Administrator shall be entitled to assume that such Form 10-K is in final
form.  No later than the close of business on the 4th Business Day prior to the
10-K Filing Deadline, a senior officer in charge of securitization of the
Depositor shall sign the Form 10-K and related certifications required under the
Exchange Act and return an electronic or fax copy of such documents (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator.  If a Form 10-K cannot be filed on time or if a previously filed
Form 10-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d).  Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 10-K
prepared and filed by the Securities Administrator.  The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(b) related to the timely preparation and
filing of Form 10-K is contingent upon such parties (and the Custodian, the
Servicers and any Additional Servicer or Servicing Function Participant)
strictly observing all applicable deadlines in the performance of their
duties.  The Securities Administrator shall not have any liability for any loss,
expense, damage or claim arising out of or with respect to any failure to
properly prepare and/or timely file such Form 10-K, where such failure results
from the Securities Administrator’s inability or failure to obtain or receive,
on a timely basis, any information from any other party needed to prepare,
arrange for execution or file such Form 10-K, not resulting from its own
negligence, bad faith or willful misconduct.

 

(c)           Reports Filed on Form 8-K.

 

(i)           Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Securities Administrator shall prepare and file
on behalf of the Trust Fund any Form 8-K, as required by the Exchange Act,
provided that the Depositor shall file the initial Form 8-K in connection with
the issuance of the Certificates.  Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be reported by the parties set forth on
Exhibit N hereto to the Depositor and the Securities Administrator and reviewed
and approved or disapproved by the Depositor pursuant to the following paragraph
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information or any
Form 8-K, except as set forth in the next paragraph.

 

(ii)           As set forth on Exhibit N hereto, for so long as the Trust Fund
is subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (1) the parties to this transaction shall be required to
provide to the Securities Administrator (at cts.sec.notifications@wellsfargo.com
with a copy by facsimile to 410-715-2380) and the Depositor, to the extent known
by a Responsible Officer thereof, a notice in the form of Exhibit I attached
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Form 8-K Disclosure Information, if applicable, together with
an Additional Disclosure Notification and (2) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the Form
8-K Disclosure Information.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Form 8-K Disclosure Information
on Form 8-K pursuant to this paragraph. The Securities Administrator has no duty
under this Agreement to monitor or enforce the performance by the parties listed
in Exhibit N of their duties under this paragraph and will not solicit from such
parties any Form 8-K Disclosure Notification.

 

75

 

 

(iii)           After preparing the Form 8-K, the Securities Administrator shall
forward electronically a copy of the Form 8-K to the Depositor for review.
Promptly, but no later than the close of business on the 3rd Business Day after
the Reportable Event, the Depositor shall notify the Securities Administrator in
writing (which may be furnished electronically) of any changes to or approval of
such Form 8-K. In the absence of receipt of any written changes or approval, the
Securities Administrator shall be entitled to assume that such Form 8-K is in
final form and the Securities Administrator may proceed with the filing of the
Form 8-K. No later than noon (New York City time) on the 4th Business Day after
the Reportable Event, a duly authorized officer of the Depositor shall sign the
Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 8-K cannot be filed on time or if a previously filed
Form 8-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d). Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 8-K
prepared and filed by the Securities Administrator. The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(c) related to the timely preparation and
filing of Form 8-K is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties. The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare and/or
timely file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.

 

(d)           Delisting; Amendments; Late Filings.

 

(i)           If the Depositor determines that the requirements for suspension
of the Trust Fund’s Exchange Act reporting requirements set forth in Rule
15d-22(b) of the Exchange Act and any other applicable regulation are satisfied,
it shall so notify the Securities Administrator. Following receipt of such
notice, the Securities Administrator shall prepare and file a Form 15 Suspension
Notification with respect to the Trust Fund under the Exchange Act (a “Form
15”).  Subsequent to the filing of a Form 15, if the Depositor determines that
the Trust Fund has once again become subject to the Exchange Act reporting
requirements, then it shall promptly notify the Securities Administrator, and
the Securities Administrator shall recommence preparing and filing required
Exchange Act reports. Prior to January 30 of the following calendar year, the
Securities Administrator shall, if directed to do so by the Depositor, in
accordance with industry standards, prepare and file a Form 15.

 

In connection with any direct offering of Certificates by the Depositor, in an
offering registered with the Commission, subsequent to the filing of a Form 15
pursuant to the preceding paragraph: (1) the Depositor shall notify the
Securities Administrator in writing not less than 10 days prior to the date on
which such offering will be made; (2) the Depositor shall cause to be prepared
and filed the initial current report on Form 8-K required to be filed in
connection with such offering; (3) the Securities Administrator, as directed by
the Depositor, shall file a report on Form 10-D for the Distribution Date
following the month in which such offering occurs and, thereafter, any reports
on forms 8-K, 10-K and 10-D in respect of the Trust Fund as and to the extent
required under the Exchange Act, as set forth in this Section (other than the
report referred to in clause (2) above); (4) the Depositor shall be responsible
for notifying the other parties to the transaction of such offering and that the
obligations of such parties to provide information in connection with the
Depositor’s  Exchange Act reporting requirements have been reinstated; and (5)
the Depositor shall be responsible for all reasonable fees and expenses incurred
by the Securities Administrator in connection with such offering, including its
review and approval of any offering document and any amendment to any
transaction document made in connection with such offering.

 

(ii)           In the event that the Securities Administrator is unable to
timely file with the Commission all or any required portion of any Form 8-K,
10-D or 10-K required to be filed by this Agreement because required disclosure
information was either not delivered to it or delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Securities
Administrator will promptly, but no later than within one Business Day, notify
electronically the Depositor.  In the case of

 

76

 

 

Form 10-D and 10-K, the parties to this Agreement will cooperate to prepare and
file a Form 12b-25 and a 10-D/A or 10-K/A, as applicable, pursuant to Rule
12b-25 of the Exchange Act.  In the case of Form 8-K, the Securities
Administrator will, upon receipt of all required Form 8-K Disclosure Information
and upon the approval and direction of the Depositor, include such disclosure
information on the next Form 10-D.  In the event that any previously filed Form
8-K, 10-D or 10-K needs to be amended to include additional disclosure in
connection with any additional Form 10-D disclosure (other than for the purpose
of restating any Distribution Date Statement), additional Form 10-K or Form 8-K
disclosure information, the Securities Administrator will electronically notify
the Depositor and the affected parties and the Securities Administrator shall
prepare and file, and such parties will cooperate in the preparation and filing
of any necessary Form 8-K/A, 10-D/A or 10-K/A.  Any Form 15, Form 12b-25 or any
amendment to Form 8-K, 10-D or 10-K shall be signed by a senior officer in
charge of securitization of the Depositor.  The parties to this Agreement
acknowledge that the performance by the Securities Administrator of its duties
under this Section 6.21(d) related to the timely preparation and filing of a
Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K is contingent upon each
such party performing its duties under this Section.  The Securities
Administrator shall have no liability for any loss, expense, damage or claim
arising out of or with respect to any failure to properly prepare and/or timely
file any such Form 15, Form 12b-25 or any amendments to Forms 8-K, 10-D or 10-K,
where such failure results from the Securities Administrator’s inability or
failure to obtain or receive, on a timely basis, any information from any other
party needed to prepare, arrange for execution or file such Form 15, Form 12b-25
or any amendments to Forms 8-K, 10-D or 10-K, not resulting from its own
negligence, bad faith or willful misconduct.

 

Notwithstanding anything to the contrary herein, the Securities Administrator
shall not file any Form 8-K, Form 10-D or Form 10-K as to which it has received
from the Depositor a notice to the effect that, upon review of the proposed
filing, the Depositor does not approve of such filing.

 

(e)          Sarbanes-Oxley Certification Back-up.

 

In connection with the annual certification to be delivered by the Depositor
pursuant to Rules 13a-14d and 15d-14(d) of the Exchange Act, each Servicer,
pursuant to the applicable Servicing Agreement, the Master Servicer and the
Securities Administrator shall provide, and each Servicer, pursuant to the
applicable Servicing Agreement, the Master Servicer and the Securities
Administrator shall cause any Servicing Function Participant engaged by it to
provide, to the Depositor, by March 15 following each year in which the Trust
Fund is subject to the reporting requirements of the Exchange Act and otherwise
within a reasonable period of time upon request, a certification (each, a
“Back-Up Certificate”), in the form attached hereto as Exhibit J (or in such
other form attached to the applicable Servicing Agreement), upon which the
Depositor and its officers, directors and Affiliates can reasonably rely. In the
event that a Servicer, the Master Servicer, the Securities Administrator or any
Servicing Function Participant engaged by any such party is terminated or
resigns pursuant to the terms of this Agreement, the applicable Servicing
Agreement or any applicable sub-servicing agreement, as the case may be, such
party shall provide a Back-Up Certificate to the Depositor pursuant to this
Section 6.21(e) with respect to the period of time it was subject to this
Agreement, the applicable Servicing Agreement or any applicable sub-servicing
agreement, as the case may be.

 

The Master Servicer shall enforce any obligation of the Servicers, to the extent
set forth in the related Servicing Agreement, to deliver to the Master Servicer
the Back-Up Certificate as may be required pursuant to the related Servicing
Agreement.

 

Section 6.22         Annual Statements of Compliance.

 

(a)          The Master Servicer, the Securities Administrator, the Servicing
Administrator and each Servicer shall deliver or otherwise make available (and
the Master Servicer, the Securities Administrator, the Servicing Administrator
and each Servicer shall cause any Additional Servicer engaged by it to deliver
or otherwise make available) to the Depositor, the Trustee and the Securities
Administrator on or before March 1 of each year, commencing in March 2013, an
Officer’s Certificate (an “Item 1123 Certificate”) stating, as to the signer
thereof, that (A) a review of such party’s activities during the preceding
calendar

 

77

 

 

year or portion thereof and of such party’s performance under this Agreement, or
such other applicable agreement in the case of an Additional Servicer, has been
made under such officer’s supervision and (B) to the best of such officer’s
knowledge, based on such review, such party has fulfilled all its obligations
under this Agreement, the Servicing Agreement or such other applicable agreement
in the case of an Additional Servicer, in all material respects throughout such
year or portion thereof, or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure known to such
officer and the nature and status thereof. Promptly after receipt of each such
Item 1123 Certificate, the Depositor shall review such Item 1123 Certificate
and, if applicable, consult with each such party, as applicable, as to the
nature of any failures by such party, in the fulfillment of any of such party’s
obligations hereunder or, in the case of an Additional Servicer, under such
other applicable agreement.

 

(b)          In the event the Master Servicer, the Securities Administrator or
any Additional Servicer engaged by any such party is terminated or resigns
pursuant to the terms of this Agreement, or any applicable agreement in the case
of an Additional Servicer, as the case may be, such party shall provide an
Item 1123 Certificate pursuant to this Section 6.22 or as required under such
other applicable agreement, as the case may be, notwithstanding any such
termination, assignment or resignation.

 

(c)          The Master Servicer shall enforce any obligation of any Servicer
and the Servicing Administrator, to the extent set forth in the related
Servicing Agreement, to deliver to the Depositor an Item 1123 Certificate.

 

Section 6.23         Annual Assessments of Compliance.

 

(a)         On or before March 1 of each calendar year, commencing in March
2013, the Master Servicer, the Servicing Administrator, the Securities
Administrator and each Servicer, each at its own expense, shall furnish or
otherwise make available, and each such party shall cause any Servicing Function
Participant engaged by it to furnish or otherwise make available, each at its
own expense, to the Securities Administrator, the Trustee and the Depositor, a
report on an assessment of compliance with the Relevant Servicing Criteria (an
“Assessment of Compliance”) that contains (A) a statement by such party of its
responsibility for assessing compliance with the Relevant Servicing Criteria,
(B) a statement that such party used the Relevant Servicing Criteria to assess
compliance with the Relevant Servicing Criteria, (C) such party’s Assessment of
Compliance with the Relevant Servicing Criteria as of and for the fiscal year
covered by the Form 10-K required to be filed pursuant to Section 6.21(b),
including, if there has been any material instance of noncompliance with the
Relevant Servicing Criteria, a discussion of each such failure and the nature
and status thereof, and (D) a statement that a registered public accounting firm
has issued an Accountant’s Attestation on such party’s Assessment of Compliance
with the Relevant Servicing Criteria as of and for such period.

 

(b)          No later than the end of each fiscal year for the Trust Fund for
which a 10-K is required to be filed, each Servicer, the Servicing Administrator
and the Master Servicer shall each forward to the Securities Administrator the
name of each Servicing Function Participant engaged by it and what Relevant
Servicing Criteria will be addressed in the Assessment of Compliance prepared by
such Servicing Function Participant (provided, however, that the Master Servicer
need not provide such information to the Securities Administrator so long as the
Master Servicer and the Securities Administrator are the same Person). When the
Master Servicer, each Servicer and the Servicing Administrator (or any Servicing
Function Participant engaged by them) submit their Assessments of Compliance to
the Securities Administrator, such parties will also at such time include the
Assessments of Compliance (and Accountant’s Attestation), pursuant to
Sections 6.23 and 6.24, of each Servicing Function Participant engaged by it.

 

(c)          Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer, the Servicing Administrator, the Securities Administrator, a
Servicer, the Custodian and any Servicing Function Participant engaged by such
parties as to the nature of any material instance of noncompliance with the
Relevant Servicing Criteria by each such party, and (ii) the Securities
Administrator shall confirm that the Assessments of Compliance,

 

78

 

 

taken individually, address the Relevant Servicing Criteria for each party as
set forth on Exhibit K or the applicable exhibit to each Servicing Agreement in
respect of each Servicer and the Servicing Administrator and notify the
Depositor of any exceptions.  

 

(d)          In the event the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated,
assigns its rights and obligations under or resigns pursuant to, the terms of
this Agreement, or any other applicable agreement, as the case may be, such
party shall provide an Assessment of Compliance pursuant to this Section 6.23,
or to such other applicable agreement, notwithstanding any termination,
assignment or resignation.

 

(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement or the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the time frame
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.  The
Master Servicer shall include all Assessments of Compliance received by it from
the Servicers, the Servicing Administrator and the Custodian with its own
Assessment of Compliance to be submitted to the Securities Administrator
pursuant to this Section.

 

(f)          The obligations of each party to provide assessments of compliance
and attestations under this Section 6.23 and Section 6.24 shall terminate upon
the filing of a Form 15 suspension notice on behalf of the Trust Fund, but shall
become effective after such a filing if the Trust Fund is required to continue
to file reports under the Exchange Act as contemplated in Section 6.21(d)(i).

 

Section 6.24         Accountant’s Attestation.

 

(a)          On or before March 1 of each calendar year, commencing in 2013, the
Master Servicer, the Servicing Administrator, the Securities Administrator and
each Servicer, each at its own expense, shall cause, and each such party shall
cause any Servicing Function Participant engaged by it to cause, each at its own
expense, a registered public accounting firm (which may also render other
services to the Master Servicer, the Servicing Administrator, the Securities
Administrator, a Servicer or such other Servicing Function Participants, as the
case may be) and that is a member of the American Institute of Certified Public
Accountants to furnish a report (the “Accountant’s Attestation”) to the
Securities Administrator and to the Depositor, to the effect that (i) it has
obtained a representation regarding certain matters from the management of such
party, which includes an assertion that such party has complied with the
Relevant Servicing Criteria, and (ii) on the basis of an examination conducted
by such firm in accordance with standards for attestation engagements issued or
adopted by the PCAOB, it is expressing an opinion as to whether such party’s
compliance with the Relevant Servicing Criteria was fairly stated in all
material respects, or it cannot express an overall opinion regarding such
party’s Assessment of Compliance with the Relevant Servicing Criteria.  In the
event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion.  Such report must be available for general use and not contain
restricted use language.

 

(b)          Promptly after receipt of each Accountant’s Attestation from the
Master Servicer, each Servicer, the Servicing Administrator, the Securities
Administrator, the Custodian or any Servicing Function Participant engaged by
such parties, (i) the Depositor shall review such reports and, if applicable,
consult with such parties as to the nature of any defaults by such parties, in
the fulfillment of any of each such party’s obligations hereunder or under any
other applicable agreement, and (ii) the Securities Administrator shall confirm
that each Assessment of Compliance is coupled with an Accountant’s Attestation
meeting the requirements of this Section and notify the Depositor of any
exceptions.

 

(c)          The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers, the Servicing Administrator and the Custodian
with its own Accountant’s Attestation to be submitted to the Securities
Administrator pursuant to this Section.

 

79

 

 

(d)          In the event the Master Servicer, the Servicing Administrator, the
Securities Administrator, the Custodian, any Servicer or any Servicing Function
Participant engaged by any such party, is terminated, assigns its rights and
duties under, or resigns pursuant to the terms of, this Agreement, the Custody
Agreement or a Servicing Agreement, as the case may be, such party shall at its
own expense cause a registered public accounting firm to provide an Accountant’s
Attestation pursuant to this Section 6.24, or other applicable agreement,
notwithstanding any such termination, assignment or resignation.

 

(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement and the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the timeframe
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.  

 

Section 6.25         Intention of the Parties and Interpretation;
Indemnification.

 

Each of the parties acknowledges and agrees that the purpose of Sections 6.21,
6.22, 6.23 and 6.24 of this Agreement is to facilitate compliance by the
Depositor with the provisions of Regulation AB promulgated by the Commission
under the Exchange Act (17 C.F.R. §§ 229.1100 - 229.1123), as such may be
amended from time to time and subject to such clarification and interpretive
advice as may be issued by the staff of the Commission from time to
time.  Therefore, each of the parties agrees that (a) the obligations of the
parties hereunder shall be interpreted in such a manner as to accomplish that
purpose, (b) the parties’ obligations hereunder will be supplemented and
modified as necessary to be consistent with any such amendments, interpretive
advice or guidance, convention or consensus among active participants in the
asset-backed securities markets, advice of counsel, or otherwise in respect of
the requirements of Regulation AB, (c) each party shall comply with the
reasonable requests made by the Depositor for delivery of such additional or
different information as the Depositor may determine in good faith is necessary
to comply with the provisions of Regulation AB, which information is available
to such party without unreasonable effort or expense and within such timeframe
as may be reasonably requested, and (d) no amendment of this Agreement shall be
required to effect any such changes in the parties’ obligations as are necessary
to accommodate evolving interpretations of the provisions of Regulation AB.

 

Each of the Master Servicer, the Securities Administrator, the Custodian and any
Servicing Function Participant engaged by any such party shall indemnify and
hold harmless the Depositor and its Affiliates and each of their directors,
officers, employees, agents, and affiliates from and against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon (a) any breach by such party of any of its obligations hereunder, including
particularly its obligations to provide any Statement of Compliance, Assessment
of Compliance or Accountant’s Attestation required under Sections 6.22, 6.23 and
6.24, respectively, or any information, data or materials required to be
included in any Exchange Act report or (b) any material misstatement or material
omission in any Statement of Compliance, Assessment of Compliance, Accountant’s
Attestation delivered by it or by any Servicing Function Participation engaged
by it pursuant to this Agreement or any Additional Form 10-D Disclosure,
Additional Form 10-K Disclosure or Form 8-K Disclosure concerning such
party.  If the indemnification provided for herein is unavailable or
insufficient to hold harmless the Depositor or its Affiliates, as the case may
be, then each such party agrees that it shall contribute to the amount paid or
payable by the Depositor and its Affiliates, as applicable, as a result of any
claims, losses, damages or liabilities incurred by such party, in such
proportion as is appropriate to reflect the relative fault of the indemnified
party on the one hand and the indemnifying party on the other.  This
indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.

 

80

 

 

ARTICLE VII

PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND

 

Section 7.01         Purchase of Mortgage Loans; Termination of Trust Fund Upon
Purchase or Liquidation of All Mortgage Loans.

 

(a)          The respective obligations and responsibilities of the Trustee, the
Securities Administrator and the Master Servicer created hereby (other than the
obligation of the Securities Administrator to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
distribution of proceeds in connection with the exercise of the Clean-up Call
and (iii) the Distribution Date immediately following the Latest Possible
Maturity Date; provided, however, that in no event shall the Trust Fund created
hereby continue beyond the expiration of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the Court of St. James’s, living on the date hereof.  Any
termination of the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.

 

(b)          In connection with an exercise of the Clean-up Call, the Trustee,
at the direction of the Securities Administrator, shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03. 

 

(c)          The Depositor, the Master Servicer, each Servicer, the Servicing
Administrator, the Securities Administrator and the Custodian shall be
reimbursed from the Clean-up Call Price for any Advances, Servicing Advances,
accrued and unpaid Servicing Fees and Master Servicing Fees or other amounts
with respect to the related Mortgage Loans that are reimbursable to such parties
under this Agreement, the related Servicing Agreement or the Custodial Agreement
prior to distributions to any Certificateholder.

 

(d)          On any date on which the Aggregate Stated Principal Balance is less
than ten percent (10%) of the Aggregate Stated Principal Balance as of the
Cut-off Date, the Master Servicer may terminate the Trust Fund by purchasing all
of the Mortgage Loans and all property acquired in respect of any Mortgage Loan
for the Clean-up Call Price. The Master Servicer shall provide to the Securities
Administrator not less than thirty (30) days prior written notice of its intent
to exercise its purchase and termination right under this Section 7.01(d) and
comply with the requirements of this Article VII to effect a “qualified
liquidation” under the REMIC Provisions. The Depositor, the Securities
Administrator and the Trustee hereby consent to any such exercise.

 

Section 7.02         Procedure Upon Redemption and Termination of Trust Fund. 

 

(a)           If on any Determination Date the Master Servicer determines that
there are no outstanding Mortgage Loans, and no other funds or assets in the
Trust Fund other than the funds in the Distribution Account, the Master Servicer
shall direct the Securities Administrator promptly to send a final distribution
notice to each Certificateholder.  Such notice shall specify (A) the
Distribution Date upon which final distribution on the Certificates of all
amounts required to be distributed to Certificateholders pursuant to Section
5.02 will be made upon presentation and surrender of the Certificates at the
Certificate Registrar’s Corporate Trust Office, and (B) that the Record Date
otherwise applicable to such Distribution Date is not applicable, distribution
being made only upon presentation and surrender of the Certificates at the
office or agency of the Certificate Registrar therein specified.  The Securities
Administrator shall give such notice to the Trustee, the Master Servicer and the
Certificate Registrar at the time such notice is given to Holders of the
Certificates.  Upon any such termination, the duties of the Certificate
Registrar with respect to the Certificates shall terminate.

 

81

 

 

Upon termination of the Trust Fund, the Securities Administrator shall
terminate, or request the Master Servicer to terminate, the Distribution Account
and any other account or fund maintained with respect to the Certificates,
subject to the Securities Administrator’s obligation hereunder to hold all
amounts payable to Certificateholders in trust without interest pending such
payment.

 

(b)           In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto.  If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders.  If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such
Holders.  No interest shall accrue on any amount held by the Securities
Administrator and not distributed to a Certificateholder due to such
Certificateholder’s failure to surrender its Certificate(s) for payment of the
final distribution thereon in accordance with this Section.

 

(c)           Any reasonable expenses incurred by the Securities Administrator
or the Trustee in connection with any redemption or termination or liquidation
of the Trust Fund shall be reimbursed from proceeds received from the
liquidation of the Trust Fund.

 

Section 7.03         Additional Trust Fund Termination Requirements. 

 

(a)           Any termination of the Trust Fund in connection with the Clean-up
Call or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional requirements,
unless the Securities Administrator and the Trustee receive an Opinion of
Counsel (at the expense of the party exercising any right of termination),
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust Fund to comply with the requirements of this Section 7.03
will not result in an Adverse REMIC Event:

 

(i)           Within 89 days prior to the time of the making of the final
payment on the Certificates, upon notification that a party intends to exercise
its option to cause the termination of the Trust Fund, the Trustee, at the
direction of the Securities Administrator, shall adopt a plan of complete
liquidation of the Trust Fund on behalf of each REMIC, meeting the requirements
of a qualified liquidation under the REMIC Provisions, in the form prepared and
provided by the party exercising its termination right in connection with a
Clean-up Call or by the Depositor in connection with any other termination of
the Trust Fund;

 

(ii)           Any sale of the Mortgage Loans upon the exercise of a Clean-up
Call shall be a sale for cash and shall occur at or after the time of adoption
of such a plan of complete liquidation and prior to the time of making of the
final payment on or credit to the Certificates, and upon the closing of such a
sale, the Trustee shall deliver or cause the Custodian to deliver the Mortgage
Loans to the purchaser thereof as instructed by the party exercising the
Clean-up Call;

 

(iii)           On the date specified for final payment of the Certificates, the
Securities Administrator shall make final distributions of principal and
interest on the Certificates in accordance with Section 5.02 and, after payment
of, or provision for payment of any outstanding expenses, distribute or credit,
or cause to be distributed or credited, to the Holders of the Residual
Certificates all cash on hand after such final payment (other than cash retained
to meet claims), and the Trust Fund (and each REMIC) shall terminate at that
time; and

 

82

 

 

(iv)           In no event may the final payment on or credit to the
Certificates or the final distribution or credit to the Holders of the Residual
Certificates be made after the 89th day from the date on which the plan of
complete liquidation is adopted.

 

(b)           By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
at the direction of the Securities Administrator under this Section and to take
such other action in connection therewith as may be reasonably requested by the
Securities Administrator or any Servicer.

  

ARTICLE VIII

RIGHTS OF CERTIFICATEHOLDERS

 

Section 8.01         Limitation on Rights of Holders. 

 

(a)           The death or incapacity of any Certificateholder shall not operate
to terminate this Agreement or the Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.  Except as otherwise expressly provided herein,
no Certificateholder, solely by virtue of its status as a Certificateholder,
shall have any right to vote or in any manner otherwise control the Trustee, the
Master Servicer or the operation and management of the Trust Fund, or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Certificates, be construed so as to constitute the
Certificateholders from time to time as partners or members of an association,
nor shall any Certificateholder be under any liability to any third person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

 

(b)           No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue of or by availing itself of
any provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given such Trustee
during such sixty-day period by such Certificateholders; it being understood and
intended, and being expressly covenanted by each Certificateholder with every
other Certificateholder, the Securities Administrator and the Trustee, that no
one or more Holders of Certificates shall have any right in any manner whatever
by virtue of or by availing itself of any provision of this Agreement to affect,
disturb or prejudice the rights of the Holders of any other of such
Certificates, or to obtain or seek to obtain priority over or preference to any
other such Holder, or to enforce any right under this Agreement, except in the
manner herein provided and for the benefit of all Certificateholders.  For the
protection and enforcement of the provisions of this Section, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

 

Section 8.02         Access to List of Holders. 

 

(a)           If the Trustee is not acting as Certificate Registrar, the
Certificate Registrar will furnish or cause to be furnished to the Trustee,
within fifteen days after receipt by the Certificate Registrar of a

 

83

 

 

request by the Trustee in writing, a list, in such form as the Trustee may
reasonably require, of the names and addresses of the Certificateholders of each
Class as of the most recent Record Date.

 

(b)           If three or more Holders or Certificate Owners (hereinafter
referred to as “Applicants”) apply in writing to the Certificate Registrar, and
such application states that the Applicants desire to communicate with other
Holders with respect to their rights under this Agreement or under the
Certificates and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such Applicants
reasonable access during the normal business hours of the Certificate Registrar
to the most recent list of Certificateholders held by the Certificate Registrar
or shall, as an alternative, send, at the Applicants’ expense, the written
communication proffered by the Applicants to all Certificateholders at their
addresses as they appear in the Certificate Register.

 

(c)           Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Master Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that neither the Depositor, Master Servicer, the Securities
Administrator, the Certificate Registrar nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived.

 

Section 8.03         Acts of Holders of Certificates. 

 

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and
the Securities Administrator and, where expressly required herein, to the Master
Servicer.  Such instrument or instruments (as the action embodies therein and
evidenced thereby) are herein sometimes referred to as an “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agents shall be sufficient for
any purpose of this Agreement and conclusive in favor of the Trustee, the
Securities Administrator and the Master Servicer, if made in the manner provided
in this Section.  Each of the Trustee, the Securities Administrator and the
Master Servicer shall promptly notify the others of receipt of any such
instrument by it, and shall promptly forward a copy of such instrument to the
others.

 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof.  Whenever
such execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.

 

(c)           The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and none of the Trustee, the Securities Administrator, the
Master Servicer or the Depositor shall be affected by any notice to the
contrary.

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.

 

84

 

 

ARTICLE IX

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER

 

Section 9.01         Duties of the Master Servicer; Enforcement of Servicer’s
and Master Servicer’s Obligations.

 

(a)          The Master Servicer, on behalf of the Trustee and the
Certificateholders shall, from and after the Closing Date, monitor the
performance of the Servicers and the Servicing Administrator under the Servicing
Agreements. In performing its obligations hereunder, the Master Servicer shall
act in a manner consistent with Accepted Master Servicing Practices.
Furthermore, the Master Servicer shall consult with each Servicer and the
Servicing Administrator as necessary from time to time to carry out the Master
Servicer’s obligations hereunder, shall receive and review all reports,
information and other data provided to the Master Servicer by each Servicer and
shall enforce the obligation of each Servicer and the Servicing Administrator
duly and punctually to perform and observe the covenants, duties, obligations
and conditions to be performed or observed by such Servicer or the Servicing
Administrator under the related Servicing Agreement. The Master Servicer shall
independently and separately monitor each Servicer’s servicing activities and
the activities of the Servicing Administrator with respect to each related
Mortgage Loan in respect of the provisions of the applicable Servicing
Agreement, reconcile the reports and other data provided to the Master Servicer
pursuant to the previous sentence on a monthly basis based on the Mortgage Loan
data provided to the Master Servicer by or on behalf of the Depositor on the
Closing Date (upon which data the Master Servicer shall be entitled to rely and
with respect to which the Master Servicer shall have no obligation to confirm or
verify) and coordinate corrective adjustments to the records of each Servicer
and the Master Servicer, and based on such reconciled and corrected information,
the Master Servicer shall provide such information to the Securities
Administrator as shall be necessary in order for it to prepare the statements
specified in Section 4.02, and prepare any other information and statements
required to be forwarded by the Master Servicer hereunder. The Master Servicer
shall reconcile the results of its Mortgage Loan monitoring with the actual
remittances of each Servicer to the Distribution Account pursuant to the related
Servicing Agreement. The Master Servicer shall, in accordance with each
Servicing Agreement, oversee matters relating to the servicing of defaulted
Mortgage Loans, including approving certain Mortgage Loan modifications,
reviewing environmental reports related to foreclosed Mortgage Properties to
determine whether to proceed with a foreclosure, approving certain actions
relating to the management of REO Property and approving the release of the
original borrower of a Mortgage Loan in connection with Mortgage Loan
assumptions. The Master Servicer shall not approve any modification of a
Mortgage Loan to extend the maturity date of such Mortgage Loan past the Latest
Possible Maturity Date of the Certificates. In its review of the activities of
any Servicer and the Servicing Administrator, the Master Servicer may rely upon
an Officer’s Certificate of such Servicer or the Servicing Administrator (or
similar document signed by an officer of such Servicer or the Servicing
Administrator), and such Servicer’s or the Servicing Administrator’s Assessment
of Compliance and related Accountant’s Attestation or other accountants’ report
provided to the Master Servicer pursuant to the related Servicing Agreement,
with regard to such Servicer’s or the Servicing Administrator’s compliance with
the terms of its Servicing Agreement. Subject to Section 9.08, the Master
Servicer shall not be responsible or liable for the day-to-day servicing
activities of any Servicer or for any unlawful act or omission, breach,
negligence, fraud, willful misconduct or bad faith of any Servicer.

 

Upon the occurrence of an event that, unless cured, would constitute grounds for
termination of a Servicer under the related Servicing Agreement, the Master
Servicer shall promptly notify the Trustee and the Depositor thereof, and shall
specify in such notice the action, if any, the Master Servicer is taking in
respect of such default. So long as any such event of default shall be
continuing, the Master Servicer may, and shall, if it determines such action to
be in the best interests of Certificateholders, (i) terminate all of the rights
and powers of such Servicer pursuant to the applicable provisions of the
Servicing Agreement; (ii) exercise any rights it may have to enforce the
Servicing Agreement against such Servicer; and/or (iii) waive any such default
under the Servicing Agreement or take any other action with respect to such

 

85

 

 

default as is permitted thereunder. Notwithstanding the immediately preceding
sentence, if the event of default is the failure of a Servicer or the Servicing
Administrator to remit any payment required to be made under the terms of the
applicable Servicing Agreement, and such failure continues unremedied for the
duration of the applicable grace period, then the Master Servicer shall
terminate all of the rights and powers of such Servicer or the Servicing
Administrator pursuant to the applicable provisions of the related Servicing
Agreement, unless any waiver described under Section 6.16 shall have been
obtained; provided that, upon the occurrence of such an event of default by the
Servicing Administrator, the Master Servicer may, at its option, terminate all
of the rights and powers of Cenlar FSB pursuant to the Cenlar FSB Servicing
Agreement unless such a waiver has been obtained.

 

(b)          Upon any termination by the Master Servicer of the rights and
powers of a Servicer or the Servicing Administrator pursuant to the related
Servicing Agreement, the rights and powers of the Servicer or the Servicing
Administrator with respect to the related Mortgage Loans shall vest in the
Master Servicer and the Master Servicer shall be the successor in all respects
to such Servicer or the Servicing Administrator in its capacity as Servicer or
Servicing Administrator with respect to such Mortgage Loans under the related
Servicing Agreement, unless or until the Master Servicer shall have appointed,
with the consent of the Trustee, such consent not to be unreasonably withheld, a
successor to the Servicer or the Servicing Administrator; provided that, with
respect to the appointment of a successor servicer, in accordance with the
applicable provisions of the related Servicing Agreement, such successor
servicer shall be a Fannie Mae- or Freddie Mac-approved Person that is a member
in good standing of MERS; provided, further, that no Trustee consent shall be
required if the successor servicer or successor servicing administrator is a
Person that was a Servicer on the Closing Date; provided, further, that it is
understood and agreed by the parties hereto that there will be a period of
transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to a successor servicer or a successor servicing administrator
(including the Master Servicer). Upon appointment of a successor servicer or
successor servicing administrator, as authorized under this Section 9.01(b),
unless the successor servicer or successor servicing administrator shall have
assumed the obligations of the terminated Servicer or the terminated Servicing
Administrator, as applicable, under such Servicing Agreement, the Master
Servicer, the Trustee and such successor servicer shall enter into a servicing
agreement in a form substantially similar to the affected Servicing Agreement or
into an agreement with such successor servicing administrator in a form mutually
agreed upon by the parties thereto. In connection with any such appointment, the
Master Servicer may make such arrangements for the compensation of such
successor servicer or successor servicing administrator as it and such successor
shall agree. The Master Servicer in its sole discretion shall have the right to
agree to compensation of a successor servicer in excess of that permitted to a
Servicer under the Servicing Agreements if such increase is, in its good faith
and judgment, necessary or advisable to engage a successor servicer.
Notwithstanding anything herein to the contrary, in no event shall the Master
Servicer be liable for any Servicing Fee or for any differential between the
amount of the Servicing Fee paid to the original servicer and the amount
necessary to induce any successor servicer to act as successor servicer
hereunder.  To the extent the successor servicer assumes the obligations of the
terminated Servicer under the applicable Servicing Agreement, the Master
Servicer may amend such Servicing Agreement to effect such change to the
Servicing Fee without the consent of the Certificateholders.

 

The Master Servicer shall pay the costs of such enforcement (including the
termination of any Servicer or the Servicing Administrator, the appointment of a
successor servicer or successor servicing administrator or the transfer and
assumption of the servicing or the servicing administration by the Master
Servicer) at its own expense and shall be reimbursed therefor initially (i) by
the terminated Servicer or terminated Servicing Administrator, as applicable,
(ii) from a general recovery resulting from such enforcement only to the extent,
if any, that such recovery exceeds all amounts due in respect of the related
Mortgage Loans, (iii) from a specific recovery of costs, expenses or attorney’s
fees against the party against whom such enforcement is directed, or (iv) to the
extent that such amounts described in (i)-(iii) above are not received by the
Master Servicer within 30 days of the Master Servicer's request for
reimbursement therefor, from the Trust Fund, as provided in Section 9.04. To the
extent the Master Servicer recovers amounts described in (i)-(iii) above
subsequent to its reimbursement from the Trust Fund pursuant to (iv) above, then
the Master Servicer promptly will reimburse such amounts to the Trust Fund.

 

86

 

 

If the Master Servicer assumes the servicing or servicing administration with
respect to any of the Mortgage Loans, it will not assume liability for the
representations and warranties of any Servicer or the Servicing Administrator
being replaced or for the errors or omissions of such Servicer or the Servicing
Administrator.

 

(c)          Upon any termination of the rights and powers of any Servicer or
the Servicing Administrator pursuant to the applicable Servicing Agreement, the
Master Servicer shall promptly notify the Trustee, the Securities Administrator
and each Rating Agency through the Rule 17g-5 Information Provider, specifying
in such notice that the Master Servicer or any successor servicer or successor
servicing administrator, as the case may be, has succeeded the Servicer or the
Servicing Administrator, as applicable, under the related Servicing Agreement,
which notice shall also specify the name and address of any such successor
servicer or successor servicing administrator .

 

Section 9.02         Assumption of Master Servicing by Trustee.

 

(a)          In the event the Master Servicer shall for any reason no longer be
the Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of
Section 6.14 hereof, assume all of the rights and obligations of such Master
Servicer hereunder and under each Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie-Mae
or Freddie Mac-approved servicer that is acceptable to the Depositor and each
Rating Agency. The Trustee, its designee or any successor master servicer
appointed by the Trustee shall be deemed to have assumed all of the replaced
Master Servicer’s interest herein and, with respect to each Servicing Agreement,
shall be deemed to have assumed all of the replaced Master Servicer's interest
therein to the same extent as if such Servicing Agreement had been assigned to
the assuming party; provided that the replaced Master Servicer shall not thereby
be relieved of any liability or obligations of such replaced Master Servicer
under such Servicing Agreement accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee or any successor master servicer
therefor, and hereby agrees to indemnify and hold harmless the Trustee or any
successor master servicer from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee or
any successor master servicer as a result of such liability or obligations of
the replaced Master Servicer and in connection with the Trustee’s or such
successor master servicer’s assumption (but not its performance, except to the
extent that costs or liability of the Trustee or any successor master servicer
are created or increased as a result of negligent or wrongful acts or omissions
of the replaced Master Servicer prior to its replacement as Master Servicer) of
the Master Servicer’s obligations, duties or responsibilities thereunder.

 

(b)          The replaced Master Servicer shall, upon request of the Trustee but
at the expense of such replaced Master Servicer, deliver to the assuming party
all documents and records relating to each Servicing Agreement and the related
Mortgage Loans and an accounting of amounts collected and held by it, and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Servicing Agreement to the assuming party.

 

Section 9.03         Representations, Warranties and Covenants of the Master
Servicer.

 

(a)          The Master Servicer hereby represents and warrants to the
Depositor, the Securities Administrator (to the extent that the Master Servicer
and the Securities Administrator are not the same Person) and the Trustee, for
the benefit of the Certificateholders, as of the Closing Date that:

 

(i)          it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;

 

(ii)         the execution and delivery of this Agreement by the Master Servicer
and its performance and compliance with the terms of this Agreement will not
(A) violate the Master Servicer’s charter or

 

87

 

 

bylaws, (B) violate any law or regulation or any administrative decree or order
to which it is subject or (C) constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, or result
in the breach of, any material contract, agreement or other instrument to which
the Master Servicer is a party or by which it is bound or to which any of its
assets are subject, which violation, default or breach would materially and
adversely affect the Master Servicer’s ability to perform its obligations under
this Agreement;

 

(iii)        this Agreement constitutes, assuming due authorization, execution
and delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

 

(iv)        the Master Servicer is not in default with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;

 

(v)         the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;

 

(vi)        no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;

 

(vii)       the Master Servicer, or an affiliate thereof the primary business of
which is the servicing of conventional residential mortgage loans, is a Fannie
Mae- or Freddie Mac-approved seller/servicer;

 

(viii)      no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations and orders (if any)
as have been obtained; and

 

(ix)         the consummation of the transactions contemplated by this Agreement
are in the ordinary course of business of the Master Servicer.

 

(b)          It is understood and agreed that the representations and warranties
set forth in this Section shall survive the execution and delivery of this
Agreement. In addition to any indemnity required pursuant to Section 6.25
hereof, the Master Servicer shall indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee and hold them harmless
against any loss, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a material
breach of the Master Servicer’s representations and warranties contained in
Section 9.03(a) or any failure by the Master Servicer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Agreement. It is understood and agreed that the
enforcement of the obligation of the Master Servicer set forth in this Section
to indemnify the Depositor, the Securities Administrator and the Trustee as
provided in this Section 9.03(b) constitutes the sole remedy (other than as set
forth in Section 6.14) of the Depositor, the Securities Administrator and the
Trustee, respecting a breach of the foregoing representations and warranties.
Such indemnification shall survive any termination of the Master Servicer as
Master Servicer hereunder, and any termination of this Agreement.

 

88

 

 

Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section 9.03(b)
shall accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or written notice thereof by any one of such parties to
the other parties.

 

The Master Servicer shall not be responsible for the validity, priority,
perfection or sufficiency of the security of the Certificates issued or intended
to be issued hereunder.

 

(c)          The Master Servicer covenants and agrees that it shall not hold or
purchase any Certificate if its holding or purchase of such Certificate (or
interest therein) would cause the Master Servicer to be required to consolidate
any assets of the Trust Fund on its financial statements under U.S. generally
accepted accounting principles (“Consolidate” or “Consolidation”). The Master
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Master Servicer to
be required to Consolidate any assets of the Trust on its financial statements.

 

If the Master Servicer's holding or purchase of a Certificate (or interest
therein) does in fact cause such Consolidation, then the last preceding
transferee that is not required to Consolidate shall be restored, to the extent
permitted by law, to all rights and obligations as owner of such Certificate
retroactive to the date of such transfer of such Certificate. If the Master
Servicer holds or purchases a Certificate (or interest therein) in violation of
the restrictions in this Section 9.03(c) and to the extent that the retroactive
restoration of the rights of the owner of such Certificate as described in the
immediately preceding sentence shall be invalid, illegal or unenforceable, then
the Securities Administrator shall have the right, without notice to the owner
or any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Master Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator. The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the Master Servicer. The terms and conditions of any sale under
this Section 9.03(c) shall be determined in the sole discretion of the
Securities Administrator, and the Securities Administrator shall not be liable
to any owner of a Certificate as a result of its exercise of such discretion.
The Master Servicer shall indemnify and hold harmless the Depositor and the
Trust Fund from and against any and all losses, liabilities, claims, costs or
expenses incurred by such parties as a result of such holding or purchase by the
Master Servicer resulting in a Consolidation.

 

(d)          The Master Servicer covenants and agrees that it shall not transfer
its master servicing rights and duties under this Agreement to an insured
depository institution, as such term is defined in the Federal Deposit Insurance
Act (an “insured depository institution”, and any such insured depository
institution in such capacity, a “master servicer transferee”) unless the Master
Servicer shall have received a representation from the master servicer
transferee that the acquisition of such master servicing rights and duties will
not cause the master servicer transferee to be required to Consolidate any
assets of the Trust Fund on its financial statements. Any master servicer
transferee shall be deemed to have represented by virtue of its acquisition of
such master servicing rights and duties that such acquisition will not cause
Consolidation. Any master servicer transferee whose acquisition of such master
servicing rights and duties was effected in violation of the restrictions in
this Section 9.03(d) shall indemnify and hold harmless the Master Servicer, the
Depositor and the Trust Fund from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such
acquisition.

 

Section 9.04         Compensation to the Master Servicer.

 

The Master Servicer shall be entitled to be paid from the Trust Fund, and shall
either retain or withdraw from the Distribution Account, (i) its Master
Servicing Fee with respect to each Distribution Date, (ii) all amounts necessary
to reimburse itself for any previously unreimbursed Advances, Servicer Advances
and Nonrecoverable Advances in accordance with the definition of “Available
Distribution Amount” and (iii) in accordance with the second paragraph of
Section 9.01(b), the cost of any enforcement action taken by it under Section
9.01 hereof, including, without limitation, any costs incurred in connection

 

89

 

 

with the termination of a Servicer or the Servicing Administrator, the
appointment of a successor servicer or successor servicing administrator or the
transfer and assumption of the servicing or servicing administration by the
Master Servicer. The Master Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and shall not be
entitled to reimbursement therefor except as provided in this Agreement.

 

In addition, the Depositor agrees, except as otherwise expressly provided
herein, to reimburse the Master Servicer, upon its request, for all reasonable
expenses, disbursements and advances incurred or made by the Master Servicer in
connection with the performance of its duties hereunder (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), to the extent not otherwise reimbursed pursuant to this Agreement,
except any such expense, disbursement or advance as may be attributable to its
willful misfeasance, bad faith or negligence.

 

Section 9.05         Merger or Consolidation.

 

Any Person into which the Master Servicer may be merged or consolidated, or any
Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master Servicer or any Affiliate thereof whose primary business is
the servicing of conventional residential mortgage loans shall be a Person that
shall be qualified and approved to service mortgage loans for Fannie Mae or
Freddie Mac and shall have a net worth of not less than $15,000,000.

 

Section 9.06         Resignation of Master Servicer.

 

Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and such conflict cannot be cured. Any such
determination permitting the resignation of the Master Servicer shall be
evidenced by an Opinion of Counsel that shall be Independent to such effect
delivered to the Trustee. No such resignation shall become effective until the
Trustee shall have assumed, or a successor master servicer shall have been
appointed by the Trustee and until such successor shall have assumed, the Master
Servicer’s responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer and the Depositor to
the Trustee.

 

If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent and Certificate
Registrar under this Agreement. In such event, the obligations of each such
party shall be assumed by the Trustee or such successor master servicer
appointed by the Trustee (subject to the provisions of Section 9.02(a)).

     

Section 9.07         Assignment or Delegation of Duties by the Master Servicer.

 

Except as expressly provided herein, the Master Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), to delegate or assign to or
subcontract with or authorize or appoint any qualified Person to perform and
carry out any duties, covenants or obligations to be performed and carried out
by the Master Servicer hereunder. Notice of such permitted assignment shall be
given promptly by the Master Servicer to the Depositor and the Trustee. If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a

 

90

 

 

successor master servicer, the entire amount of the Master Servicing Fee and
other compensation payable to the Master Servicer pursuant hereto shall
thereafter be payable to such successor master servicer. Such successor master
servicer shall also pay the fees of the Trustee and the Securities
Administrator, as provided herein, and of the Custodian, as provided in the
Custodial Agreement.

 

Section 9.08         Limitation on Liability of the Master Servicer and Others.

 

Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trustee or the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust Fund and the Master Servicer shall be entitled to be reimbursed therefor
out of the Distribution Account.

 

The Master Servicer shall not be liable for any acts or omissions of any
Servicer except to the extent that damages or expenses are incurred as a result
of such act or omissions and such damages and expenses would not have been
incurred but for the negligence, willful misfeasance, bad faith or recklessness
of the Master Servicer in supervising, monitoring and overseeing the obligations
of the Servicers under this Agreement.

 

Section 9.09         Indemnification; Third-Party Claims.

 

In addition to any indemnity required pursuant to Section 6.25 hereof, the
Master Servicer agrees to indemnify the Depositor, the Securities Administrator
(to the extent that the Master Servicer and the Securities Administrator are not
the same Person) and the Trustee, and hold them harmless against any and all
claims, losses, penalties, fines, forfeitures, legal fees and related costs,
judgments, and any other costs, liability, fees and expenses that the Depositor,
the Securities Administrator or the Trustee may sustain as a result of the
Master Servicer’s willful misfeasance, bad faith or negligence in the
performance of its duties hereunder or by reason of its reckless disregard for
its obligations and duties under this Agreement. The Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee shall immediately notify
the Master Servicer if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans entitling the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) or the Trustee to indemnification under
this Section 9.09, whereupon the Master Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or them in respect of such claim.

 

Section 9.10         Master Servicer Fidelity Bond and Master Servicer Errors
and Omissions Insurance Policy.

 

The Master Servicer, at its expense, shall maintain in effect a blanket fidelity
bond and an errors and omissions insurance policy, affording coverage with
respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and

 

91

 

 

the fidelity bond shall be in such form and amount generally acceptable for
entities serving as master servicers or trustees.

 

ARTICLE X

REMIC ADMINISTRATION

 

Section 10.01         REMIC Administration. 

 

(a)           REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made by the Trustee at the direction of the Securities
Administrator on Forms 1066 or other appropriate federal tax or information
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued.  The regular interests and residual interest in
each REMIC shall be as designated in the Preliminary Statement to this
Agreement.

 

(b)           The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code.  The “latest
possible maturity date” for each REMIC for purposes of Treasury Regulation
1.86OG-1(a)(4) will be the Latest Possible Maturity Date.

 

(c)           The Securities Administrator shall represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The Securities
Administrator shall pay any and all tax-related expenses (not including taxes)
of each REMIC, including but not limited to any professional fees or expenses
related to audits or any administrative or judicial proceedings with respect to
such REMIC that involve the Internal Revenue Service or state tax authorities,
but only to the extent that (i) such expenses are ordinary or routine expenses,
including expenses of a routine audit but not expenses of litigation (except as
described in (ii)); or (ii) such expenses or liabilities (including taxes and
penalties) are attributable to the negligence or willful misconduct of the
Securities Administrator in fulfilling its duties hereunder (including its
duties as tax return preparer).  The Securities Administrator shall be entitled
to reimbursement of expenses to the extent provided in clause (i) above from the
Distribution Account; provided, however, the Securities Administrator shall not
be entitled to reimbursement for expenses incurred in connection with the
preparation of tax returns and other reports required under Section 6.20 and
this Section.

 

(d)           The Securities Administrator shall prepare and file, and the
Trustee shall sign, as instructed by the Securities Administrator, all of each
REMIC’s federal and appropriate state tax and information returns as such
REMIC’s direct representative.  The expenses of preparing and filing such
returns shall be borne by the Securities Administrator.  In preparing such
returns, the Securities Administrator shall, with respect to each REMIC created
hereunder other than the Upper-Tier REMIC (each such REMIC, a “Non-Upper-Tier
REMIC”):  (i) treat the accrual period for interests in such Non-Upper-Tier
REMIC as the calendar month; (ii) account for distributions made from such
Non-Upper-Tier REMIC as made on the first day of each succeeding calendar month;
(iii) use the aggregation method provided in Treasury Regulation section
1.1275-2(c); and (iv) account for income and expenses related to such
Non-Upper-Tier REMIC in the manner resulting in the lowest amount of excess
inclusion income possible accruing to the Holder of the residual interest in
such Non-Upper-Tier REMIC.

 

(e)           The Securities Administrator or its designee shall perform on
behalf of each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority.  Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide
(i) to the Treasury or other governmental authority such information as is
necessary for the application of any tax relating to the transfer of a Residual
Certificate to any disqualified person or organization pursuant to Treasury
Regulation 1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the
Code and (ii) to the Trustee such

 

92

 

 

information as is necessary for the Trustee to provide to the Certificateholders
such information or reports as are required by the Code or REMIC Provisions.

 

(f)           The Trustee, the Securities Administrator, the Master Servicer and
the Holders of Certificates shall, to the extent within their knowledge and
control, take such actions as may be necessary to maintain the status of each
REMIC as a REMIC under the REMIC Provisions and shall assist each other as
necessary to maintain such status.  None of the Trustee, the Securities
Administrator, the Master Servicer or the Holder of any Residual Certificate
shall knowingly take any action, cause any REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could result in an Adverse REMIC
Event unless the Trustee, the Securities Administrator and the Master Servicer
have received an Opinion of Counsel (at the expense of the party seeking to take
such action or not to take such action) to the effect that the contemplated
action (or inaction, as the case may be) will not cause an Adverse REMIC
Event.  In addition, prior to taking any action with respect to any REMIC or the
assets therein, or causing any REMIC to take any action, which is not expressly
permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the other Residual
Certificateholders.  The Trustee, the Securities Administrator and the Master
Servicer may consult with counsel (and conclusively rely upon the advice of such
counsel) to make such written advice, and the cost of the same shall be borne by
the party seeking to take the action not expressly permitted by this Agreement,
but in no event shall such cost be an expense of the Trustee, Securities
Administrator or the Master Servicer.

 

(g)           Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities.  To the extent that such taxes are not paid by a Residual
Certificateholder, the Securities Administrator or the Paying Agent shall pay
any remaining REMIC taxes out of current or future amounts otherwise
distributable to the Holder of the Residual Certificate in any such REMIC or, if
no such amounts are available, out of other amounts held in the Distribution
Account, and shall reduce amounts otherwise payable to holders of regular
interests in any such REMIC, as the case may be.

 

(h)           The Securities Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis.

 

(i)           No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.

 

(j)           None of the Trustee, the Securities Administrator nor the Master
Servicer shall enter into any arrangement by which any REMIC will receive a fee
or other compensation for services.

 

(k)           The Holder (or, if there is more than one such Holder, the Holder
with the largest Percentage Interest) of the Class LT-R Certificate is hereby
designated as “tax matters person” with respect to the Lower-Tier REMIC and the
Holder of the Class R Certificate (or, if there is more than one such Holder,
the Holder with the largest Percentage Interest) is hereby designated as “tax
matters person” with respect to the Upper-Tier REMIC and each such Holder shall
be deemed by the acceptance of its Certificate to have appointed the Securities
Administrator to act as its agent to perform the duties of the “tax matters
person” for each such REMIC.

 

93

 

 

Section 10.02         Prohibited Transactions and Activities. 

 

None of the Depositor, the Master Servicer or the Trustee shall sell, dispose
of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan, (ii) the bankruptcy of the
Trust Fund, (iii) the termination of each REMIC pursuant to Article VII of this
Agreement, (iv) a repurchase of Mortgage Loans pursuant to Article II of this
Agreement or (v) a sale of a Mortgage Loan to a governmental entity acquiring
such Mortgage Loan through the exercise of its power of eminent domain pursuant
to Section 2.08 of this Agreement, nor acquire any assets for any REMIC, nor
sell or dispose of any investments in the Distribution Account for gain, nor
accept any contributions to any REMIC after the Closing Date, unless it has
received an Opinion of Counsel (at the expense of the party causing such sale,
disposition, or substitution) that such disposition, acquisition, substitution,
or acceptance will not (a) result in an Adverse REMIC Event, (b) adversely
affect the distribution of interest or principal on the Certificates or (c)
result in the encumbrance of the assets transferred or assigned to the Trust
Fund (except pursuant to the provisions of this Agreement).

 

Section 10.03         Indemnification With Respect to Prohibited Transactions or
Loss of REMIC Status.

 

Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by either the Securities Administrator or the Master Servicer of its duties and
obligations set forth herein, the Securities Administrator or the Master
Servicer, as applicable, shall indemnify the Certificateholders of the related
Residual Certificate against any and all losses, claims, damages, liabilities or
expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Securities Administrator nor the Master Servicer shall be liable for
any such Losses attributable to the action or inaction of the Depositor, the
Trustee or the Holder of the Residual Certificate, nor for any such Losses
resulting from misinformation provided by any of the foregoing parties on which
the Securities Administrator or the Master Servicer, as applicable, has
relied.  Notwithstanding the foregoing, however, in no event shall the
Securities Administrator or the Master Servicer have any liability (1) for any
action or omission that is taken in accordance with and in compliance with the
express terms of, or which is expressly permitted by the terms of, this
Agreement or under any Servicing Agreement, (2) for any Losses other than
arising out of malfeasance, willful misconduct or negligent performance by the
Securities Administrator or the Master Servicer, as applicable, of its duties
and obligations set forth herein, and (3) for any special or consequential
damages to Certificateholders of the related Residual Certificate (in addition
to payment of principal and interest on the Certificates).

 

Section 10.04         REO Property.

 

(a)          Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trustee hereunder, shall not, except to the
extent provided in the applicable Servicing Agreement, knowingly permit any
Servicer to rent, lease, or otherwise earn income on behalf of any REMIC with
respect to any REO Property which might cause an Adverse REMIC Event unless the
applicable Servicer has provided to the Trustee and the Securities Administrator
an Opinion of Counsel concluding that, under the REMIC Provisions, such action
would not result in an Adverse REMIC Event.

 

(b)          The Depositor shall cause the applicable Servicer (to the extent
provided in the related Servicing Agreement) to make reasonable efforts to sell
any REO Property for its fair market value. In any event, however, the Depositor
shall, or shall cause the applicable Servicer (to the extent provided in the
related Servicing Agreement) to, dispose of any REO Property within three years
of its acquisition by the Trust Fund unless the Depositor or the applicable
Servicer (on behalf of the Trust Fund) has received an extension from the
Internal Revenue Service to the effect that, under the REMIC Provisions and any
relevant proposed legislation and under applicable state law, the REMIC may hold
REO Property for a longer period without causing an Adverse REMIC Event. If such
an extension has been received, then the Depositor, acting on behalf of the
Trustee hereunder, shall, or shall cause the applicable Servicer to, continue to
attempt to sell the REO Property for its fair market value for such period
longer than three years as such extension permits (the “Extended Period”). If
such an extension has not been received and the

 



94

 

 

Depositor or the applicable Servicer, acting on behalf of the Trust Fund
hereunder, is unable to sell the REO Property within 33 months after its
acquisition by the Trust Fund, or if such an extension has been received and the
Depositor or the applicable Servicer is unable to sell the REO Property within
the period ending three months before the close of the Extended Period, the
Depositor shall cause the applicable Servicer, before the end of the three year
period or the Extended Period, as applicable, to (i) purchase such REO Property
at a price equal to the REO Property’s fair market value or (ii) auction the REO
Property to the highest bidder (which may be the applicable Servicer) in an
auction reasonably designed to produce a fair price prior to the expiration of
the three-year period or the Extended Period, as the case may be.

  

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

Section 11.01         Binding Nature of Agreement; Assignment. 

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

Section 11.02         Entire Agreement. 

 

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.

 

Section 11.03         Amendment. 

 

(a)           This Agreement may be amended from time to time by written
agreement between the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, without notice to or the consent of any of the
Holders, (i) to cure any ambiguity or mistake, (ii) to cause the provisions
herein to conform to or be consistent with or in furtherance of the statements
made with respect to the Certificates, the Trust Fund or this Agreement in the
Prospectus, or to correct or supplement any provision herein which may be
inconsistent with any other provisions herein or with the provisions of any
Servicing Agreement, (iii) to make any other provisions with respect to matters
or questions arising under this Agreement, (iv) to add, delete, or amend any
provisions to the extent necessary or desirable to comply with any requirements
imposed by the Code and the REMIC Provisions, (v) if necessary in order to avoid
a violation of any applicable law or regulation or (vi) if a TIA Applicability
Determination has been made, to modify, eliminate or add to the provisions of
this Agreement to the extent necessary to (A) effect the qualification of this
Agreement under the TIA or under any similar federal statute and to add any
other provisions as may be expressly required by the TIA, and (B) modify other
provisions of this Agreement to the extent necessary to make such provisions
consistent with, and conform to, the modifications made pursuant to clause (A);
provided that, with respect to clause (vi), the parties hereto are deemed to
have agreed, to the extent permitted under the TIA, that this Agreement
expressly excludes any non-mandatory provisions under the TIA that (x) would
conflict with the provisions of this Agreement or (y) increase the obligations,
liabilities or scope of responsibility of any party hereto.  No such amendment
effected pursuant to the preceding sentence shall, as evidenced by an Opinion of
Counsel, result in an Adverse REMIC Event, nor shall such amendment effected
pursuant to clause (iii) of such sentence adversely affect in any material
respect the interests of any Holder.  Prior to entering into any amendment
without the consent of Holders pursuant to this paragraph, the Trustee shall be
provided with an Opinion of Counsel (at the expense of the party requesting such
amendment) to the effect that such amendment is permitted under this Agreement
and, with respect to an amendment effected pursuant to clause (v) above, to the
effect that such amendment is necessary in order to avoid a violation of such
applicable law. 

 

95

 

 

(b)           This Agreement may also be amended from time to time by the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
with the consent of the Holders of not less than 66-2/3% of the Class Principal
Amount or Class Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.

 

(c)           Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and each Rating Agency through the Rule 17g-5 Information
Provider. The Securities Administrator and the Certificate Registrar shall
cooperate with the Trustee in connection with the Trustee's obligations under
this Section 11.03.

 

(d)           It shall not be necessary for the consent of Holders under this
Section 11.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.

 

(e)           Notwithstanding anything to the contrary in any Servicing
Agreement, the Trustee shall not consent to any amendment of any Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement. In addition, none of the Trustee, the Master
Servicer, the Securities Administrator or the Depositor shall consent to any
amendment to any Servicing Agreement unless prior written notice of the
substance of such amendment has been delivered to each Rating Agency through the
Rule 17g-5 Information Provider.

 

(f)           Prior to the execution of any amendment to this Agreement, each of
the Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement.  The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.

 

Section 11.04         Voting Rights. 

 

Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or Class
Notional Amount (or Percentage Interest), Certificates owned by the Depositor,
the Master Servicer, the Securities Administrator, the Trustee, any Servicer or
any Affiliate thereof are not to be counted so long as such Certificates are
owned by the Depositor, the Master Servicer, the Securities Administrator, the
Trustee, any Servicer or any Affiliate thereof.

 

Section 11.05         Provision of Information. 

 

96

 

 

(a)           For so long as any of the Certificates of any Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee agree to cooperate with each other to provide to
any Certificateholders and to any prospective purchaser of Certificates
designated by such holder, upon the request of such holder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the condition set forth in Rule 144A(d)(4) under the
Securities Act.  Any reasonable, out-of-pocket expenses incurred by the Trustee,
the Master Servicer or the Securities Administrator in providing such
information shall be reimbursed by the Depositor.

 

(b)           The Securities Administrator shall provide to any person to whom a
Prospectus was delivered, upon the written request of such person specifying the
document or documents requested, (i) a copy (excluding exhibits) of any report
on Form 8-K, Form 10-D or Form 10-K (or other prescribed form) filed with the
Securities and Exchange Commission pursuant to Section 6.21 and (ii) a copy of
any other document incorporated by reference in the Prospectus.  Any reasonable
out-of-pocket expenses incurred by the Securities Administrator in providing
copies of such documents shall be reimbursed by the Depositor.

 

(c)          On each Distribution Date, the Securities Administrator shall
deliver or cause to be delivered by first class mail or make available on its
website to the Depositor, Attention:  Contract Finance, a copy of the report
delivered to Certificateholders pursuant to Section 4.02.

 

Section 11.06         Governing Law. 

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 11.07         Notices. 

 

(a)          All demands, notices and communications required to be delivered to
the Depositor, the Seller, the Trustee, the Master Servicer, the Securities
Administrator or the Certificate Registrar hereunder shall be in writing and
shall be deemed to have been duly given if (i) personally delivered, (ii) mailed
by registered mail, postage prepaid, (iii) delivered by overnight courier, or
(iv) transmitted via email, telegraph or facsimile, in each instance at the
address listed below, or such other address as may hereafter be furnished by any
party to the other parties in writing:

 

  For posting by the Rule 17g-5 Information Provider:          
rmbs17g5informationprovider@wellsfargo.com           In the case of the
Depositor:           Sequoia Residential Funding, Inc.     One Belvedere Place,
Suite 330     Mill Valley, CA 94941     Facsimile number (415) 381-1773    
Electronic mail address: Sequoia.Notices@redwoodtrust.com     Attention:
 Sequoia Mortgage Trust 2012-4           In the case of the Seller:          
Redwood Residential Acquisition Corporation  

 

97

 

 

  One Belvedere Place, Suite 330     Mill Valley, CA 94941     Facsimile number
(415) 381-1773     Electronic mail address: Sequoia.Notices@redwoodtrust.com  
Attention:  Sequoia Mortgage Trust 2012-4         In the case of the Master
Servicer and the Securities Administrator:         Wells Fargo Bank, N.A.    
P.O. Box 98     Columbia, Maryland  21046           (or, for overnight
deliveries:     9062 Old Annapolis Road     Columbia, Maryland 21045)          
Telephone number:  (410) 884-2000     Facsimile number: (410) 715-2380    
Attention:  Client Manager — Sequoia Mortgage Trust 2012-4         In the case
of the Certificate Registrar:          

 

  Wells Fargo Bank, N.A.     Sixth Street and Marquette Avenue     Minneapolis,
Minnesota  55479     Facsimile number: 1-866-614-1273     Electronic mail
address: g=cts-spg-team-a-5@wellsfargo.com   Attention: Corporate Trust Services
— Sequoia Mortgage Trust 2012-4         In the case of the Trustee:          
Christiana Trust, a division of Wilmington Savings Fund Society, FSB   500
Delaware Avenue, 11th Floor     Wilmington, DE  19801     Attention: Corporate
Trust  

 

Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.

 

(b)          Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such holder
as included on the certificate register, or (ii) in the case of any book-entry
certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.

 

All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, by the Securities Administrator on the Securities Administrator website
located at www.ctslink.com. Unless otherwise expressly provided for herein, all
notices and

98

 

 

communications required to be delivered hereunder shall be delivered to such
parties and Certificateholders and posted by the Securities Administrator on the
Securities Administrator 's website, in each instance, as soon as reasonably
practicable.

 

(c)          The Depositor hereby covenants that it shall provide written notice
to the Trustee, which written notice may be via electronic mail, once the
Servicers have furnished to the Mortgagors, in accordance with the applicable
Servicing Agreements, the notices required to be furnished under Section 404 of
the Helping Families Save Their Homes Act of 2009, as amended and in effect from
time to time.

 

Section 11.08         Severability of Provisions. 

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

 

Section 11.09         Indulgences; No Waivers. 

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

Section 11.10         Headings Not to Affect Interpretation. 

 

The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.

 

Section 11.11         Benefits of Agreement. 

 

Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.

 

Section 11.12         Special Notices to the Rating Agencies. 

 

(a)           The Depositor shall give prompt notice to each Rating Agency
through the Rule 17g-5 Information Provider of the occurrence of any of the
following events of which it has notice:

 

(i)          any amendment to this Agreement pursuant to Section 11.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 11.03(a);

 

(ii)         any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;

 

(iii)        the occurrence of any Event of Default and any waiver of any Event
of Default pursuant to Section 6.14;

 



99

 

 

(iv)        any notice of termination given to the Master Servicer pursuant to
Section 6.14 and any resignation of the Master Servicer hereunder;

 

(v)         the termination of any successor to any Master Servicer pursuant to
Section 6.14;

 

(vi)        the making of a final payment pursuant to Section 7.01; and

 

(vii)       any termination of the rights and obligations of a Servicer or the
Servicing Administrator under any Servicing Agreement and any transfer of
servicing or servicing administration under any Servicing Agreement.

 

(b)           All notices to the Rating Agency provided for in this Section
shall be in writing and sent first to the Rule 17g-5 Information Provider and
then by first class mail, telecopy, electronic mail or overnight courier, as
follows:

 

If to Fitch, to:

Fitch, Inc.

One State Street Plaza, 28th Floor

New York, NY 10004

Attn: SEMT 2012-4

 

If to KBRA, to:

Kroll Bond Rating Agency, Inc.

599 Lexington Avenue

New York, NY 10022

Electronic Mail: mbssurveillance@krollbondratings.com

Attention: RMBS Surveillance

 

If to Moody’s, to:

Moody’s Investors Service

7 World Trade Center @ 250 Greenwich St.

New York, NY 10007

Electronic Mail: servicerreports@moodys.com

Attn: Residential Mortgages

 

(c)           The Securities Administrator shall provide or make available to
each Rating Agency through the Rule 17g-5 Information Provider reports prepared
pursuant to Section 4.02 and the reports filed on Form 10-K pursuant to Section
6.21(b)(i)(1) through (4).  In addition, the Securities Administrator shall, at
the expense of the Trust Fund, make available to each Rating Agency through the
Rule 17g-5 Information Provider such information as each Rating Agency may
reasonably request regarding the Certificates or the Trust Fund, to the extent
that such information is reasonably available to the Securities Administrator;
provided, the Securities Administrator shall not be required to post to the Rule
17g-5 Website any information previously posted to and available on the
Securities Administrator’s website.

 

 

Section 11.13         Conflicts. 

 

To the extent that the terms of this Agreement conflict with the terms of any
Servicing Agreement, the related Servicing Agreement shall govern.

 

Section 11.14         Counterparts. 

 

100

 

 



 



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.

 

Section 11.15 No Petitions.

 

The Trustee and the Master Servicer, by entering into this Agreement, and each
Certificateholder, by accepting a Certificate, hereby covenant and agree that
they shall not at any time institute against the Depositor, or join in any
institution against the Depositor of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Certificates, this Agreement or any of the
documents entered into by the Depositor in connection with the transactions
contemplated by this Agreement.

 

101

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.

 

SEQUOIA RESIDENTIAL FUNDING, INC.,

as Depositor

 

By:     Name:   Title:  

  

CHRISTIANA TRUST, a division of

Wilmington Savings Fund Society, FSB,

as Trustee

  

By:     Name:     Title:    

 

WELLS FARGO BANK, N.A.,

as Master Servicer

 

By:     Name:     Title:    

 

WELLS FARGO BANK, N.A.,

as Securities Administrator and Rule 17g-5 Information Provider

 

By:     Name:     Title:    

 

 

 

 

Solely for purposes of Section 2.04 and Section 2.06(b)

accepted and agreed to by:

 

REDWOOD RESIDENTIAL ACQUISITION CORPORATION,

as Seller

  

By:       Name:     Authorized Signatory  

 

Solely for purposes of Section 2.07

accepted and agreed to by:

 

SEQUOIA MORTGAGE FUNDING CORPORATION,

as Controlling Holder

 

By:       Name:     Authorized Signatory  

 

 

 

 

EXHIBIT A

 

FORMS OF CERTIFICATES

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 

A-1

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-l

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class A-1 Principal
Amount of this Certificates: $100,000,000 Certificates: $100,000,000    
Certificate Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final
Scheduled Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AA0

 

A-2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-3

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee       By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent       By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-4

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class of A-IO1 Certificates or any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-5

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-6

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-7

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.

 



A-8

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 



 

A-9

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 

A-10

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class A-2 Principal
Amount of this Certificates: $100,000,000 Certificates: $100,000,000    
Certificate Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final
Scheduled Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AB8

 

A-11

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-12

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 



 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee       By:       AUTHORIZED SIGNATORY

 

  Dated:  



 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 



  WELLS FARGO BANK, N.A.,   as Authenticating Agent       By:       AUTHORIZED
SIGNATORY

 

  Dated:  



 



A-13

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class of A-IO1 Certificates or any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-14

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-15

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-16

 

 



 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.

 



A-17

 

 



DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.





 

A-18

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 

A-19

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class A-3 Principal
Amount of this Certificates: $90,357,000 Certificates: $90,357,000    
Certificate Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final
Scheduled Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AC6

 

A-20

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-21

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 



  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee       By:       AUTHORIZED SIGNATORY



 



  Dated:  



 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 



  WELLS FARGO BANK, N.A.,   as Authenticating Agent       By:       AUTHORIZED
SIGNATORY

 



  Dated:  



 

A-22

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class of A-IO1 Certificates or any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-23

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-24

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-25

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.

 



A-26

 

 



DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.



 

A-27

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

A-28

 

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class A-IO1 Notional
Amount of this Certificates: $290,357,000 Certificates: $290,357,000    
Certificate Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final
Scheduled Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AD4

 

A-29

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class A-IO1 Certificates, both as specified above) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Seller and the Depositor
assigned to the Trustee under each Purchase Agreement, each Servicing Agreement,
the Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating
to the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-30

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 





  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND, FSB,   as Trustee    
    By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 



A-31

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-32

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-33

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-34

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.



 

A-35

 

 



DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 

A-36

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 

A-37

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class A-IO2 Notional
Amount of this Certificates: $100,000,000 Certificates: $100,000,000    
Certificate Interest Rate: 0.50% Cut-off Date: September 1, 2012     Final
Scheduled Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AE2

 

A-38

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class A-IO2 Certificates, both as specified above) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Seller and the Depositor
assigned to the Trustee under each Purchase Agreement, each Servicing Agreement,
the Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating
to the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-39

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 





  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-40

 

 





  

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-41

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-42

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-43

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.

 

A-44

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 

A-45

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
“COMPLYING INSURANCE COMPANY”).

 

A-46

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class A-IO3 Notional
Amount of this Certificates: $90,357,000 Certificates: $90,357,000    
Certificate Interest Rate: 1.431% Cut-off Date: September 1, 2012     Final
Scheduled Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AF9

 

A-47

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class A-IO3 Certificates, both as specified above) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Seller and the Depositor
assigned to the Trustee under each Purchase Agreement, each Servicing Agreement,
the Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating
to the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-48

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-49

 

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-50

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-51

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-52

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.



 

A-53

 

 

DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 

A-54

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

A-55

 

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-l

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-1 Principal
Amount of this Certificates: $9,709,000 Certificates: $9,709,000     Certificate
Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final Scheduled
Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AG7

 

A-56

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-57

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 



  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-58

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-59

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-60

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 Certificates are issuable only in registered form in minimum denominations
of $1,000,000 in initial Certificate Notional Amount, in each case, in integral
multiples of $1 in excess thereof and, in the case of the Class A-1, Class A-2,
Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2 and Class B-3
Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class A-IO1 Certificates are issuable only as a single
Certificate representing the entire Percentage Interest in that class and will
be registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class R and
Class LT-R Certificates will each be issued as a single Certificate representing
the entire Percentage Interest in that Class and will be maintained in physical
form. The Certificates shall remain outstanding until the final Distribution
Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

 

A-61

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.

 

A-62

 

 

DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 

A-63

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

A-64

 

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-2 Principal
Amount of this Certificates: $5,482,000 Certificates: $5,482,000     Certificate
Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final Scheduled
Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AH5

 

A-65

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-66

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 



  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-67

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-68

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-69

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 Certificates are issuable only in registered form in minimum denominations
of $1,000,000 in initial Certificate Notional Amount, in each case, in integral
multiples of $1 in excess thereof and, in the case of the Class A-1, Class A-2,
Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2 and Class B-3
Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class A-IO1 Certificates are issuable only as a single
Certificate representing the entire Percentage Interest in that class and will
be registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class R and
Class LT-R Certificates will each be issued as a single Certificate representing
the entire Percentage Interest in that Class and will be maintained in physical
form. The Certificates shall remain outstanding until the final Distribution
Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

 

A-70

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.

 

A-71

 

 

DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 

A-72

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

A-73

 

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-3 Principal
Amount of this Certificates: $2,819,000 Certificates: $2,819,000     Certificate
Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final Scheduled
Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AJ1

 

A-74

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-75

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 



  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-76

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-77

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-78

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-79

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.

 

A-80

 

 

DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 

A-81

 

 





 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

A-82

 

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-83

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-4 Principal
Amount of this Certificates: $1,566,000 Certificates: $1,566,000     Certificate
Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final Scheduled
Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AK8

 

A-84

 

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-4 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 



Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.



 

A-85

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-86

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-87

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-88

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-89

 

 





ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.



 



A-90

 

 

DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 



A-91

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

A-92

 

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-93

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-5 Principal
Amount of this Certificates: $3,292,625 Certificates: $3,292,625     Certificate
Interest Rate: Adjustable Cut-off Date: September 1, 2012     Final Scheduled
Distribution   Date: September 2042       NUMBER 1 CUSIP: 81744V AL6

 

A-94

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-5 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-95

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-96

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

A-97

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-98

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-99

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.



  

A-100

 



 

DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 



A-101

 

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

A-102

 

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE
DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE
FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE
OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE
FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-103

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Percentage Interest of this   Certificate: 100%       Certificate Interest Rate:
Adjustable Cut-off Date: September 1, 2012     Final Scheduled Distribution  
Date: September 2042       NUMBER 1 CUSIP: 81744V AM4

 

A-104

 

THIS CERTIFIES THAT BARCLAYS CAPITAL INC. is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-105

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-106

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

A-107

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-108

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-109

 





 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.



  

A-110

 

 



DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

 



A-111

 

 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.



 

A-112

 

 



ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS LT-R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS LT-R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.



 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE
DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE
FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE
OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE
FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-113

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Percentage Interest of this   Certificate: 100%       Certificate Interest Rate:
Adjustable Cut-off Date: September 1, 2012         Final Scheduled Distribution
  Date: September 2042       NUMBER 1 CUSIP: 81744V AN2

 

A-114

 

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate in a Trust Fund, the assets of which
consist of the Mortgage Loans and all interest and principal received thereon
after the Cut-off Date (other than Scheduled Payments due on or prior to the
Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in October 2012 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-115

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

  CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,   as
Trustee         By:       AUTHORIZED SIGNATORY

 

  Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,   as Authenticating Agent         By:       AUTHORIZED
SIGNATORY

 

  Dated:  

 

A-116

 

 

SEQUOIA MORTGAGE TRUST 2012-4

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of September 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class A-3, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

A-117

 

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services — Sequoia Mortgage Trust
2012-4 or at such other address as the Securities Administrator may designate
from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

A-118

 

 

The Class A-1, Class A-2, Class A-3, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and the Class
A-IO2 and Class A-IO3 Certificates are issuable only in registered form in
minimum denominations of $1,000,000 in initial Certificate Notional Amount, in
each case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-3, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-119

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:



 

 

 

 

 

Dated: ______________________________________________

        Signature by or on behalf of Assignor       Authorized Officer  
Signature Guaranteed             Name of Institution   NOTICE: The signature(s)
of this assignment must correspond with the name(s) on the face of this
Certificate without alteration or any change whatsoever.  The signature must be
guaranteed by a participant in the Securities Transfer Agents Medallion Program,
the New York Stock Exchange Medallion Signature Program or the Stock Exchanges
Medallion Program.  Notarized or witnessed signatures are not acceptable as
guaranteed signatures.



  

A-120

 

 



DISTRIBUTION INSTRUCTIONS

 



The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

 

 

for the account of   

 

account number __________________________ or, if mailed by check, to   

 

 

 

Applicable reports and statements should be mailed to   

 

 

 

This information is provided by   

 

the assignee named above, or ______________________________________ as its
agent.

  

A-121

 

 



EXHIBIT B

FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)

 

 STATE OF )   )           ss.:  COUNTY OF )

 

[NAME OF OFFICER], _________________ being first duly sworn, deposes and says:

 

  1. That he [she] is [title of officer] ________________________ of [name of
Purchaser] _________________________________________ (the “Purchaser”), a
_______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.

 

  2. That the Purchaser’s Taxpayer Identification Number is [           ].

 

  3. That the Purchaser is not a “disqualified organization” within the meaning
of Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the
“Code”) and will not be a “disqualified organization” as of [date of transfer],
and that the Purchaser is not acquiring a Residual Certificate (as defined in
the Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit.  For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.

 

  4.

That the Purchaser is not, and on __________________ [date of transfer] will not
be, an employee benefit plan or other retirement arrangement subject to Section
406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a “Plan”) or a
person acting on behalf of any such Plan or investing the assets of any such
Plan to acquire a Residual Certificate.

 

  5. That the Purchaser hereby acknowledges that under the terms of the Pooling
and Servicing Agreement, dated as of  September 1, 2012 (the “Agreement”), by
and among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank,
N.A., as Master Servicer and Securities Administrator and Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee with respect to
Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through Certificates, no transfer of
the Residual Certificates shall be permitted to be made to any person unless the
Certificate Registrar has received a certificate from such transferee containing
the representations in paragraphs 3 and 4 hereof.

 

B-1

 

 

  6. That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).

 

  7. That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.

 

  8. That the Purchaser will not transfer a Residual Certificate to any person
or entity (i) as to which the Purchaser has actual knowledge that the
requirements set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are
not satisfied or that the Purchaser has reason to believe does not satisfy the
requirements set forth in paragraph 7 hereof, and (ii) without obtaining from
the prospective Purchaser an affidavit substantially in this form and providing
to the Certificate Registrar a written statement substantially in the form of
Exhibit C to the Agreement.

 

  9. That the Purchaser understands that, as the holder of a Residual
Certificate, the Purchaser may incur tax liabilities in excess of any cash flows
generated by the interest and that the Purchaser has and expects to have
sufficient net worth and/or liquidity to pay in full any tax liabilities
attributable to ownership of a Residual Certificate and intends to pay taxes
associated with holding such Residual Certificate as they become due.

 

  10. That the Purchaser (i) is not a Non-U.S. Person or (ii) is a Non-U.S.
Person that holds a Residual Certificate in connection with the conduct of a
trade or business within the United States and has furnished the transferor and
the Certificate Registrar with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Depositor
and the Certificate Registrar an opinion of a nationally recognized tax counsel
to the effect that the transfer of such Residual Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of a Residual Certificate will not be
disregarded for federal income tax purposes.  “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.

 

  11. The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.

 

  12. That the Purchaser agrees to such amendments of the Agreement as may be
required to further effectuate the restrictions on transfer of any Residual
Certificate to such a “disqualified organization,” an agent thereof, a
Book-Entry Nominee, or a person that does not satisfy the requirements of
paragraph 7 and paragraph 10 hereof.

 

  13. That the Purchaser consents to the designation of the Securities
Administrator to act as

 



B-2

 

 

    agent for the “tax matters person” of each REMIC created by the Trust Fund
pursuant to the Agreement. 

 

B-3

 

 

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.

 

    [name of Purchaser]  

 

By:     Name:     Title:    

 

Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.

 

Subscribed and sworn before me this _____ day of __________ 20__.

 

NOTARY PUBLIC

 

        COUNTY OF_____________________       STATE OF______________________  

 

My commission expires the _____ day of __________ 20__.

  

B-4

 

 

EXHIBIT C

RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)

 

____________________________

Date

 

Re:Sequoia Mortgage Trust 2012-4

Mortgage Pass-Through Certificates

 

_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate.  In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.

 

Very truly yours,

 

 _______________________________

Name:

Title:

 

C-1

 

 

EXHIBIT D

FORM OF CUSTODIAL AGREEMENT

 

Refer to Exhibit 10.22

 

D-1

 

 

EXHIBIT E-1

FORM OF RULE 144A TRANSFER CERTIFICATE

 

Re:  Sequoia Mortgage Trust 2012-4

Mortgage Pass-Through Certificates

 

Reference is hereby made to the Pooling and Servicing Agreement, dated as of
September 1, 2012 (the “Pooling and Servicing Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, as Trustee.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Pooling and
Servicing Agreement.

 

This letter relates to $__________ initial Certificate Principal Amount or Class
Notional Amount, as applicable, of Class _____ Certificates which are held in
the form of Definitive Certificates registered in the name of  ______________
(the “Transferor”). The Transferor has requested a transfer of such Definitive
Certificates for Definitive Certificates of such Class registered in the name of
[insert name of transferee].

 

In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Underwriters, the Depositor and the Certificate
Registrar.

 

    [Name of Transferor]       By:     Name:   Title:  

 

Dated: ___________, ____

 

E-1-1

 

 

EXHIBIT E-2

FORM OF PURCHASER’S LETTER FOR
QUALIFIED INSTITUTIONAL BUYER

                               

Date

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $______________Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2012-4
Mortgage Pass-Through Certificates, Class [___] (the “Restricted Certificates”),
we confirm that:

 

(1) We understand that the Restricted Certificates have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell any Restricted Certificates we
will do so only (A) to the Depositor, (B) to “qualified institutional buyers”
(within the meaning of Rule 144A under the Securities Act) in accordance with
Rule 144A under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, in the case of (B) or (D) above,
prior to such transfer, delivers to the Certificate Registrar under the Pooling
and Servicing Agreement, dated as of September 1, 2012 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as Trustee, a signed letter in the form
of this letter; and we further agree, in the capacities stated above, to provide
to any person purchasing any of the Restricted Certificates from us a notice
advising such purchaser that resales of the Restricted Certificates are
restricted as stated herein.

 

(2) We understand that, in connection with any proposed resale of any Restricted
Certificates to QIB, we will be required to furnish to the Certificate Registrar
a certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Restricted Certificates purchased by us will bear a legend
to the foregoing effect.

 

(3) We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 

(4) We are a QIB and we are acquiring the Restricted Certificates purchased by
us for our own account or for one or more accounts (each of which is a QIB) as
to each of which we exercise sole investment discretion.

 

(5) We have received such information as we deem necessary in order to make our
investment decision.

  

E-2-1

 

 

(6) If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.

  

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,

 

    [Purchaser]       By:     Name:   Title:  

 

E-2-2

 

 

EXHIBIT F

FORM OF PURCHASER’S LETTER FOR
INSTITUTIONAL ACCREDITED INVESTOR

                                

Date

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $______________ Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2012-4
Mortgage Pass-Through Certificates, Class [___], (the “Restricted
Certificates”), we confirm that:

 

(1) We understand that the Restricted Certificates have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell any Restricted Certificates we
will do so only (A) to the Depositor, (B) to “qualified institutional buyers”
(within the meaning of Rule 144A under the Securities Act) in accordance with
Rule 144A under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, prior to such transfer, delivers to
the Certificate Registrar under the Pooling and Servicing Agreement, dated as
of  September 1, 2012 (the “Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator, and Christiana Trust, a division of Wilmington Savings
Fund Society, FSB as Trustee, a signed letter in the form of this letter; and we
further agree, in the capacities stated above, to provide to any person
purchasing any of the Restricted Certificates from us a notice advising such
purchaser that resales of the Restricted Certificates are restricted as stated
herein.

 

(2) We understand that, in connection with any proposed resale of any Restricted
Certificates to an Institutional Accredited Investor, we will be required to
furnish to the Certificate Registrar a certification from such transferee in the
form hereof to confirm that the proposed sale is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. We further understand that the Restricted
Certificates purchased by us will bear a legend to the foregoing effect.

 

(3) We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 

(4) We are an Institutional Accredited Investor and we are acquiring the
Restricted Certificates purchased by us for our own account or for one or more
accounts (each of which is an Institutional Accredited Investor) as to each of
which we exercise sole investment discretion.

 

(5) We have received such information as we deem necessary in order to make our
investment decision.

 

(6) If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan

 



F-1

 

 

may acquire such Certificate except in accordance with Section 3.03(d) of the
Agreement.

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.

  

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,

 

    [Purchaser]       By:     Name:   Title:  

 

F-2

 

 

EXHIBIT G

FORM OF ERISA TRANSFER AFFIDAVIT

  

STATE OF NEW YORK )   )           ss.: COUNTY OF NEW YORK  )

 

The undersigned, being first duly sworn, deposes and says as follows:

 

1.      The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.

 

2.      The Investor either (x) is not, and on ___________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting, is an insurance company that is
purchasing the Certificate with funds contained in an “insurance company general
account” as defined in Section V(e) of Prohibited Transaction Class Exemption
(“PTCE”) 95-60 and the purchase and holding of the Certificate are covered under
Sections I and III of PTCE 95-60; or (z) herewith delivers to the Certificate
Registrar an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Certificate Registrar, the Depositor and the Trustee, and upon which the
Certificate Registrar, the Trustee, the Master Servicer, the Depositor and the
Securities Administrator shall be entitled to rely, to the effect that the
purchase or holding of such Certificate by the Investor will not constitute or
result in any non-exempt prohibited transactions under Title I of ERISA or
Section 4975 of the Code and will not subject the Certificate Registrar or the
Trustee to any obligation in addition to those undertaken by such entities in
the Pooling and Servicing Agreement, dated as of September 1, 2012 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee, by which opinion of counsel shall not be an expense of the Trust Fund
or the above parties.

 

Capitalized terms used but not defined herein have the meanings given in the
Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.

 

    [Investor]       By:     Name:   Title:       ATTEST:  

 

G-1

 

  

STATE OF )   )           ss.: COUNTY OF )

  

Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.

 

Subscribed and sworn before me this _____ day of _________ 20___.

 

______________________________

NOTARY PUBLIC

  

My commission expires the

_____ day of __________ 20___.

  

G-2

 

 

EXHIBIT H-1

LIST OF PURCHASE AGREEMENTS

  

1.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and American Pacific Mortgage Corporation, as modified by the
related Acknowledgement.

 

2.Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1, 2011,
between RRAC and Benchmark Bank, as modified by the related Acknowledgement.

 

3.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Cole Taylor Bank, as modified by the related Acknowledgement.

 

4.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Colonial Savings, F.A., as modified by the related
Acknowledgement.

 

5.Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1, 2011,
between RRAC and Cornerstone Mortgage Company, as modified by the related
Acknowledgement.

 

6.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Embrace Home Loans, Inc., as modified by the related
Acknowledgement

 

7.Flow Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2012,
between RRAC and Evergreen Moneysource Mortgage Company dba Evergreen Home
Loans, as modified by the related Acknowledgement.

 

8.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and First Choice Loan Services, Inc., as modified by the related
Acknowledgement.

 

9.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between Redwood Residential Acquisition Corporation (“RRAC”) and First Republic
Bank, as modified by the related Acknowledgement.

 

10.Flow Mortgage Loan Sale and Servicing Agreement, dated as of March 16, 2012,
between Barclays Bank PLC and First Republic Bank, as modified by the related
Acknowledgement.

 

11.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 23, 2011,
between RRAC and Flagstar Capital Markets Corporation, as modified by the
related Acknowledgement.

 

12.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Franklin American Mortgage Company, as modified by the related
Acknowledgement.

 

13.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Fremont Bank, as modified by the related Acknowledgement.

 

14.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Fulton Bank, National Association, as modified by the related
Acknowledgement.

 

15.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and GuardHill Financial Corporation, as modified by the related
Acknowledgement.

 

16.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Guild Mortgage Company, as modified by the related
Acknowledgement.

 

H-1

 

 

17.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and The Huntington National Bank, as modified by the related
Acknowledgement.

 

18.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Megastar Financial Corporation, as modified by the related
Acknowledgement.

 

19.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Monarch Bank, as modified by the related Acknowledgement.

 

20.Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.

 

21.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Plaza Home Mortgage, Incorporated, as modified by the related
Acknowledgement.

 

22.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 30, 2011,
between RRAC and PrimeLending, a PlainsCapital Company, as modified by the
related Acknowledgement.

 

23.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Provident Savings Bank, as modified by the related
Acknowledgement.

 

24.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Simonich Corporation, dba Bank of Commerce Mortgage, as
modified by the related Acknowledgement.

 

25.Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2011,
between RRAC and Sterling Savings Bank, as modified by the related
Acknowledgement.

 

26.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Stifel Bank and Trust, as modified by the related
Acknowledgement.

 

27.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Umpqua Bank, as modified by the related Acknowledgement.

 

28.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and United Shore Financial Services, LLC, as successor in interest
to Shore Financial Services, Inc., as modified by the related Acknowledgement.

 

29.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2011,
between RRAC and Wintrust Mortgage, a division of Barrington Bank and Trust
Company, N.A., as modified by the related Acknowledgement.

 

H-2

 

 

EXHIBIT H-2

LIST OF SERVICING AGREEMENTS

  

1.Flow Mortgage Loan Servicing Agreement, dated as of August 1, 2011, between
Redwood Residential Acquisition Corporation (“RRAC”) and Cenlar FSB, as amended
by Amendment No. 1 to the Flow Mortgage Loan Servicing Agreement, dated November
3, 2011, and as modified by the related Acknowledgement.

 

2.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between RRAC and First Republic Bank, as modified by the related
Acknowledgement.

 

3.Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.

 

H-3

 

 



EXHIBIT I

ADDITIONAL DISCLOSURE NOTIFICATION

 

Additional Disclosure Notification

 

Wells Fargo Bank, N.A., as securities administrator

Fax: 443-367-3307

Email: cts.sec.notifications@wellsfargo.com

 

Sequoia Residential Funding, Inc.

Fax: 415-381-1773

Email: Sequoia.Notices@redwoodtrust.com

 

  Attn:  Corporate Trust Services—Sequoia Mortgage Trust 2012-4, Mortgage
Pass-Through Certificates, Series 2012-4—SEC REPORT PROCESSING

 

RE:  **Additional Form [10-D][10-K][8-K] Disclosure** Required

  

Ladies and Gentlemen:

 

In accordance with Section 6.21[(a)][(b)][(c)] of the Pooling and Servicing
Agreement, dated as of September 1, 2012 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, as Trustee, with respect to Sequoia
Mortgage Trust 2012-4 Mortgage Pass-Through Certificate, the undersigned, as
[          ], hereby notifies you that certain events have come to our attention
that [will] [may] need to be disclosed on Form [10-D][10-K][8-K].

 

Description of Additional Form [10-D][10-K][8-K] Disclosure:

 

List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:

 

Any inquiries related to this notification should be directed to
[                       ], phone number:  [         ]; email
address:  [                   ].

  

[NAME OF PARTY],

as [role]

  

By:    

Name:

Title:

  

I-1

 

 

EXHIBIT J

BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATE

 

Sequoia Mortgage Trust 2012-4 (the “Trust”)

Mortgage Pass-Through Certificates

 

Re:          The Pooling and Servicing Agreement, dated as of September 1, 2012
(the “Pooling and Servicing Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator and Christiana Trust, a division of Wilmington Savings
Fund Society, FSB, as Trustee with respect to Sequoia Mortgage Trust 2012-4
Mortgage Pass-Through Certificates.

 

I, __________________________, the _________________________ of [NAME OF
COMPANY] (the “Company”) certify to the Depositor and its officers, directors
and affiliates, and with the knowledge and intent that they will rely upon this
certification, that:

 

(1)     I have reviewed the annual report on Form 10-K for the fiscal year
[____] (the “Annual Report”), and all reports on Form 10-D required to be filed
in respect of period covered by the Annual Report (collectively with the Annual
Report, the “Reports”), of the Trust Fund;

 

(2)     To my knowledge, (a) the Reports, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by the
Annual Report, and (b) the Company’s assessment of compliance and related
attestation report referred to below, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by such
assessment of compliance and attestation report;

 

(3)     To my knowledge, the distribution information required to be provided by
the Company under the Pooling and Servicing Agreement has been provided to the
Securities Administrator for inclusion in the Reports is included in the
Reports;

 

(4)      I am responsible for reviewing the activities performed by the Company
under the Pooling and Servicing Agreement, and based on my knowledge and the
compliance review conducted in preparing the assessment of compliance of the
Company required by the Pooling and Servicing Agreement, and except as disclosed
in the Reports, the Company has fulfilled its obligations under the Pooling and
Servicing Agreement in all material respects; and

 

(5)     The report on assessment of compliance with servicing criteria
applicable to the Company for asset-backed securities of the Company and each
Subcontractor utilized by the Company and the related attestation report on
assessment of compliance with servicing criteria applicable to it required to be
included in the Annual Report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to the
Annual Report. Any material instances of non-compliance are described in such
report and have been disclosed in the Annual Report.

 

In giving the certifications above, the Company has reasonably relied on
information provided to it by the following unaffiliated parties: [names of
servicer(s), subservicer(s), custodian(s)]

 

Date:

 

By:    

 

[Signature]

[Title]

 

J-1

 

 

EXHIBIT K

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The Assessment of Compliance to be delivered by the parties listed in the table
below shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria” for each such party:

  

Regulation
AB

Reference

  Servicing Criteria   Master Servicer   Securities
Administrator   Custodian                       General Servicing Considerations
                              1122(d)(1)(i)   Policies and procedures are
instituted to monitor any performance or other triggers and events of default in
accordance with the transaction agreements.   X   X                      
1122(d)(1)(ii)   If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.   X                  
        1122(d)(1)(iii)   Any requirements in the transaction agreements to
maintain a back-up servicer for the pool assets are maintained.   N/A   N/A  
N/A                   1122(d)(1)(iv)   A fidelity bond and errors and omissions
policy is in effect on the party participating in the servicing function
throughout the reporting period in the amount of coverage required by and
otherwise in accordance with the terms of the transaction agreements.   X      
                        Cash Collection and Administration                      
        1122(d)(2)(i)   Payments on pool assets are deposited into the
appropriate bank collection accounts and related bank clearing accounts no more
than two business days following receipt, or such other number of days specified
in the transaction agreements.   X   X                       1122(d)(2)(ii)  
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X   X                      
1122(d)(2)(iii)   Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.   X        

 



K-1

 



 

1122(d)(2)(iv)   The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of over collateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements.   X   X                       1122(d)(2)(v)  
Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X   X        
              1122(d)(2)(vi)   Unissued checks are safeguarded so as to prevent
unauthorized access.   X                           1122(d)(2)(vii)  
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X                    
          Investor Remittances and Reporting                              
1122(d)(3)(i)   Reports to investors, including those to be filed with the
Commission, are maintained in accordance with the transaction agreements and
applicable Commission requirements. Specifically, such reports (A) are prepared
in accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   X                           1122(d)(3)(ii)  
Amounts due to investors are allocated and remitted in accordance with
timeframes,       X    

 



K-2

 

 

    distribution priority and other terms set forth in the transaction
agreements.                                1122(d)(3)(iii)   Disbursements made
to an investor are posted within two business days to the Servicer’s investor
records, or such other number of days specified in the transaction agreements.  
X                           1122(d)(3)(iv)   Amounts remitted to investors per
the investor reports agree with cancelled checks, or other form of payment, or
custodial bank statements.   X                               Pool Asset
Administration                               1122(d)(4)(i)   Collateral or
security on pool assets is maintained as required by the transaction agreements
or related pool asset documents.           X                   1122(d)(4)(ii)  
Pool assets  and related documents are safeguarded as required by the
transaction agreements           X                   1122(d)(4)(iii)   Any
additions, removals or substitutions to the asset pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.   N/A   N/A   N/A                   1122(d)(4)(iv)   Payments on
pool assets, including any payoffs, made in accordance with the related pool
asset documents are posted to the Servicer’s obligor records maintained no more
than two business days after receipt, or such other number of days specified in
the transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related pool asset documents.   N/A   N/A
  N/A                   1122(d)(4)(v)   The Servicer’s records regarding the
pool assets agree with the Servicer’s records with respect to an obligor’s
unpaid principal balance.   N/A   N/A   N/A                   1122(d)(4)(vi)  
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   N/A   N/A   N/A                   1122(d)(4)(vii)   Loss mitigation
or recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements.   N/A   N/A   N/A

 



K-3

 

 

1122(d)(4)(viii)   Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).   N/A   N/A   N/A



 

1122(d)(4)(ix)   Adjustments to interest rates or rates of return for pool
assets with variable rates are computed based on the related pool asset
documents.   N/A   N/A   N/A                   1122(d)(4)(x)   Regarding any
funds held in trust for an obligor (such as escrow accounts): (A) such funds are
analyzed, in accordance with the obligor’s pool asset documents, on at least an
annual basis, or such other period specified in the transaction agreements; (B)
interest on such funds is paid, or credited, to obligors in accordance with
applicable pool asset documents and state laws; and (C) such funds are returned
to the obligor within 30 calendar days of full repayment of the related pool
assets, or such other number of days specified in the transaction agreements.  
N/A   N/A   N/A                   1122(d)(4)(xi)   Payments made on behalf of an
obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.   N/A   N/A   N/A                  
1122(d)(4)(xii)   Any late payment penalties in connection with any payment to
be made on behalf of an obligor are paid from the Servicer’s funds and not
charged to the obligor, unless the late payment was due to the obligor’s error
or omission.   N/A   N/A   N/A                   1122(d)(4)(xiii)  
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   N/A   N/A   N/A                
  1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.   X      
 

 



K-4

 

 

1122(d)(4)(xv)   Any external enhancement or other support, identified in Item
1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth
in the transaction agreements.   N/A   N/A   N/A

  

K-5

 

 

EXHIBIT L

ADDITIONAL FORM 10-D DISCLOSURE

  

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D   Party Responsible       Item
1: Distribution and Pool Performance Information           Information included
in the Distribution Date Statement  

Master Servicer

Securities Administrator

Any information required by 1121 which is NOT included on the Distribution Date
Statement   Depositor

     

Item 2: Legal Proceedings

 

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:

          ▪ Issuing Entity (Trust Fund)   Trustee, Master Servicer, Securities
Administrator and Depositor       ▪ Sponsor (Seller)   Seller (if a party to the
Pooling and Servicing Agreement) or Depositor       ▪ Depositor   Depositor    
  ▪ Trustee   Trustee       ▪ Securities Administrator   Securities
Administrator       ▪ Master Servicer   Master Servicer       ▪ Custodian  
Custodian       ▪ 1110(b) Originator   Depositor       ▪ Any 1108(a)(2) Servicer
(other than the Master Servicer or the Securities Administrator)   Servicer (as
to itself)       ▪ Any other party contemplated by 1100(d)(1)   Depositor      

Item 3:  Sale of Securities and Use of Proceeds

 

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by

  Depositor

 



L-1

 

 

 the issuing entity, whether or not registered, provide the sales and use of
proceeds information in Item 701 of Regulation S-K.  Pricing information can be
omitted if securities were not registered.    



 

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D Party Responsible    

Item 4:  Defaults Upon Senior Securities

 

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

Securities Administrator

Trustee

   

Item 5:  Submission of Matters to a Vote of Security Holders

 

Information from Item 4 of Part II of Form 10-Q

Securities Administrator

Trustee

   

Item 6:  Significant Obligors of Pool Assets

 

Item 1112(b) – Significant Obligor Financial Information*

Depositor     *This information need only be reported on the Form 10-D for the
distribution period in which updated information is required pursuant to the
Item.      

Item 7:  Significant Enhancement Provider Information

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

      ▪ Determining applicable disclosure threshold Depositor     ▪ Requesting
required financial information (including any required accountants’ consent to
the use thereof) or effecting incorporation by reference

Depositor

 

    Item 1115(b) – Derivative Counterparty Financial Information*       ▪
Determining current maximum probable exposure Depositor     ▪ Determining
current significance percentage Depositor     ▪ Requesting required financial
information (including any required accountants’ consent to the use thereof) or
effecting incorporation by reference

Depositor

 

 



L-2

 

 



*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.  



 

  

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D Party Responsible  

Item 8:  Other Information

 

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

Any party responsible for the applicable Form 8-K Disclosure item Item
9:  Exhibits   Distribution Date Statement to Certificateholders Securities
Administrator Exhibits required by Item 601 of Regulation S-K, such as material
agreements Depositor

 

L-3

 

 

EXHIBIT M

ADDITIONAL FORM 10-K DISCLOSURE

 

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K Party Responsible     Item 1B:
Unresolved Staff Comments Depositor    

Item 9B:  Other Information

 

Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported

Any party responsible for disclosure items on Form 8-K     Item 15:  Exhibits,
Financial Statement Schedules

Securities Administrator

Depositor

Reg AB Item 1112(b):  Significant Obligors of Pool Assets       Significant
Obligor Financial Information* Depositor     *This information need only be
reported on the Form 10-D for the distribution period in which updated
information is required pursuant to the Item.       Reg AB Item
1114(b)(2):  Credit Enhancement Provider Financial Information       ▪
Determining applicable disclosure threshold Depositor     ▪ Requesting required
financial information (including any required accountants’ consent to the use
thereof) or effecting incorporation by reference

Depositor

 

    *This information need only be reported on the Form 10-D for the
distribution period in which updated information is required pursuant to the
Items.       Reg AB Item 1115(b):  Derivative Counterparty Financial Information
      ▪ Determining current maximum probable exposure Depositor     ▪
Determining current significance percentage Depositor     ▪ Requesting required
financial information (including any required accountants’ consent to the use
thereof) or effecting incorporation by reference Depositor     *This information
need only be reported on the Form 10-D for the distribution period in which
updated information is required pursuant to the Items.  

 

M-1

 

  

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K Party Responsible    

Reg AB Item 1117: Legal Proceedings

 

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:

  ▪ Issuing Entity (Trust Fund) Trustee, Master Servicer, Securities
Administrator and Depositor ▪ Sponsor (Seller) Seller (if a party to the Pooling
and Servicing Agreement) or Depositor ▪ Depositor Depositor ▪ Trustee Trustee ▪
Securities Administrator Securities Administrator ▪ Master Servicer Master
Servicer ▪ Custodian Custodian ▪ 1110(b) Originator Depositor ▪ Any 1108(a)(2)
Servicer (other than the Master Servicer or the Securities Administrator)
Servicer (as to itself) ▪ Any other party contemplated by 1100(d)(1) Depositor
Reg AB Item 1119:  Affiliations and Relationships   Whether (a) the Sponsor
(Seller), Depositor or Issuing Entity is an affiliate of the following parties,
and (b) to the extent known and material, any of the following parties are
affiliated with one another:

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer Master Servicer ▪ Securities Administrator Securities
Administrator ▪ Trustee

Depositor/Sponsor as to (a)

Trustee as to (b)

▪ Any other 1108(a)(3) servicer Servicer (as to itself) ▪ Any 1110 Originator
Depositor/Sponsor ▪ Any 1112(b) Significant Obligor Depositor/Sponsor ▪ Any 1114
Credit Enhancement Provider Depositor/Sponsor

 



M-2

 

 

▪ Any 1115 Derivative Counterparty Provider Depositor/Sponsor ▪ Any other
1101(d)(1) material party Depositor/Sponsor

  

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K Party Responsible     Whether
there are any “outside the ordinary course business arrangements” other than
would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the Certificates:

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer Master Servicer ▪ Securities Administrator Securities
Administrator ▪ Trustee Depositor/Sponsor ▪ Any other 1108(a)(3) servicer
Servicer (as to itself) ▪ Any 1110 Originator Depositor/Sponsor ▪ Any 1112(b)
Significant Obligor Depositor/Sponsor ▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor ▪ Any 1115 Derivative Counterparty Provider Depositor/Sponsor
▪ Any other 1101(d)(1) material party Depositor/Sponsor Whether there are any
specific relationships involving the transaction or the pool assets between (a)
the Sponsor (Seller), Depositor or Issuing Entity on the one hand, and (b) any
of the following parties (or their affiliates) on the other hand, that exist
currently or within the past two years and that are material:

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer Master Servicer ▪ Securities Administrator Securities
Administrator ▪ Trustee Depositor/Sponsor ▪ Any other 1108(a)(3) servicer
Servicer (as to itself) ▪ Any 1110 Originator Depositor/Sponsor ▪ Any 1112(b)
Significant Obligor Depositor/Sponsor

 



M-3

 

 

▪ Any 1114 Credit Enhancement Provider Depositor/Sponsor ▪ Any 1115 Derivative
Counterparty Provider Depositor/Sponsor ▪ Any other 1101(d)(1) material party
Depositor/Sponsor

 

M-4

 

 

EXHIBIT N

ADDITIONAL FORM 8-K DISCLOSURE

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K Party Responsible    

Item 1.01- Entry into a Material Definitive Agreement

 

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custody agreement.

 

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

All parties (as to themselves)

Item 1.02- Termination of a Material Definitive Agreement

 

Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

Examples: servicing agreement, custody agreement.

All parties (as to themselves)

Item 1.03- Bankruptcy or Receivership

 

Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:

Depositor ▪ Sponsor (Seller) Depositor/Sponsor (Seller) ▪ Depositor Depositor ▪
Master Servicer Master Servicer ▪ Affiliated Servicer Servicer (as to itself) ▪
Other Servicer servicing 20% or more of the pool assets at the time of the
report Servicer (as to itself) ▪ Other material servicers Servicer (as to
itself) ▪ Trustee Trustee ▪ Securities Administrator Securities Administrator ▪
Significant Obligor Depositor

  

N-1

 

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K Party Responsible     ▪ Credit
Enhancer (10% or more) Depositor ▪ Derivative Counterparty Depositor ▪ Custodian
Custodian

Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement

 

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.

Depositor

Master Servicer

Securities Administrator

Item 3.03- Material Modification to Rights of Security Holders

 

Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.

Securities Administrator

Depositor

Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year

 

Disclosure is required of any amendment “to the governing documents of the
issuing entity”.

Depositor Item 6.01- ABS Informational and Computational Material Depositor

Item 6.02- Change of Servicer or Securities Administrator

 

Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.

Master Servicer/Securities Administrator/Depositor/

Servicer (as to itself)/Trustee

Reg AB disclosure about any new servicer or master servicer is also required.
Servicer (as to itself)/Master Servicer/Depositor

 



N-2

 

 

Reg AB disclosure about any new Trustee is also required. Depositor/Securities
Administrator

  

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K Party Responsible    

Item 6.03- Change in Credit Enhancement or External Support

 

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement
provided.  Applies to external credit enhancements as well as derivatives.

Depositor/Securities Administrator Reg AB disclosure about any new enhancement
provider is also required. Depositor Item 6.04- Failure to Make a Required
Distribution Securities Administrator

Item 6.05- Securities Act Updating Disclosure

 

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

Depositor If there are any new servicers or originators required to be disclosed
under Regulation AB as a result of the foregoing, provide the information called
for in Items 1108 and 1110 respectively. Depositor Item 7.01- Reg FD Disclosure
All parties (as to themselves)

Item 8.01- Other Events

 

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.

Depositor Item 9.01- Financial Statements and Exhibits Responsible party for
reporting/disclosing the financial statement or exhibit

 

N-3

 

 

EXHIBIT O

 

FORM OF CERTIFICATION FOR NRSROs AND DEPOSITOR

[Date]

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: RMBS – SEMT 2012-4

 

Attention:Sequoia Mortgage Trust 2012-4,

Mortgage Pass-Through Certificates, Series 2012-4

 

In accordance with the requirements for obtaining certain information pursuant
to the Pooling and Servicing Agreement, dated as of September 1, 2012 (the
“Pooling and Servicing Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee with respect to the above-referenced certificates (the
“Certificates”), the undersigned hereby certifies and agrees as follows:

 

With respect to any Nationally Recognized Statistical Rating Organization
(“NRSRO”):

 

1.The undersigned, an NRSRO, has provided the Depositor with the appropriate
certifications under Exchange Act Rule 17g-5(e).

2.The undersigned has access to the Depositor's 17g-5 website, and any
confidentiality agreement applicable to the undersigned with respect to
information obtained from the Depositor's 17g-5 website shall also be applicable
to information obtained from the Rule 17g-5 Website.

3.The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses any information on the Rule 17g-5 Website maintained by
the Securities Administrator.

 

With respect to the Depositor:

 

1.The undersigned is the Depositor under the Pooling and Servicing Agreement.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Pooling and Servicing Agreement.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

O-1

 

 

SCHEDULE A




 

MORTGAGE LOAN SCHEDULE

 



Schedule A-1

 



 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 10’00383 0.002500     9999999
  1010003518 1 1 0 2 1000383 0.002500     9999999   1010003682 1 1 0 3 1000383
0.002500     9999999   1010004166 1 1 0 4 1000383 0.002500     9999999  
1010004816 1 1 0 5 1000383 0.002500     9999999   1000004194 1 1 0 6 1000383
0.002500     9999999   1000003875 1 1 0 7 1000383 0.002500     9999999  
1000004018 1 1 0 8 1000383 0.002500     9999999   1290004566 1 1 0 9 1000383
0.002500     1000312   1300003070 1 1 0 10 1000383 0.002500     1000312  
1300003839 1 1 0 11 1000383 0.002500     1000312   1300004185 1 1 0 12 1000383
0.002500     1000312   1300002480 1 1 0 13 1000383 0.002500     1000312  
1300002506 1 1 0 14 1000383 0.002500     1000312   1300003442 1 1 0 15 1000383
0.002500     1000312   1300003728 1 1 0 16 1000383 0.002500     1000312  
1300003501 1 1 0 17 1000383 0.002500     1000312   1300003824 1 1 0 18 1000383
0.002500     1000312   1300003778 1 1 0 19 1000383 0.002500     9999999  
1650002308 1 1 0 20 1000383 0.002500     9999999   1650002986 1 1 0 21 1000383
0.002500     9999999   1650003436 1 1 0 22 1000383 0.002500     9999999  
1650003948 1 1 0 23 1000383 0.002500     9999999   1650003971 1 1 0 24 1000383
0.002500     9999999   1090004601 1 1 0 25 1000383 0.002500     9999999  
1950004236 1 1 0 26 1000383 0.002500     9999999   1950004663 1 1 0 27 1000383
0.002500     9999999   1950004721 1 1 0 28 1000383 0.002500     9999999  
1600003769 1 1 0 29 1000383 0.002500     9999999   1600004010 1 1 0 30 1000383
0.002500     9999999   1950004078 1 1 0 31 1000383 0.002500     9999999  
1950004410 1 1 0 32 1000383 0.002500     9999999   1070004486 1 1 0 33 1000383
0.002500     9999999   1070004391 1 1 0 34 1000383 0.002500     9999999  
1070003931 1 1 0 35 1000383 0.002500     9999999   1070004552 1 1 0 36 1000383
0.002500     9999999   1170004548 1 1 0 37 1000383 0.002500     9999999  
1170004575 1 1 0 38 1000383 0.002500     9999999   1170004612 1 1 0 39 1000383
0.002500     9999999   1070004275 1 1 0 40 1000383 0.002500     1008498  
1150003949 1 1 0 41 1000383 0.002500     1008498   1150001496 1 1 0 42 1000383
0.002500     1008498   1150002471 1 1 0 43 1000383 0.002500     1008498  
1150002482 1 1 0 44 1000383 0.002500     1008498   1150003291 1 1 0 45 1000383
0.002500     1008498   1150002694 1 1 0 46 1000383 0.002500     1008498  
1150002765 1 1 0 47 1000383 0.002500     1008498   1150002979 1 1 0 48 1000383
0.002500     1008498   1150003329 1 1 0 49 1000383 0.002500     1008498  
1150003618 1 1 0 50 1000383 0.002500     1008498   1150003425 1 1 0 51 1000383
0.002500     1008498   1150003440 1 1 0 52 1000383 0.002500     1008498  
1150003491 1 1 0 53 1000383 0.002500     1008498   1150003500 1 1 0 54 1000383
0.002500     1008498   1150003517 1 1 0 55 1000383 0.002500     1008498  
1150003592 1 1 0 56 1000383 0.002500     1008498   1150003608 1 1 0 57 1000383
0.002500     1008498   1150003795 1 1 0 58 1000383 0.002500     1008498  
1150003817 1 1 0 59 1000383 0.002500     1008498   1150003833 1 1 0 60 1000383
0.002500     1008498   1150003834 1 1 0 61 1000383 0.002500     1008498  
1150003828 1 1 0 62 1000383 0.002500     1008498   1150003835 1 1 0 63 1000383
0.002500     1008498   1150003865 1 1 0 64 1000383 0.002500     1008498  
1150003867 1 1 0 65 1000383 0.002500     1008498   1150003927 1 1 0 66 1000383
0.002500     1008498   1150003937 1 1 0 67 1000383 0.002500     1008498  
1150003970 1 1 0 68 1000383 0.002500     1008498   1150004002 1 1 0 69 1000383
0.002500     1008498   1150004009 1 1 0 70 1000383 0.002500     1008498  
1150004031 1 1 0 71 1000383 0.002500     1008498   1150004041 1 1 0 72 1000383
0.002500     1008498   1150004113 1 1 0 73 1000383 0.002500     1008498  
1150004175 1 1 0 74 1000383 0.002500     1008498   1150004295 1 1 0 75 1000383
0.002500     1008498   1150004311 1 1 0 76 1000383 0.002500     1008498  
1150004341 1 1 0 77 1000383 0.002500     1008498   1150004458 1 1 0 78 1000383
0.002500     9999999   1450002526 1 1 0 79 1000383 0.002500     9999999  
1450004419 1 1 0 80 1000383 0.002500     9999999   1450004450 1 1 0 81 1000383
0.002500     9999999   1450004570 1 1 0 82 1000383 0.002500     9999999  
1450004923 1 1 0 83 1000383 0.002500     9999999   1700004061 1 1 0 84 1000383
0.002500     9999999   1450002591 1 1 0 85 1000383 0.002500     9999999  
1450003644 1 1 0 86 1000383 0.002500     1001770   1750004688 1 1 0 87 1000383
0.002500     9999999   1700004621 1 1 0 88 1000383 0.002500     1001770  
1750004854 1 1 0 89 1000383 0.002500     1001770   1750004708 1 1 0 90 1000383
0.002500     9999999   1450003282 1 1 0 91 1000383 0.002500     9999999  
1450004421 1 1 0 92 1000383 0.002500     9999999   1450004327 1 1 0 93 1000383
0.002500     1001770   1750003954 1 1 0 94 1000383 0.002500     9999999  
1450002532 1 1 0 95 1000383 0.002500     9999999   1450003336 1 1 0 96 1000383
0.002500     9999999   1450004279 1 1 0 97 1000383 0.002500     1000324  
1030002355 1 1 0 98 1000383 0.002500     1000324   1030003906 1 1 0 99 1000383
0.002500     1000324   1030004582 1 1 0 100 1000383 0.002500     1000324  
1030004611 1 1 0 101 1000383 0.002500     1000324   1030004775 1 1 0 102 1000383
0.002500     1000324   1030003112 1 1 0 103 1000383 0.002500     1000324  
1030003477 1 1 0 104 1000383 0.002500     1000324   1030003637 1 1 0 105 1000383
0.002500     1000324   1030004184 1 1 0 106 1000383 0.002500     1000324  
1030004153 1 1 0 107 1000383 0.002500     1000324   1030004015 1 1 0 108 1000383
0.002500     1000324   1030004130 1 1 0 109 1000383 0.002500     1000324  
1030003925 1 1 0 110 1000383 0.002500     1000324   1030003940 1 1 0 111 1000383
0.002500     1000324   1030003965 1 1 0 112 1000383 0.002500     1000324  
1030004821 1 1 0 113 1000383 0.002500     1000324   1030004202 1 1 0 114 1000383
0.002500     1000324   1030004483 1 1 0 115 1000383 0.002500     1000324  
1030004430 1 1 0 116 1000383 0.002500     1000324   1030004244 1 1 0 117 1000383
0.002500     1000324   1030004460 1 1 0 118 1000383 0.002500     1000324  
1030004227 1 1 0 119 1000383 0.002500     1000324   1030004305 1 1 0 120 1000383
0.002500     1000324   1030004461 1 1 0 121 1000383 0.002500     1000324  
1030004917 1 1 0 122 1000383 0.002500     1000324   1030004799 1 1 0 123 1000383
0.002500     1000324   1030005481 1 1 0 124 1000383 0.002500     1000324  
1030005049 1 1 0 125 1000383 0.002500     1001770   1750003961 1 1 0 126 1000383
0.002500     1001770   1750004254 1 1 0 127 1000383 0.002500     1001770  
1750003836 1 1 0 128 1000383 0.002500     1001770   1750003974 1 1 0 129 1000383
0.002500     1001770   1750003947 1 1 0 130 1000383 0.002500     1001770  
1750004205 1 1 0 131 1000383 0.002500     1001770   1750004052 1 1 0 132 1000383
0.002500     1001770   1750004043 1 1 0 133 1000383 0.002500     1001770  
1750004098 1 1 0 134 1000383 0.002500     1001770   1750004488 1 1 0 135 1000383
0.002500     1001770   1750004172 1 1 0 136 1000383 0.002500     1001770  
1750005166 1 1 0 137 1000383 0.002500     9999999   1140004626 1 1 0 138 1000383
0.002500     1000324   1030004281 1 1 0 139 1000383 0.002500     1000324  
1030004542 1 1 0 140 1000383 0.002500     1001770   1750004296 1 1 0 141 1000383
0.002500     1000324   1030004654 1 1 0 142 1000383 0.002500     9999999  
1180004353 1 1 0 143 1000383 0.002500     9999999   1400004525 1 1 0 144 1000383
0.002500     9999999   1400003502 1 1 0 145 1000383 0.002500     9999999  
1400004072 1 1 0 146 1000383 0.002500     9999999   1400004267 1 1 0 147 1000383
0.002500     9999999   1400003813 1 1 0 148 1000383 0.002500     1000536  
1050004168 1 1 0 149 1000383 0.002500     1000536   1050004216 1 1 0 150 1000383
0.002500     1000536   1050004594 1 1 0 151 1000383 0.002500     1000536  
1050004217 1 1 0 152 1000383 0.002500     1000536   1050004522 1 1 0 153 1000383
0.002500     1000536   1050002389 1 1 0 154 1000383 0.002500     1000536  
1050004418 1 1 0 155 1000383 0.002500     1000536   1050003968 1 1 0 156 1000383
0.002500     1000536   1050004388 1 1 0 157 1000383 0.002500     1000536  
1050004920 1 1 0 158 1000383 0.002500     1000536   1050003692 1 1 0 159 1000383
0.002500     1000536   1050004103 1 1 0 160 1000383 0.002500     1000536  
1050004269 1 1 0 161 1000383 0.002500     1000536   1050004646 1 1 0 162 1000383
0.002500     1000536   1050004376 1 1 0 163 1000383 0.002500     1000536  
1050004100 1 1 0 164 1000383 0.002500     1000536   1050003049 1 1 0 165 1000383
0.002500     1000536   1050004124 1 1 0 166 1000383 0.002500     1000536  
1050003982 1 1 0 167 1000383 0.002500     1000536   1050003402 1 1 0 168 1000383
0.002500     1000536   1050004600 1 1 0 169 1000383 0.002500     1000536  
1050004584 1 1 0 170 1000383 0.002500     1000536   1050004192 1 1 0 171 1000383
0.002500     1000536   1050003057 1 1 0 172 1000383 0.002500     1000536  
1050003437 1 1 0 173 1000383 0.002500     1000536   1050004485 1 1 0 174 1000383
0.002500     1000536   1050003366 1 1 0 175 1000383 0.002500     1000536  
1050004289 1 1 0 176 1000383 0.002500     1000536   1050002599 1 1 0 177 1000383
0.002500     1000536   1050004774 1 1 0 178 1000383 0.002500     9999999  
1140004319 1 1 0 179 1000383 0.002500     1000536   1050004378 1 1 0 180 1000383
0.002500     1001770   1750004583 1 1 0 181 1000383 0.002500     1001770  
1750004180 1 1 0 182 1000383 0.002500     1000536   1050001432 1 1 0 183 1000383
0.002500     1000536   1050002695 1 1 0 184 1000383 0.002500     1000536  
1050002681 1 1 0 185 1000383 0.002500     1000536   1050004303 1 1 0 186 1000383
0.002500     9999999   1800004332 1 1 0 187 1000383 0.002500     1000536  
1050001665 1 1 0 188 1000383 0.002500     1000536   1050004322 1 1 0 189 1000383
0.002500     1000536   1050004911 1 1 0 190 1000383 0.002500     1001770  
1750003975 1 1 0 191 1000383 0.002500     9999999   1180004207 1 1 0 192 1000383
0.002500     9999999   1160005343 1 1 0 193 1000383 0.002500     9999999  
1180004574 1 1 0 194 1000200 0.002500     9999999   2000001570 1 1 0 195 1000200
0.002500     9999999   2000001623 1 1 0 196 1000383 0.002500     1001770  
1750004122 1 1 0 197 1000383 0.002500     1001770   1750004170 1 1 0 198 1000383
0.002500     1001770   1750004693 1 1 0 199 1000383 0.002500     9999999  
1250004034 1 1 0 200 1000383 0.002500     9999999   1250004097 1 1 0 201 1000383
0.002500     9999999   1250004179 1 1 0 202 1000383 0.002500     9999999  
1250004853 1 1 0 203 1000383 0.002500     9999999   1250004338 1 1 0 204 1000383
0.002500     9999999   1250004417 1 1 0 205 1000383 0.002500     9999999  
1250004677 1 1 0 206 1000383 0.002500     9999999   1250004861 1 1 0 207 1000383
0.002500     1000536   1050003624 1 1 0 208 1000383 0.002500     1000536  
1050004181 1 1 0 209 1000383 0.002500     1000536   1050004062 1 1 0 210 1000383
0.002500     1001770   1750004211 1 1 0 211 1000383 0.002500     1000536  
1050004167 1 1 0 212 1000383 0.002500     1000536   1050004266 1 1 0 213 1000383
0.002500     1000536   1050003740 1 1 0 214 1000383 0.002500     1000536  
1050004471 1 1 0 215 1000383 0.002500     1001770   1750003957 1 1 0 216 1000383
0.002500     1000536   1050004704 1 1 0 217 1000200 0.002500     9999999  
2000001879 1 1 0 218 1000200 0.002500     9999999   2000001905 1 1 0 219 1000200
0.002500     9999999   2000002419 1 1 0 220 1000200 0.002500     9999999  
2000001446 1 1 0 221 1000200 0.002500     9999999   2000001518 1 1 0 222 1000200
0.002500     9999999   2000001880 1 1 0 223 1000200 0.002500     9999999  
2000001973 1 1 0 224 1000200 0.002500     9999999   2000002056 1 1 0 225 1000200
0.002500     9999999   2000002682 1 1 0 226 1000383 0.002500     9999999  
1250002758 1 1 0 227 1000383 0.002500     9999999   1250002431 1 1 0 228 1000383
0.002500     9999999   1250002827 1 1 0 229 1000383 0.002500     9999999  
1250003616 1 1 0 230 1000383 0.002500     9999999   1250004994 1 1 0 231 1000383
0.002500     9999999   1250004200 1 1 0 232 1000383 0.002500     9999999  
1250004888 1 1 0 233 1000383 0.002500     9999999   1250004764 1 1 0 234 1000383
0.002500     9999999   1250004932 1 1 0 235 1000383 0.002500     9999999  
1080004271 1 1 0 236 1000383 0.002500     9999999   1080004273 1 1 0 237 1000383
0.002500     9999999   1080004248 1 1 0 238 1000383 0.002500     1000536  
1050004379 1 1 0 239 1000383 0.002500     1000536   1050004288 1 1 0 240 1000383
0.002500     1000536   1050004398 1 1 0 241 1000383 0.002500     1000536  
1050004781 1 1 0 242 1000383 0.002500     1000536   1050002461 1 1 0 243 1000383
0.002500     1000536   1050002541 1 1 0 244 1000383 0.002500     1000536  
1050004199 1 1 0 245 1000383 0.002500     1000536   1050005103 1 1 0 246 1000383
0.002500     1000536   1050003997 1 1 0 247 1000383 0.002500     1000536  
1050004024 1 1 0 248 1000383 0.002500     1000536   1050004149 1 1 0 249 1000383
0.002500     1000536   1050004526 1 1 0 250 1000383 0.002500     1000536  
1050004931 1 1 0 251 1000383 0.002500     1000536   1050004789 1 1 0 252 1000383
0.002500     1000536   1050004673 1 1 0 253 1000383 0.002500     1000536  
1050004163 1 1 0 254 1000383 0.002500     1000536   1050004000 1 1 0 255 1000383
0.002500     9999999   1060004706 1 1 0 256 1000383 0.002500     1000536  
1050004238 1 1 0 257 1000383 0.002500     1000536   1050003878 1 1 0 258 1000383
0.002500     1000536   1050003980 1 1 0 259 1000383 0.002500     1000536  
1050003988 1 1 0 260 1000383 0.002500     1000536   1050004644 1 1 0 261 1000383
0.002500     9999999   1330005182 1 1 0 262 1002338 0.002500     1002338  
993000006 1 1 0 263 1002338 0.002500     1002338   993000012 1 1 0 264 1002338
0.002500     1002338   3500003192 1 1 0 265 1002338 0.002500     1002338  
3500003205 1 1 0 266 1002338 0.002500     1002338   3000002991 1 1 0 267 1002338
0.002500     1002338   3500003206 1 1 0 268 1002338 0.002500     1002338  
3500003210 1 1 0 269 1002338 0.002500     1002338   3000003857 1 1 0 270 1002338
0.002500     1002338   3000002907 1 1 0 271 1002338 0.002500     1002338  
3500003229 1 1 0 272 1002338 0.002500     1002338   3000002963 1 1 0 273 1002338
0.002500     1002338   3500003230 1 1 0 274 1002338 0.002500     1002338  
3000002932 1 1 0 275 1002338 0.002500     1002338   3000002925 1 1 0 276 1002338
0.002500     1002338   3500003232 1 1 0 277 1002338 0.002500     1002338  
3000002965 1 1 0 278 1002338 0.002500     1002338   3000002941 1 1 0 279 1002338
0.002500     1002338   3000002542 1 1 0 280 1002338 0.002500     1002338  
3000003059 1 1 0 281 1002338 0.002500     1002338   3000002966 1 1 0 282 1002338
0.002500     1002338   3000002945 1 1 0 283 1002338 0.002500     1002338  
3000002715 1 1 0 284 1002338 0.002500     1002338   3000003133 1 1 0 285 1002338
0.002500     1002338   3000002971 1 1 0 286 1002338 0.002500     1002338  
3000002956 1 1 0 287 1002338 0.002500     1002338   3000002687 1 1 0 288 1002338
0.002500     1002338   3000002717 1 1 0 289 1002338 0.002500     1002338  
3000003019 1 1 0 290 1002338 0.002500     1002338   3000002718 1 1 0 291 1002338
0.002500     1002338   3000002720 1 1 0 292 1002338 0.002500     1002338  
3000002787 1 1 0 293 1002338 0.002500     1002338   3000002673 1 1 0 294 1002338
0.002500     1002338   3000002708 1 1 0 295 1002338 0.002500     1002338  
3000004363 1 1 0 296 1002338 0.002500     1002338   3000002788 1 1 0 297 1002338
0.002500     1002338   3000002829 1 1 0 298 1002338 0.002500     1002338  
3000002830 1 1 0 299 1002338 0.002500     1002338   3000003060 1 1 0 300 1002338
0.002500     1002338   3000003036 1 1 0 301 1002338 0.002500     1002338  
3000003061 1 1 0 302 1002338 0.002500     1002338   3000003271 1 1 0 303 1002338
0.002500     1002338   3000003082 1 1 0 304 1002338 0.002500     1002338  
3000004104 1 1 0 305 1002338 0.002500     1002338   3000003241 1 1 0 306 1002338
0.002500     1002338   3000003242 1 1 0 307 1002338 0.002500     1002338  
3000003272 1 1 0 308 1002338 0.002500     1002338   3000003382 1 1 0 309 1002338
0.002500     1002338   3000004470 1 1 0 310 1002338 0.002500     1002338  
3000003914 1 1 0 311 1002338 0.002500     1002338   3000003890 1 1 0 312 1002338
0.002500     1002338   3000003726 1 1 0 313 1002338 0.002500     1002338  
3000003631 1 1 0 314 1002338 0.002500     1002338   3000003671 1 1 0 315 1002338
0.002500     1002338   3000003755 1 1 0 316 1002338 0.002500     1002338  
3000003805 1 1 0 317 1002338 0.002500     1002338   3000003941 1 1 0 318 1002338
0.002500     1002338   3000003915 1 1 0 319 1002338 0.002500     1002338  
3000004143 1 1 0 320 1002338 0.002500     1002338   3000003986 1 1 0 321 1002338
0.002500     1002338   3000003987 1 1 0 322 1002338 0.002500     1002338  
3000004080 1 1 0 323 1002338 0.002500     1002338   3000004081 1 1 0 324 1002338
0.002500     1002338   3000004144 1 1 0 325 1002338 0.002500     1002338  
3000004426 1 1 0 326 1002338 0.002500     1002338   3000004558 1 1 0 327 1002338
0.002500     1002338   3000004490 1 1 0 328 1002338 0.002500     1002338  
3000004560 1 1 0 329 1002338 0.002500     1002338   3000004986 1 1 0 330 1002338
0.002500     1002338   3000004579 1 1 0 331 1002338 0.002500     1002338  
3000004623 1 1 0 332 1000383 0.002500     9999999   1040004235 1 1 0 333 1000383
0.002500     9999999   1040004894 1 1 0 334 1000383 0.002500     9999999  
1140005135 1 1 0 335 1000383 0.002500     9999999   1000004671 1 1 0 336 1000383
0.002500     9999999   1000003164 1 1 0 337 1000383 0.002500     9999999  
1000004719 1 1 0 338 1000383 0.002500     9999999   1000004039 1 1 0 339 1000383
0.002500     9999999   1000004639 1 1 0 340 1000383 0.002500     1000312  
1300004576 1 1 0 341 1000383 0.002500     1000312   1300002801 1 1 0 342 1000383
0.002500     1000312   1300004142 1 1 0 343 1000383 0.002500     1000312  
1300003790 1 1 0 344 1000383 0.002500     1000312   1300004547 1 1 0 345 1000383
0.002500     1000312   1300003870 1 1 0 346 1000383 0.002500     1000312  
1300004090 1 1 0 347 1000383 0.002500     1000312   1300004633 1 1 0 348 1000383
0.002500     1000312   1300004537 1 1 0 349 1000383 0.002500     9999999  
1650003973 1 1 0 350 1000383 0.002500     9999999   1950004822 1 1 0 351 1000383
0.002500     9999999   1950004664 1 1 0 352 1000200 0.002500     9999999  
2000004292 1 1 0 353 1000200 0.002500     9999999   2000003015 1 1 0 354 1000200
0.002500     9999999   2000003392 1 1 0 355 1000200 0.002500     9999999  
2000004459 1 1 0 356 1000200 0.002500     9999999   2000004628 1 1 0 357 1000200
0.002500     9999999   2000004188 1 1 0 358 1000200 0.002500     9999999  
2000004019 1 1 0 359 1000200 0.002500     9999999   2000004505 1 1 0 360 1000200
0.002500     9999999   2000004722 1 1 0 361 1000383 0.002500     1000536  
1050003981 1 1 0 362 1000383 0.002500     9999999   1330004852 1 1 0 363 1002338
0.002500     1002338   3000004985 1 1 0 364 1002338 0.002500     1002338  
3000004054 1 1 0 365 1002338 0.002500     1002338   3000004987 1 1 0 366 1002338
0.002500     1002338   3000005068 1 1 0 367 1000383 0.002500     1000536  
1050004903 1 1 0 368 1000383 0.002500     9999999   1700005208 1 1 0 369 1000383
0.002500     1000324   1030005359 1 1 0 370 1000383 0.002500     9999999  
1400005250 1 1 0 371 1000383 0.002500     1001770   1750004360 1 1 0 372 1000383
0.002500     9999999   1060004998 1 1 0

 



  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 9           1 0 0   2 7           1 4 0   3 7           1 0 0   4
7           1 0 0   5 7           1 4 0   6 9           1 4 0   7 9           1
4 0   8 7           5 0 0   9 9           1 4 0   10 7           1 4 0   11 7  
        1 0 0   12 9           1 0 0   13 9           1 0 0   14 9           1 0
0   15 6           1 4 0   16 7           1 4 0   17 7           1 4 0   18 9  
        1 4 0   19 9           2 0 0   20 9           2 0 0   21 9           2 0
0   22 7           2 4 0   23 7           5 0 0   24 9           1 4 0   25 9  
        1 0 0   26 7           1 0 0   27 7           1 0 0   28 7           1 0
0   29 7           1 4 0   30 9           1 0 0   31 7           1 0 0   32 7  
        1 4 0   33 7           2 4 0   34 7           1 0 0   35 7           1 4
0   36 9           1 4 0   37 7           1 4 0   38 7           1 0 0   39 9  
        2 4 0   40 3           5 0 0   41 9           5 0 0   42 9           2 0
0   43 9           2 4 0   44 9           2 4 0   45 9           5 0 0   46 3  
        5 0 0   47 9           5 4 0   48 9           5 0 0   49 9           2 4
0   50 3           5 4 0   51 7           1 0 0   52 3           2 4 0   53 7  
        5 4 0   54 9           5 4 0   55 9           2 0 0   56 7           5 4
0   57 7           1 4 0   58 9           2 0 0   59 7           5 0 0   60 9  
        1 4 0   61 3           5 4 0   62 9           5 0 0   63 7           5 4
0   64 7           5 0 0   65 3           5 0 0   66 9           2 0 0   67 7  
        2 4 0   68 7           5 0 0   69 9           5 4 0   70 9           5 0
0   71 7           5 0 0   72 7           5 0 0   73 7           2 0 0   74 7  
        5 0 0   75 3           2 4 0   76 7           2 0 0   77 7           5 4
0   78 9           1 0 0   79 9           1 0 0   80 7           1 0 0   81 9  
        1 0 0   82 9           1 0 0   83 7           2 4 0   84 9           1 4
0   85 9           1 4 0   86 7           1 0 0   87 9           2 0 0   88 3  
        1 0 0   89 9           1 0 0   90 9           1 4 0   91 7           1 0
0   92 7           1 0 0   93 9           1 4 0   94 9           1 0 0   95 3  
        1 0 0   96 9           1 0 0   97 9           1 0 0   98 9           1 4
0   99 9           1 0 0   100 9           1 0 0   101 9           1 0 0   102 9
          2 4 0   103 9           2 0 0   104 6           2 4 0   105 9        
  2 0 0   106 7           2 4 0   107 7           2 4 0   108 9           2 4 0
  109 7           2 0 0   110 9           2 0 0   111 7           2 4 0   112 9
          2 0 0   113 9           2 4 0   114 9           2 4 0   115 7        
  2 4 0   116 7           2 4 0   117 9           2 4 0   118 7           2 4 0
  119 7           2 4 0   120 9           2 4 0   121 9           2 4 0   122 7
          2 0 0   123 7           2 4 0   124 7           2 4 0   125 7        
  1 0 0   126 7           1 0 0   127 7           1 0 0   128 7           1 0 0
  129 7           1 4 0   130 9           1 0 0   131 9           1 0 0   132 9
          1 0 0   133 9           1 0 0   134 3           1 0 0   135 9        
  1 0 0   136 7           1 0 0   137 7           1 4 0   138 9           5 4 0
  139 9           1 4 0   140 9           1 0 0   141 9           1 0 0   142 7
          1 4 0   143 9           1 0 0   144 9           1 0 0   145 9        
  1 0 0   146 7           1 4 0   147 7           1 4 0   148 9           1 0 0
  149 7           1 0 0   150 7           1 4 0   151 7           1 4 0   152 7
          1 0 0   153 3           1 0 0   154 9           1 4 0   155 9        
  1 0 0   156 7           1 4 0   157 6           1 4 0   158 7           1 4 0
  159 9           1 4 0   160 7           1 4 0   161 7           1 4 0   162 7
          1 4 0   163 9           1 0 0   164 7           1 4 0   165 7        
  1 4 0   166 3           1 4 0   167 9           1 0 0   168 7           1 4 0
  169 9           1 0 0   170 9           1 4 0   171 7           1 4 0   172 3
          1 0 0   173 9           1 4 0   174 9           1 0 0   175 7        
  1 4 0   176 3           1 0 0   177 7           1 4 0   178 7           1 0 0
  179 9           1 0 0   180 7           1 4 0   181 9           1 4 0   182 9
          1 0 0   183 9           1 0 0   184 9           1 0 0   185 7        
  1 4 0   186 7           1 4 0   187 7           1 4 0   188 7           1 0 0
  189 7           1 0 0   190 7           1 0 0   191 9           1 4 0   192 7
          2 4 0   193 7           1 4 0   194 3           1 0 0   195 9        
  1 4 0   196 9           1 4 0   197 7           1 4 0   198 7           1 4 0
  199 9           2 0 0   200 7           2 0 0   201 7           2 0 0   202 7
          2 4 0   203 6           2 0 0   204 9           2 0 0   205 7        
  2 4 0   206 7           2 0 0   207 9           1 4 0   208 7           1 4 0
  209 7           1 4 0   210 7           1 4 0   211 7           1 4 0   212 7
          1 0 0   213 7           1 0 0   214 7           1 0 0   215 9        
  1 0 0   216 7           1 4 0   217 9           1 0 0   218 7           1 4 0
  219 7           1 4 0   220 9           1 0 0   221 9           1 0 0   222 9
          1 0 0   223 9           1 0 0   224 3           1 4 0   225 3        
  1 0 0   226 7           1 0 0   227 9           1 0 0   228 9           1 0 0
  229 3           1 0 0   230 9           1 0 0   231 9           1 0 0   232 9
          1 0 0   233 9           1 4 0   234 9           1 0 0   235 7        
  1 4 0   236 3           1 0 0   237 7           1 0 0   238 9           1 4 0
  239 7           1 0 0   240 7           1 0 0   241 7           1 4 0   242 9
          1 0 0   243 9           1 4 0   244 7           1 4 0   245 7        
  1 4 0   246 7           1 4 0   247 7           1 4 0   248 9           1 0 0
  249 7           1 0 0   250 7           1 4 0   251 7           1 4 0   252 7
          1 4 0   253 9           1 0 0   254 6           1 0 0   255 7        
  1 4 0   256 6           1 0 0   257 7           1 0 0   258 9           1 0 0
  259 7           1 0 0   260 7           1 0 0   261 7           1 0 0   262 9
          1 0 0   263 6           1 0 0   264 9           1 0 0   265 9        
  1 0 0   266 9           1 0 0   267 9           1 0 0   268 9           1 0 0
  269 3           1 0 0   270 9           1 0 0   271 9           1 0 0   272 9
          1 0 0   273 6           1 0 0   274 9           1 0 0   275 7        
  1 0 0   276 6           1 0 0   277 6           1 0 0   278 9           1 4 0
  279 7           1 0 0   280 7           1 0 0   281 9           1 0 0   282 9
          1 0 0   283 9           1 0 0   284 9           1 0 0   285 9        
  1 0 0   286 9           1 0 0   287 6           1 0 0   288 9           1 0 0
  289 3           1 0 0   290 9           1 0 0   291 6           1 0 0   292 9
          1 0 0   293 7           1 0 0   294 6           1 0 0   295 9        
  1 0 0   296 7           1 0 0   297 6           1 0 0   298 7           1 0 0
  299 7           1 0 0   300 7           1 0 0   301 6           1 0 0   302 7
          1 0 0   303 7           1 0 0   304 7           1 0 0   305 3        
  1 0 0   306 7           1 0 0   307 7           1 0 0   308 6           1 0 0
  309 7           1 0 0   310 7           1 0 0   311 9           1 0 0   312 7
          1 0 0   313 7           1 0 0   314 9           1 0 0   315 9        
  1 0 0   316 7           1 0 0   317 6           1 0 0   318 6           1 0 0
  319 7           1 0 0   320 9           1 0 0   321 6           1 0 0   322 7
          1 0 0   323 9           1 0 0   324 9           1 0 0   325 7        
  1 0 0   326 3           1 0 0   327 9           1 0 0   328 9           1 0 0
  329 7           1 0 0   330 7           1 0 0   331 7           1 0 0   332 7
          1 4 0   333 9           1 4 0   334 7           1 0 0   335 7        
  1 4 0   336 9           1 4 0   337 7           1 4 0   338 9           1 4 0
  339 7           1 4 0   340 7           1 4 0   341 9           1 4 0   342 7
          1 4 0   343 9           1 4 0   344 7           1 0 0   345 7        
  1 4 0   346 7           1 0 0   347 7           1 4 0   348 7           1 4 0
  349 7           2 0 0   350 7           1 4 0   351 7           1 4 0   352 7
          1 4 0   353 9           1 0 0   354 9           1 4 0   355 7        
  1 4 0   356 7           1 4 0   357 7           1 4 0   358 9           1 0 0
  359 7           1 4 0   360 7           1 0 0   361 9           1 0 0   362 7
          1 4 0   363 9           1 0 0   364 9           1 0 0   365 7        
  1 0 0   366 7           1 0 0   367 9           1 4 0   368 6           1 4 0
  369 7           2 4 0   370 9           1 4 0   371 9           1 0 0   372 7
          1 4 0  

 



  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     450000.00   20120330 673000.00 0.041250 180 180 20120501 2    
0.00   20120514 800000.00 0.048750 360 360 20120701 3     0.00   20120509
649000.00 0.043750 360 360 20120701 4     0.00   20120622 760500.00 0.041250 360
360 20120801 5     0.00   20120523 488000.00 0.046250 360 360 20120701 6    
0.00   20120511 757900.00 0.046250 360 360 20120701 7     10124.00   20120510
858000.00 0.047500 360 360 20120701 8     0.00   20120531 616000.00 0.045000 360
360 20120701 9     0.00   20120404 527000.00 0.042500 360 360 20120601 10    
0.00   20120426 679200.00 0.046250 360 360 20120601 11     0.00   20120525
1000000.00 0.042500 360 360 20120701 12     0.00   20120309 1200000.00 0.042500
180 180 20120501 13     100000.00   20120229 712000.00 0.042500 180 180 20120401
14     0.00   20120430 535000.00 0.047500 360 360 20120701 15     0.00  
20120510 553125.00 0.043750 360 360 20120701 16     0.00   20120330 502500.00
0.047500 360 360 20120501 17     0.00   20120515 960000.00 0.047500 360 360
20120701 18     0.00   20120601 617000.00 0.046250 360 360 20120701 19    
100000.00   20120117 916000.00 0.047500 360 360 20120301 20     0.00   20120413
1200000.00 0.038750 180 180 20120601 21     350000.00   20120403 1262000.00
0.041250 180 180 20120601 22     0.00   20120501 858750.00 0.046250 360 360
20120601 23     0.00   20120515 931500.00 0.043750 360 360 20120701 24     0.00
  20120629 644000.00 0.045000 360 360 20120801 25     0.00   20120521 620000.00
0.045000 360 360 20120701 26     0.00   20120620 912000.00 0.043750 360 360
20120801 27     0.00   20120621 532000.00 0.043750 360 360 20120801 28     0.00
  20120524 650000.00 0.046250 360 360 20120701 29     0.00   20120622 950000.00
0.043750 360 360 20120801 30     0.00   20120614 806700.00 0.042500 360 360
20120801 31     0.00   20120614 652000.00 0.043750 360 360 20120801 32     0.00
  20120514 720000.00 0.048750 360 360 20120701 33     0.00   20120326 785000.00
0.042500 360 360 20120501 34     0.00   20120503 585000.00 0.047500 360 360
20120701 35     0.00   20120525 672000.00 0.045000 360 360 20120701 36     0.00
  20120525 572000.00 0.046250 360 360 20120701 37     0.00   20120608 628000.00
0.046250 360 360 20120801 38     0.00   20120531 731250.00 0.045000 360 360
20120701 39     0.00   20120507 628000.00 0.048750 360 360 20120701 40     0.00
  20120516 614000.00 0.046250 360 360 20120701 41     0.00   20120522 715000.00
0.045000 360 360 20120701 42     0.00   20120611 1657000.00 0.043750 360 360
20120801 43     0.00   20120227 440000.00 0.038750 180 180 20120401 44    
117750.00   20120531 860000.00 0.047500 360 360 20120801 45     0.00   20120501
1400000.00 0.046250 360 360 20120701 46     0.00   20120301 852000.00 0.040000
180 180 20120501 47     0.00   20120410 445500.00 0.042500 180 180 20120601 48  
  0.00   20120509 484000.00 0.047500 360 360 20120701 49     0.00   20120523
472500.00 0.046250 360 360 20120701 50     0.00   20120629 715000.00 0.037500
180 180 20120801 51     0.00   20120522 556000.00 0.047500 360 360 20120701 52  
  0.00   20120606 999000.00 0.045000 360 360 20120801 53     0.00   20120503
995000.00 0.048750 360 360 20120701 54     0.00   20120507 760000.00 0.047500
360 360 20120701 55     0.00   20120511 787000.00 0.036250 180 180 20120701 56  
  0.00   20120522 1162500.00 0.048750 360 360 20120701 57     0.00   20120615
614000.00 0.042500 360 360 20120801 58     0.00   20120522 705000.00 0.041250
360 360 20120701 59     0.00   20120601 663000.00 0.048750 360 360 20120701 60  
  0.00   20120623 883000.00 0.045000 360 360 20120801 61     0.00   20120510
1085000.00 0.043750 360 360 20120701 62     400000.00   20120516 721000.00
0.047500 360 360 20120701 63     0.00   20120516 592000.00 0.043750 360 360
20120701 64     0.00   20120503 796000.00 0.046250 360 360 20120701 65     0.00
  20120601 999000.00 0.045000 360 360 20120801 66     0.00   20120618 650000.00
0.041250 360 360 20120801 67     0.00   20120523 593600.00 0.043750 360 360
20120701 68     0.00   20120514 850000.00 0.045000 360 360 20120701 69     0.00
  20120608 1139000.00 0.045000 360 360 20120801 70     0.00   20120607 800000.00
0.038750 180 180 20120801 71     0.00   20120522 680000.00 0.045000 360 360
20120701 72     0.00   20120525 880000.00 0.043750 360 360 20120701 73     0.00
  20120517 540000.00 0.040000 360 360 20120701 74     0.00   20120601 840000.00
0.047500 360 360 20120801 75     0.00   20120614 875000.00 0.040000 360 360
20120801 76     0.00   20120618 1087500.00 0.043750 360 360 20120801 77     0.00
  20120601 680000.00 0.047500 360 360 20120801 78     0.00   20120213 732500.00
0.046250 360 360 20120401 79     0.00   20120615 1263300.00 0.041250 360 360
20120801 80     0.00   20120605 750000.00 0.042500 360 360 20120801 81     0.00
  20120618 878000.00 0.040000 360 360 20120801 82     0.00   20120703 731000.00
0.038750 360 360 20120901 83     0.00   20120614 916200.00 0.042500 360 360
20120801 84     0.00   20120224 675000.00 0.038750 180 180 20120401 85     0.00
  20120525 975000.00 0.046250 360 360 20120701 86     0.00   20120620 527500.00
0.043750 360 360 20120801 87     0.00   20120622 525000.00 0.043750 360 360
20120801 88     0.00   20120622 853000.00 0.037500 180 180 20120801 89     0.00
  20120621 788000.00 0.042500 360 360 20120801 90     0.00   20120403 483200.00
0.038750 180 180 20120601 91     0.00   20120530 739900.00 0.042500 360 360
20120801 92     0.00   20120518 1500000.00 0.041250 360 360 20120701 93     0.00
  20120517 527300.00 0.046250 360 360 20120701 94     0.00   20120210 926600.00
0.042500 360 360 20120401 95     0.00   20120504 775000.00 0.046250 360 360
20120701 96     0.00   20120625 918750.00 0.043750 360 360 20120801 97     0.00
  20120217 800000.00 0.047500 360 360 20120401 98     0.00   20120529 766500.00
0.040000 360 360 20120801 99     0.00   20120531 773000.00 0.047500 360 360
20120701 100     0.00   20120620 506500.00 0.042500 360 360 20120801 101    
0.00   20120703 490720.00 0.041250 360 360 20120901 102     0.00   20120316
840000.00 0.037500 180 180 20120501 103     0.00   20120330 727000.00 0.041250
180 180 20120601 104     0.00   20120525 688000.00 0.047500 360 360 20120701 105
    0.00   20120516 530000.00 0.045000 360 360 20120701 106     0.00   20120618
781600.00 0.042500 360 360 20120801 107     0.00   20120606 532500.00 0.045000
360 360 20120701 108     0.00   20120521 594000.00 0.042500 360 360 20120701 109
    0.00   20120510 895000.00 0.045000 360 360 20120701 110     75000.00  
20120521 501000.00 0.045000 360 360 20120701 111     0.00   20120605 640000.00
0.047500 360 360 20120801 112     0.00   20120621 737000.00 0.041250 360 360
20120801 113     0.00   20120529 648000.00 0.045000 360 360 20120701 114    
0.00   20120718 796850.00 0.043750 360 360 20120901 115     0.00   20120523
700000.00 0.041250 360 360 20120701 116     0.00   20120517 949900.00 0.045000
360 360 20120701 117     0.00   20120611 493600.00 0.046250 360 360 20120801 118
    0.00   20120607 597100.00 0.045000 360 360 20120801 119     0.00   20120529
1327000.00 0.045000 360 360 20120701 120     0.00   20120622 925000.00 0.043750
360 360 20120801 121     0.00   20120625 920000.00 0.043750 360 360 20120801 122
    0.00   20120702 608000.00 0.041250 360 360 20120901 123     0.00   20120723
696000.00 0.043750 360 360 20120901 124     0.00   20120712 642400.00 0.045000
360 360 20120901 125     0.00   20120529 464000.00 0.046250 360 360 20120701 126
    0.00   20120530 810000.00 0.042500 360 360 20120701 127     0.00   20120604
875000.00 0.043750 360 360 20120801 128     0.00   20120507 868000.00 0.046250
360 360 20120701 129     0.00   20120507 600000.00 0.043750 360 360 20120701 130
    0.00   20120521 626500.00 0.045000 360 360 20120701 131     0.00   20120525
623000.00 0.043750 360 360 20120701 132     270000.00   20120521 908500.00
0.037500 180 180 20120701 133     0.00   20120710 767300.00 0.046250 360 360
20120901 134     0.00   20120608 579250.00 0.046250 360 360 20120801 135    
0.00   20120530 704800.00 0.045000 360 360 20120701 136     0.00   20120716
872000.00 0.045000 360 360 20120901 137     0.00   20120529 720000.00 0.045000
360 360 20120701 138     0.00   20120622 574000.00 0.045000 360 360 20120801 139
    0.00   20120606 538500.00 0.045000 360 360 20120801 140     0.00   20120608
604000.00 0.047500 360 360 20120801 141     0.00   20120607 941000.00 0.043750
360 360 20120801 142     0.00   20120601 672000.00 0.048750 360 360 20120701 143
    0.00   20120702 1100000.00 0.040000 360 360 20120901 144     0.00   20120619
1540000.00 0.043750 360 360 20120801 145     0.00   20120607 900000.00 0.043750
360 360 20120801 146     0.00   20120626 870000.00 0.045000 360 360 20120801 147
    0.00   20120515 725000.00 0.042500 360 360 20120701 148     0.00   20120516
700000.00 0.041250 180 180 20120701 149     0.00   20120618 573750.00 0.042500
360 360 20120801 150     0.00   20120601 535000.00 0.043750 360 360 20120801 151
    0.00   20120604 1035000.00 0.043750 360 360 20120801 152     0.00   20120625
476000.00 0.045000 360 360 20120801 153     0.00   20120403 1437250.00 0.038750
180 180 20120501 154     0.00   20120619 566250.00 0.043750 360 360 20120801 155
    0.00   20120706 860000.00 0.043750 360 360 20120901 156     0.00   20120621
1950000.00 0.040000 360 360 20120801 157     0.00   20120621 828000.00 0.042500
360 360 20120801 158     0.00   20120521 800000.00 0.043750 360 360 20120701 159
    0.00   20120518 658000.00 0.042500 360 360 20120701 160     0.00   20120531
1000000.00 0.048750 360 360 20120701 161     0.00   20120613 656250.00 0.046250
360 360 20120801 162     0.00   20120530 450000.00 0.047500 360 360 20120701 163
    0.00   20120628 504000.00 0.046250 360 360 20120801 164     0.00   20120323
1312500.00 0.042500 180 180 20120501 165     0.00   20120514 800000.00 0.042500
360 360 20120701 166     125000.00   20120518 765000.00 0.041250 360 360
20120701 167     0.00   20120503 635000.00 0.038750 180 180 20120701 168    
0.00   20120629 1000000.00 0.046250 360 360 20120801 169     0.00   20120628
572000.00 0.045000 360 360 20120801 170     0.00   20120622 758000.00 0.045000
360 360 20120801 171     0.00   20120315 775000.00 0.037500 180 180 20120501 172
    0.00   20120514 660000.00 0.048750 360 360 20120701 173     0.00   20120618
680000.00 0.045000 360 360 20120801 174     0.00   20120424 513000.00 0.041250
180 180 20120601 175     0.00   20120612 900000.00 0.042500 360 360 20120801 176
    0.00   20120130 626000.00 0.046250 360 360 20120301 177     0.00   20120625
680000.00 0.040000 360 360 20120801 178     0.00   20120511 770000.00 0.048750
360 360 20120701 179     0.00   20120611 519000.00 0.037500 180 180 20120801 180
    0.00   20120622 500000.00 0.040000 360 360 20120801 181     0.00   20120522
999999.00 0.042500 180 180 20120701 182     0.00   20111115 943300.00 0.037500
180 180 20120101 183     500000.00   20120224 914700.00 0.040000 180 180
20120401 184     0.00   20120222 756300.00 0.038750 180 180 20120401 185    
0.00   20120618 540000.00 0.048750 360 360 20120801 186     0.00   20120618
1096875.00 0.045000 360 360 20120801 187     0.00   20111007 520000.00 0.050000
360 360 20111201 188     0.00   20120605 1100000.00 0.046250 360 360 20120801
189     0.00   20120703 1500000.00 0.040000 360 360 20120901 190     0.00  
20120529 753750.00 0.046250 360 360 20120701 191     0.00   20120524 478789.00
0.042500 360 360 20120701 192     0.00   20120629 1395000.00 0.045000 360 360
20120801 193     0.00   20120621 784000.00 0.047500 360 360 20120801 194    
0.00   20111202 751376.46 0.037500 180 180 20120201 195     0.00   20111102
650000.00 0.038750 180 180 20120101 196     0.00   20120523 1340000.00 0.046250
360 360 20120701 197     0.00   20120511 860000.00 0.042500 360 360 20120701 198
    0.00   20120625 684000.00 0.045000 360 360 20120801 199     0.00   20120508
950000.00 0.045000 360 360 20120701 200     0.00   20120518 1100000.00 0.041250
360 360 20120701 201     0.00   20120516 702000.00 0.045000 360 360 20120701 202
    0.00   20120702 811000.00 0.042500 360 360 20120801 203     0.00   20120522
1177750.00 0.045000 360 360 20120701 204     0.00   20120626 916000.00 0.045000
360 360 20120801 205     0.00   20120618 727500.00 0.038750 360 360 20120801 206
    0.00   20120625 856000.00 0.045000 360 360 20120801 207     0.00   20120523
519000.00 0.045000 360 360 20120701 208     0.00   20120515 530050.00 0.043750
360 360 20120701 209     0.00   20120510 508000.00 0.040000 360 360 20120701 210
    0.00   20120529 536000.00 0.045000 360 360 20120701 211     0.00   20120525
580100.00 0.045000 360 360 20120701 212     0.00   20120516 502050.00 0.045000
360 360 20120701 213     0.00   20120510 650000.00 0.047500 360 360 20120701 214
    0.00   20120608 1050000.00 0.043750 360 360 20120801 215     0.00   20120504
907000.00 0.045000 360 360 20120701 216     0.00   20120705 560000.00 0.047500
360 360 20120901 217     0.00   20111128 999999.00 0.043750 180 180 20120101 218
    0.00   20111128 1000000.00 0.045000 180 180 20120101 219     0.00   20120130
1365000.00 0.045000 180 180 20120301 220     0.00   20111104 1200000.00 0.037500
180 180 20120101 221     0.00   20111214 704550.63 0.038750 180 180 20120201 222
    340000.00   20120229 575000.00 0.042500 180 180 20120401 223     0.00  
20120202 712000.00 0.043750 180 180 20120401 224     0.00   20111230 479174.07
0.040000 180 180 20120201 225     0.00   20120314 620000.00 0.038750 180 180
20120501 226     0.00   20120203 892500.00 0.043750 360 360 20120401 227    
0.00   20120216 717000.00 0.046250 360 360 20120401 228     0.00   20120327
1000000.00 0.037500 180 180 20120601 229     108000.00   20120517 934000.00
0.043750 360 360 20120701 230     0.00   20120622 669000.00 0.035000 180 180
20120801 231     0.00   20120604 1000000.00 0.042500 360 360 20120801 232    
0.00   20120622 538000.00 0.041250 360 360 20120901 233     0.00   20120627
483110.00 0.038750 360 360 20120901 234     0.00   20120703 707000.00 0.040000
360 360 20120901 235     0.00   20120522 1008000.00 0.045000 360 360 20120701
236     0.00   20120621 1000000.00 0.042500 360 360 20120801 237     0.00  
20120514 630000.00 0.045000 360 360 20120701 238     0.00   20120615 888000.00
0.046250 360 360 20120801 239     0.00   20120604 592500.00 0.042500 360 360
20120801 240     0.00   20120531 800000.00 0.042500 360 360 20120701 241    
0.00   20120712 645000.00 0.043750 360 360 20120901 242     0.00   20120321
980000.00 0.041250 180 180 20120501 243     0.00   20120328 1000000.00 0.040000
180 180 20120501 244     0.00   20120530 693750.00 0.038750 180 180 20120701 245
    0.00   20120709 629600.00 0.045000 360 360 20120901 246     0.00   20120516
825000.00 0.047500 360 360 20120701 247     0.00   20120525 980000.00 0.043750
360 360 20120701 248     0.00   20120516 1306500.00 0.046250 360 360 20120701
249     0.00   20120625 570000.00 0.045000 360 360 20120801 250     0.00  
20120702 600000.00 0.047500 360 360 20120901 251     0.00   20120613 1232000.00
0.043750 360 360 20120801 252     0.00   20120702 1000000.00 0.045000 360 360
20120901 253     0.00   20120601 575500.00 0.043750 360 360 20120801 254    
0.00   20120622 822500.00 0.043750 360 360 20120801 255     0.00   20120620
510800.00 0.042500 360 360 20120801 256     0.00   20120515 765600.00 0.047500
360 360 20120701 257     0.00   20120525 905900.00 0.048750 360 360 20120701 258
    0.00   20120604 871300.00 0.046250 360 360 20120701 259     0.00   20120516
653250.00 0.041250 360 360 20120701 260     0.00   20120620 1666950.00 0.046250
360 360 20120801 261     0.00   20120621 915000.00 0.041250 360 360 20120801 262
    50000.00   20110209 870000.00 0.048500 360 360 20110401 263     0.00  
20110603 1265625.00 0.051000 360 360 20110801 264     70000.00   20120104
1190000.00 0.043500 360 360 20120301 265     0.00   20120104 912000.00 0.044500
360 360 20120201 266     400000.00   20120216 1090300.00 0.049000 360 360
20120401 267     0.00   20120109 1300000.00 0.045000 360 360 20120301 268    
559000.00   20120119 1190000.00 0.044000 360 360 20120301 269     0.00  
20120524 1250000.00 0.042500 360 360 20120701 270     0.00   20120210 1075000.00
0.043500 360 360 20120401 271     0.00   20120113 1075000.00 0.043000 360 360
20120301 272     0.00   20120117 780000.00 0.044500 360 360 20120301 273    
0.00   20120119 1120000.00 0.042000 360 360 20120301 274     0.00   20120131
1036000.00 0.042000 360 360 20120401 275     0.00   20120118 718000.00 0.043000
360 360 20120301 276     0.00   20120123 1273000.00 0.043000 360 360 20120301
277     0.00   20120222 1300000.00 0.043500 360 360 20120401 278     500000.00  
20120222 1092000.00 0.043500 360 360 20120401 279     0.00   20120201 1500000.00
0.043500 360 360 20120401 280     0.00   20120302 1591200.00 0.041500 360 360
20120501 281     0.00   20120216 850000.00 0.045000 360 360 20120401 282    
0.00   20120301 653600.00 0.043500 360 360 20120501 283     770000.00   20120209
1667000.00 0.042000 360 360 20120401 284     400000.00   20120313 988500.00
0.045000 360 360 20120501 285     0.00   20120301 1280200.00 0.044500 360 360
20120501 286     0.00   20120316 1350000.00 0.042000 360 360 20120501 287    
0.00   20120130 880000.00 0.042500 360 360 20120401 288     130000.00   20120214
1000000.00 0.043500 360 360 20120401 289     109500.00   20120222 1100000.00
0.046000 360 360 20120401 290     0.00   20120315 1105000.00 0.043500 360 360
20120501 291     0.00   20120209 940000.00 0.044000 360 360 20120401 292    
0.00   20120306 1312500.00 0.042500 360 360 20120501 293     0.00   20120209
660000.00 0.043000 360 360 20120401 294     0.00   20120216 1288000.00 0.043500
360 360 20120401 295     50000.00   20120615 615000.00 0.041000 240 240 20120801
296     0.00   20120223 1100000.00 0.042500 360 360 20120401 297     0.00  
20120223 672000.00 0.044500 360 360 20120401 298     0.00   20120216 550000.00
0.043000 360 360 20120401 299     0.00   20120229 1000000.00 0.043000 360 360
20120501 300     0.00   20120305 700000.00 0.043500 360 360 20120501 301    
0.00   20120301 780000.00 0.043000 360 360 20120501 302     0.00   20120309
1300000.00 0.043000 360 360 20120501 303     0.00   20120309 900000.00 0.044000
360 360 20120501 304     0.00   20120604 1248750.00 0.044500 360 360 20120801
305     0.00   20120413 1650000.00 0.043000 360 360 20120601 306     0.00  
20120302 1250000.00 0.042000 360 360 20120501 307     1815000.00   20120524
1500000.00 0.043500 360 360 20120801 308     0.00   20120322 710000.00 0.043000
360 360 20120501 309     0.00   20120524 1340000.00 0.042500 360 360 20120801
310     0.00   20120531 744000.00 0.043000 360 360 20120701 311     0.00  
20120522 1000000.00 0.043000 360 360 20120701 312     0.00   20120411 912000.00
0.047500 360 360 20120601 313     0.00   20120618 1088000.00 0.045500 360 360
20120801 314     100000.00   20120426 1810000.00 0.043000 360 360 20120701 315  
  0.00   20120531 656863.00 0.044000 360 360 20120801 316     0.00   20120417
800000.00 0.041500 360 360 20120601 317     0.00   20120601 800000.00 0.043000
360 360 20120801 318     0.00   20120531 662000.00 0.042000 360 360 20120701 319
    0.00   20120619 1000000.00 0.041000 360 360 20120801 320     92500.00  
20120611 618000.00 0.042500 360 360 20120801 321     0.00   20120530 1023200.00
0.043000 360 360 20120701 322     0.00   20120514 2500000.00 0.041000 360 360
20120701 323     0.00   20120618 1050000.00 0.042500 360 360 20120801 324    
0.00   20120607 735000.00 0.041000 360 360 20120801 325     0.00   20120605
1040000.00 0.044000 360 360 20120801 326     100000.00   20120622 2000000.00
0.044500 360 360 20120801 327     200000.00   20120608 1090000.00 0.038500 240
240 20120801 328     0.00   20120607 775000.00 0.044500 360 360 20120801 329    
0.00   20120620 1720000.00 0.040500 360 360 20120801 330     0.00   20120606
531750.00 0.041500 360 360 20120801 331     0.00   20120702 625000.00 0.042000
360 360 20120901 332     0.00   20120619 1000000.00 0.045000 360 360 20120801
333     0.00   20120705 556000.00 0.047500 360 360 20120901 334     0.00  
20120703 1215000.00 0.045000 360 360 20120901 335     0.00   20120705 660000.00
0.045000 360 360 20120901 336     0.00   20120625 532000.00 0.038750 180 180
20120801 337     0.00   20120703 850000.00 0.041250 360 360 20120901 338    
200000.00   20120621 645000.00 0.042500 360 360 20120801 339     0.00   20120629
1032500.00 0.043750 360 360 20120801 340     0.00   20120629 1976000.00 0.047500
360 360 20120801 341     0.00   20120517 646000.00 0.045000 360 360 20120701 342
    0.00   20120531 548000.00 0.042500 360 360 20120701 343     98300.00  
20120518 482000.00 0.045000 360 360 20120701 344     0.00   20120615 619500.00
0.042500 360 360 20120801 345     0.00   20120531 1096875.00 0.047500 360 360
20120701 346     0.00   20120628 1540000.00 0.043750 360 360 20120801 347    
27200.00   20120615 1000000.00 0.042500 360 360 20120801 348     0.00   20120629
652000.00 0.045000 360 360 20120801 349     320000.00   20120524 750000.00
0.045000 360 360 20120701 350     0.00   20120706 900000.00 0.043750 360 360
20120901 351     0.00   20120705 444000.00 0.040000 360 360 20120901 352    
0.00   20120618 1500000.00 0.037500 180 180 20120801 353     50000.00   20120612
594000.00 0.045000 360 360 20120801 354     0.00   20120618 644950.00 0.043750
360 360 20120801 355     0.00   20120612 1500000.00 0.041250 360 360 20120801
356     0.00   20120620 525000.00 0.045000 360 360 20120801 357     0.00  
20120601 580000.00 0.046250 360 360 20120801 358     0.00   20120621 536889.00
0.040000 180 180 20120801 359     0.00   20120629 591444.00 0.038750 360 360
20120801 360     0.00   20120626 512000.00 0.043750 360 360 20120801 361    
0.00   20120620 700000.00 0.045000 360 360 20120801 362     0.00   20120607
999999.00 0.042500 360 360 20120801 363     0.00   20120625 1732500.00 0.040500
240 240 20120801 364     100000.00   20120522 610000.00 0.042500 360 360
20120701 365     0.00   20120628 1052000.00 0.042000 360 360 20120901 366    
0.00   20120712 1000846.00 0.040500 360 360 20120901 367     0.00   20120705
577700.00 0.040000 360 360 20120901 368     0.00   20120703 484800.00 0.042500
360 360 20120901 369     0.00   20120712 517440.00 0.042500 360 360 20120901 370
    0.00   20120718 963000.00 0.041250 360 360 20120901 371     0.00   20120625
756700.00 0.043750 360 360 20120801 372     0.00   20120702 594750.00 0.041250
360 360 20120801

 



  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   659117.53 0.041250 5020.36 20120901 0 0 2 1 0 0  
797036.99 0.048750 4233.67 20120901 0 0 3 1 0 0   646367.79 0.043750 3240.36
20120901 0 0 4 1 0 0   758353.23 0.041250 3685.76 20120901 0 0 5 1 0 0  
486108.22 0.046250 2509.00 20120901 0 0 6 1 0 0   754961.94 0.046250 3896.66
20120901 0 0 7 1 0 0   854748.72 0.047500 4475.73 20120901 0 0 8 1 0 0  
613557.31 0.045000 3121.18 20120901 0 0 9 1 0 0   524080.29 0.042500 2592.52
20120901 0 0 10 1 0 0   675682.57 0.046250 3492.04 20120901 0 0 11 1 0 0  
995852.15 0.042500 4919.40 20120901 0 0 12 1 0 0   1175943.50 0.042500 9027.34
20120901 0 0 13 1 0 0   694841.38 0.042500 5356.22 20120901 0 0 14 1 0 0  
532972.69 0.047500 2790.81 20120901 0 0 15 1 0 0   550881.63 0.043750 2761.67
20120901 0 0 16 1 0 0   499313.79 0.047500 2621.28 20120901 0 0 17 1 0 0  
956362.21 0.047500 5007.81 20120901 0 0 18 1 0 0   614539.08 0.046250 3172.24
20120901 0 0 19 1 0 0   907836.36 0.047500 4778.29 20120901 0 0 20 1 0 0  
1180199.26 0.038750 8801.27 20120901 0 0 21 1 0 0   1241591.14 0.041250 9414.11
20120901 0 0 22 1 0 0   854302.76 0.046250 4415.17 20120901 0 0 23 1 0 0  
927722.02 0.043750 4650.84 20120901 0 0 24 1 0 0   642300.71 0.045000 3263.05
20120901 0 0 25 1 0 0   617541.45 0.045000 3141.45 20120901 0 0 26 1 0 0  
909538.55 0.043750 4553.48 20120901 0 0 27 1 0 0   530564.15 0.043750 2656.20
20120901 0 0 28 1 0 0   647480.20 0.046250 3341.91 20120901 0 0 29 1 0 0  
947436.00 0.043750 4743.21 20120901 0 0 30 1 0 0   804473.23 0.042500 3968.48
20120901 0 0 31 1 0 0   650240.28 0.043750 3255.34 20120901 0 0 32 1 0 0  
717333.29 0.048750 3810.30 20120901 0 0 33 1 0 0   779553.95 0.042500 3861.73
20120901 0 0 34 1 0 0   582783.20 0.047500 3051.64 20120901 0 0 35 1 0 0  
669335.24 0.045000 3404.93 20120901 0 0 36 1 0 0   569782.58 0.046250 2940.88
20120901 0 0 37 1 0 0   626380.12 0.046250 3228.80 20120901 0 0 38 1 0 0  
729316.86 0.045000 3705.14 20120901 0 0 39 1 0 0   625674.04 0.048750 3323.43
20120901 0 0 40 1 0 0   611619.77 0.046250 3156.82 20120901 0 0 41 1 0 0  
697052.03 0.045000 3622.80 20120901 0 0 42 1 0 0   1652527.83 0.043750 8273.16
20120901 0 0 43 1 0 0   427811.93 0.038750 3227.13 20120901 0 0 44 1 0 0  
857831.71 0.047500 4486.17 20120901 0 0 45 1 0 0   1394572.77 0.046250 7197.95
20120901 0 0 46 1 0 0   833973.97 0.040000 6302.14 20120901 0 0 47 1 0 0  
438198.52 0.042500 3351.40 20120901 0 0 48 1 0 0   482038.70 0.047500 2524.77
20120901 0 0 49 1 0 0   470668.31 0.046250 2429.31 20120901 0 0 50 1 0 0  
709060.21 0.037500 5199.64 20120901 0 0 51 1 0 0   553893.09 0.047500 2900.36
20120901 0 0 52 1 0 0   996262.37 0.045000 5061.79 20120901 0 0 53 1 0 0  
991314.78 0.048750 5265.62 20120901 0 0 54 1 0 0   756112.13 0.047500 3964.52
20120901 0 0 55 1 0 0   773105.26 0.036250 5674.56 20120901 0 0 56 1 0 0  
1158194.38 0.048750 6152.05 20120901 0 0 57 1 0 0   612001.91 0.042500 3020.51
20120901 0 0 58 1 0 0   702009.72 0.041250 3416.78 20120901 0 0 59 1 0 0  
660544.42 0.048750 3508.65 20120901 0 0 60 1 0 0   880670.08 0.045000 4474.03
20120901 0 0 61 1 0 0   1080599.43 0.043750 5417.25 20120901 0 0 62 1 0 0  
718267.85 0.047500 3761.08 20120901 0 0 63 1 0 0   588192.39 0.043750 2955.77
20120901 0 0 64 1 0 0   792913.79 0.046250 4092.55 20120901 0 0 65 1 0 0  
996363.99 0.045000 5061.79 20120901 0 0 66 1 0 0   646990.40 0.041250 3150.22
20120901 0 0 67 1 0 0   587745.00 0.043750 2963.76 20120901 0 0 68 1 0 0  
846629.40 0.045000 4306.83 20120901 0 0 69 1 0 0   1135994.58 0.045000 5771.15
20120901 0 0 70 1 0 0   793421.02 0.038750 5867.52 20120901 0 0 71 1 0 0  
677303.53 0.045000 3445.46 20120901 0 0 72 1 0 0   876430.89 0.043750 4393.71
20120901 0 0 73 1 0 0   537658.09 0.040000 2578.04 20120901 0 0 74 1 0 0  
837882.14 0.047500 4381.84 20120901 0 0 75 1 0 0   872474.24 0.040000 4177.38
20120901 0 0 76 1 0 0   1084564.89 0.043750 5429.73 20120901 0 0 77 1 0 0  
678107.49 0.047500 3547.20 20120901 0 0 78 1 0 0   726787.85 0.046250 3766.07
20120901 0 0 79 1 0 0   1259733.91 0.041250 6122.58 20120901 0 0 80 1 0 0  
747929.74 0.042500 3689.55 20120901 0 0 81 1 0 0   875465.70 0.040000 4191.71
20120901 0 0 82 1 0 0   729923.09 0.038750 3437.43 20120901 0 0 83 1 0 0  
913670.98 0.042500 4507.15 20120901 0 0 84 1 0 0   658239.01 0.038750 4950.72
20120901 0 0 85 1 0 0   971220.32 0.046250 5012.86 20120901 0 0 86 1 0 0  
526076.31 0.043750 2633.73 20120901 0 0 87 1 0 0   523583.04 0.043750 2621.25
20120901 0 0 88 1 0 0   845913.78 0.037500 6203.21 20120901 0 0 89 1 0 0  
785824.84 0.042500 3876.49 20120901 0 0 90 1 0 0   475226.89 0.038750 3543.98
20120901 0 0 91 1 0 0   737857.63 0.042500 3639.86 20120901 0 0 92 1 0 0  
1493637.68 0.041250 7269.75 20120901 0 0 93 1 0 0   525255.87 0.046250 2711.06
20120901 0 0 94 1 0 0   918872.20 0.042500 4558.32 20120901 0 0 95 1 0 0  
771995.64 0.046250 3984.58 20120901 0 0 96 1 0 0   916270.35 0.043750 4587.18
20120901 0 0 97 1 0 0   793900.84 0.047500 4173.18 20120901 0 0 98 1 0 0  
764287.54 0.040000 3659.39 20120901 0 0 99 1 0 0   771047.21 0.047500 4032.33
20120901 0 0 100 1 0 0   505101.88 0.042500 2491.68 20120901 0 0 101 1 0 0  
490028.58 0.041250 2378.27 20120901 0 0 102 1 0 0   821251.11 0.037500 6108.67
20120901 0 0 103 1 0 0   715243.04 0.041250 5423.18 20120901 0 0 104 1 0 0  
685392.90 0.047500 3588.93 20120901 0 0 105 1 0 0   527898.34 0.045000 2685.43
20120901 0 0 106 1 0 0   779442.51 0.042500 3845.00 20120901 0 0 107 1 0 0  
529986.19 0.045000 2698.10 20120901 0 0 108 1 0 0   591389.54 0.042500 2922.12
20120901 0 0 109 1 0 0   891450.97 0.045000 4534.83 20120901 0 0 110 1 0 0  
498951.38 0.045000 2538.49 20120901 0 0 111 1 0 0   638386.40 0.047500 3338.54
20120901 0 0 112 1 0 0   734919.57 0.041250 3571.87 20120901 0 0 113 1 0 0  
645430.42 0.045000 3283.32 20120901 0 0 114 1 0 0   795776.63 0.043750 3978.55
20120901 0 0 115 1 0 0   697030.92 0.041250 3392.55 20120901 0 0 116 1 0 0  
946133.27 0.045000 4813.00 20120901 0 0 117 1 0 0   492326.80 0.046250 2537.79
20120901 0 0 118 1 0 0   595372.63 0.045000 3025.42 20120901 0 0 119 1 0 0  
1321737.93 0.045000 6723.71 20120901 0 0 120 1 0 0   922503.47 0.043750 4618.39
20120901 0 0 121 1 0 0   917516.97 0.043750 4593.42 20120901 0 0 122 1 0 0  
607143.33 0.041250 2946.67 20120901 0 0 123 1 0 0   695062.47 0.043750 3475.03
20120901 0 0 124 1 0 0   641554.05 0.045000 3254.95 20120901 0 0 125 1 0 0  
462201.25 0.046250 2385.61 20120901 0 0 126 1 0 0   806640.25 0.042500 3984.71
20120901 0 0 127 1 0 0   872638.41 0.043750 4368.75 20120901 0 0 128 1 0 0  
864635.13 0.046250 4462.73 20120901 0 0 129 1 0 0   597566.52 0.043750 2995.71
20120901 0 0 130 1 0 0   624015.70 0.045000 3174.38 20120901 0 0 131 1 0 0  
620473.22 0.043750 3110.55 20120901 0 0 132 1 0 0   897161.37 0.037500 6606.82
20120901 0 0 133 1 0 0   766312.31 0.046250 3944.99 20120901 0 0 134 1 0 0  
577755.88 0.046250 2978.15 20120901 0 0 135 1 0 0   702005.19 0.045000 3571.12
20120901 0 0 136 1 0 0   870851.70 0.045000 4418.30 20120901 0 0 137 1 0 0  
718100.18 0.045000 3648.13 20120901 0 0 138 1 0 0   572485.42 0.045000 2908.37
20120901 0 0 139 1 0 0   537079.09 0.045000 2728.50 20120901 0 0 140 1 0 0  
602477.16 0.047500 3150.75 20120901 0 0 141 1 0 0   938460.30 0.043750 4698.27
20120901 0 0 142 1 0 0   669511.08 0.048750 3556.28 20120901 0 0 143 1 0 0  
1098415.10 0.040000 5251.57 20120901 0 0 144 1 0 0   1535843.62 0.043750 7688.99
20120901 0 0 145 1 0 0   897570.94 0.043750 4493.57 20120901 0 0 146 1 0 0  
867704.38 0.045000 4408.16 20120901 0 0 147 1 0 0   721992.82 0.042500 3566.56
20120901 0 0 148 1 0 0   691524.37 0.041250 5221.77 20120901 0 0 149 1 0 0  
572166.24 0.042500 2822.51 20120901 0 0 150 1 0 0   533556.05 0.043750 2671.18
20120901 0 0 151 1 0 0   1032206.59 0.043750 5167.60 20120901 0 0 152 1 0 0  
474744.01 0.045000 2411.82 20120901 0 0 153 1 0 0   1407557.65 0.038750 10541.36
20120901 0 0 154 1 0 0   564721.72 0.043750 2827.20 20120901 0 0 155 1 0 0  
858841.57 0.043750 4293.85 20120901 0 0 156 1 0 0   1944371.43 0.040000 9309.60
20120901 0 0 157 1 0 0   825714.44 0.042500 4073.26 20120901 0 0 158 1 0 0  
795379.21 0.043750 3994.28 20120901 0 0 159 1 0 0   655270.73 0.042500 3236.96
20120901 0 0 160 1 0 0   996296.25 0.048750 5292.08 20120901 0 0 161 1 0 0  
654557.26 0.046250 3374.04 20120901 0 0 162 1 0 0   448294.79 0.047500 2347.41
20120901 0 0 163 1 0 0   502699.98 0.046250 2591.26 20120901 0 0 164 1 0 0  
1286188.22 0.042500 9873.65 20120901 0 0 165 1 0 0   796681.71 0.042500 3935.52
20120901 0 0 166 1 0 0   761742.63 0.041250 3707.57 20120901 0 0 167 1 0 0  
627154.26 0.038750 4657.34 20120901 0 0 168 1 0 0   997420.58 0.046250 5141.40
20120901 0 0 169 1 0 0   570490.70 0.045000 2898.24 20120901 0 0 170 1 0 0  
755999.92 0.045000 3840.67 20120901 0 0 171 1 0 0   758828.78 0.037500 5635.97
20120901 0 0 172 1 0 0   657555.53 0.048750 3492.77 20120901 0 0 173 1 0 0  
678205.72 0.045000 3445.46 20120901 0 0 174 1 0 0   504703.85 0.041250 3826.81
20120901 0 0 175 1 0 0   897515.69 0.042500 4427.46 20120901 0 0 176 1 0 0  
620293.75 0.046250 3218.51 20120901 0 0 177 1 0 0   678037.23 0.040000 3246.42
20120901 0 0 178 1 0 0   768102.61 0.048750 4074.90 20120901 0 0 179 1 0 0  
514688.46 0.037500 3774.28 20120901 0 0 180 1 0 0   498556.78 0.040000 2387.08
20120901 0 0 181 1 0 0   988013.30 0.042500 7522.78 20120901 0 0 182 1 0 0  
907647.96 0.037500 6859.89 20120901 0 0 183 1 0 0   892211.75 0.040000 6765.93
20120901 0 0 184 1 0 0   731604.31 0.038750 5547.00 20120901 0 0 185 1 0 0  
538669.36 0.048750 2857.72 20120901 0 0 186 1 0 0   1093980.74 0.045000 5557.70
20120901 0 0 187 1 0 0   513633.48 0.050000 2791.47 20120901 0 0 188 1 0 0  
1096816.85 0.046250 5655.53 20120901 0 0 189 1 0 0   1497838.77 0.040000 7161.23
20120901 0 0 190 1 0 0   750324.15 0.046250 3875.33 20120901 0 0 191 1 0 0  
476803.06 0.042500 2355.35 20120901 0 0 192 1 0 0   1391319.09 0.045000 7068.26
20120901 0 0 193 1 0 0   782023.32 0.047500 4089.72 20120901 0 0 194 1 0 0  
726173.07 0.037500 5464.18 20120901 0 0 195 1 0 0   488946.88 0.038750 4767.36
20120901 0 0 196 1 0 0   1334805.37 0.046250 6889.47 20120901 0 0 197 1 0 0  
856432.85 0.042500 4230.68 20120901 0 0 198 1 0 0   682195.16 0.045000 3465.73
20120901 0 0 199 1 0 0   946232.87 0.045000 4813.51 20120901 0 0 200 1 0 0  
1095334.30 0.041250 5331.15 20120901 0 0 201 1 0 0   699216.29 0.045000 3556.93
20120901 0 0 202 1 0 0   808761.35 0.042500 3989.63 20120901 0 0 203 1 0 0  
1173079.75 0.045000 5967.49 20120901 0 0 204 1 0 0   913583.00 0.045000 4641.24
20120901 0 0 205 1 0 0   725353.04 0.038750 3420.97 20120901 0 0 206 1 0 0  
853741.31 0.045000 4337.23 20120901 0 0 207 1 0 0   516941.95 0.045000 2629.70
20120901 0 0 208 1 0 0   527900.22 0.043750 2646.46 20120901 0 0 209 1 0 0  
505495.52 0.040000 2425.27 20120901 0 0 210 1 0 0   533874.56 0.045000 2715.83
20120901 0 0 211 1 0 0   577799.68 0.045000 2939.28 20120901 0 0 212 1 0 0  
500059.19 0.045000 2543.81 20120901 0 0 213 1 0 0   647536.90 0.047500 3390.71
20120901 0 0 214 1 0 0   1047166.09 0.043750 5242.50 20120901 0 0 215 1 0 0  
902590.10 0.045000 4595.64 20120901 0 0 216 1 0 0   559295.44 0.047500 2921.23
20120901 0 0 217 1 0 0   964014.05 0.043750 7586.20 20120901 0 0 218 1 0 0  
964369.43 0.045000 7649.93 20120901 0 0 219 1 0 0   1327314.28 0.045000 10442.16
20120901 0 0 220 1 0 0   1153807.90 0.037500 8726.67 20120901 0 0 221 1 0 0  
668154.09 0.038750 5167.45 20120901 0 0 222 1 0 0   560614.25 0.042500 4325.60
20120901 0 0 223 1 0 0   695012.54 0.043750 5401.38 20120901 0 0 224 1 0 0  
463413.91 0.040000 3544.39 20120901 0 0 225 1 0 0   600301.07 0.038750 4547.33
20120901 0 0 226 1 0 0   885220.61 0.043750 4456.12 20120901 0 0 227 1 0 0  
711408.67 0.046250 3686.38 20120901 0 0 228 1 0 0   976038.21 0.037500 7272.22
20120901 0 0 229 1 0 0   930211.88 0.043750 4663.32 20120901 0 0 230 1 0 0  
663329.11 0.035000 4782.56 20120901 0 0 231 1 0 0   997239.65 0.042500 4919.40
20120901 0 0 232 1 0 0   537241.96 0.041250 2607.42 20120901 0 0 233 1 0 0  
482398.28 0.038750 2271.76 20120901 0 0 234 1 0 0   705981.34 0.040000 3375.33
20120901 0 0 235 1 0 0   1004002.88 0.045000 5107.39 20120901 0 0 236 1 0 0  
997239.65 0.042500 4919.40 20120901 0 0 237 1 0 0   627501.80 0.045000 3192.12
20120901 0 0 238 1 0 0   885709.47 0.046250 4565.56 20120901 0 0 239 1 0 0  
590864.50 0.042500 2914.74 20120901 0 0 240 1 0 0   796681.71 0.042500 3935.52
20120901 0 0 241 1 0 0   644131.17 0.043750 3220.39 20120901 0 0 242 1 0 0  
958065.42 0.041250 7310.48 20120901 0 0 243 1 0 0   979546.36 0.040000 7396.88
20120901 0 0 244 1 0 0   685178.36 0.038750 5088.24 20120901 0 0 245 1 0 0  
628770.91 0.045000 3190.09 20120901 0 0 246 1 0 0   821873.76 0.047500 4303.59
20120901 0 0 247 1 0 0   976025.30 0.043750 4893.00 20120901 0 0 248 1 0 0  
1301435.25 0.046250 6717.23 20120901 0 0 249 1 0 0   568495.97 0.045000 2888.11
20120901 0 0 250 1 0 0   599245.12 0.047500 3129.88 20120901 0 0 251 1 0 0  
1228674.90 0.043750 6151.19 20120901 0 0 252 1 0 0   998683.15 0.045000 5066.85
20120901 0 0 253 1 0 0   573946.75 0.043750 2873.39 20120901 0 0 254 1 0 0  
820280.12 0.043750 4106.62 20120901 0 0 255 1 0 0   509390.01 0.042500 2512.83
20120901 0 0 256 1 0 0   760749.45 0.047500 3993.73 20120901 0 0 257 1 0 0  
902544.76 0.048750 4794.10 20120901 0 0 258 1 0 0   867922.33 0.046250 4479.70
20120901 0 0 259 1 0 0   650309.50 0.041250 3165.97 20120901 0 0 260 1 0 0  
1662650.24 0.046250 8570.45 20120901 0 0 261 1 0 0   912417.09 0.041250 4434.55
20120901 0 0 262 1 0 0   849976.85 0.048500 4590.92 20120901 0 0 263 1 120 0  
1265625.00 0.051000 5378.91 20120901 0 0 264 1 120 0   1190000.00 0.043500
4313.75 20120901 0 0 265 1 0 0   902177.86 0.044500 4593.92 20120901 0 0 266 1 0
0   1082211.06 0.049000 5786.51 20120901 0 0 267 1 0 0   1287880.98 0.045000
6586.91 20120901 0 0 268 1 0 0   1178706.29 0.044000 5959.05 20120901 0 0 269 1
0 0   1244815.17 0.042500 6149.25 20120901 0 0 270 1 0 0   1066192.90 0.043500
5351.48 20120901 0 0 271 1 0 0   1064614.38 0.043000 5319.87 20120901 0 0 272 1
120 0   780000.00 0.044500 2892.50 20120901 0 0 273 1 0 0   1108985.90 0.042000
5476.99 20120901 0 0 274 1 0 0   1027282.71 0.042000 5066.22 20120901 0 0 275 1
0 0   711063.36 0.043000 3553.18 20120901 0 0 276 1 0 0   1258908.66 0.043000
6299.71 20120901 0 0 277 1 120 0   1300000.00 0.043500 4712.50 20120901 0 0 278
1 0 0   1083053.61 0.043500 5436.10 20120901 0 0 279 1 0 0   1485552.56 0.043500
7467.18 20120901 0 0 280 1 0 0   1579962.64 0.041500 7734.88 20120901 0 0 281 1
120 0   845507.13 0.045000 3170.65 20120901 0 0 282 1 0 0   649145.83 0.043500
3253.70 20120901 0 0 283 1 0 0   1652973.25 0.042000 8151.92 20120901 0 0 284 1
0 0   981942.44 0.045000 5008.58 20120901 0 0 285 1 120 0   1280200.00 0.044500
4747.41 20120901 0 0 286 1 0 0   1340550.40 0.042000 6601.73 20120901 0 0 287 1
0 0   872660.81 0.042500 4329.07 20120901 0 0 288 1 0 0   915621.97 0.043500
4978.12 20120901 0 0 289 1 120 0   1100000.00 0.046000 4216.67 20120901 0 0 290
1 0 0   1097469.60 0.043500 5500.82 20120901 0 0 291 1 120 0   940000.00
0.044000 3446.67 20120901 0 0 292 1 0 0   1303394.33 0.042500 6456.71 20120901 0
0 293 1 0 0   654544.38 0.043000 3266.15 20120901 0 0 294 1 0 0   1277447.85
0.043500 6411.82 20120901 0 0 295 1 0 0   611678.30 0.041000 3759.27 20120901 0
0 296 1 120 0   1100000.00 0.042500 3895.83 20120901 0 0 297 1 0 0   666592.09
0.044500 3384.99 20120901 0 0 298 1 0 0   545453.64 0.043000 2721.79 20120901 0
0 299 1 0 0   993123.97 0.043000 4948.71 20120901 0 0 300 1 0 0   695229.60
0.043500 3484.68 20120901 0 0 301 1 0 0   774636.69 0.043000 3860.00 20120901 0
0 302 1 0 0   1291061.17 0.043000 6433.33 20120901 0 0 303 1 0 0   893789.24
0.042500 4427.62 20120901 0 0 304 1 120 0   1248750.00 0.044500 4630.78 20120901
0 0 305 1 120 0   1650000.00 0.043000 5912.50 20120901 0 0 306 1 0 0  
1241250.37 0.042000 6112.71 20120901 0 0 307 1 0 0   1495933.28 0.043500 7467.18
20120901 0 0 308 1 0 0   705118.03 0.043000 3513.59 20120901 0 0 309 1 0 0  
1336301.13 0.042500 6591.99 20120901 0 0 310 1 0 0   740941.53 0.043000 3681.84
20120901 0 0 311 1 120 0   1000000.00 0.043000 3583.33 20120901 0 0 312 1 0 0  
907382.97 0.047500 4757.42 20120901 0 0 313 1 0 0   1085155.06 0.045500 5545.11
20120901 0 0 314 1 0 0   1802559.37 0.043000 8957.17 20120901 0 0 315 1 0 0  
655098.14 0.044000 3289.31 20120901 0 0 316 1 0 0   795488.01 0.041500 3888.83
20120901 0 0 317 1 120 0   800000.00 0.043000 2866.67 20120901 0 0 318 1 0 0  
659229.44 0.042000 3237.29 20120901 0 0 319 1 0 0   997164.53 0.041000 4831.98
20120901 0 0 320 1 0 0   616294.10 0.042500 3040.19 20120901 0 0 321 1 0 0  
1018993.79 0.043000 5063.52 20120901 0 0 322 1 120 0   2500000.00 0.041000
8541.67 20120901 0 0 323 1 0 0   1047101.64 0.042500 5165.37 20120901 0 0 324 1
0 0   732915.93 0.041000 3551.51 20120901 0 0 325 1 0 0   1037205.72 0.044000
5207.91 20120901 0 0 326 1 120 0   2000000.00 0.044500 7416.67 20120901 0 0 327
1 0 0   1083945.76 0.038500 6519.35 20120901 0 0 328 1 120 0   775000.00
0.044500 2873.96 20120901 0 0 329 1 0 0   1715079.30 0.040500 8261.20 20120901 0
0 330 1 0 0   530255.65 0.041500 2584.85 20120901 0 0 331 1 0 0   624131.14
0.042000 3056.36 20120901 0 0 332 1 0 0   997361.35 0.045000 5066.85 20120901 0
0 333 1 0 0   555300.47 0.047500 2900.36 20120901 0 0 334 1 0 0   1213400.02
0.045000 6156.23 20120901 0 0 335 1 0 0   659130.88 0.045000 3344.12 20120901 0
0 336 1 0 0   527624.99 0.038750 3901.90 20120901 0 0 337 1 0 0   848802.36
0.041250 4119.52 20120901 0 0 338 1 0 0   643219.58 0.042500 3173.01 20120901 0
0 339 1 0 0   1029709.89 0.043750 5155.12 20120901 0 0 340 1 0 0   1971018.00
0.047500 10307.75 20120901 0 0 341 1 0 0   643438.35 0.045000 3273.19 20120901 0
0 342 1 0 0   545726.98 0.042500 2695.83 20120901 0 0 343 1 0 0   480088.69
0.045000 2442.22 20120901 0 0 344 1 0 0   617789.96 0.042500 3047.57 20120901 0
0 345 1 0 0   1092718.52 0.047500 5721.82 20120901 0 0 346 1 0 0   1535843.62
0.043750 7688.99 20120901 0 0 347 1 0 0   997239.66 0.042500 4919.40 20120901 0
0 348 1 0 0   650279.60 0.045000 3303.59 20120901 0 0 349 1 0 0   747025.96
0.045000 3800.14 20120901 0 0 350 1 0 0   898787.68 0.043750 4493.57 20120901 0
0 351 1 0 0   443360.27 0.040000 2119.72 20120901 0 0 352 1 0 0   1487538.88
0.037500 10908.34 20120901 0 0 353 1 0 0   592432.64 0.045000 3009.71 20120901 0
0 354 1 0 0   643209.30 0.043750 3220.14 20120901 0 0 355 1 0 0   1495765.73
0.041250 7269.75 20120901 0 0 356 1 0 0   523614.71 0.045000 2660.10 20120901 0
0 357 1 0 0   578503.94 0.046250 2982.01 20120901 0 0 358 1 0 0   532518.38
0.040000 3971.30 20120901 0 0 359 1 0 0   589698.55 0.038750 2781.19 20120901 0
0 360 1 0 0   510618.13 0.043750 2556.34 20120901 0 0 361 1 0 0   698152.94
0.045000 3546.80 20120901 0 0 362 1 0 0   997238.65 0.042500 4919.39 20120901 0
0 363 1 0 0   1723089.88 0.040500 10544.32 20120901 0 0 364 1 0 0   607469.80
0.042500 3000.83 20120901 0 0 365 1 120 0   1052000.00 0.042000 3682.00 20120901
0 0 366 1 120 0   1000846.00 0.040500 3377.86 20120901 0 0 367 1 0 0   576867.64
0.040000 2758.03 20120901 0 0 368 1 0 0   484132.08 0.042500 2384.92 20120901 0
0 369 1 0 0   516727.11 0.042500 2545.49 20120901 0 0 370 1 0 0   961643.13
0.041250 4667.18 20120901 0 0 371 1 0 0   754657.71 0.043750 3778.09 20120901 0
0 372 1 0 0   593071.12 0.041250 2882.45 20120901 0 0

 



  41 42 43 44 45 46 47 48 49 50   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                    72                     73                     74            
        75                     76                     77                     78
                    79                     80                     81            
        82                     83                     84                     85
                    86                     87                     88            
        89                     90                     91                     92
                    93                     94                     95            
        96                     97                     98                     99
                    100                     101                     102        
            103                     104                     105                
    106                     107                     108                     109
                    110                     111                     112        
            113                     114                     115                
    116                     117                     118                     119
                    120                     121                     122        
            123                     124                     125                
    126                     127                     128                     129
                    130                     131                     132        
            133                     134                     135                
    136                     137                     138                     139
                    140                     141                     142        
            143                     144                     145                
    146                     147                     148                     149
                    150                     151                     152        
            153                     154                     155                
    156                     157                     158                     159
                    160                     161                     162        
            163                     164                     165                
    166                     167                     168                     169
                    170                     171                     172        
            173                     174                     175                
    176                     177                     178                     179
                    180                     181                     182        
            183                     184                     185                
    186                     187                     188                     189
                    190                     191                     192        
            193                     194                     195                
    196                     197                     198                     199
                    200                     201                     202        
            203                     204                     205                
    206                     207                     208                     209
                    210                     211                     212        
            213                     214                     215                
    216                     217                     218                     219
                    220                     221                     222        
            223                     224                     225                
    226                     227                     228                     229
                    230                     231                     232        
            233                     234                     235                
    236                     237                     238                     239
                    240                     241                     242        
            243                     244                     245                
    246                     247                     248                     249
                    250                     251                     252        
            253                     254                     255                
    256                     257                     258                     259
                    260                     261                     262        
            263                     264                     265                
    266                     267                     268                     269
                    270                     271                     272        
            273                     274                     275                
    276                     277                     278                     279
                    280                     281                     282        
            283                     284                     285                
    286                     287                     288                     289
                    290                     291                     292        
            293                     294                     295                
    296                     297                     298                     299
                    300                     301                     302        
            303                     304                     305                
    306                     307                     308                     309
                    310                     311                     312        
            313                     314                     315                
    316                     317                     318                     319
                    320                     321                     322        
            323                     324                     325                
    326                     327                     328                     329
                    330                     331                     332        
            333                     334                     335                
    336                     337                     338                     339
                    340                     341                     342        
            343                     344                     345                
    346                     347                     348                     349
                    350                     351                     352        
            353                     354                     355                
    356                     357                     358                     359
                    360                     361                     362        
            363                     364                     365                
    366                     367                     368                     369
                    370                     371                     372        
           

 



  51 52 53 54 55 56 57 58 59 60   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                     51                     52                     53        
            54                     55                     56                    
57                     58                     59                     60        
            61                     62                     63                    
64                     65                     66                     67        
            68                     69                     70                    
71                     72                     73                     74        
            75                     76                     77                    
78                     79                     80                     81        
            82                     83                     84                    
85                     86                     87                     88        
            89                     90                     91                    
92                     93                     94                     95        
            96                     97                     98                    
99                     100                     101                     102      
              103                     104                     105              
      106                     107                     108                    
109                     110                     111                     112    
                113                     114                     115            
        116                     117                     118                    
119                     120                     121                     122    
                123                     124                     125            
        126                     127                     128                    
129                     130                     131                     132    
                133                     134                     135            
        136                     137                     138                    
139                     140                     141                     142    
                143                     144                     145            
        146                     147                     148                    
149                     150                     151                     152    
                153                     154                     155            
        156                     157                     158                    
159                     160                     161                     162    
                163                     164                     165            
        166                     167                     168                    
169                     170                     171                     172    
                173                     174                     175            
        176                     177                     178                    
179                     180                     181                     182    
                183                     184                     185            
        186                     187                     188                    
189                     190                     191                     192    
                193                     194                     195            
        196                     197                     198                    
199                     200                     201                     202    
                203                     204                     205            
        206                     207                     208                    
209                     210                     211                     212    
                213                     214                     215            
        216                     217                     218                    
219                     220                     221                     222    
                223                     224                     225            
        226                     227                     228                    
229                     230                     231                     232    
                233                     234                     235            
        236                     237                     238                    
239                     240                     241                     242    
                243                     244                     245            
        246                     247                     248                    
249                     250                     251                     252    
                253                     254                     255            
        256                     257                     258                    
259                     260                     261                     262    
                263                     264                     265            
        266                     267                     268                    
269                     270                     271                     272    
                273                     274                     275            
        276                     277                     278                    
279                     280                     281                     282    
                283                     284                     285            
        286                     287                     288                    
289                     290                     291                     292    
                293                     294                     295            
        296                     297                     298                    
299                     300                     301                     302    
                303                     304                     305            
        306                     307                     308                    
309                     310                     311                     312    
                313                     314                     315            
        316                     317                     318                    
319                     320                     321                     322    
                323                     324                     325            
        326                     327                     328                    
329                     330                     331                     332    
                333                     334                     335            
        336                     337                     338                    
339                     340                     341                     342    
                343                     344                     345            
        346                     347                     348                    
349                     350                     351                     352    
                353                     354                     355            
        356                     357                     358                    
359                     360                     361                     362    
                363                     364                     365            
        366                     367                     368                    
369                     370                     371                     372    
               

 



  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   278 2               0   288 3
              0   314 4               0   147 5               0   70 6          
    0   19 7               0   281 8               0   227 9               0  
228 10               0   130 11               0   122 12               0   6 13
              0   87 14               0   115 15               0   103 16      
        0   135 17               0   17 18               0   151 19            
  0   271 20               0   218 21               0   371 22               0  
187 23               0   244 24               0   242 25               0   56 26
              0   199 27               0   124 28               0   127 29      
        0   65 30               0   373 31               0   345 32            
  0   303 33               0   284 34               0   370 35               0  
230 36               0   233 37               0   78 38               0   116 39
              0   258 40               0   340 41               0   35 42      
        0   144 43               0   83 44               0   11 45              
0   257 46               0   235 47               0   216 48               0  
346 49               0   179 50               0   34 51               0   297 52
              0   24 53               0   365 54               0   359 55      
        0   203 56               0   88 57               0   139 58            
  0   48 59               0   209 60               0   158 61               0  
299 62               0   342 63               0   206 64               0   290
65               0   334 66               0   80 67               0   327 68    
          0   79 69               0   353 70               0   86 71            
  0   182 72               0   289 73               0   252 74               0  
273 75               0   229 76               0   81 77               0   246 78
              0   320 79               0   301 80               0   91 81      
        0   85 82               0   367 83               0   89 84              
0   140 85               0   40 86               0   219 87               0  
287 88               0   189 89               0   205 90               0   251
91               0   357 92               0   138 93               0   225 94  
            0   333 95               0   336 96               0   372 97        
      0   295 98               0   156 99               0   307 100            
  0   157 101               0   119 102               0   45 103               0
  200 104               0   52 105               0   68 106               0  
166 107               0   113 108               0   42 109               0   255
110               0   69 111               0   193 112               0   317 113
              0   164 114               0   152 115               0   112 116  
            0   352 117               0   4 118               0   23 119        
      0   106 120               0   272 121               0   335 122          
    0   105 123               0   154 124               0   250 125            
  0   20 126               0   224 127               0   215 128               0
  181 129               0   176 130               0   198 131               0  
226 132               0   142 133               0   196 134               0  
256 135               0   238 136               0   201 137               0   21
138               0   331 139               0   173 140               0   59 141
              0   162 142               0   29 143               0   123 144    
          0   171 145               0   38 146               0   26 147        
      0   46 148               0   237 149               0   223 150            
  0   137 151               0   312 152               0   234 153              
0   220 154               0   208 155               0   168 156               0
  3 157               0   315 158               0   90 159               0   94
160               0   134 161               0   175 162               0   101
163               0   241 164               0   99 165               0   58 166
              0   253 167               0   39 168               0   243 169    
          0   291 170               0   43 171               0   374 172        
      0   92 173               0   121 174               0   41 175            
  0   148 176               0   8 177               0   2 178               0  
322 179               0   222 180               0   211 181               0  
188 182               0   125 183               0   150 184               0  
217 185               0   261 186               0   74 187               0   267
188               0   104 189               0   191 190               0   369
191               0   231 192               0   270 193               0   97 194
              0   33 195               0   260 196               0   323 197    
          0   236 198               0   170 199               0   366 200      
        0   269 201               0   249 202               0   15 203          
    0   210 204               0   329 205               0   356 206            
  0   305 207               0   84 208               0   360 209               0
  351 210               0   183 211               0   204 212               0  
339 213               0   202 214               0   107 215               0  
213 216               0   57 217               0   14 218               0   114
219               0   143 220               0   197 221               0   77 222
              0   63 223               0   62 224               0   159 225    
          0   325 226               0   332 227               0   66 228        
      0   347 229               0   337 230               0   293 231          
    0   292 232               0   328 233               0   259 234            
  0   364 235               0   300 236               0   296 237              
0   262 238               0   184 239               0   195 240               0
  207 241               0   153 242               0   185 243               0  
350 244               0   221 245               0   319 246               0  
172 247               0   118 248               0   239 249               0  
306 250               0   362 251               0   64 252               0   344
253               0   128 254               0   73 255               0   136 256
              0   67 257               0   177 258               0   254 259    
          0   214 260               0   141 261               0   330 262      
    99 99 60   324 263           99 99 60   76 264           99 99 60   348 265
          99 99 60   55 266           99 99 60   304 267           99 99 60  
275 268           99 99 60   50 269           99 99 60   31 270           99 99
60   75 271           99 99 60   117 272           99 99 60   22 273            
  0   194 274           99 99 60   282 275           99 99 60   1 276          
99 99 36   132 277           99 99 60   82 278           99 99 60   44 279      
    99 99 60   280 280           99 99 60   71 281           99 99 60   294 282
          99 99 60   311 283           99 99 60   302 284           99 99 60  
263 285           99 99 60   286 286           99 99 60   98 287           99 99
60   358 288           99 99 60   308 289           99 99 60   343 290          
99 99 60   283 291           99 99 60   285 292           99 99 60   165 293    
      99 99 60   145 294           99 99 60   95 295           99 99 60   232
296           99 99 60   318 297           99 99 60   247 298           99 99 60
  310 299           99 99 60   53 300           99 99 60   341 301           99
99 60   100 302           99 99 60   277 303           99 99 60   174 304      
    99 99 60   36 305           99 99 60   149 306           99 99 60   274 307
          99 99 60   240 308           99 99 60   245 309           99 99 60  
276 310           99 99 60   61 311           99 99 60   18 312               0
  27 313           99 99 60   28 314           99 99 60   96 315           99 99
60   60 316           99 99 60   47 317           99 99 60   51 318           99
99 60   361 319           99 99 60   7 320           99 99 60   5 321          
99 99 60   13 322           99 99 60   316 323           99 99 60   12 324      
    99 99 60   309 325           99 99 36   32 326           99 99 60   338 327
          99 99 60   16 328           99 99 60   298 329           99 99 60  
354 330           99 99 60   363 331           99 99 60   279 332              
0   180 333               0   93 334               0   313 335               0  
102 336               0   266 337               0   264 338               0  
268 339               0   248 340               0   108 341               0   30
342               0   161 343               0   167 344               0   212
345               0   133 346               0   126 347               0   129
348               0   160 349               0   169 350               0   190
351               0   72 352               0   54 353               0   155 354
              0   110 355               0   37 356               0   326 357    
          0   25 358               0   9 359               0   355 360          
    0   368 361               0   10 362               0   186 363           99
99 60   146 364           99 99 60   265 365           99 99 60   321 366      
        0   375 367               0   111 368               0   109 369        
      0   49 370               0   163 371               0   192 372            
  0   120

 



  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 4   0   23 17 14 1     2 2   1   26 26 0 1     3 3   0   3 16.5
0 1     4 1   0   2 5 0 1     5 4   0   8.2 0 0 1     6 1   1   16.5 0 1 1     7
1   0   21.2 0 12.75 1     8 4   0   1.5 5 0 1     9 2   1   3 0 4 1     10 1  
0   20 0 0 1     11 1   0   0.1 0 0 1     12 1   0   0   21 1 8/3/2012   13 2  
1   0 5 2 1 8/3/2012   14 1   0   8.8 0 11 1     15 1   0   2.1 5.9 0 1     16 1
  0   0.8 0 0 1     17 1   1   2 0 0 1     18 1   0   3.7 0 2 1     19 1   0  
11   6 1 8/3/2012   20 1   1   10 0 0.17 1     21 1   1   2 1.1 7 1     22 2   0
  0.1 0.2 0 1     23 2   0   1.1 10.4 0 1     24 1   0   11 0 0.67 1     25 1  
1   3   4 1     26 1   0   1.75 4.25 0 1     27 1   1   6   0 1     28 2   1  
16 0 0 1     29 3   0   8 0 0 1     30 1   0   1.5   4 1     31 1   0   13 0 0 1
    32 2   0   10 10 0 1     33 1   0   3 0 0 1 8/3/2012   34 2   1   10   0 1  
  35 2   0   9.25 0 0 1     36 1   0   0 10 1 1     37 1   0   11 0 0 1     38 2
  0   18 15 0 1     39 2   0   0 7.5 15 1     40 2   0   10   1.75 1     41 1  
1   3 21.5 0.5 1     42 1   0   10.5 9.25 1.75 1     43 1   0   1 7 21 1
8/3/2012   44 1   0   4.5 0 5.5 1     45 2   1   13 28 13 1     46 2   1   40 38
12 1 8/3/2012   47 1   0   0 5 13 1     48 1   0   0 12 6 1     49 2   1   6   5
1     50 2   0   3.25 0 9 1     51 2   0   4 6 0 1     52 1   1   5.25   14 1  
  53 3   1   7 7 0 1     54 1   1   10 0 7 1     55 1   1   7.25   7 1     56 1
  0   3 0.75 0 1     57 4   0   34   0 1     58 1   1   14.25 14.25 18 1     59
2   0   23 0 0 1     60 1   1   14   8 1     61 1   1   16.75   15.25 1     62 1
  0   4   3 1     63 2   0   8   0 1     64 3   0   9   0 1     65 1   1   15 15
18 1     66 1   0   13   20 1     67 2   1   14 10 0 1     68 2   0   13 15 0 1
    69 2   0   7 0 8 1     70 1   0   2.5 0 1 1     71 1   0   1.25 0 0 1     72
2   1   21 0 0 1     73 1   1   11.5 0 0 1     74 2   1   3 0 0 1     75 1   0  
1.75 0 1.25 1     76 1   0   16.75   0 1     77 1   1   13 0 0 1     78 2   1  
12 0 10 1 8/3/2012   79 1   0   0 1 9 1     80 1   0   4   0 1     81 1   0   4
1.5 6 1     82 1   0   6 0 8 1     83 1   0   0.75 0 0 1     84 1   0   27   7 1
8/3/2012   85 1   0   1.5 0 0.17 1     86 1   0   5.75 3.5 0 1     87 2   1   22
0 13 1     88 1   1   13   8 1     89 1   1   7   1 1     90 1   0   0   18 1  
  91 2   0   6   0 1     92 1   0   2.75 0 0 1     93 1   0   5.5 10 1 1     94
1   0   3 4 6 1 8/3/2012   95 3   1   11   6 1     96 1   0   15 6.5 11.75 1    
97 2   0   4 6 4 1 8/3/2012   98 2   1   25 0 16 1     99 4   0   5 17 4 1    
100 1   0   12   8 1     101 1   0   3.75 13.5 12.5 1     102 1   0   2 1 3 1
8/3/2012   103 2   1   22 9 3 1     104 1   0   5.25 0.25 0 1     105 1   1   35
  15 1     106 2   0   1   0 1     107 1   0   1.5   0 1     108 1   1   20 0 8
1     109 2   1   3 0 0 1     110 1   0   4.5 0 7 1     111 1   0   6 5 0 1    
112 2   0   0 2 7 1     113 3   0   19 16 2 1     114 4   1   21.5 2 0 1     115
2   0   20   0 1     116 2   1   11 5 0 1     117 1   0   14   5 1     118 1   0
  4 0 0 1     119 1   1   6 0 0 1     120 3   1   29   25 1     121 2   1   19  
5 1     122 3   1   6 7 0 1     123 1   0   18   0 1     124 2   1   21.25 16 0
1     125 2   0   2.5 1 0 1     126 1   0   20 12 0 1     127 1   0   4.75 9 0 1
    128 1   0   11 0 0 1     129 2   0   3.75   0 1     130 1   0   10 3.75 2.75
1     131 1   0   3.5 0 8 1     132 1   0   10 0 6 1     133 1   0   0.5 20 7 1
    134 1   0   1.5 2.25 1.5 1     135 1   0   2   1 1     136 1   0   12 8 0 1
    137 3   0   0.25 0 0 1     138 1   0   5 2 6 1     139 2   0   8 5 9 1    
140 1   0   4.25 0 3 1     141 1   0   29   16 1     142 4   1   14   0 1    
143 2   0   11   0 1     144 2   1   10   20 1     145 1   1   9.25 0 4 1    
146 1   1   21   0 1     147 1   0   1.5 0 0 1     148 1   1   5   0 1     149 3
  0   3 4 0 1     150 2   0   11 0 0 1     151 2   0   9   0 1     152 1   0   6
  0 1     153 1   0   31 0 1.25 1     154 4   0   17.75   0.92 1     155 1   0  
11 4 3 1     156 1   0   0 0 0 1     157 1   0   0.25 1.5 0 1     158 1   1   24
  0 1     159 1   1   22.5   4.25 1     160 2   0   15 0 0 1     161 2   1   10
10 0 1     162 2   1   8   0 1     163 2   0   10.25   7 1     164 2   0   0   0
1 8/3/2012   165 2   0   1 9.5 0 1     166 1   0   7 0.5 10 1     167 1   1   10
  11 1     168 4   1   4   0 1     169 1   0   2 2 5 1     170 1   1   15   5 1
    171 2   0   0   0 1 8/3/2012   172 1   0   13 0 2 1     173 2   1   10 2
2.25 1     174 2   0   27 17 26 1     175 2   0   11   0 1     176 1   0   23  
21 1 8/3/2012   177 2   0   0   0 1     178 2   0   3 7 0 1     179 2   0   12  
7 1     180 1   0   9.25 0 0 1     181 1   0   5   3 1     182 1   1   30 0 11 1
8/3/2012   183 1   1   12 5 5 1 8/3/2012   184 1   1   15 15 7 1 8/3/2012   185
2   0   15 0 0 1     186 2   1   4.5   0 1     187 3   1   0 17 0 1 8/3/2012  
188 3   1   10 10.75 0 1     189 2   0   13   0 1     190 3   0   8 12 0 1    
191 1   0   0 0 7 1     192 3   1   10.25 10.25 0 1     193 3   0   0.5 4.5 0 1
    194 1   0   12   24 1 8/3/2012   195 1   1   18.42   9.75 1 8/3/2012   196 2
  0   6.75 12 2 1     197 2   0   7 0.5 0 1     198 1   0   5   0 1     199 1  
1   6   0.1 1     200 2   1   8   0 1     201 1   0   4.5 0 0 1     202 2   1  
4.17 4 0 1     203 1   0   6 0 0 1     204 1   0   12   7 1     205 2   0   16
14 0 1     206 3   0   11 3 0 1     207 1   0   24 17 9 1     208 2   1   4 16 0
1     209 2   1   5 1 0 1     210 1   0   7.5   0 1     211 2   1   4.5 2 0 1  
  212 1   0   13 0 0 1     213 1   1   13 0 0 1     214 2   0   10 0 0 1     215
1   0   3.25 0 0.6 1     216 2   1   14 0 0 1     217 2   1   1   11.7 1
8/3/2012   218 1   1   17   0 1 8/3/2012   219 4   1   10   0 1 8/3/2012   220 2
  1   20 0 2 1 8/3/2012   221 1   1   16.96   7.67 1 8/3/2012   222 1   0   6.75
0 11.75 1 8/3/2012   223 2   1   20 13 3.5 1 8/3/2012   224 1   0   30.42 0
20.17 1 8/3/2012   225 1   0   11.5 0 16 1 8/3/2012   226 2   1   26 26 0 1
8/3/2012   227 2   0   3 0 1 1 8/3/2012   228 2   0   2   4 1     229 1   0   6
  9 1     230 2   1   18 0 11 1     231 1   1   35 0 6 1     232 2   1   16 19 2
1     233 1   0   32 0 2.25 1     234 1   0   1.25 2.5 2 1     235 2   0   10 0
0 1     236 2   1   21 33 5 1     237 3   1   1 8 0 1     238 1   0   2   8.25 1
    239 2   0   7 0 0 1     240 1   1   8   0 1     241 3   0   6.75 2 0 1    
242 4   1   2 2 2 1 8/3/2012   243 3   1   15   3 1     244 2   1   19 0 0 1    
245 1   0   15 2 0 1     246 2   1   9 9 0 1     247 1   0   2   0 1     248 1  
1   19 0 9 1     249 2   1   9   0 1     250 2   0   5   0 1     251 1   0  
0.75 0 0 1     252 1   1   24 24 0 1     253 1   0   14   23 1     254 3   0  
12   0 1     255 1   0   10 0 0 1     256 1   1   3   0 1     257 2   1   21   0
1     258 1   0   8   6.75 1     259 2   0   0.25 0 0 1     260 3   1   30 30 0
1     261 2   0   1 0 0 1     262 1   0   4 0 2 1 8/3/2012   263 1   1   0 5 0 1
8/3/2012   264 1   0   14   7 1 8/3/2012   265 1   1   4 18 1 1 8/3/2012   266 1
  0   3 9 6 1 8/3/2012   267 1   1   11   12 1 8/3/2012   268 3   1   25 15 10 1
8/3/2012   269 1   0   16 0 11 1     270 2   0   10 6 3 1 8/3/2012   271 2   0  
3 6 2 1 8/3/2012   272 1   0   17 0 3 1 8/3/2012   273 1   0   1 3 0 1 8/3/2012
  274 1   1   6 0 3 1 8/3/2012   275 2   1   5   0 1 8/3/2012   276 1   0   5 8
0 1 8/3/2012   277 1   0   5   0 1 8/3/2012   278 2   1   18   7 1 8/3/2012  
279 2   1   8   0 1 8/3/2012   280 2   0   5 3 0 1 8/3/2012   281 3   1   17   2
1 8/3/2012   282 1   0   1 4 3 1 8/3/2012   283 8   1   20 20 20 1 8/3/2012  
284 2   1   20   4 1 8/3/2012   285 1   0   5   3 1 8/3/2012   286 2   0   7 10
4 1 8/3/2012   287 1   0   6 4 0 1 8/3/2012   288 1   0   16 1 1 1 8/3/2012  
289 1   0   9 2 2 1 8/3/2012   290 4   1   1   35 1 8/3/2012   291 1   0   10  
0 1 8/3/2012   292 1   0   10   2 1 8/3/2012   293 2   0   0   0 1 8/3/2012  
294 1   0   0.2 2 0 1 8/3/2012   295 1   0   3.5 8 3 1     296 2   0   7   0 1
8/3/2012   297 1   0   2 3 0 1 8/3/2012   298 2   0   8   0 1 8/3/2012   299 2  
0   0 1 0 1 8/3/2012   300 2   0   4 1 0 1 8/3/2012   301 1   0   1   0 1
8/3/2012   302 2   1   10 7 0 1 8/3/2012   303 3   0   0 3 0 1 8/3/2012   304 2
  0   25 10 0 1     305 1   1   4   3 1     306 4   1   18 4 0 1 8/3/2012   307
2   0   8 0 0 1     308 1   0   2 5 0 1 8/3/2012   309 1   0   2 0.5 0 1     310
2   0   15 2 0 1     311 2   0   10   1 1     312 1   0   5   0 1     313 2   0
  0 0 0 1     314 1   0   3 0 6 1     315 1   0   9 2 9 1     316 1   0   1   0
1     317 1   0   0 12 0 1     318 1   0   0 2.5 0 1     319 1   0   2 0 0 1    
320 2   1   15 15 0 1     321 1   0   2 5 0 1     322 3   0   15 0 0 1     323 7
  1   5.5 5.5 0 1     324 2   0   15 15 0 1     325 1   1   22 5 0 1     326 1  
1   29   10 1     327 1   0   1.5 2 12 1     328 1   0   23 0 1 1     329 3   1
    0 0 1     330 4   0   20 5 0 1     331 1   0   20   0 1     332 2   1   10
10 0 1     333 1   0   12   9 1     334 3   1   3   0 1     335 1   1   5 0 0 1
    336 4   1   22 9 19 1     337 2   0   8.9 9.8 0 1     338 1   1   11.6 0 0.8
1     339 2   0   14.5 0 0 1     340 1   0   22.2 0 0 1     341 1   0   14.6 0
14 1     342 2   0   6.8 0 0 1     343 1   0   3.4 0 13 1     344 2   0   9.6 0
0 1     345 1   0   6.5 20.8 0 1     346 2   1   6 0 0 1     347 2   1   14 0 0
1     348 1   0   5.8 0 0 1     349 1   0   1.7 6.2 0 1     350 1   0   17   0 1
    351 2   0   7   0 1     352 3   1   19 0 0 1     353 1   0   0 0 11.08 1    
354 3   0   14.5 21.4 10 1     355 1   0   0.5 0 0 1     356 3   0   10.5 0 0 1
    357 2   1   7.5 6.8 0 1     358 2   0   23.2 0 8 1     359 1   0   5.88 0 0
1     360 1   0   0.4 0 0 1     361 1   0   0 0.75 5.75 1     362 3   0   0   0
1     363 1   1   2 2 4 1     364 1   1   11   2 1     365 2   0   3   0 1    
366 1   0   3.75   0 1     367 1   0   3 2 6.5 1     368 2   0   16   0 1    
369 2   0   15   0 1     370 1   0   12 12.5 10 1     371 1   1   19   14 1    
372 2   0   10   0 1    

 



  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           748         2           805         3           774
        4           744         5           790         6           751        
7           798         8           764         9           782         10      
    812         11           800         12           769 767       13          
762 765       14           773         15           773         16           774
        17           766         18           745         19           780 753  
    20           788         21           795         22           792        
23           800         24           792         25           763         26  
        787         27           815         28           741         29        
  782         30           770         31           776         32           785
        33           781 784       34           783         35           732    
    36           763         37           801         38           787        
39           796         40           702         41           775         42  
        758         43           784 784       44           738         45      
    735         46           811 812       47           794         48          
764         49           736         50           771         51           799  
      52           728         53           808         54           756        
55           731         56           800         57           756         58  
        712         59           792         60           768         61        
  721         62           801         63           738         64           794
        65           780         66           783         67           756      
  68           804         69           756         70           775         71
          805         72           763         73           757         74      
    745         75           761         76           739         77          
780         78           775 774       79           808         80           797
        81           798         82           741         83           805      
  84           801 824       85           783         86           795        
87           729         88           762         89           762         90  
        770         91           741         92           802         93        
  779         94           802 786       95           737         96          
762         97           801 754       98           769         99           760
        100           725         101           808         102           795
798       103           808         104           764         105           767
        106           761         107           788         108           787  
      109           778         110           768         111           775    
    112           755         113           781         114           767      
  115           774         116           798         117           766        
118           761         119           784         120           779        
121           723         122           782         123           790        
124           765         125           770         126           796        
127           778         128           800         129           772        
130           742         131           798         132           795        
133           766         134           796         135           797        
136           760         137           790         138           783        
139           788         140           783         141           738        
142           779         143           752         144           735        
145           794         146           776         147           781        
148           711         149           799         150           798        
151           731         152           792         153           806        
154           777         155           800         156           757        
157           782         158           798         159           769        
160           786         161           761         162           781        
163           798         164           791 757       165           793        
166           775         167           727         168           738        
169           776         170           773         171           700 696      
172           751         173           787         174           775        
175           731         176           713 707       177           804        
178           784         179           750         180           804        
181           751         182           764 730       183           801 802    
  184           782 787       185           765         186           787      
  187           809 765       188           762         189           791      
  190           802         191           812         192           751        
193           802         194           764 747       195           798 812    
  196           780         197           768         198           792        
199           788         200           791         201           786        
202           780         203           802         204           765        
205           769         206           789         207           804        
208           725         209           772         210           785        
211           743         212           780         213           742        
214           808         215           720         216           720        
217           793 778       218           808 806       219           791 794  
    220           752 748       221           793 756       222           775
785       223           819 803       224           734 716       225          
789 741       226           785 765       227           758 752       228      
    786         229           767         230           789         231        
  746         232           801         233           803         234          
784         235           764         236           796         237          
784         238           773         239           799         240          
752         241           810         242           763 776       243          
763         244           774         245           780         246          
779         247           784         248           786         249          
787         250           744         251           780         252          
740         253           759         254           783         255          
751         256           762         257           796         258          
775         259           783         260           768         261          
774         262           775 795       263           711 718       264        
  771 742       265           785 802       266           693 690       267    
      786 743       268           718 755       269           815         270  
        793 784       271           789 769       272           760 758      
273           786 766       274           781 753       275           750 778  
    276           763 785       277           748 705       278           740
730       279           804 801       280           788 797       281          
775 769       282           792 767       283           779 784       284      
    749 778       285           765 795       286           776 767       287  
        762 753       288           813 790       289           797 789      
290           713 708       291           788 784       292           808 797  
    293           796 798       294           804 758       295           777  
      296           785 769       297           799 790       298           732
741       299           810 797       300           797 766       301          
802 783       302           778 793       303           804 803       304      
    778         305           738         306           773 773       307      
    699         308           785 778       309           799         310      
    802         311           775         312           787         313        
  766         314           763         315           786         316          
725         317           798         318           794         319          
753         320           755         321           724         322          
777         323           742         324           807         325          
752         326           789         327           749         328          
805         329           781         330           738         331          
798         332           800         333           761         334          
762         335           755         336           804         337          
780         338           810         339           770         340          
769         341           798         342           786         343          
797         344           722         345           790         346          
775         347           778         348           799         349          
792         350           801         351           718         352          
774         353           803         354           796         355          
784         356           774         357           796         358          
790         359           792         360           786         361          
793         362           777         363           728         364          
796         365           748         366           699         367          
804         368           761         369           791         370          
777         371           785         372           803        

 



  91 92 93 94 95 96 97 98 99 100   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000     37               000000000000     38               000000000000
    39               000000000000     40               000000000000     41      
        000000000000     42               000000000000     43              
000000000000     44               000000000000     45               000000000000
    46               000000000000     47               000000000000     48      
        000000000000     49               000000000000     50              
000000000000     51               000000000000     52               000000000000
    53               000000000000     54               000000000000     55      
        000000000000     56               000000000000     57              
000000000000     58               000000000000     59               000000000000
    60               000000000000     61               000000000000     62      
        000000000000     63               000000000000     64              
000000000000     65               000000000000     66               000000000000
    67               000000000000     68               000000000000     69      
        000000000000     70               000000000000     71              
000000000000     72               000000000000     73               000000000000
    74               000000000000     75               000000000000     76      
        000000000000     77               000000000000     78              
000000000000     79               000000000000     80               000000000000
    81               000000000000     82               000000000000     83      
        000000000000     84               000000000000     85              
000000000000     86               000000000000     87               000000000000
    88               000000000000     89               000000000000     90      
        000000000000     91               000000000000     92              
000000000000     93               000000000000     94               000000000000
    95               000000000000     96               000000000000     97      
        000000000000     98               000000000000     99              
000000000000     100               000000000000     101              
000000000000     102               000000000000     103              
000000000000     104               000000000000     105              
000000000000     106               000000000000     107              
000000000000     108               000000000000     109              
000000000000     110               000000000000     111              
000000000000     112               000000000000     113              
000000000000     114               000000000000     115              
000000000000     116               000000000000     117              
000000000000     118               000000000000     119              
000000000000     120               000000000000     121              
000000000000     122               000000000000     123              
000000000000     124               000000000000     125              
000000000000     126               000000000000     127              
000000000000     128               000000000000     129              
000000000000     130               000000000000     131              
000000000000     132               000000000000     133              
000000000000     134               000000000000     135              
000000000000     136               000000000000     137              
000000000000     138               000000000000     139              
000000000000     140               000000000000     141              
000000000000     142               000000000000     143              
000000000000     144               000000000000     145              
000000000000     146               000000000000     147              
000000000000     148               000000000000     149              
000000000000     150               000000000000     151              
000000000000     152               000000000000     153              
000000000000     154               000000000000     155              
000000000000     156               000000000000     157              
000000000000     158               000000000000     159              
000000000000     160               000000000000     161              
000000000000     162               000000000000     163              
000000000000     164               000000000000     165              
000000000000     166               000000000000     167              
000000000000     168               000000000000     169              
000000000000     170               000000000000     171              
000000000000     172               000000000000     173              
000000000000     174               000000000000     175              
000000000000     176               000000000000     177              
000000000000     178               000000000000     179              
000000000000     180               000000000000     181              
000000000000     182               000000000000     183              
000000000000     184               000000000000     185              
000000000000     186               000000000000     187              
000000000000     188               000000000000     189              
000000000000     190               000000000000     191              
000000000000     192               000000000000     193              
000000000000     194               000000000000     195              
000000000000     196               000000000000     197              
000000000000     198               000000000000     199              
000000000000     200               000000000000     201              
000000000000     202               000000000000     203              
000000000000     204               000000000000     205              
000000000000     206               000000000000     207              
000000000000     208               000000000000     209              
000000000000     210               000000000000     211              
000000000000     212               000000000000     213              
000000000000     214               000000000000     215              
000000000000     216               000000000000     217              
000000000000     218               000000000000     219              
000000000000     220               000000000000     221              
000000000000     222               000000000000     223              
000000000000     224               000000000000     225              
000000000000     226               000000000000     227              
000000000000     228               000000000000     229              
000000000000     230               000000000000     231              
000000000000     232               000000000000     233              
000000000000     234               000000000000     235              
000000000000     236               000000000000     237              
000000000000     238               000000000000     239              
000000000000     240               000000000000     241              
000000000000     242               000000000000     243              
000000000000     244               000000000000     245              
000000000000     246               000000000000     247              
000000000000     248               000000000000     249              
000000000000     250               000000000000     251              
000000000000     252               000000000000     253              
000000000000     254               000000000000     255              
000000000000     256               000000000000     257              
000000000000     258               000000000000     259              
000000000000     260               000000000000     261              
000000000000     262               000000000000     263              
000000000000     264               000000000000     265              
000000000000     266               000000000000     267              
000000000000     268               000000000000     269              
000000000000     270               000000000000     271              
000000000000     272               000000000000     273              
000000000000     274               000000000000     275              
000000000000     276               000000000000     277              
000000000000     278               000000000000     279              
000000000000     280               000000000000     281              
000000000000     282               000000000000     283              
000000000000     284               000000000000     285              
000000000000     286               000000000000     287              
000000000000     288               000000000000     289              
000000000000     290               000000000000     291              
000000000000     292               000000000000     293              
000000000000     294               000000000000     295              
000000000000     296               000000000000     297              
000000000000     298               000000000000     299              
000000000000     300               000000000000     301              
000000000000     302               000000000000     303              
000000000000     304               000000000000     305              
000000000000     306               000000000000     307              
000000000000     308               000000000000     309              
000000000000     310               000000000000     311              
000000000000     312               000000000000     313              
000000000000     314               000000000000     315              
000000000000     316               000000000000     317              
000000000000     318               000000000000     319              
000000000000     320               000000000000     321              
000000000000     322               000000000000     323              
000000000000     324               000000000000     325              
000000000000     326               000000000000     327              
000000000000     328               000000000000     329              
000000000000     330               000000000000     331              
000000000000     332               000000000000     333              
000000000000     334               000000000000     335              
000000000000     336               000000000000     337              
000000000000     338               000000000000     339              
000000000000     340               000000000000     341              
000000000000     342               000000000000     343              
000000000000     344               000000000000     345              
000000000000     346               000000000000     347              
000000000000     348               000000000000     349              
000000000000     350               000000000000     351              
000000000000     352               000000000000     353              
000000000000     354               000000000000     355              
000000000000     356               000000000000     357              
000000000000     358               000000000000     359              
000000000000     360               000000000000     361              
000000000000     362               000000000000     363              
000000000000     364               000000000000     365              
000000000000     366               000000000000     367              
000000000000     368               000000000000     369              
000000000000     370               000000000000     371              
000000000000     372               000000000000    

 



  101 102 103 104 105 106 107 108 109 110   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 4004.00 2524.00 15991.00 3594.00 6528.00 26113.00 1 5   3 2
25003.34 0.00 0.00 0.00 25003.34 25003.34 1 5   3 3 7173.80 14767.00 0.00 0.00
21940.80 21940.80 1 5   3 4 6458.34 19212.26 0.00 517.16 25670.60 26187.76 1 5  
3 5 15300.00 0.00 3616.00 0.00 15300.00 18916.00 1 5   3 6 34562.00 0.00 0.00
0.00 34562.00 34562.00 1 5   3 7 19167.00   -598.00   19167.00 18569.00 1 5   3
8 21354.17 3500.00 38595.25 0.00 24854.17 63449.42 1 5   3 9 9342.00 0.00 -26.00
0.00 9342.00 9316.00 1 5   3 10 12400.00 0.00 0.00 0.00 12400.00 12400.00 1 5  
3 11 19975.00   0.00   19975.00 19975.00 1 5   3 12 0.00 0.00 74691.00 0.00 0.00
74691.00 1 5   3 13 0.00 46507.18 -7894.09 0.00 46507.18 38613.09 1 5   3 14
14583.00 0.00 0.00 0.00 14583.00 14583.00 1 5   3 15 15417.00 13333.00 0.00 0.00
28750.00 28750.00 1 5   3 16 15000.00 0.00 0.00 0.00 15000.00 15000.00 1 5   3
17 31567.00   0.00   31567.00 31567.00 1 5   3 18 18275.00 0.00 -22.00 0.00
18275.00 18253.00 1 5   3 19 23288.00 0.00 -1154.50 0.00 23288.00 22133.50 1 5  
3 20 0.00   131292.00   0.00 131292.00 1 5   3 21 24700.00 9935.00 0.00 -179.00
34635.00 34456.00 1 4   3 22 15000.00 4672.00 0.00 0.00 19672.00 19672.00 1 5  
3 23 18125.00 8947.00 -259.00 449.00 27072.00 27262.00 1 5   3 24 14594.55 0.00
0.00 0.00 14594.55 14594.55 1 5   3 25 20619.67   0.00   20619.67 20619.67 1 4  
3 26 8877.24 8250.00 0.00 0.00 17127.24 17127.24 1 5   3 27 13937.50   0.00  
13937.50 13937.50 1 5   3 28 17309.37 0.00 8028.67 0.00 17309.37 25338.04 1 5  
3 29 52083.33 0.00 0.00 0.00 52083.33 52083.33 1 5   3 30 0.00   23028.35   0.00
23028.35 1 5   3 31 12087.33 0.00 6743.74 0.00 12087.33 18831.07 1 5   3 32
16654.82 6575.57 0.00 0.00 23230.39 23230.39 1 5   3 33 19246.83 0.00 0.00 0.00
19246.83 19246.83 1 5   3 34 17783.00   0.00   17783.00 17783.00 1 5   3 35 0.00
0.00 20354.84 0.00 0.00 20354.84 1 5   3 36 13333.33 4732.09 0.00 0.00 18065.42
18065.42 1 5   3 37 13454.33 0.00 0.00 0.00 13454.33 13454.33 1 5   3 38
20833.33 12099.34 21869.74 0.00 32932.67 54802.41 1 5   3 39 8273.11 7701.42
0.00 0.00 15974.53 15974.53 1 5   3 40 11821.33   833.33   11821.33 12654.66 1 5
  3 41 20833.34 3973.08 0.00 0.00 24806.42 24806.42 1 4   3 42 31250.00 34583.33
0.00 0.00 65833.33 65833.33 1 5   3 43 7800.00 2824.00 679.00 0.00 10624.00
11303.00 1 5   3 44 11900.00 0.00 0.00 0.00 11900.00 11900.00 1 5   3 45
36135.16 3000.00 82532.83 0.00 39135.16 121667.99 1 5   3 46 29215.00 29215.00
0.00 0.00 58430.00 58430.00 1 4   3 47 6337.75 6048.44 0.00 0.00 12386.19
12386.19 1 5   3 48 19180.44 0.00 0.00 0.00 19180.44 19180.44 1 5   3 49
28455.83   0.00   28455.83 28455.83 1 5   3 50 2326.80 0.00 15307.25 709.67
2326.80 18343.72 1 5   3 51 9801.92 1538.46 4006.48 8928.58 11340.38 24275.44 1
5   3 52 55949.82   0.00   55949.82 55949.82 1 5   3 53 10656.54 15563.08 0.00
0.00 26219.62 26219.62 1 4   3 54 8942.96 0.00 7821.97 0.00 8942.96 16764.93 1 4
  3 55 15366.00   1485.08   15366.00 16851.08 1 4   3 56 16250.00 5004.55 0.00
0.00 21254.55 21254.55 1 5   3 57 15782.16   0.00   15782.16 15782.16 1 5   3 58
10517.16 2000.00 285.50 0.00 12517.16 12802.66 1 5   3 59 58187.33 0.00 0.00
0.00 58187.33 58187.33 1 5   3 60 23677.10   0.00   23677.10 23677.10 1 5   3 61
17180.67   0.00   17180.67 17180.67 1 5   3 62 0.00   23036.44   0.00 23036.44 1
5   3 63 4239.24   33845.63   4239.24 38084.87 1 5   3 64 27083.34   16177.00  
27083.34 43260.34 1 5   3 65 3145.00 0.00 17084.00 0.00 3145.00 20229.00 1 4   3
66 14906.17   0.00   14906.17 14906.17 1 5   3 67 20297.21 1667.00 0.00 0.00
21964.21 21964.21 1 4   3 68 4565.59 9693.68 1333.00 0.00 14259.27 15592.27 1 5
  3 69 25954.88 0.00 0.00 0.00 25954.88 25954.88 1 5   3 70 29166.67 0.00 0.00
0.00 29166.67 29166.67 1 5   3 71 20292.50 0.00 0.00 0.00 20292.50 20292.50 1 5
  3 72 40027.29 0.00 0.00 0.00 40027.29 40027.29 1 5   3 73 23201.03 0.00 0.00
0.00 23201.03 23201.03 1 5   3 74 9816.75 0.00 41854.41 0.00 9816.75 51671.16 1
4   3 75 12499.99 0.00 0.00 0.00 12499.99 12499.99 1 5   3 76 29199.67   0.00  
29199.67 29199.67 1 5   3 77 21890.66 0.00 0.00 0.00 21890.66 21890.66 1 4   3
78 0.00 0.00 8013.51 6914.00 0.00 14927.51 1 5   3 79 0.00 23750.00 0.00 0.00
23750.00 23750.00 1 5   3 80 14583.34   0.00   14583.34 14583.34 1 5   3 81
17333.33 12553.34 0.00 0.00 29886.67 29886.67 1 5   3 82 19166.66 0.00 0.00 0.00
19166.66 19166.66 1 5   3 83 27083.33 0.00 0.00 0.00 27083.33 27083.33 1 5   3
84 16956.00 0.00 0.00 0.00 16956.00 16956.00 1 5   3 85 29583.34 0.00 0.00 0.00
29583.34 29583.34 1 5   3 86 8333.34 4399.83 0.00 0.00 12733.17 12733.17 1 5   3
87 10617.25 0.00 0.00 0.00 10617.25 10617.25 1 5   3 88 54162.54   0.00  
54162.54 54162.54 1 4   3 89 36000.00   0.00   36000.00 36000.00 1 5   3 90
20758.33 0.00 0.00 0.00 20758.33 20758.33 1 5   3 91 15125.00   3781.25  
15125.00 18906.25 1 5   3 92 28917.24 0.00 13209.00 0.00 28917.24 42126.24 1 5  
3 93 3000.00 3653.71 5736.79 0.00 6653.71 12390.50 1 5   3 94 349.70 14167.22
0.00 2712.91 14516.92 17229.83 1 5   3 95 25062.00   946.95   25062.00 26008.95
1 5   3 96 14300.00 10970.32 0.00 0.00 25270.32 25270.32 1 5   3 97 16666.66
3837.83 -2533.70 0.00 20504.49 17970.79 1 5   3 98 32232.00 0.00 0.00 0.00
32232.00 32232.00 1 5   3 99 17624.53 6025.00 0.00 0.00 23649.53 23649.53 1 5  
3 100 15215.45   0.00   15215.45 15215.45 1 5   3 101 6039.33 5065.74 3422.86
0.00 11105.07 14527.93 1 5   3 102 39131.34 0.00 0.00 0.00 39131.34 39131.34 1 5
  3 103 23731.46 15577.10 -8923.72 0.00 39308.56 30384.84 1 5   3 104 10850.00
9166.65 0.00 0.00 20016.65 20016.65 1 5   3 105 7130.50   439.42   7130.50
7569.92 1 5   3 106 22083.34   5860.05   22083.34 27943.39 1 5   3 107 21000.00
  0.00   21000.00 21000.00 1 5   3 108 16111.42 0.00 0.00 0.00 16111.42 16111.42
1 4   3 109 104633.75 0.00 0.00 0.00 104633.75 104633.75 1 4   3 110 19048.30
0.00 0.00 0.00 19048.30 19048.30 1 5   3 111 15548.41 0.00 0.00 0.00 15548.41
15548.41 1 5   3 112 8782.25 4145.29 1199.75 0.00 12927.54 14127.29 1 5   3 113
10462.20 6856.88 1251.50 0.00 17319.08 18570.58 1 5   3 114 72910.92 0.00 0.00
0.00 72910.92 72910.92 1 5   3 115 34783.12   0.00   34783.12 34783.12 1 5   3
116 188439.22 0.00 0.00 0.00 188439.22 188439.22 1 5   3 117 13665.51   0.00  
13665.51 13665.51 1 5   3 118 0.00 0.00 22712.09 0.00 0.00 22712.09 1 5   3 119
23938.09 0.00 0.00 0.00 23938.09 23938.09 1 5   3 120 25327.69   0.00   25327.69
25327.69 1 4   3 121 30083.96   0.00   30083.96 30083.96 1 5   3 122 17289.24
0.00 0.00 0.00 17289.24 17289.24 1 5   3 123 11647.70 0.00 5185.49 0.00 11647.70
16833.19 1 5   3 124 6534.42 14087.66 0.00 0.00 20622.08 20622.08 1 5   3 125
4761.90 5999.99 2161.12 0.00 10761.89 12923.01 1 5   3 126 18506.45 8030.59 0.00
0.00 26537.04 26537.04 1 5   3 127 12500.00 6772.21 0.00 0.00 19272.21 19272.21
1 5   3 128 18085.33 0.00 0.00 0.00 18085.33 18085.33 1 5   3 129 14583.34  
12770.40   14583.34 27353.74 1 5   3 130 1131.97 5667.50 0.00 4734.20 6799.47
11533.67 1 5   3 131 10416.67 0.00 6527.78 0.00 10416.67 16944.45 1 5   3 132
41667.00 0.00 16607.00 0.00 41667.00 58274.00 1 5   3 133 13333.34 11884.60 0.00
0.00 25217.94 25217.94 1 5   3 134 17020.83 7441.72 0.00 0.00 24462.55 24462.55
1 5   3 135 19600.00   0.00   19600.00 19600.00 1 5   3 136 14748.00 17235.00
0.00 0.00 31983.00 31983.00 1 5   3 137 14333.48 0.00 0.00 0.00 14333.48
14333.48 1 5   3 138 7301.19 5620.57 0.00 0.00 12921.76 12921.76 1 5   3 139
17916.66 7606.19 0.00 0.00 25522.85 25522.85 1 5   3 140 26960.56 0.00 0.00 0.00
26960.56 26960.56 1 5   3 141 13650.00   59416.67   13650.00 73066.67 1 5   3
142 25088.33   0.00   25088.33 25088.33 1 5   3 143 11989.29   38589.58  
11989.29 50578.87 1 5   3 144 61933.00   0.00   61933.00 61933.00 1 5   3 145
23451.19 0.00 0.00 0.00 23451.19 23451.19 1 5   3 146 32577.84   0.00   32577.84
32577.84 1 5   3 147 18877.00 0.00 0.00 0.00 18877.00 18877.00 1 5   3 148
26071.53   0.00   26071.53 26071.53 1 5   3 149 15416.61 11866.74 0.00 0.00
27283.35 27283.35 1 5   3 150 28333.37 0.00 0.00 0.00 28333.37 28333.37 1 5   3
151 40000.00   51112.00   40000.00 91112.00 1 5   3 152 11432.76   0.00  
11432.76 11432.76 1 5   3 153 21750.00 0.00 21885.45 0.00 21750.00 43635.45 1 5
  3 154 42079.36   0.00   42079.36 42079.36 1 5   3 155 11960.00 2458.00 0.00
0.00 14418.00 14418.00 1 5   3 156 38333.33 0.00 0.00 0.00 38333.33 38333.33 1 5
  3 157 7916.68 6432.37 0.00 0.00 14349.05 14349.05 1 5   3 158 67329.96   0.00
  67329.96 67329.96 1 5   3 159 11676.45   0.00   11676.45 11676.45 1 4   3 160
22916.68 0.00 0.00 0.00 22916.68 22916.68 1 5   3 161 15358.74 8605.20 0.00 0.00
23963.94 23963.94 1 4   3 162 16825.88   0.00   16825.88 16825.88 1 5   3 163
24166.67   0.00   24166.67 24166.67 1 5   3 164 62500.00 0.00 -293.00 0.00
62500.00 62207.00 1 5   3 165 8916.66 12083.34 0.00 1083.33 21000.00 22083.33 1
5   3 166 15895.01 16665.00 0.00 0.00 32560.01 32560.01 1 5   3 167 24613.37  
0.00   24613.37 24613.37 1 5   3 168 48039.00   0.00   48039.00 48039.00 1 4   3
169 0.00 0.00 13137.71 0.00 0.00 13137.71 1 5   3 170 13911.58   0.00   13911.58
13911.58 1 5   3 171 70833.33 0.00 -20915.58 0.00 70833.33 49917.75 1 5   3 172
28245.50 0.00 0.00 0.00 28245.50 28245.50 1 5   3 173 10891.00 8333.34 0.00 0.00
19224.34 19224.34 1 5   3 174 8365.08 4961.89 23966.67 0.00 13326.97 37293.64 1
5   3 175 40384.62   0.00   40384.62 40384.62 1 5   3 176 11950.00   2693.34  
11950.00 14643.34 1 5   3 177 17499.99   0.00   17499.99 17499.99 1 5   3 178
27500.02 0.00 0.00 0.00 27500.02 27500.02 1 5   3 179 25321.34   0.00   25321.34
25321.34 1 5   3 180 14791.66 0.00 0.00 0.00 14791.66 14791.66 1 5   3 181
30333.33   0.00   30333.33 30333.33 1 5   3 182 72454.00 0.00 22244.00 -19616.00
72454.00 75082.00 1 5   3 183 32121.00 1500.01 0.00 0.00 33621.01 33621.01 1 5  
3 184 12371.00 9252.00 0.00 0.00 21623.00 21623.00 1 5   3 185 37626.00 0.00
0.00 0.00 37626.00 37626.00 1 5   3 186 39550.00   0.00   39550.00 39550.00 1 5
  3 187 5656.00 0.00 6526.00 0.00 5656.00 12182.00 1 5   3 188 47452.22 5283.33
0.00 0.00 52735.55 52735.55 1 5   3 189 31875.00   10444.00   31875.00 42319.00
1 5   3 190 20980.27 5921.95 2426.00 0.00 26902.22 29328.22 1 5   3 191 1621.00
889.00 5833.33 0.00 2510.00 8343.33 1 5   3 192 53301.03 34888.95 0.00 0.00
88189.98 88189.98 1 5   3 193 14583.40 4591.60 7691.00 0.00 19175.00 26866.00 1
5   3 194 16666.66   15614.25   16666.66 32280.91 0 5   3 195 109270.73 0.00
0.00 0.00 109270.73 109270.73 0 4   3 196 5134.08 4167.50 9266.43 0.00 9301.58
18568.01 1 5   3 197 10000.00 4060.55 25948.83 0.00 14060.55 40009.38 1 5   3
198 9053.68   2416.17   9053.68 11469.85 1 5   3 199 14871.83   0.00   14871.83
14871.83 1 5   3 200 23043.00   0.00   23043.00 23043.00 1 5   3 201 11737.80
0.00 0.00 0.00 11737.80 11737.80 1 5   3 202 3565.00 13353.68 1999.83 0.00
16918.68 18918.51 1 4   3 203 50198.24 0.00 0.00 0.00 50198.24 50198.24 1 5   3
204 32274.00   0.00   32274.00 32274.00 1 5   3 205 12195.68 10366.00 0.00 0.00
22561.68 22561.68 1 5   3 206 6753.79 12188.85 547.00 0.00 18942.64 19489.64 1 5
  3 207 13651.29 6817.90 0.00 0.00 20469.19 20469.19 1 5   3 208 7749.63 3618.53
0.00 3156.27 11368.16 14524.43 1 4   3 209 10666.67 7498.40 0.00 0.00 18165.07
18165.07 1 5   3 210 30071.00   0.00   30071.00 30071.00 1 5   3 211 25712.79
0.00 0.00 0.00 25712.79 25712.79 1 5   3 212 14889.00 0.00 0.00 0.00 14889.00
14889.00 1 5   3 213 21281.42 0.00 0.00 0.00 21281.42 21281.42 1 4   3 214
81419.25 0.00 0.00 0.00 81419.25 81419.25 1 5   3 215 2917.00 0.00 50625.89 0.00
2917.00 53542.89 1 5   3 216 18945.19 0.00 1251.02 0.00 18945.19 20196.21 1 5  
3 217 59208.42   -162.50   59208.42 59045.92 1 5   3 218 173156.00   0.00  
173156.00 173156.00 1 5   3 219 263340.00   0.00   263340.00 263340.00 1 5   3
220 57083.33 0.00 15265.14 0.00 57083.33 72348.47 0 4   3 221 95250.00 0.00 0.00
0.00 95250.00 95250.00 0 4   3 222 27500.00 0.00 0.00 0.00 27500.00 27500.00 1 5
  3 223 10000.00 22570.90 0.00 0.00 32570.90 32570.90 0 4   3 224 18166.68 0.00
6351.96 0.00 18166.68 24518.64 0 5   3 225 46500.00 0.00 0.00 0.00 46500.00
46500.00 0 5   3 226 3987.00 10675.00 -347.00 0.00 14662.00 14315.00 1 5   3 227
7461.54 2411.40 0.00 82267.00 9872.94 92139.94 1 5   3 228 71383.56 0.00 0.00
0.00 71383.56 71383.56 1 5   3 229 8333.32 0.00 10665.24 0.00 8333.32 18998.56 1
5   3 230 93373.75 0.00 0.00 0.00 93373.75 93373.75 1 5   3 231 21335.00 0.00
0.00 0.00 21335.00 21335.00 1 4   3 232 9325.00 7595.17 0.00 0.00 16920.17
16920.17 1 4   3 233 14498.54 0.00 0.00 0.00 14498.54 14498.54 1 5   3 234
60159.29 11534.26 0.00 0.00 71693.55 71693.55 1 5   3 235 15002.00 0.00 13614.00
0.00 15002.00 28616.00 1 5   3 236 16777.83 6875.87 21110.00 0.00 23653.70
44763.70 1 5   3 237 9370.20 52998.00 0.00 0.00 62368.20 62368.20 1 5   3 238
21913.88   0.00   21913.88 21913.88 1 5   3 239 20833.33 0.00 1664.69 0.00
20833.33 22498.02 1 5   3 240 36159.66   0.00   36159.66 36159.66 1 5   3 241
19542.90 0.00 7376.28 0.00 19542.90 26919.18 1 5   3 242 40296.00 40355.00 0.00
0.00 80651.00 80651.00 1 5   3 243 40044.42 0.00 -2769.00 0.00 40044.42 37275.42
1 5   3 244 78938.20 0.00 2490.40 0.00 78938.20 81428.60 1 4   3 245 17429.63
0.00 0.00 0.00 17429.63 17429.63 1 5   3 246 41213.37 1987.18 0.00 0.00 43200.55
43200.55 1 5   3 247 21250.00   0.00   21250.00 21250.00 1 5   3 248 43807.99
0.00 0.00 0.00 43807.99 43807.99 1 5   3 249 17951.94   0.00   17951.94 17951.94
1 4   3 250 9604.22   1043.33   9604.22 10647.55 1 5   3 251 12500.00 0.00
10239.00 0.00 12500.00 22739.00 1 5   3 252 3000.00 35848.58 0.00 0.00 38848.58
38848.58 1 5   3 253 10333.33   1989.77   10333.33 12323.10 1 5   3 254 10416.00
  27796.90   10416.00 38212.90 1 5   3 255 20500.00 0.00 0.00 0.00 20500.00
20500.00 1 5   3 256 19354.37   0.00   19354.37 19354.37 1 5   3 257 82056.50  
0.00   82056.50 82056.50 1 5   3 258 0.00   27361.50   0.00 27361.50 1 5   3 259
29166.67 0.00 0.00 0.00 29166.67 29166.67 1 5   3 260 125267.00 0.00 0.00 0.00
125267.00 125267.00 1 5   3 261 15067.97 0.00 0.00 0.00 15067.97 15067.97 1 5  
3 262 44859.00 0.00 0.00 0.00 44859.00 44859.00 0 5   2 263 16666.67 0.00 0.00
19696.00 16666.67 36362.73 0 4   2 264 25000.00   0.00   25000.00 25000.00 0 5  
2 265 16083.33   0.00   16083.33 16083.33 0 4   2 266 0.00 0.00 41206.67 0.00
0.00 41206.67 0 5   2 267 27151.00 0.00 399.00 0.00 27151.00 27550.00 0 5   3
268 25570.42 10000.00 11856.59 0.00 35570.42 47427.01 0 4   2 269 35363.34 0.00
187829.50 0.00 35363.34 223192.84 0 5   2 270 9605.02 8338.83 -3973.00 0.00
17943.85 13970.85 1 5   3 271 17083.00 22917.00 -829.00 0.00 40000.00 39171.00 1
5   3 272 0.00 0.00 13122.00 0.00 0.00 13122.00 0 5   2 273 20000.00 12166.67
0.00 0.00 32166.67 32166.67 0 5   2 274 45871.00 0.00 0.00 0.00 45871.00
45871.00 0 5   2 275 0.00   27946.00   0.00 27946.00 0 4   2 276 14583.33
13603.67 0.00 0.00 28187.00 28187.00 0 5   2 277 0.00 0.00 27708.00 0.00 0.00
27708.00 0 5   2 278 0.00   31004.96   0.00 31004.96 0 4   2 279 0.00 0.00
38211.50 0.00 0.00 38211.50 0 5   2 280 24759.00 12000.00 -5055.00 0.00 36759.00
31704.00 1 5   3 281 0.00   18073.00   0.00 18073.00 0 4   2 282 0.00 0.00
16042.00 8709.00 0.00 24751.00 0 5   2 283 17500.00 17570.00 26901.00 0.00
35070.00 61971.00 0 5   2 284 98449.27 0.00 -10608.88 0.00 98449.27 87840.39 0 4
  2 285 21500.00 0.00 0.00 0.00 21500.00 21500.00 0 5   2 286 0.00 0.00 39761.00
0.00 0.00 39761.00 0 5   2 287 9676.34 5833.00 0.00 0.00 15509.34 15509.34 1 5  
3 288 0.00 0.00 16667.00 17500.00 0.00 34167.00 0 5   2 289 26332.00 0.00 0.00
0.00 26332.00 26332.00 0 5   2 290 5738.30 1544.90 13409.00 0.00 7283.20
20692.20 0 4   3 291 16666.67   0.00   16666.67 16666.67 0 5   2 292 60504.26
0.00 0.00 0.00 60504.26 60504.26 0 5   2 293 14196.00   -1045.00   14196.00
13151.00 1 5   2 294 0.00 0.00 16667.00 16506.00 0.00 33173.00 0 5   2 295 0.00
0.00 16500.00 16179.00 0.00 32679.00 0 5   2 296 0.00   53734.00   0.00 53734.00
0 5   2 297 0.00 1548.42 13750.00 0.00 1548.42 15298.42 0 5   2 298 16146.88  
-732.00   16146.88 15414.88 0 5   2 299 0.00 0.00 21750.00 0.00 0.00 21750.00 0
5   2 300 11666.00 13776.66 0.00 0.00 25442.66 25442.66 0 5   3 301 53125.00  
0.00   53125.00 53125.00 1 5   2 302 0.00 0.00 30262.00 8420.00 0.00 38682.00 0
4   2 303 0.00 5463.00 13500.00 0.00 5463.00 18963.00 0 5   3 304 38752.25
20816.12 0.00 0.00 59568.37 59568.37 0 5   2 305 0.00   97931.00   0.00 97931.00
0 4   2 306 21260.00 10812.00 2376.00 0.00 32072.00 34448.00 0 4   3 307
181782.00 0.00 0.00 0.00 181782.00 181782.00 0 5   2 308 11000.00 11656.00 0.00
0.00 22656.00 22656.00 1 5   3 309 0.00 0.00 21973.00 0.00 0.00 21973.00 0 5   2
310 0.00 0.00 35715.00 13251.00 0.00 48966.00 0 5   2 311 0.00   30472.33   0.00
30472.33 0 5   2 312 0.00   26076.00   0.00 26076.00 0 5   2 313 0.00 0.00
15933.22 31608.12 0.00 47541.34 0 5   2 314 31877.70 0.00 0.00 0.00 31877.70
31877.70 0 5   2 315 0.00 0.00 6505.27 8333.33 0.00 14838.60 0 5   2 316
15842.00   0.00   15842.00 15842.00 0 5   2 317 0.00 0.00 20833.00 5417.00 0.00
26250.00 0 5   2 318 0.00 13817.00 0.00 0.00 13817.00 13817.00 0 5   2 319
16666.67 0.00 73859.06 0.00 16666.67 90525.73 0 5   2 320 0.00 0.00 1750.00
50752.00 0.00 52502.00 0 4   2 321 0.00 0.00 29852.00 4166.00 0.00 34018.00 0 5
  2 322 0.00 0.00 421316.00 0.00 0.00 421316.00 0 5   2 323 81000.00 0.00 0.00
0.00 81000.00 81000.00 0 5   2 324 0.00 0.00 0.00 61316.75 0.00 61316.75 0 5   2
325 0.00 0.00 15549.00 8631.00 0.00 24180.00 0 4   2 326 0.00   33921.00   0.00
33921.00 0 4   2 327 15416.66 0.00 14583.33 0.00 15416.66 29999.99 0 5   3 328
9373.60 2570.47 0.00 0.00 11944.07 11944.07 0 5   2 329 0.00 9570.50 28624.50
1555.50 9570.50 39750.50 0 4   2 330 0.00 0.00 27088.00 19282.00 0.00 46370.00 0
5   2 331 0.00   17311.00   0.00 17311.00 0 5   2 332 14708.70 8377.21 0.00 0.00
23085.91 23085.91 1 5   3 333 9625.00   0.00   9625.00 9625.00 1 5   3 334
32721.15   0.00   32721.15 32721.15 1 5   3 335 9380.50 0.00 0.00 0.00 9380.50
9380.50 1 4   3 336 37960.00 2114.00 -477.00 0.00 40074.00 39597.00 1 5   3 337
13470.00 4000.00 0.00 0.00 17470.00 17470.00 1 5   3 338 17944.00 0.00 0.00 0.00
17944.00 17944.00 1 4   3 339 16397.00 0.00 6825.00 0.00 16397.00 23222.00 1 5  
3 340 60201.00 0.00 0.00 0.00 60201.00 60201.00 1 5   3 341 8406.00 0.00 390.00
6088.00 8406.00 14884.00 1 5   3 342 13656.00 0.00 0.00 0.00 13656.00 13656.00 1
5   3 343 18900.00 0.00 0.00 0.00 18900.00 18900.00 1 5   3 344 11250.00 0.00
2045.00 0.00 11250.00 13295.00 1 5   3 345 15229.00 7480.00 -233.00 0.00
22709.00 22476.00 1 5   3 346 62520.00 0.00 0.00 0.00 62520.00 62520.00 1 5   3
347 46095.00 0.00 0.00 0.00 46095.00 46095.00 1 5   3 348 23333.00 0.00 0.00
0.00 23333.00 23333.00 1 5   3 349 15600.00 12153.00 3188.00 0.00 30941.00
30941.00 1 5   3 350 24292.00   0.00   24292.00 24292.00 1 5   3 351 19166.00
0.00 0.00 0.00 19166.00 19166.00 1 5   3 352 275428.00 0.00 0.00 0.00 275428.00
275428.00 0 4   3 353 0.00 0.00 8622.81 819.60 0.00 9442.41 0 5   3 354 -242.00
15312.50 0.00 5042.00 15070.50 20112.50 0 5   3 355 41667.00 0.00 0.00 0.00
41667.00 41667.00 0 5   3 356 27750.00 0.00 0.00 0.00 27750.00 27750.00 0 5   3
357 5464.00 13226.00 0.00 0.00 18690.00 18690.00 0 5   3 358 23333.00 0.00
9452.00 0.00 23333.00 32785.00 0 5   3 359 15315.00 0.00 0.00 0.00 15315.00
15315.00 0 5   3 360 12045.00 0.00 0.00 0.00 12045.00 12045.00 0 5   3 361
3750.00 8500.00 0.00 0.00 12250.00 12250.00 1 5   3 362 68750.00   0.00  
68750.00 68750.00 1 5   3 363 15833.00 15833.00 7916.67 7847.33 31666.00
47430.00 0 4   2 364 0.00 0.00 21018.75 0.00 0.00 21018.75 0 4   2 365 0.00 0.00
35358.00 0.00 0.00 35358.00 0 5   2 366 21416.00 0.00 0.00 0.00 21416.00
21416.00 0 5   2 367 13445.75 0.00 0.00 0.00 13445.75 13445.75 1 5   3 368
13782.24   0.00   13782.24 13782.24 1 5   3 369 15617.42   13322.08   15617.42
28939.50 1 5   3 370 17859.13 19416.67 0.00 0.00 37275.80 37275.80 1 5   3 371
20861.17   0.00   20861.17 20861.17 1 5   3 372 20082.40   0.00   20082.40
20082.40 1 5   3

 



  111 112 113 114 115 116 117 118 119   Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1   4   575480.00 6020.87 0.2306       2   4   192622.35 9631.29 0.3852  
  100 3   4   161660.25 8866.28 0.4041     100 4   4   304338.93 4912.82 0.1876
    100 5   4   491700.27 7339.41 0.3880     100 6   4   32648.06 7703.87 0.2229
      7   4   53294.87 6027.50 0.3246       8   4   245095.85 11471.66 0.1808  
  100 9   4   40968.37 3848.44 0.4131       10   4   142658.38 4981.08 0.4017  
  100 11   4   610293.21 7938.07 0.3974     100 12   4   8539434.78 17051.96
0.2283       13   4   221984.03 10240.19 0.2652       14   4   611429.68 4121.16
0.2826       15   4   260532.82 3769.13 0.1311     100 16   4   48900.05 4744.50
0.3163     100 17   4   234869.63 10732.78 0.3400     90 18   4   234793.14
7366.91 0.4036       19   4   43337.01 6925.57 0.3129       20   4   486719.93
14993.55 0.1142       21   4   204779.15 13940.90 0.4046       22   4  
184088.90 8248.47 0.4193     100 23   4   535269.39 13936.33 0.5112     100 24  
4   109602.38 4656.27 0.3190       25   4   201557.81 5136.36 0.2491       26  
4   239801.21 6281.52 0.3668     100 27   4   93657.47 3625.70 0.2601     100 28
  4   246542.86 10533.02 0.4157     100 29   4   119112.55 16229.17 0.3116    
94.5302 30   4   303351.70 8768.16 0.3808       31   4   102818.14 6037.24
0.3206     100 32   4   213370.31 8664.94 0.3730     100 33   4   478805.20
5918.40 0.3075     100 34   4   407614.73 7765.84 0.4367     100 35   4  
366287.23 7449.87 0.3660     100 36   4   42685.00 4617.52 0.2556       37   4  
196317.09 3903.10 0.2901     100 38   4   1880179.89 13042.97 0.2380     100 39
  4   51440.81 6827.51 0.4274       40   4   56848.60 5588.30 0.4416       41  
4   121941.02 8521.01 0.3435       42   4   398608.99 12830.92 0.1949       43  
4   522531.04 3919.95 0.3468       44   4   3000840.39 6652.10 0.5590       45  
4   1329735.37 17556.69 0.1443       46   4   250481.88 8309.56 0.1422       47
  4   75928.96 5210.87 0.4207       48   4   122941.52 3465.91 0.1807       49  
4   39118.09 8041.62 0.2826       50   4   43453.06 7977.57 0.4349       51   4
  147224.96 6872.38 0.2831     100 52   4   284211.25 10361.91 0.1852       53  
4   120886.00 11090.90 0.4230     65.3188 54   4   35610.07 7260.89 0.4331      
55   4   1115637.00 7240.91 0.4297       56   4   70427.57 8827.01 0.4153    
100 57   4   107945.17 7264.53 0.4603     100 58   4   485288.88 5702.30 0.4454
      59   4   506343.48 9373.98 0.1611     100 60   4   560307.14 8066.79
0.3407       61   4   130891.35 7315.53 0.4258       62   4   848622.76 8207.88
0.3563       63   4   62961.38 8843.31 0.2322     100 64   4   170038.90
12930.52 0.2989     100 65   4   238811.54 8164.42 0.4036       66   4  
839752.00 4261.67 0.2859       67   4   479063.98 5045.18 0.2297     100 68   4
  412983.03 6690.64 0.4291     100 69   4   126988.26 8567.71 0.3301       70  
4   379521.86 9345.00 0.3204       71   4   446683.56 4531.32 0.2233     100 72
  4   696454.68 12940.82 0.3233     100 73   4   97964.03 6375.64 0.2748     100
74   4   463306.14 8685.92 0.1681     100 75   4   78067.00 5328.75 0.4263      
76   4   264726.46 11145.51 0.3817     100 77   4   181288.75 7420.93 0.3390    
100 78   4   210383.53 5746.17 0.3849       79   4   146755.37 8751.88 0.3685  
    80   4   446994.66 5338.96 0.3661     100 81   4   152984.74 6029.84 0.2018
      82   4   66423.32 5284.52 0.2757       83   4   862320.31 5736.25 0.2118  
  100 84   4   545104.96 5846.06 0.3448       85   4   872090.53 7434.29 0.2513
      86   4   54989.45 4015.66 0.3154     100 87   4   77007.87 5293.76 0.4986
      88   4   476362.35 9882.77 0.1825       89   4   107885.83 6426.00 0.1785
      90   4   242958.02 4141.43 0.1995       91   4   138677.34 7958.09 0.4209
    100 92   4   3887563.60 13488.82 0.3202     100 93   4   33335.33 4589.44
0.3704       94   4   1031920.50 7342.80 0.4262       95   4   412663.08 6780.53
0.2607       96   4   113739.71 5782.63 0.2288       97   4   91037.67 7396.06
0.4116       98   4   137514.63 12080.55 0.3748       99   4   269426.10 8809.45
0.3725       100   4   252258.69 5903.59 0.3880       101   4   167749.59
4894.10 0.3369       102   4   128359.72 8565.19 0.2189       103   4  
223546.44 12473.49 0.4105       104   4   96155.80 6407.33 0.3201     100 105  
4   773212.07 3699.42 0.4887       106   4   2182906.07 10749.82 0.3847     100
107   4   78699.56 4386.90 0.2089     100 108   4   42328.69 3270.62 0.2030    
  109   4   1165895.63 19681.61 0.1881     100 110   4   78820.53 4299.20 0.2257
      111   4   61900.08 5765.35 0.3708     100 112   4   82369.12 6213.18
0.4398       113   4   277950.70 4746.64 0.2556       114   4   175325.40
14812.36 0.2032       115   4   453911.03 11151.47 0.3206     100 116   4  
2664376.70 21840.11 0.1159     100 117   4   89821.66 4259.54 0.3117       118  
4   143347.70 7690.31 0.3386     100 119   4   481966.97 9936.70 0.4151     100
120   4   203072.06 7143.67 0.2821       121   4   420575.89 9126.27 0.3034    
  122   4   116779.16 5138.07 0.2972     100 123   4   71885.12 7326.70 0.4353  
  100 124   4   400340.47 5899.48 0.2861     100 125   4   576363.18 5520.71
0.4272     100 126   4   408889.23 6188.44 0.2332     100 127   4   102275.58
7934.37 0.4117     100 128   4   210342.27 6973.70 0.3856     100 129   4  
326340.48 8104.91 0.2963     100 130   4   192632.92 5426.59 0.4705       131  
4   120780.37 5656.06 0.3338       132   4   893790.46 13204.89 0.2266       133
  4   246374.95 8422.77 0.3340       134   4   314209.98 5132.61 0.2098      
135   4   780490.79 6205.36 0.3166       136   4   432960.98 8943.63 0.2796    
100 137   4   417179.91 6177.73 0.4310     100 138   4   21791.71 5272.21 0.4080
      139   4   140625.98 6607.87 0.2589       140   4   88492.64 5071.23 0.1881
      141   4   100853.43 7379.73 0.1010       142   4   207596.90 10534.59
0.4199     100 143   4   615115.15 15209.07 0.3007       144   4   384831.15
22085.31 0.3566       145   4   417000.50 8029.69 0.3424       146   4  
150353.66 7737.24 0.2375     100 147   4   320094.86 5591.37 0.2962     100 148
  4   79791.70 8090.00 0.3103       149   4   250269.59 8517.86 0.3122     100
150   4   321435.87 6870.84 0.2425     100 151   4   485027.01 33346.99 0.3660  
  100 152   4   208589.60 4848.34 0.4241     100 153   4   3051624.00 17410.54
0.3990       154   4   660039.19 8691.58 0.2066       155   4   433763.77
6235.44 0.4325       156   4   698441.58 11224.00 0.2928     100 157   4  
301002.08 5784.10 0.4031     100 158   4   944903.58 7554.42 0.1122     100 159
  4   87240.68 4866.74 0.4168       160   4   192149.02 10296.46 0.4493     100
161   4   315688.41 10577.68 0.4414     100 162   4   62429.24 5963.09 0.3544  
  100 163   4   717029.41 8169.20 0.3380       164   4   2459778.25 17104.75
0.2750     100 165   4   231115.24 8784.75 0.3978     56.8594 166   4   39124.90
7466.01 0.2293       167   4   48653.07 7155.11 0.2907       168   4   80595.78
17629.69 0.3670     100 169   4   30731.14 4795.28 0.3650       170   4  
88603.51 4331.11 0.3113       171   4   307161.61 21114.21 0.4230     100 172  
4   205194.48 6211.19 0.2199       173   4   37161.39 6507.44 0.3385       174  
4   539974.51 9412.91 0.2524       175   4   1124014.66 10024.71 0.2482     100
176   4   132026.82 5860.07 0.4002       177   4   81693.40 7609.47 0.4348    
100 178   4   585022.02 7540.51 0.2742     100 179   4   474602.20 9437.62
0.3727       180   4   54610.92 4609.08 0.3116     100 181   4   114107.02
12103.00 0.3990       182   4   78460.76 12050.66 0.1605       183   4  
628912.25 13384.22 0.3981       184   4   256189.67 9677.81 0.4476       185   4
  455123.00 15268.63 0.4058     100 186   4   133554.31 12952.63 0.3275     100
187   4   210916.53 3576.64 0.2936     100 188   4   416339.85 12255.74 0.2324  
  100 189   4   254062.97 16454.56 0.3888     100 190   4   172783.95 13048.13
0.4449     100 191   4   51180.08 2789.18 0.3343       192   4   434642.43
11818.60 0.1340     100 193   4   245656.23 5966.94 0.2221     100 194   4  
226093.20 9794.03 0.3034       195   4   188625.75 12189.70 0.1116       196   4
  126872.43 8155.07 0.4392       197   4   162455.44 7509.76 0.1877     100 198
  4   97613.57 4450.30 0.3880     76.0614 199   4   232552.91 6095.96 0.4099    
  200   4   1289722.95 9267.89 0.4022     100 201   4   315116.44 5271.45 0.4491
    100 202   4   1063224.75 7268.04 0.3842     100 203   4   810544.38 8081.92
0.1610     100 204   4   359020.02 8652.66 0.2681       205   4   200869.11
9184.86 0.4071     100 206   4   288547.26 5613.02 0.2880     100 207   4  
507269.74 5272.86 0.2576       208   4   61610.22 5792.34 0.3988     100 209   4
  150734.11 5407.74 0.2977     100 210   4   94893.73 7208.02 0.2397     100 211
  4   541934.52 7135.30 0.2775     100 212   4   159867.68 6641.98 0.4461    
100 213   4   85476.10 8027.35 0.3772     100 214   4   1602184.04 10177.41
0.1250     100 215   4   2562428.21 12282.74 0.2294       216   4   108194.86
7573.98 0.3750     100 217   4   1690213.11 18321.95 0.3103       218   4  
630234.20 14181.48 0.0819     100 219   4   786589.75 28256.38 0.1073     100
220   4   538687.07 13992.19 0.1934       221   4   85567.17 10515.60 0.1104    
  222   4   148781.88 8019.00 0.2916       223   4   108396.23 10494.34 0.3222  
    224   4   30142.51 9601.50 0.3916       225   4   156356.20 7309.80 0.1572  
    226   4   458162.53 6099.19 0.4261     100 227   4   217299.46 8216.03
0.0892       228   4   1243946.84 14238.52 0.1995       229   4   141947.63
6911.68 0.3638       230   4   580664.97 11811.78 0.1265       231   4  
154311.49 10626.96 0.4981       232   4   378706.96 5993.87 0.3542       233   4
  53250.60 3287.31 0.2267       234   4   1080359.49 6896.06 0.0962       235  
4   284384.58 12167.52 0.4252     100 236   4   1961900.79 17592.13 0.3930      
237   4   551900.71 11288.64 0.1810     100 238   4   144549.72 6929.17 0.3162  
    239   4   440719.64 8443.51 0.3753     100 240   4   352133.60 8258.87
0.2284     100 241   4   358220.00 9233.52 0.3430     100 242   4   253584.54
15202.71 0.1885       243   4   408184.08 15441.90 0.4143       244   4  
211527.85 10374.00 0.1274     100 245   4   63741.55 6118.83 0.3511     100 246
  4   298000.64 17837.51 0.4129     100 247   4   97590.27 7809.38 0.3675    
100 248   4   1189079.96 10588.39 0.2417       249   4   300900.52 6692.25
0.3728     100 250   4   170197.61 4782.88 0.4492     55.4651 251   4  
443702.62 9689.09 0.4261     100 252   4   248575.09 10898.27 0.2805     100 253
  4   2149655.47 5300.17 0.4301       254   4   128679.47 10081.02 0.2638    
66.4874 255   4   191411.65 4052.85 0.1977     100 256   4   133839.22 6162.43
0.3184     69.4331 257   4   76848.67 9444.70 0.1151     85.9076 258   4  
106702.65 9018.35 0.3296       259   4   585651.92 10456.25 0.3585     100 260  
4   1649625.60 37517.47 0.2995     100 261   4   53890.37 5596.85 0.3714     100
262   3   478231.25 7017.70 0.1564       263   4   8621941.70 7999.80 0.2200    
100 264   4   328687.90 6597.55 0.2639       265   4   40039.00 6046.83 0.3760  
    266   4   1295059.00 11858.41 0.2878       267   3   247373.53 9675.81
0.3512       268   4   344866.38 17033.22 0.3591       269   4   2099876.74
19551.69 0.0876       270   3   730753.87 5668.95 0.4058       271   3  
1978826.13 8627.02 0.2202       272   4   569356.14 4494.78 0.3425       273   4
  200083.25 7065.22 0.2196     100 274   3   818692.83 7100.56 0.1548       275
  4   451332.00 7187.85 0.2572     100 276   4   277432.32 8752.63 0.3105    
100 277   4   534341.00 8258.01 0.2980     100 278   4   202330.00 12759.63
0.4115       279   3   545080.00 15334.66 0.4013     66.1974 280   4   458859.05
14092.97 0.4445     100 281   4   291711.41 6834.14 0.3781       282   4  
135952.18 4840.13 0.1956       283   3   663195.26 18121.81 0.2924       284   4
  627005.73 20968.64 0.2387       285   4   607320.87 7901.12 0.3675       286  
4   556603.50 13200.25 0.3320       287   4   88527.92 4498.41 0.2900    
36.8947 288   4   616746.88 8039.91 0.2353       289   3   227354.00 7566.24
0.2873       290   3   813510.81 9134.61 0.4415       291   4   611309.89
6200.80 0.3720     100 292   4   330002.59 8323.93 0.1376       293   4  
202515.86 5243.53 0.3987     100 294   4   550740.00 8513.39 0.2566     0 295  
4   113799.97 5343.02 0.1635       296   4   722594.99 8405.66 0.1564     0 297
  4   93081.56 4114.60 0.2690     100 298   4   413957.60 4903.50 0.3181     0
299   3   4213586.25 7465.06 0.3432     100 300   3   989325.40 10176.58 0.4000
    100 301   4   409815.00 10620.91 0.1999     100 302   4   820433.85 12517.84
0.3236     0 303   3   1903337.29 10991.68 0.5796     100 304   3   842004.21
17060.38 0.2864     100 305   4   644932.00 13207.95 0.1349       306   4  
905470.39 16013.43 0.4649     100 307   3   3404532.70 15633.25 0.0860     100
308   4   550420.01 4741.90 0.2093     100 309   4   204416.20 9663.73 0.4398  
  0 310   4   380234.34 10331.83 0.2110     0 311   4   4712111.06 9949.22
0.3265       312   4   138488.21 6410.68 0.2458     0 313   4   178607.30
10725.33 0.2256     0 314   4   299947.97 12400.43 0.3890       315   4  
842671.64 4218.61 0.2843       316   4   106245.38 5732.63 0.3619     100 317  
4   1523493.69 6373.50 0.2428     0 318   3   168309.16 5036.30 0.3645     100
319   3   2503426.24 8274.05 0.0914     100 320   4   517824.29 14264.79 0.2717
      321   4   270634.72 6854.63 0.2015     0 322   4   16794999.00 19212.01
0.0456     0 323   3   8071625.38 21642.96 0.2672       324   4   1930176.43
13784.01 0.2248       325   4   1156721.00 9350.41 0.3867     0 326   4  
2070447.00 16221.02 0.4782       327   3   360783.81 10485.00 0.3495       328  
4   491694.31 4098.01 0.3431       329   4   806732.98 17365.72 0.4369     0 330
  4   126532.24 13572.50 0.2927     0 331   4   581465.00 3993.65 0.2307     0
332   4   142603.63 9082.00 0.3934     100 333   4   86838.54 3534.40 0.3672    
  334   4   297835.08 13683.13 0.4182     100 335   4   47789.72 3811.57 0.4063
    100 336   4   825969.60 9343.66 0.2360       337   4   212902.57 7181.53
0.4111     100 338   4   225985.63 5032.20 0.2804       339   4   944212.10
9785.24 0.4214     100 340   4   877490.44 13522.95 0.2246     100 341   4  
92007.28 5830.33 0.3917       342   4   270052.60 5445.30 0.3987     100 343   4
  141003.02 4499.52 0.2381       344   4   873381.40 5785.08 0.4351     100 345
  4   332350.26 9955.36 0.4429     100 346   4   327939.03 16926.23 0.2707    
100 347   4   499799.86 11022.51 0.2391     99.99 348   4   181580.58 7022.30
0.3010     100 349   4   376875.80 12677.15 0.4097     99.99 350   4   311723.08
7425.75 0.3057     100 351   4   63544.65 7007.36 0.3656     100 352   4  
1238548.93 27047.86 0.0982     100 353   4   45093.44 4039.72 0.4278       354  
4   101338.30 6132.56 0.3049       355   4   429899.15 10916.67 0.2620     100
356   4   371735.39 9709.59 0.3499     100 357   4   331709.03 7400.62 0.3960  
  100 358   4   923372.73 6027.46 0.1838       359   4   106217.48 3925.46
0.2563     100 360   4   91872.27 4956.84 0.4115     100 361   4   566895.00
4747.68 0.3876       362   4   1126078.99 22015.40 0.3202     100 363   3  
4155593.01 16138.44 0.3403       364   4   255530.11 5351.86 0.2546       365  
4   564535.01 10116.88 0.2861     0 366   4   1861786.74 4814.66 0.2248     100
367   4   89182.14 3412.59 0.2538       368   4   83543.22 4455.65 0.3233    
100 369   4   431040.57 9231.99 0.3190     100 370   4   1047643.68 6634.65
0.1780       371   4   423125.96 5648.66 0.2708       372   4   93792.27 8229.21
0.4098     100

 



  120 121 122 123 124 125 126 127 128   City State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1 Pacific Grove CA 93950 1 1   1460000.00 3 20120306 2 Hollister
CA 95023 7 1 1000000.00 1100000.00 3 20120218 3 Loomis CA 95650 7 1 899000.00
899000.00 3 20120423 4 Danville CA 94526 7 1 1300000.00 1300000.00 3 20120608 5
Bend OR 97701 1 1 610000.00 610000.00 3 20120420 6 Kirkland WA 98034 1 1  
950000.00 3 20120418 7 Seattle WA 98109 1 1   1150000.00 3 20120423 8 Flower
Mound TX 75028 7 1 770000.00 800000.00 3 20120514 9 Edina MN 55424 1 1  
893000.00 3 20120228 10 HINSDALE IL 60521 1 1 849000.00 850000.00 3 20120331 11
CHICAGO IL 60611 4 1 1400000.00 1415000.00 3 20120501 12 TOWN OF CRANBERRY ISLES
ME 04646 1 2   2000000.00 3 20120118 13 NORTHBROOK IL 60062 1 1   1160000.00 3
20111130 14 Deer Park IL 60010 1 1   670000.00 3 20120305 15 CHICAGO IL 60613 1
1 737500.00 737500.00 3 20120410 16 NORTHBROOK IL 60062 7 1 670000.00 680000.00
3 20120320 17 HIGHLAND PARK IL 60035 1 1 1200000.00 1300000.00 3 20120330 18
WILMETTE IL 60091 1 1   1000000.00 3 20120427 19 DANVILLE CA 94506 1 1  
1750000.00 3 20111118 20 Richmond TX 77469 7 1   1900000.00 3 20120227 21 Los
Angeles CA 90077 1 1   2300000.00 3 20120320 22 Dallas TX 75225 1 1 1145000.00
1160800.00 3 20120417 23 Dripping Spgs TX 78620 1 1 1350000.00 1460000.00 3
20120423 24 Milton GA 30004 7 1   840000.00 3 20120625 25 DALLAS TX 75209 1 1  
775000.00 3 20120222 26 UNIVERSITY PARK TX 75225 1 1 1140000.00 1140000.00 3
20120522 27 AUSTIN TX 78746 1 1 665000.00 675000.00 3 20120606 28 CHICAGO IL
60610 6 1 1060000.00 1060000.00 3 20120319 29 NAPLES FL 34110 7 1 2337000.00
2340000.00 3 20120426 30 HOUSTON TX 77056 7 1   1200000.00 3 20120426 31
MAGNOLIA TX 77354 7 1 815000.00 845000.00 3 20120519 32 LA HABRA HEIGHTS CA
90631 1 1 950000.00 950000.00 3 20120322 33 SANTA BARBARA CA 93103 6 1
1285000.00 1285000.00 3 20120229 34 CORONA CA 92881 7 1 780000.00 865000.00 3
20120405 35 FAIRFIELD CA 94534 1 1 840000.00 840000.00 3 20120503 36 Denver CO
80210 1 1   715000.00 3 20120420 37 Denver CO 80206 1 1 785000.00 785000.00 3
20120426 38 Denver CO 80230 7 1 975000.00 980000.00 3 20120501 39 AUBURN CA
95603 7 1   785000.00 3 20120328 40 PENRYN CA 95663 1 1   998000.00 3 20120202
41 HOUSTON TX 77059 7 1   1100000.00 3 20120508 42 SANTA MONICA CA 90402 1 1  
2700000.00 3 20120511 43 PERRYVILLE MD 21903 1 1   550000.00 3 20120110 44
NEWTON CENTER MA 02459 1 1   1300000.00 3 20120307 45 REDONDO BEACH CA 90277 1 1
  2500000.00 3 20120215 46 HUNTINGTON BEACH CA 92648 7 1   1500000.00 3 20120207
47 HUNT TX 78024 7 1   770000.00 3 20120223 48 SCOTTSDALE AZ 85258 7 1  
675000.00 3 20120228 49 HOUSTON TX 77055 7 1   630000.00 3 20120413 50 DENVER CO
80220 1 1   1100000.00 3 20120315 51 PORTLAND OR 97229 7 1 695000.00 700000.00 3
20120423 52 GREAT RIVER NY 11739 1 1   2186000.00 3 20120425 53 PASADENA CA
91103 1 1 1250000.00 1250000.00 3 20120321 54 FULLERTON CA 92835 1 1  
1040000.00 3 20120319 55 WALNUT CA 91789 1 1   1400000.00 3 20120502 56 PORTLAND
OR 97210 1 1 1550000.00 1550000.00 3 20120511 57 SCOTTSDALE AZ 85255 7 1
830000.00 950000.00 3 20120531 58 LOS ANGELES CA 90048 1 1   1175000.00 3
20120404 59 BRIGHTON MI 48114 1 1 885000.00 933000.00 3 20120420 60 FRANKLIN MI
48025 1 1   1200000.00 3 20120510 61 LOS ANGELES CA 90024 1 1   2800000.00 3
20120503 62 STUDIO CITY CA 91604 1 1   1670000.00 3 20120421 63 CARROLLTON TX
75010 7 1 740000.00 740000.00 3 20120413 64 PALOS VERDES ESTATES CA 90274 1 1
995000.00 995000.00 3 20120411 65 ARCADIA CA 91007 1 1   1740000.00 3 20120516
66 PARADISE VALLEY AZ 85253 1 1   1120000.00 3 20120516 67 BEND OR 97701 7 1
742000.00 810000.00 3 20120418 68 NEWPORT BEACH CA 92660 7 1 1400000.00
1400000.00 3 20120419 69 PALO ALTO CA 94301 1 1   2000000.00 3 20120515 70
AUSTIN TX 78746 1 1   1011000.00 3 20120427 71 CRANBERRY TWP PA 16066 7 1
850000.00 855000.00 3 20120424 72 ARCADIA CA 91006 1 1 1760000.00 1800000.00 3
20120502 73 LEANDER TX 78641 1 1 925000.00 940000.00 3 20120507 74 NEWPORT BEACH
CA 92660 1 1 1050000.00 1050000.00 3 20120514 75 MERCER ISLAND WA 98040 1 1  
1580000.00 3 20120514 76 LOS GATOS CA 95030 1 1 1520000.00 1450000.00 3 20120607
77 SCOTTSDALE AZ 85259 7 1 865000.00 850000.00 3 20120517 78 Walnut Creek CA
94595 1 1   1400000.00 3 20120119 79 Kentfield CA 94904 1 1   2935000.00 3
20120522 80 Moraga CA 94556 1 1 1182750.00 1200000.00 3 20120521 81 Palo Alto CA
94306 1 1   1920000.00 3 20120530 82 Palo Alto CA 94301 1 1   1500000.00 3
20120618 83 VIRGINIA BEACH VA 23451 1 1 1221600.00 1400000.00 3 20120420 84
Boulder CO 80304 7 1   1050000.00 3 20120119 85 Boulder CO 80304 1 1  
1300000.00 3 20120410 86 Houston TX 77401 1 1 697500.00 730000.00 3 20120612 87
Crystal Bay NV 89402 1 1   1000000.00 3 20120605 88 Houston TX 77027 1 1  
1550000.00 3 20120604 89 Houston TX 77005 1 1   1250000.00 3 20120613 90 Boulder
CO 80304 1 1   750000.00 3 20120309 91 San Francisco CA 94110 1 1 1057000.00
1057000.00 3 20120511 92 Los Gatos CA 95032 1 1 3509000.00 3510000.00 3 20120504
93 College Station TX 77845 1 1   740000.00 3 20120420 94 Hillsborough CA 94010
1 1   2250000.00 3 20120114 95 San Luis Obispo CA 93401 1 1   1400000.00 98
20120322 96 Santa Barbara CA 93109 1 1   1225000.00 3 20120608 97 Oakland CA
94611 1 1   1000000.00 3 20120106 98 ORLANDO FL 32836 1 1   1095000.00 3
20120420 99 PETALUMA CA 94952 1 1   1000000.00 3 20120428 100 CLARENDON HILLS IL
60514 1 1   1000000.00 3 20120525 101 Bay Village OH 44140 1 1   1114000.00 3
20120605 102 GREENWOOD VILLAGE CO 80111 1 1   1531000.00 3 20120225 103 HOUSTON
TX 77024 7 1   1150000.00 3 20120313 104 EDISON NJ 08820 1 1 860000.00 865000.00
3 20120316 105 Philadelphia PA 19138 1 1   750000.00 98 20120418 106 DENVER CO
80209 1 1 977000.00 977000.00 3 20120330 107 PALM BEACH GARDENS FL 33418 7 1
710000.00 710000.00 3 20120404 108 CAREFREE AZ 85377 1 1   1000000.00 3 20120418
109 CALISTOGA CA 94515 1 2 1395000.00 1425000.00 3 20120418 110 ATLANTA GA 30306
1 1   745000.00 3 20120421 111 EL PASO TX 79922 1 1 800000.00 800000.00 3
20120416 112 REDONDO BEACH CA 90277 3 1   1035000.00 3 20120524 113 ATLANTA GA
30306 1 1   810000.00 98 20120424 114 Coloma MI 49038 1 2   1062500.00 3
20120628 115 LAUDERDALE BY THE SEA FL 33308 3 1 1000000.00 1070000.00 3 20120504
116 PARADISE WAY AZ 85253 1 2 1357000.00 1360000.00 3 20120507 117 STONEHAM MA
02180 1 1   617000.00 3 20120511 118 BEDFORD NH 03110 1 1 865000.00 853000.00 3
20120504 119 LOS GATOS CA 95030 1 1 1900000.00 1790000.00 3 20120506 120 SAN
DIEGO CA 92106 1 1   1800000.00 3 20120608 121 Agoura Hills CA 91301 7 1  
1150000.00 3 20120607 122 ATLANTA GA 30319 7 1 760000.00 770000.00 3 20120526
123 OAK PARK IL 60302 1 1 870000.00 882000.00 3 20120613 124 Littleton CO 80123
1 1 803000.00 805000.00 3 20120629 125 Dallas TX 75205 1 1 580000.00 580000.00 3
20120418 126 Dallas TX 75205 1 1 1350000.00 1350000.00 3 20120515 127 University
Park TX 75225 1 1 1250000.00 1250000.00 3 20120322 128 Dallas TX 75205 1 1
1085000.00 1085000.00 3 20120417 129 Dallas TX 75214 1 1 800000.00 815000.00 3
20120418 130 Dallas TX 75229 1 1   895000.00 3 20120508 131 Dallas TX 75225 1 1
  1050000.00 3 20120501 132 Dallas TX 75225 1 1   3275000.00 3 20120430 133
University Park TX 75205 1 1   1085000.00 3 20120529 134 Dallas TX 75214 1 1  
840000.00 3 20120501 135 Dallas TX 75214 1 1   1015000.00 3 20120501 136
University Park TX 75225 1 1 1090000.00 1120000.00 3 20120625 137 Renton WA
98059 7 1 900000.00 900000.00 3 20120507 138 Franklin TN 37067 7 1   760000.00 3
20120419 139 JACKSONS GAP AL 36861 1 1   739000.00 3 20120517 140 Austin TX
78731 1 1   755000.00 3 20120403 141 WEST BLOOMFIELD MI 48323 1 1   1700000.00 3
20120509 142 Waxhaw NC 28173 7 1 840000.00 880000.00 3 20120512 143 Charlotte VT
05445 7 2   1698500.00 3 20120325 144 New York NY 10023 2 1   4350000.00 3
20120329 145 New York NY 10028 2 1   2400000.00 3 20120418 146 East Hampton NY
11937 1 1 1087500.00 1090000.00 3 20120426 147 Rumson NJ 07760 1 1 1325000.00
1335000.00 3 20120320 148 CANYON LAKE TX 78133 7 1   1000000.00 3 20120502 149
BOERNE TX 78006 1 1 765000.00 775000.00 3 20120502 150 PHOENIX AZ 85021 1 1
835000.00 835000.00 3 20120507 151 MESA AZ 85207 1 1 1380000.00 1385000.00 3
20120501 152 AUSTIN TX 78759 7 1 605000.00 630000.00 3 20120529 153 HOUSTON TX
77057 7 1   2450000.00 3 20111220 154 DALLAS TX 75201 4 1   755000.00 3 20120426
155 GREENSBORO GA 30642 7 1   1075000.00 3 20120421 156 HONOLULU HI 96816 1 1
3300000.00 3250000.00 3 20120515 157 ANNAPOLIS MD 21401 7 1 1035000.00
1050000.00 3 20120612 158 NAPLES FL 34110 7 2 1250000.00 1280000.00 3 20120330
159 LEESBURG VA 20175 7 1   940000.00 3 20120423 160 SANTA ROSA BEACH FL 32459 1
2 1375000.00 1400000.00 3 20120507 161 DESTIN FL 32541 3 2 875000.00 875000.00 3
20120521 162 HARDYVILLE VA 23070 7 2 625000.00 630000.00 3 20120419 163 KANSAS
CITY MO 64112 4 1   630000.00 3 20120405 164 LA JOLLA CA 92037 1 1 1750000.00
1750000.00 3 20120229 165 SAN MARINO CA 91108 1 1 1495000.00 1505000.00 3
20120426 166 ALTADENA CA 91001 1 1   1400000.00 3 20120423 167 SANTA ANA CA
92705 1 1   950000.00 3 20120321 168 CHESTERFIELD MO 63005 7 1 1250000.00
1290000.00 3 20120601 169 CHINO HILLS CA 91709 7 1   1530000.00 3 20120528 170
ANDERSON SC 29625 7 1   950000.00 3 20120413 171 INDIANAPOLIS IN 46240 1 1
1775000.00 1800000.00 3 20120220 172 BERRYVILLE VA 22611 1 1   1017000.00 3
20120305 173 RALEIGH NC 27617 7 1   850000.00 3 20120518 174 CHARLOTTESVILLE VA
22901 1 1   1495000.00 3 20120321 175 ANNAPOLIS MD 21401 1 1 1200000.00
1200000.00 3 20120502 176 ORINDA CA 94563 1 1   1200000.00 3 20120105 177
PASADENA CA 91105 1 1 850000.00 850000.00 3 20120608 178 Oxnard CA 93035 7 2
1100000.00 1129000.00 3 20120323 179 DALLAS TX 75214 1 1   925000.00 3 20120518
180 Houston TX 77094 1 1 800000.00 815000.00 3 20120604 181 Mustang OK 73064 1 1
  1350000.00 3 20120425 182 TOMBALL TX 77377 1 1   1550000.00 3 20110907 183
SOUTHLAKE TX 76092 1 1   2335000.00 3 20120124 184 HOUSTON TX 77005 1 1  
1280000.00 3 20120122 185 OVERLAND PARK KS 66209 7 1 675000.00 675000.00 3
20120507 186 CLARKSVILLE MD 21029 1 1 1462500.00 1465000.00 3 20120510 187
DAMASCUS OR 97089 1 1 650000.00 650000.00 3 20110902 188 UNIVERSITY PARK TX
75225 1 1 1375000.00 1450000.00 3 20120509 189 UNIVERSITY PARK TX 75225 1 1
1950000.00 1978000.00 3 20120609 190 Torrance CA 90505 1 1 1005000.00 1005000.00
3 20120423 191 Goodview VA 24095 1 1   703000.00 3 20120504 192 NEWPORT BEACH CA
92663 7 1 1860000.00 1860000.00 3 20120615 193 Arlington VA 22209 6 1 980000.00
980000.00 3 20120528 194 OLD GREENWICH CT 06870 1 1   1400000.00 3 20110913 195
SAMMAMISH WA 98074 1 1   1225000.00 3 20110919 196 Park City UT 84098 7 1  
2000000.00 3 20120430 197 Salt Lake City UT 84103 7 1 1075000.00 1100000.00 3
20120427 198 Greenwood Village CO 80111 1 1 855000.00 860000.00 3 20120605 199
SAN JOSE CA 95125 1 1   1360000.00 3 20120424 200 MANHATTAN BEACH CA 90266 1 1
1875000.00 1875000.00 3 20120424 201 TUSTIN CA 92782 7 1 877500.00 880000.00 3
20120502 202 SAN DIEGO CA 92107 1 1 1013891.00 1045000.00 3 20120604 203 YORBA
LINDA CA 92886 7 1 1682500.00 1690000.00 3 20120510 204 SOUTH PASADENA CA 91030
1 1   1400000.00 3 20120511 205 SAN JOSE CA 95120 1 1 970000.00 970000.00 3
20120523 206 SAN JOSE CA 95120 1 1 1070000.00 1070000.00 3 20120609 207 EASTON
MD 21601 1 1   766000.00 3 20120313 208 KINGSVILLE MD 21087 7 1 662600.00
680000.00 3 20120323 209 KINGSVILLE MD 21087 7 1 670000.00 635000.00 3 20120323
210 Dallas TX 75208 1 1 670000.00 675000.00 3 20120511 211 MCKINNEY TX 75069 7 1
725179.00 745000.00 3 20120501 212 SAN ANTONIO TX 78258 7 1 630594.00 635000.00
3 20120408 213 THE WOODLANDS TX 77389 7 1 813318.00 815000.00 3 20120417 214
FRISCO TX 75034 7 1 1400000.00 1450000.00 3 20120517 215 HOUSTON TX 77024 1 1  
2400000.00 3 20120417 216 GILBERT AZ 85298 7 1 700000.00 700000.00 3 20120423
217 LOS ANGELES CA 90049 1 1   3100000.00 3 20110909 218 MIAMI BEACH FL 33139 4
1 1750000.00 1700000.00 3 20111029 219 MIAMI BEACH FL 33139 4 1 1950000.00
1950000.00 3 20111227 220 HOUSTON TX 77024 7 1   2300000.00 3 20110926 221 WEST
BLOOMFIELD MI 48323 1 1   1300000.00 3 20110921 222 MIDDLETOWN RI 02842 1 1  
1450000.00 3 20111024 223 HELLERTOWN PA 18055 1 1   890000.00 3 20111128 224
OSTERVILLE MA 02655 1 1   1040000.00 3 20111115 225 ALTADENA CA 91001 1 1  
1665000.00 3 20120127 226 SAN CARLOS CA 94070 1 1 1190000.00 1190000.00 3
20120116 227 LIVERMORE CA 94550 1 1   1040000.00 3 20120102 228 SAN MATEO CA
94402 1 1   2500000.00 3 20120216 229 LOS GATOS CA 95032 1 1   1500000.00 3
20120328 230 PLEASANTON CA 94566 7 1   1775000.00 3 20120521 231 PIEDMONT CA
94611 1 1   2500000.00 3 20120430 232 EL DORADO HILLS CA 95762 7 1   675000.00 3
20120524 233 FAIRFIELD CA 94534 1 1   775000.00 3 20120606 234 VENICE CA 90291 1
1   1460000.00 3 20120618 235 Santa Rosa CA 95404 1 1 1344000.00 1345000.00 3
20120504 236 Oakland CA 94618 1 1   2900000.00 3 20120523 237 Lake Oswego OR
97034 1 1 900000.00 900000.00 3 20120505 238 UNIVERSITY PARK TX 75205 1 1  
1150000.00 3 20120511 239 OLMOS PARK TX 78212 1 1 790000.00 795000.00 3 20120516
240 TERRELL HILLS TX 78209 1 1 1015000.00 1050000.00 3 20120502 241 SCOTTSDALE
AZ 85254 1 1 930000.00 860000.00 3 20120613 242 NORMAN OK 73072 7 1   1400000.00
3 20120221 243 MADISON MS 39110 7 1   1560000.00 3 20120227 244 MCKINNEY TX
75069 7 1 999184.00 925000.00 3 20120510 245 MIDWAY UT 84049 1 1 787000.00
900000.00 3 20120613 246 SANTA ROSA BEACH FL 32459 7 2 1100000.00 1100000.00 3
20120425 247 LEXINGTON MA 02421 1 1 1225000.00 1225000.00 3 20120501 248
ARLINGTON TX 76006 7 1   2000000.00 3 20120120 249 SAN DIEGO CA 92131 7 1
750000.00 755000.00 3 20120514 250 SAN DIEGO CA 92130 7 1 750000.00 750000.00 3
20120618 251 CHARLOTTE NC 28226 1 1 1760000.00 1770000.00 3 20120428 252 NEWPORT
BEACH CA 92661 1 2 1450000.00 1450000.00 3 20120605 253 HINSDALE IL 60521 1 1  
865000.00 3 20120430 254 WILMINGTON DE 19807 7 1 1175000.00 1175000.00 3
20120330 255 Doylestown PA 18901 1 1 638500.00 638500.00 3 20120521 256 AUSTIN
TX 78701 4 1 957000.00 975000.00 3 20120330 257 AUSTIN TX 78701 4 1 1132425.00
1200000.00 3 20120410 258 AUSTIN TX 78732 7 1   1150000.00 3 20120424 259 AUSTIN
TX 78746 7 1 1005000.00 1050000.00 3 20120416 260 OAK VIEW CA 93022 1 1
2222650.00 2250000.00 3 20120602 261 SEATTLE WA 98119 1 1 1220000.00 1220000.00
3 20120525 262 WALNUT CREEK CA 94596 1 1   1160000.00 3 20110202 263 DARIEN CT
06820 1 1 1687500.00 1690000.00 3 20110421 264 SAN FRANCISCO CA 94121 1 1  
1800000.00 3 20111026 265 SAN RAFAEL CA 94901 1 1   1200000.00 3 20111209 266
MENLO PARK CA 94025 1 1   3000000.00 3 20120113 267 ORINDA CA 94563 1 1  
1725000.00 3 20111115 268 SAN FRANCISCO CA 94123 1 1   2400000.00 3 20111206 269
NEW YORK NY 10075 2 1   5250000.00 3 20120510 270 SAN FRANCISCO CA 94117 13 1  
1550000.00 3 20111226 271 MENLO PARK CA 94025 1 1   2125000.00 3 20120102 272
LAFAYETTE CA 94549 1 1   1475000.00 3 20120103 273 SAN FRANCISCO CA 94116 1 1
1427000.00 1427000.00 3 20111221 274 Berkeley CA 94709 1 1   1425000.00 3
20120112 275 SAN FRANCISCO CA 94103 3 1 897500.00 898000.00 3 20111228 276
BURLINGAME CA 94010 1 1 1675000.00 1675000.00 3 20120103 277 HILLSBOROUGH CA
94010 1 1 1700000.00 1700000.00 3 20120106 278 San Francisco CA 94117 1 1  
2600000.00 3 20120202 279 SAN FRANCISCO CA 94115 3 1 2323416.00 2500000.00 3
20120116 280 MENLO PARK CA 94025 1 1 1989000.00 1990000.00 3 20120220 281 SAN
FRANCISCO CA 94118 1 1   2750000.00 3 20120125 282 SAN FRANCISCO CA 94122 3 1  
817000.00 3 20120207 283 HILLSBOROUGH CA 94010 1 1   3500000.00 3 20120117 284
SAN FRANCISCO CA 94117 1 1   2100000.00 3 20120210 285 SAN FRANCISCO CA 94118 1
1   2000000.00 3 20120202 286 San Francisco CA 94115 1 1   1847000.00 3 20120203
287 SAN FRANCISCO CA 94131 1 1 1100000.00 1100000.00 3 20120119 288 SAN
FRANCISCO CA 94115 1 1   1800000.00 3 20120204 289 MILL VALLEY CA 94941 1 1  
1700000.00 3 20120126 290 Orinda CA 94563 1 1   1750000.00 3 20120302 291 SAN
FRANCISCO CA 94114 13 1 1175000.00 1175000.00 3 20120126 292 MENLO PARK CA 94025
1 1   1750000.00 3 20120206 293 SAN FRANCISCO CA 94107 3 1 825000.00 825000.00 3
20120126 294 WOODSIDE CA 94062 1 1 1610000.00 1610000.00 3 20120203 295 NEWTON
MA 02468 1 1   900000.00 3 20120321 296 LAFAYETTE CA 94549 1 1 1662000.00
1700000.00 3 20120207 297 SAN FRANCISCO CA 94110 3 1 840000.00 840000.00 3
20120209 298 SAN CARLOS CA 94070 1 1 855000.00 855000.00 3 20120209 299 SAN
FRANCISCO CA 94114 1 1 2995000.00 2900000.00 3 20120216 300 SAN FRANCISCO CA
94109 2 1 1200000.00 1200000.00 3 20120216 301 SAN FRANCISCO CA 94105 3 1
975000.00 975000.00 3 20120221 302 Lafayette CA 94549 1 1 1699000.00 1700000.00
3 20120228 303 SAN FRANCISCO CA 94109 4 1 1370703.00 1375000.00 3 20120221 304
NEW YORK NY 10025 4 1 1665000.00 1665000.00 3 20120404 305 Woodside CA 94062 1 1
  3100000.00 3 20120312 306 SAN RAFAEL CA 94901 7 1 2515000.00 2515000.00 3
20120225 307 PALO ALTO CA 94301 1 3 5100000.00 5100000.00 3 20120302 308 SAN
FRANCISCO CA 94115 3 1 1210000.00 1210000.00 3 20120309 309 NEWPORT BEACH CA
92625 7 1 1675000.00 1675000.00 3 20120514 310 NEW YORK NY 10011 2 1 930000.00
930000.00 3 20120403 311 NEW YORK NY 10128 2 1   2800000.00 3 20120404 312 SAN
FRANCISCO CA 94107 3 1 1262000.00 1262000.00 3 20120330 313 WESTON MA 02493 1 1
1360000.00 1375000.00 3 20120328 314 MENLO PARK CA 94025 1 1   2900000.00 3
20120411 315 CAMBRIDGE MA 02138 3 1   998000.00 3 20120416 316 SAN FRANCISCO CA
94107 3 1 1262626.00 1200000.00 3 20120405 317 RUMSON NJ 07760 1 1 1476260.00
1480000.00 3 20120417 318 BOSTON MA 02118 4 1 827500.00 830000.00 3 20120417 319
WAYLAND MA 01778 1 1 1295000.00 1250000.00 3 20120511 320 SOUTH YARMOUTH MA
02664 1 2   950000.00 3 20120503 321 BROOKLINE MA 02445 3 1 1279000.00
1280000.00 3 20120510 322 PEBBLE BEACH CA 93953 1 2 4700000.00 4700000.00 3
20120424 323 BOSTON MA 02135 15 3   1590000.00 3 20120501 324 APTOS CA 95003 7 2
  990000.00 3 20120430 325 GLENDALE CA 91207 1 1 1485000.00 1450000.00 3
20120509 326 Los Angeles CA 90024 1 1   3700000.00 3 20120514 327 PALO ALTO CA
94301 1 1   4000000.00 3 20120518 328 LAGUNA BEACH CA 92651 1 1   1200000.00 3
20120522 329 SAN DIEGO CA 92127 7 1 2150000.00 2150000.00 3 20120530 330 GLEN
ELLEN CA 95442 1 2 709000.00 720000.00 3 20120525 331 SANTA MONICA CA 90405 13 1
800000.00 800000.00 3 20120604 332 Bethesda MD 20814 1 1 1250000.00 1255000.00 3
20120330 333 Madison AL 35758 1 1   695000.00 3 20120425 334 Huntington Beach CA
92648 1 1 1650000.00 1700000.00 3 20120509 335 Seattle WA 98199 1 1 825000.00
825000.00 3 20120606 336 Carlton OR 97111 1 1   768000.00 3 20120604 337 Seattle
WA 98112 1 1 1145000.00 1145000.00 3 20120612 338 Bainbridge Island WA 98110 1 1
  1300000.00 3 20120501 339 Woodinville WA 98072 1 1 1475000.00 1475000.00 3
20120530 340 CHICAGO IL 60614 1 1 2470000.00 2470000.00 3 20120602 341 NEW YORK
NY 10016 4 1   1500000.00 3 20120216 342 WILMETTE IL 60091 1 1 685000.00
700000.00 3 20120428 343 CHICAGO IL 60613 1 1   780000.00 3 20120322 344 PARK
RIDGE IL 60068 1 1 885000.00 890000.00 3 20120525 345 Hinsdale IL 60521 1 1
1462500.00 1495000.00 3 20120329 346 KILDEER IL 60047 1 1 2200000.00 2200000.00
3 20120503 347 CHICAGO IL 60657 1 1 1284000.00 1450000.00 3 20120516 348
HIGHLAND PARK IL 60035 1 1 815000.00 820000.00 3 20120529 349 Atlanta GA 30319 1
1 1647500.00 1650000.00 3 20120419 350 AUSTIN TX 78703 1 1 1125000.00 1150000.00
3 20120611 351 HIGHLANDS RANCH CO 80126 7 1 555000.00 555000.00 3 20120523 352
BERNARDSVILLE NJ 07924 1 1 3075000.00 2900000.00 3 20120509 353 LOUDON TN 37774
7 1   1100000.00 3 20120309 354 JACKSONVILLE BEACH FL 32250 1 1   975000.00 3
20120313 355 LOS GATOS CA 95030 1 1 3040000.00 2900000.00 3 20120514 356 BOULDER
CITY NV 89005 1 2 700000.00 786000.00 3 20120604 357 NATICK MA 01760 1 1
725000.00 725000.00 3 20120508 358 HINGHAM MA 02043 1 1   950000.00 3 20120424
359 NATICK MA 01760 1 1 821450.00 830000.00 3 20120508 360 CEDAR PARK TX 78613 7
1 640000.00 640000.00 3 20120611 361 BERWYN PA 19312 1 1   1100000.00 3 20120418
362 KIRKLAND WA 98033 1 1 1580000.00 1580000.00 3 20120529 363 CAMBRIDGE MA
02138 4 1   2800000.00 3 20120227 364 MEDINA WA 98039 1 1   3100000.00 3
20120430 365 LOS ANGELES CA 90049 1 1 1315000.00 1315000.00 3 20120618 366
NEWTON MA 02459 1 1 1251058.00 1255000.00 3 20120625 367 BRENTWOOD TN 37027 7 1
  740000.00 3 20120621 368 ORLANDO FL 32804 1 1 606000.00 630000.00 3 20120608
369 Peoria AZ 85383 7 1 646800.00 700000.00 3 20120625 370 Winchester MA 01890 1
1   1400000.00 3 20120618 371 Dallas TX 75214 1 1   1060000.00 3 20120612 372
New London NC 28127 7 2 915000.00 935000.00 3 20120530

 



  129 130 131 132 133 134 135 136 137 138 139 140   Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1               0.7691 0.4609 0 0 0 2               0.8000 0.8000 0 0 0
3               0.7219 0.7219 0 0 0 4               0.5850 0.5850 0 0 0 5      
        0.8000 0.8000 0 0 0 6               0.7977 0.7977 0 0 0 7              
0.7548 0.7460 0 0 0 8               0.8000 0.8000 0 0 0 9               0.5901
0.5901 0 0 0 10               0.8000 0.8000 0 0 0 11               0.7142 0.7142
0 0 0 12               0.6000 0.6000 0 0 0 13               0.7000 0.6137 0 0 0
14               0.7985 0.7985 0 0 0 15               0.7500 0.7500 0 0 0 16    
          0.7500 0.7500 0 0 0 17               0.8000 0.8000 0 0 0 18          
    0.6170 0.6170 0 0 0 19               0.5805 0.5234 0 0 0 20              
0.6315 0.6315 0 0 0 21               0.7008 0.5486 0 0 0 22               0.7500
0.7500 0 0 0 23               0.6900 0.6900 0 0 0 24               0.7666 0.7666
0 0 0 25               0.8000 0.8000 0 0 0 26               0.8000 0.8000 0 0 0
27               0.8000 0.8000 0 0 0 28               0.6132 0.6132 0 0 0 29    
          0.4065 0.4065 0 0 0 30               0.6722 0.6722 0 0 0 31          
    0.8000 0.8000 0 0 0 32               0.7578 0.7578 0 0 0 33              
0.6108 0.6108 0 0 0 34               0.7500 0.7500 0 0 0 35               0.8000
0.8000 0 0 0 36               0.8000 0.8000 0 0 0 37               0.8000 0.8000
0 0 0 38               0.7500 0.7500 0 0 0 39               0.8000 0.8000 0 0 0
40               0.6152 0.6152 0 0 0 41               0.6500 0.6500 0 0 0 42    
          0.6137 0.6137 0 0 0 43               0.8000 0.8000 0 0 0 44          
    0.7521 0.6615 0 0 0 45               0.5600 0.5600 0 0 0 46              
0.5680 0.5680 0 0 0 47               0.5785 0.5785 0 0 0 48               0.7170
0.7170 0 0 0 49               0.7500 0.7500 0 0 0 50               0.6500 0.6500
0 0 0 51               0.8000 0.8000 0 0 0 52               0.4569 0.4569 0 0 0
53               0.7960 0.7960 0 0 0 54               0.7307 0.7307 0 0 0 55    
          0.5621 0.5621 0 0 0 56               0.7500 0.7500 0 0 0 57          
    0.7397 0.7397 0 0 0 58               0.6000 0.6000 0 0 0 59              
0.7491 0.7491 0 0 0 60               0.7358 0.7358 0 0 0 61               0.3875
0.3875 0 0 0 62               0.6712 0.4317 0 0 0 63               0.8000 0.8000
0 0 0 64               0.8000 0.8000 0 0 0 65               0.5741 0.5741 0 0 0
66               0.5803 0.5803 0 0 0 67               0.8000 0.8000 0 0 0 68    
          0.6071 0.6071 0 0 0 69               0.5695 0.5695 0 0 0 70          
    0.7912 0.7912 0 0 0 71               0.8000 0.8000 0 0 0 72              
0.5000 0.5000 0 0 0 73               0.5837 0.5837 0 0 0 74               0.8000
0.8000 0 0 0 75               0.5537 0.5537 0 0 0 76               0.7500 0.7500
0 0 0 77               0.8000 0.8000 0 0 0 78               0.5232 0.5232 0 0 0
79               0.4304 0.4304 0 0 0 80               0.6341 0.6341 0 0 0 81    
          0.4572 0.4572 0 0 0 82               0.4873 0.4873 0 0 0 83          
    0.7500 0.7500 0 0 0 84               0.6428 0.6428 0 0 0 85              
0.7500 0.7500 0 0 0 86               0.7562 0.7562 0 0 0 87               0.5250
0.5250 0 0 0 88               0.5503 0.5503 0 0 0 89               0.6304 0.6304
0 0 0 90               0.6442 0.6442 0 0 0 91               0.7000 0.7000 0 0 0
92               0.4274 0.4274 0 0 0 93               0.7125 0.7125 0 0 0 94    
          0.4118 0.4118 0 0 0 95               0.5535 0.5535 0 0 0 96          
    0.7500 0.7500 0 0 0 97               0.8000 0.8000 0 0 0 98              
0.7000 0.7000 0 0 0 99               0.7730 0.7730 0 0 0 100              
0.5065 0.5065 0 0 0 101               0.4405 0.4405 0 0 0 102              
0.5486 0.5486 0 0 0 103               0.6321 0.6321 0 0 0 104              
0.8000 0.8000 0 0 0 105               0.7066 0.7066 0 0 0 106              
0.8000 0.8000 0 0 0 107               0.7500 0.7500 0 0 0 108              
0.5940 0.5940 0 0 0 109               0.6415 0.6415 0 0 0 110              
0.7731 0.6724 0 0 0 111               0.8000 0.8000 0 0 0 112              
0.7120 0.7120 0 0 0 113               0.8000 0.8000 0 0 0 114              
0.7499 0.7499 0 0 0 115               0.7000 0.7000 0 0 0 116              
0.7000 0.7000 0 0 0 117               0.8000 0.8000 0 0 0 118              
0.7000 0.7000 0 0 0 119               0.7413 0.7413 0 0 0 120              
0.5138 0.5138 0 0 0 121               0.8000 0.8000 0 0 0 122              
0.8000 0.8000 0 0 0 123               0.8000 0.8000 0 0 0 124              
0.8000 0.8000 0 0 0 125               0.8000 0.8000 0 0 0 126              
0.6000 0.6000 0 0 0 127               0.7000 0.7000 0 0 0 128              
0.8000 0.8000 0 0 0 129               0.7500 0.7500 0 0 0 130              
0.7000 0.7000 0 0 0 131               0.5933 0.5933 0 0 0 132              
0.3598 0.2774 0 0 0 133               0.7071 0.7071 0 0 0 134              
0.6895 0.6895 0 0 0 135               0.6943 0.6943 0 0 0 136              
0.8000 0.8000 0 0 0 137               0.8000 0.8000 0 0 0 138              
0.7552 0.7552 0 0 0 139               0.7286 0.7286 0 0 0 140              
0.8000 0.8000 0 0 0 141               0.5535 0.5535 0 0 0 142              
0.8000 0.8000 0 0 0 143               0.6476 0.6476 0 0 0 144              
0.3540 0.3540 0 0 0 145               0.3750 0.3750 0 0 0 146              
0.8000 0.8000 0 0 0 147               0.5471 0.5471 0 0 0 148              
0.7000 0.7000 0 0 0 149               0.7500 0.7500 0 0 0 150              
0.6407 0.6407 0 0 0 151               0.7500 0.7500 0 0 0 152              
0.7867 0.7867 0 0 0 153               0.5866 0.5866 0 0 0 154              
0.7500 0.7500 0 0 0 155               0.8000 0.8000 0 0 0 156              
0.6000 0.6000 0 0 0 157               0.8000 0.8000 0 0 0 158              
0.6400 0.6400 0 0 0 159               0.7000 0.7000 0 0 0 160              
0.7272 0.7272 0 0 0 161               0.7500 0.7500 0 0 0 162              
0.7200 0.7200 0 0 0 163               0.8000 0.8000 0 0 0 164              
0.7500 0.7500 0 0 0 165               0.5351 0.5351 0 0 0 166              
0.6357 0.5464 0 0 0 167               0.6684 0.6684 0 0 0 168              
0.8000 0.8000 0 0 0 169               0.3738 0.3738 0 0 0 170              
0.7978 0.7978 0 0 0 171               0.4366 0.4366 0 0 0 172              
0.6489 0.6489 0 0 0 173               0.8000 0.8000 0 0 0 174              
0.3431 0.3431 0 0 0 175               0.7500 0.7500 0 0 0 176              
0.5216 0.5216 0 0 0 177               0.8000 0.8000 0 0 0 178              
0.7000 0.7000 0 0 0 179               0.5610 0.5610 0 0 0 180              
0.6250 0.6250 0 0 0 181               0.7407 0.7407 0 0 0 182              
0.6085 0.6085 0 0 0 183               0.6058 0.3917 0 0 0 184              
0.5908 0.5908 0 0 0 185               0.8000 0.8000 0 0 0 186              
0.7500 0.7500 0 0 0 187               0.8000 0.8000 0 0 0 188              
0.8000 0.8000 0 0 0 189               0.7692 0.7692 0 0 0 190              
0.7500 0.7500 0 0 0 191               0.6810 0.6810 0 0 0 192              
0.7500 0.7500 0 0 0 193               0.8000 0.8000 0 0 0 194              
0.5366 0.5366 0 0 0 195               0.5306 0.5306 0 0 0 196              
0.6700 0.6700 0 0 0 197               0.8000 0.8000 0 0 0 198              
0.8000 0.8000 0 0 0 199               0.6985 0.6985 0 0 0 200              
0.5866 0.5866 0 0 0 201               0.8000 0.8000 0 0 0 202              
0.7998 0.7998 0 0 0 203               0.7000 0.7000 0 0 0 204              
0.6542 0.6542 0 0 0 205               0.7500 0.7500 0 0 0 206              
0.8000 0.8000 0 0 0 207               0.6775 0.6775 0 0 0 208              
0.7999 0.7999 0 0 0 209               0.8000 0.8000 0 0 0 210              
0.8000 0.8000 0 0 0 211               0.7999 0.7999 0 0 0 212              
0.7961 0.7961 0 0 0 213               0.7991 0.7991 0 0 0 214              
0.7500 0.7500 0 0 0 215               0.3779 0.3779 0 0 0 216              
0.8000 0.8000 0 0 0 217               0.3225 0.3225 0 0 0 218              
0.5882 0.5882 0 0 0 219               0.7000 0.7000 0 0 0 220              
0.5217 0.5217 0 0 0 221               0.5419 0.5419 0 0 0 222              
0.6310 0.3965 0 0 0 223               0.8000 0.8000 0 0 0 224              
0.4607 0.4607 0 0 0 225               0.3723 0.3723 0 0 0 226              
0.7500 0.7500 0 0 0 227               0.6894 0.6894 0 0 0 228              
0.4000 0.4000 0 0 0 229               0.6946 0.6226 0 0 0 230              
0.3769 0.3769 0 0 0 231               0.4000 0.4000 0 0 0 232              
0.7970 0.7970 0 0 0 233               0.6233 0.6233 0 0 0 234              
0.4842 0.4842 0 0 0 235               0.7500 0.7500 0 0 0 236              
0.3448 0.3448 0 0 0 237               0.7000 0.7000 0 0 0 238              
0.7721 0.7721 0 0 0 239               0.7500 0.7500 0 0 0 240              
0.7881 0.7881 0 0 0 241               0.7500 0.7500 0 0 0 242              
0.7000 0.7000 0 0 0 243               0.6410 0.6410 0 0 0 244              
0.7500 0.7500 0 0 0 245               0.8000 0.8000 0 0 0 246              
0.7500 0.7500 0 0 0 247               0.8000 0.8000 0 0 0 248              
0.6532 0.6532 0 0 0 249               0.7600 0.7600 0 0 0 250              
0.8000 0.8000 0 0 0 251               0.7000 0.7000 0 0 0 252              
0.6896 0.6896 0 0 0 253               0.6653 0.6653 0 0 0 254              
0.7000 0.7000 0 0 0 255               0.8000 0.8000 0 0 0 256              
0.8000 0.8000 0 0 0 257               0.7999 0.7999 0 0 0 258              
0.7576 0.7576 0 0 0 259               0.6500 0.6500 0 0 0 260              
0.7499 0.7499 0 0 0 261               0.7500 0.7500 0 0 0 262              
0.7931 0.7500 0 0 0 263               0.7500 0.7500 0 0 0 264              
0.7000 0.6611 0 0 0 265               0.7600 0.7600 0 0 0 266              
0.4967 0.3634 0 0 0 267               0.7536 0.7536 0 0 0 268              
0.7287 0.4958 0 0 0 269               0.2380 0.2380 0 0 0 270              
0.6935 0.6935 0 0 0 271               0.5058 0.5058 0 0 0 272              
0.5288 0.5288 0 0 0 273               0.7848 0.7848 0 0 0 274              
0.7270 0.7270 0 0 0 275               0.8000 0.8000 0 0 0 276              
0.7600 0.7600 0 0 0 277               0.7647 0.7647 0 0 0 278              
0.6123 0.4200 0 0 0 279               0.6456 0.6456 0 0 0 280              
0.8000 0.8000 0 0 0 281               0.3090 0.3090 0 0 0 282              
0.8000 0.8000 0 0 0 283               0.6962 0.4762 0 0 0 284              
0.6611 0.4707 0 0 0 285               0.6401 0.6401 0 0 0 286              
0.7309 0.7309 0 0 0 287               0.8000 0.8000 0 0 0 288              
0.6277 0.5555 0 0 0 289               0.7114 0.6470 0 0 0 290              
0.6314 0.6314 0 0 0 291               0.8000 0.8000 0 0 0 292              
0.7500 0.7500 0 0 0 293               0.8000 0.8000 0 0 0 294              
0.8000 0.8000 0 0 0 295               0.7388 0.6833 0 0 0 296              
0.6618 0.6618 0 0 0 297               0.8000 0.8000 0 0 0 298              
0.6432 0.6432 0 0 0 299               0.3448 0.3448 0 0 0 300              
0.5833 0.5833 0 0 0 301               0.8000 0.8000 0 0 0 302              
0.7651 0.7651 0 0 0 303               0.6565 0.6565 0 0 0 304              
0.7500 0.7500 0 0 0 305               0.5322 0.5322 0 0 0 306              
0.4970 0.4970 0 0 0 307               0.6500 0.2941 0 0 0 308              
0.5867 0.5867 0 0 0 309               0.8000 0.8000 0 0 0 310              
0.8000 0.8000 0 0 0 311               0.3571 0.3571 0 0 0 312              
0.7226 0.7226 0 0 0 313               0.8000 0.8000 0 0 0 314              
0.6586 0.6241 0 0 0 315               0.6581 0.6581 0 0 0 316              
0.6666 0.6666 0 0 0 317               0.5419 0.5419 0 0 0 318              
0.8000 0.8000 0 0 0 319               0.8000 0.8000 0 0 0 320              
0.7478 0.6505 0 0 0 321               0.8000 0.8000 0 0 0 322              
0.5319 0.5319 0 0 0 323               0.6603 0.6603 0 0 0 324              
0.7424 0.7424 0 0 0 325               0.7172 0.7172 0 0 0 326              
0.5675 0.5405 0 0 0 327               0.3225 0.2725 0 0 0 328              
0.6458 0.6458 0 0 0 329               0.8000 0.8000 0 0 0 330              
0.7500 0.7500 0 0 0 331               0.7812 0.7812 0 0 0 332              
0.8000 0.8000 0 0 0 333               0.8000 0.8000 0 0 0 334              
0.7363 0.7363 0 0 0 335               0.8000 0.8000 0 0 0 336              
0.6927 0.6927 0 0 0 337               0.7423 0.7423 0 0 0 338              
0.6500 0.4961 0 0 0 339               0.7000 0.7000 0 0 0 340              
0.8000 0.8000 0 0 0 341               0.4306 0.4306 0 0 0 342              
0.8000 0.8000 0 0 0 343               0.7439 0.6179 0 0 0 344              
0.7000 0.7000 0 0 0 345               0.7500 0.7500 0 0 0 346              
0.7000 0.7000 0 0 0 347               0.8000 0.7788 0 0 0 348              
0.8000 0.8000 0 0 0 349               0.6494 0.4552 0 0 0 350              
0.8000 0.8000 0 0 0 351               0.8000 0.8000 0 0 0 352              
0.5172 0.5172 0 0 0 353               0.5854 0.5400 0 0 0 354              
0.6614 0.6614 0 0 0 355               0.5172 0.5172 0 0 0 356              
0.7500 0.7500 0 0 0 357               0.8000 0.8000 0 0 0 358              
0.5651 0.5651 0 0 0 359               0.7200 0.7200 0 0 0 360              
0.8000 0.8000 0 0 0 361               0.6363 0.6363 0 0 0 362              
0.6329 0.6329 0 0 0 363               0.6187 0.6187 0 0 0 364              
0.2290 0.1967 0 0 0 365               0.8000 0.8000 0 0 0 366              
0.7999 0.7999 0 0 0 367               0.7806 0.7806 0 0 0 368              
0.8000 0.8000 0 0 0 369               0.8000 0.8000 0 0 0 370              
0.6878 0.6878 0 0 0 371               0.7138 0.7138 0 0 0 372              
0.6500 0.6500 0 0 0

 



  141 142 143 144 145 146 147 148 149 150   MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
            36                     37                     38                    
39                     40                     41                     42        
            43                     44                     45                    
46                     47                     48                     49        
            50                     51                     52                    
53                     54                     55                     56        
            57                     58                     59                    
60                     61                     62                     63        
            64                     65                     66                    
67                     68                     69                     70        
            71                     72                     73                    
74                     75                     76                     77        
            78                     79                     80                    
81                     82                     83                     84        
            85                     86                     87                    
88                     89                     90                     91        
            92                     93                     94                    
95                     96                     97                     98        
            99                     100                     101                  
  102                     103                     104                     105  
                  106                     107                     108          
          109                     110                     111                  
  112                     113                     114                     115  
                  116                     117                     118          
          119                     120                     121                  
  122                     123                     124                     125  
                  126                     127                     128          
          129                     130                     131                  
  132                     133                     134                     135  
                  136                     137                     138          
          139                     140                     141                  
  142                     143                     144                     145  
                  146                     147                     148          
          149                     150                     151                  
  152                     153                     154                     155  
                  156                     157                     158          
          159                     160                     161                  
  162                     163                     164                     165  
                  166                     167                     168          
          169                     170                     171                  
  172                     173                     174                     175  
                  176                     177                     178          
          179                     180                     181                  
  182                     183                     184                     185  
                  186                     187                     188          
          189                     190                     191                  
  192                     193                     194                     195  
                  196                     197                     198          
          199                     200                     201                  
  202                     203                     204                     205  
                  206                     207                     208          
          209                     210                     211                  
  212                     213                     214                     215  
                  216                     217                     218          
          219                     220                     221                  
  222                     223                     224                     225  
                  226                     227                     228          
          229                     230                     231                  
  232                     233                     234                     235  
                  236                     237                     238          
          239                     240                     241                  
  242                     243                     244                     245  
                  246                     247                     248          
          249                     250                     251                  
  252                     253                     254                     255  
                  256                     257                     258          
          259                     260                     261                  
  262                     263                     264                     265  
                  266                     267                     268          
          269                     270                     271                  
  272                     273                     274                     275  
                  276                     277                     278          
          279                     280                     281                  
  282                     283                     284                     285  
                  286                     287                     288          
          289                     290                     291                  
  292                     293                     294                     295  
                  296                     297                     298          
          299                     300                     301                  
  302                     303             6/1/2012 0 0 0.044 304                
    305                     306                     307                     308
                    309                     310                     311        
            312                     313                     314                
    315                     316                     317                     318
                    319                     320                     321        
            322                     323                     324                
    325                     326                     327                     328
                    329                     330                     331        
            332                     333                     334                
    335                     336                     337                     338
                    339                     340                     341        
            342                     343                     344                
    345                     346                     347                     348
                    349                     350                     351        
            352                     353                     354                
    355                     356                     357                     358
                    359                     360                     361        
            362                     363                     364                
    365                     366                     367                     368
                    369                     370                     371        
            372                    

 



  151 152 153 154 155 156 157 158 159 160   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
        23 2                   26 3                   7 4                   8 5
                  8.2 6                   16.5 7                   21.2 8      
            15 9                   3 10                   20 11                
  20 12                   0 13                   0 14                   33 15  
                6 16                   0.8 17                   14 18          
        19 19                   11 20                   15 21                  
2 22                   17 23                   11 24                   11 25    
              7 26                   12 27                   6 28              
    25 29                   8 30                   10 31                   13 32
                  20 33                   3 34                   10 35          
        22 36                   8 37                   15 38                  
18 39                   0 40                   10 41                   10 42    
              25 43                   20 44                   20 45            
      28 46                   43 47                   0 48                   0
49                   27 50                   3.25 51                   10 52    
              10 53                   10 54                   10 55            
      32 56                   8 57                   34 58                   20
59                   23 60                   14 61                   22 62      
            18 63                   8 64                   20 65                
  20 66                   21 67                   14 68                   13 69
                  7 70                   7 71                   20 72          
        21 73                   11.5 74                   16 75                
  15 76                   17 77                   34 78                   25 79
                  0 80                   5 81                   10 82          
        10 83                   23 84                   27 85                  
24 86                   13 87                   22 88                   13 89  
                20 90                   20 91                   7 92            
      5 93                   5.5 94                   12 95                   20
96                   15 97                   4 98                   25 99      
            22 100                   21 101                   44 102            
      3 103                   22 104                   14 105                  
35 106                   10 107                   20 108                   25
109                   34 110                   15 111                   6 112  
                30 113                   19 114                   21.5 115      
            20 116                   11 117                   14 118            
      7 119                   10 120                   29 121                  
19 122                   23 123                   18 124                   21.25
125                   2.5 126                   20 127                   4.75
128                   11 129                   3.75 130                   10 131
                  3.5 132                   10 133                   0.5 134    
              15 135                   20 136                   12 137          
        20 138                   20 139                   20 140                
  9 141                   29 142                   14 143                   11
144                   10 145                   9.25 146                   25 147
                  13 148                   5 149                   10 150      
            12 151                   16 152                   15 153            
      41 154                   20 155                   11 156                  
11 157                   5 158                   24 159                   23 160
                  15 161                   18 162                   8 163      
            22 164                   9 165                   15 166            
      17 167                   10 168                   17 169                  
2 170                   15 171                   6 172                   27 173
                  10 174                   27 175                   27 176      
            23 177                   29 178                   27 179            
      21 180                   9.25 181                   15 182                
  30 183                   12 184                   18 185                   17
186                   13 187                   0 188                   22 189  
                15 190                   18 191                   0 192        
          20 193                   0.5 194                   30 195            
      18.42 196                   7 197                   7 198                
  10 199                   6 200                   8 201                   14
202                   22 203                   10 204                   15 205  
                16 206                   11 207                   26 208        
          4 209                   5 210                   22 211                
  5 212                   14 213                   13 214                   10
215                   10 216                   14 217                   1 218  
                33 219                   10 220                   20 221        
          16.96 222                   7 223                   20 224            
      30.42 225                   11.5 226                   26 227            
      3 228                   2 229                   23 230                  
18 231                   35 232                   30 233                   32
234                   10 235                   35 236                   21 237  
                5 238                   2 239                   16 240          
        17 241                   30 242                   8 243                
  15 244                   19 245                   20 246                   31
247                   16 248                   25 249                   10 250  
                9 251                   25 252                   27 253        
          25 254                   12 255                   10 256              
    3 257                   44 258                   20 259                   10
260                   30 261                   10 262                   8 263  
                23 264                   17 265                   20 266        
          10 267                   11 268                   25 269              
    16 270                   35 271                   16 272                  
17 273                   15 274                   19 275                   11
276                   14 277                   8 278                   18 279  
                8 280                   6 281                   20 282          
        14 283                   20 284                   35 285                
  15 286                   10 287                   6 288                   16
289                   9 290                   1 291                   15 292    
              10 293                   11 294                   12 295          
        12 296                   14 297                   10 298                
  20 299                   7 300                   28 301                   27
302                   15 303 4506.85       0 0 0 1   0 304                   40
305                   4 306                   30 307                   30 308  
                5 309                   13 310                   18 311        
          10 312                   8 313                   11 314              
    26 315                   10 316                   20 317                  
10 318                   0 319                   15 320                   15 321
                  10 322                   15 323                   6 324      
            24 325                   22 326                   29 327            
      23 328                   36 329                     330                  
20 331                   20 332                   10 333                   15
334                   12 335                   20 336                   25 337  
                11 338                   11.6 339                   14.5 340    
              22.2 341                   51 342                   7 343        
          3.4 344                   9.6 345                   6.5 346          
        6 347                   34 348                   6 349                  
15 350                   19 351                   7 352                   19 353
                  0 354                   14.5 355                   23 356    
              10.5 357                   7.5 358                   24 359      
            6 360                   16 361                   4 362              
    10 363                   3 364                   30 365                   3
366                   12 367                   17 368                   16 369  
                20 370                   12 371                   19 372        
          20

 



  161 162 163 164 165 166 167   CoBrrw - Yrs at in Industry Junior Mortgage
Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower
Wage Income (Bonus) Primary Borrower
Wage Income (Commission) Co-Borrower Wage Income (Salary) 1 17 0.00 20270401
4004.00 0.00 0.00 2524.00 2 26 0.00 20420601 25003.34 0.00 0.00 0.00 3 17 0.00
20420601 7173.80 0.00 0.00 14767.00 4 15 0.00 20420701 6458.34 0.00 0.00
19212.26 5 0 0.00 20420601 15300.00 0.00 0.00 0.00 6 0 0.00 20420601 34562.00
0.00 0.00 0.00 7 0 9216.00 20420601 19167.00 0.00 0.00   8 5 0.00 20420601
21354.17 0.00 38595.25 3500.00 9 0 0.00 20420501 9342.00 0.00 0.00 0.00 10 0
0.00 20420501 12400.00 0.00 0.00 0.00 11 0 0.00 20420601 19975.00 0.00 0.00   12
  0.00 20270401 0.00 0.00 0.00 0.00 13 10 99342.00 20270301 0.00 0.00 0.00
46507.18 14 0 0.00 20420601 14583.00 0.00 0.00 0.00 15 6 0.00 20420601 15417.00
0.00 0.00 13333.00 16 0 0.00 20420401 15000.00 0.00 0.00 0.00 17 0 0.00 20420601
31567.00 0.00 0.00   18 0 0.00 20420601 18275.00 0.00 0.00 0.00 19   100000.00
20420201 23288.00 0.00 0.00 0.00 20 0 0.00 20270501 0.00 0.00 0.00   21 6
202092.00 20270501 24700.00 0.00 0.00 9935.00 22 2 0.00 20420501 15000.00 0.00
0.00 4672.00 23 10.4 0.00 20420601 18125.00 0.00 0.00 8947.00 24 0 0.00 20420701
14594.55 0.00 0.00 0.00 25   0.00 20420601 20619.67 0.00 0.00   26 21 0.00
20420701 8877.24 0.00 0.00 8250.00 27   0.00 20420701 13937.50 0.00 0.00 0.00 28
0 0.00 20420601 17309.37 8028.67 0.00 0.00 29 0 0.00 20420701 52083.33 0.00 0.00
0.00 30   0.00 20420701 0.00 0.00 23028.35 0.00 31 0 0.00 20420701 12087.33
6743.74 0.00 0.00 32 10 0.00 20420601 16654.82 0.00 0.00 6575.57 33 0 0.00
20420401 19246.83 0.00 0.00 0.00 34   0.00 20420601 17783.00 0.00 0.00   35 0
0.00 20420601 0.00 0.00 20354.84 0.00 36 10 0.00 20420601 13333.33 0.00 0.00
4732.09 37 0 0.00 20420701 13454.33 0.00 0.00 0.00 38 26 0.00 20420601 20833.33
0.00 0.00 12099.34 39 7.5 0.00 20420601 8273.11 0.00 0.00 7701.42 40   0.00
20420601 11821.33 833.33 0.00   41 22 0.00 20420601 20833.34 0.00 0.00 3973.08
42 17 0.00 20420701 31250.00 0.00 0.00 34583.33 43 20 0.00 20270301 7800.00 0.00
0.00 2824.00 44 0 107138.00 20420701 11900.00 0.00 0.00 0.00 45 28 0.00 20420601
36135.16 0.00 0.00 3000.00 46 38 0.00 20270401 29215.00 0.00 0.00 29215.00 47 5
0.00 20270501 6337.75 0.00 0.00 6048.44 48 12 0.00 20420601 19180.44 0.00 0.00
0.00 49   0.00 20420601 28455.83 0.00 0.00   50 0 0.00 20270701 2326.80 0.00
0.00 709.67 51 10 0.00 20420601 9801.92 4006.48 0.00 1538.46 52   0.00 20420701
55949.82 0.00 0.00   53 10 0.00 20420601 10656.54 0.00 0.00 15563.08 54 0 0.00
20420601 8942.96 0.00 0.00 0.00 55   0.00 20270601 15366.00 0.00 0.00   56 6
0.00 20420601 16250.00 0.00 0.00 5004.55 57   0.00 20420701 15782.16 0.00 0.00  
58 16 0.00 20420601 10517.16 0.00 0.00 2000.00 59 0 0.00 20420601 58187.33 0.00
0.00 0.00 60   0.00 20420701 23677.10 0.00 0.00   61   0.00 20420601 17180.67
0.00 0.00   62   0.00 20420601 0.00 0.00 23036.44   63   0.00 20420601 4239.24
0.00 33845.63   64   0.00 20420601 27083.34 16177.00 0.00   65 20 0.00 20420701
3145.00 0.00 0.00 0.00 66   0.00 20420701 14906.17 0.00 0.00   67 10 0.00
20420601 20297.21 0.00 0.00 1667.00 68 30 0.00 20420601 4565.59 0.00 0.00
9693.68 69 0 0.00 20420701 25954.88 0.00 0.00 0.00 70 0 0.00 20270701 29166.67
0.00 0.00 0.00 71 0 0.00 20420601 20292.50 0.00 0.00 0.00 72 0 0.00 20420601
40027.29 0.00 0.00 0.00 73 0 0.00 20420601 23201.03 0.00 0.00 0.00 74 0 0.00
20420701 9816.75 0.00 41854.41 0.00 75 0 0.00 20420701 12499.99 0.00 0.00 0.00
76   0.00 20420701 29199.67 0.00 0.00   77 0 0.00 20420701 21890.66 0.00 0.00
0.00 78 3 0.00 20420301 0.00 0.00 0.00 0.00 79 21 0.00 20420701 0.00 0.00 0.00
23750.00 80   0.00 20420701 14583.34 0.00 0.00   81 10 0.00 20420701 17333.33
0.00 0.00 12553.34 82 0 0.00 20420801 19166.66 0.00 0.00 0.00 83 0 0.00 20420701
27083.33 0.00 0.00 0.00 84   0.00 20270301 16956.00 0.00 0.00 0.00 85 0 0.00
20420601 29583.34 0.00 0.00 0.00 86 15 0.00 20420701 8333.34 0.00 0.00 4399.83
87 0 0.00 20420701 10617.25 0.00 0.00 0.00 88   0.00 20270701 54162.54 0.00 0.00
0.00 89   0.00 20420701 36000.00 0.00 0.00   90   0.00 20270501 20758.33 0.00
0.00 0.00 91   0.00 20420701 15125.00 3781.25 0.00   92 0 0.00 20420601 28917.24
13209.00 0.00 0.00 93 10 0.00 20420601 3000.00 0.00 5736.79 3653.71 94 4 0.00
20420301 349.70 0.00 0.00 14167.22 95   0.00 20420601 25062.00 0.00 0.00   96 13
0.00 20420701 14300.00 0.00 0.00 10970.32 97 6 0.00 20420301 16666.66 0.00 0.00
3837.83 98 0 0.00 20420701 32232.00 0.00 0.00 0.00 99 17 0.00 20420601 17624.53
0.00 0.00 6025.00 100   0.00 20420701 15215.45 0.00 0.00   101 44 0.00 20420801
6039.33 0.00 0.00 5065.74 102 5 0.00 20270401 39131.34 0.00 0.00 0.00 103 9 0.00
20270501 23731.46 0.00 0.00 15577.10 104 10 0.00 20420601 10850.00 0.00 0.00
9166.65 105   0.00 20420601 7130.50 0.00 0.00   106   0.00 20420701 22083.34
0.00 0.00   107   0.00 20420601 21000.00 0.00 0.00   108 0 0.00 20420601
16111.42 0.00 0.00 0.00 109 0 0.00 20420601 104633.75 0.00 0.00 0.00 110 0
74796.00 20420601 19048.30 0.00 0.00 0.00 111 5 0.00 20420701 15548.41 0.00 0.00
0.00 112 3 0.00 20420701 8782.25 0.00 0.00 4145.29 113 16 0.00 20420601 10462.20
0.00 0.00 6856.88 114 2 0.00 20420801 72910.92 0.00 0.00 0.00 115   0.00
20420601 34783.12 0.00 0.00   116 5 0.00 20420601 188439.22 0.00 0.00 0.00 117  
0.00 20420701 13665.51 0.00 0.00   118 0 0.00 20420701 0.00 0.00 22712.09 0.00
119 0 0.00 20420601 23938.09 0.00 0.00 0.00 120   0.00 20420701 25327.69 0.00
0.00 0.00 121   0.00 20420701 30083.96 0.00 0.00 0.00 122 19 0.00 20420801
17289.24 0.00 0.00 0.00 123   0.00 20420801 11647.70 5185.49 0.00 0.00 124 16
0.00 20420801 6534.42 0.00 0.00 14087.66 125 1 0.00 20420601 4761.90 0.00
2161.12 5999.99 126 12 0.00 20420601 18506.45 0.00 0.00 8030.59 127 9 0.00
20420701 12500.00 0.00 0.00 6772.21 128 0 0.00 20420601 18085.33 0.00 0.00 0.00
129   0.00 20420601 14583.34 12770.40 0.00   130 8 0.00 20420601 1131.97 0.00
0.00 5667.50 131 0 0.00 20420601 10416.67 6527.78 0.00 0.00 132 0 0.00 20270601
41667.00 0.00 16607.00 0.00 133 20 0.00 20420801 13333.34 0.00 0.00 11884.60 134
15 0.00 20420701 17020.83 0.00 0.00 7441.72 135   0.00 20420601 19600.00 0.00
0.00   136 8 0.00 20420801 14748.00 0.00 0.00 17235.00 137 0 0.00 20420601
14333.48 0.00 0.00 0.00 138 2 0.00 20420701 7301.19 0.00 0.00 5620.57 139 20
0.00 20420701 17916.66 0.00 0.00 7606.19 140 0 0.00 20420701 26960.56 0.00 0.00
0.00 141   0.00 20420701 13650.00 59416.67 0.00   142   0.00 20420601 25088.33
0.00 0.00   143   0.00 20420801 11989.29 0.00 38589.58   144   0.00 20420701
61933.00 0.00 0.00   145 0 0.00 20420701 23451.19 0.00 0.00 0.00 146   0.00
20420701 32577.84 0.00 0.00   147 0 0.00 20420601 18877.00 0.00 0.00 0.00 148  
0.00 20270601 26071.53 0.00 0.00   149 9 0.00 20420701 15416.61 0.00 0.00
11866.74 150 0 0.00 20420701 28333.37 0.00 0.00 0.00 151   0.00 20420701
40000.00 51112.00 0.00   152   0.00 20420701 11432.76 0.00 0.00 0.00 153 0 0.00
20270401 21750.00 0.00 21885.45 0.00 154   0.00 20420701 42079.36 0.00 0.00 0.00
155 14 0.00 20420801 11960.00 0.00 0.00 2458.00 156 0 0.00 20420701 38333.33
0.00 0.00 0.00 157 17 0.00 20420701 7916.68 0.00 0.00 6432.37 158   0.00
20420601 67329.96 0.00 0.00   159   0.00 20420601 11676.45 0.00 0.00   160 0
0.00 20420601 22916.68 0.00 0.00 0.00 161 18 0.00 20420701 15358.74 0.00 0.00
8605.20 162   0.00 20420601 16825.88 0.00 0.00   163   0.00 20420701 24166.67
0.00 0.00 0.00 164   0.00 20270401 62500.00 0.00 0.00 0.00 165 10 0.00 20420601
8916.66 0.00 0.00 12083.34 166 17 123205.00 20420601 15895.01 0.00 0.00 16665.00
167   0.00 20270601 24613.37 0.00 0.00   168   0.00 20420701 48039.00 0.00 0.00
0.00 169 2 0.00 20420701 0.00 0.00 0.00 0.00 170   0.00 20420701 13911.58 0.00
0.00 0.00 171   0.00 20270401 70833.33 0.00 0.00 0.00 172 0 0.00 20420601
28245.50 0.00 0.00 0.00 173 12 0.00 20420701 10891.00 0.00 0.00 8333.34 174 27
0.00 20270501 8365.08 0.00 0.00 4961.89 175   0.00 20420701 40384.62 0.00 0.00
0.00 176   0.00 20420201 11950.00 2693.34 0.00   177   0.00 20420701 17499.99
0.00 0.00   178 20 0.00 20420601 27500.02 0.00 0.00 0.00 179   0.00 20270701
25321.34 0.00 0.00   180 0 0.00 20420701 14791.66 0.00 0.00 0.00 181   0.00
20270601 30333.33 0.00 0.00   182 0 0.00 20261201 72454.00 0.00 0.00 0.00 183 12
500000.00 20270301 32121.00 0.00 0.00 1500.01 184 15 0.00 20270301 12371.00 0.00
0.00 9252.00 185 0 0.00 20420701 37626.00 0.00 0.00 0.00 186   0.00 20420701
39550.00 0.00 0.00   187 17 0.00 20411101 5656.00 0.00 0.00 0.00 188 11 0.00
20420701 47452.22 0.00 0.00 5283.33 189   0.00 20420801 31875.00 10444.00 0.00
0.00 190 12 0.00 20420601 20980.27 0.00 0.00 5921.95 191 0 0.00 20420601 1621.00
0.00 0.00 889.00 192 10.25 0.00 20420701 53301.03 0.00 0.00 34888.95 193 6 0.00
20420701 14583.40 0.00 0.00 4591.60 194   0.00 20270101 16666.66 15614.25 0.00  
195   0.00 20261201 109270.73 0.00 0.00 0.00 196 13 0.00 20420601 5134.08
9266.43 0.00 4167.50 197 1 0.00 20420601 10000.00 25948.83 0.00 4060.55 198  
0.00 20420701 9053.68 2416.17 0.00   199   0.00 20420601 14871.83 0.00 0.00  
200   0.00 20420601 23043.00 0.00 0.00   201 0 0.00 20420601 11737.80 0.00 0.00
0.00 202 22 0.00 20420701 3565.00 0.00 0.00 13353.68 203 0 0.00 20420601
50198.24 0.00 0.00 0.00 204   0.00 20420701 32274.00 0.00 0.00   205 14 0.00
20420701 12195.68 0.00 0.00 10366.00 206 12 0.00 20420701 6753.79 0.00 0.00
12188.85 207 27 0.00 20420601 13651.29 0.00 0.00 6817.90 208 16 0.00 20420601
7749.63 0.00 0.00 3618.53 209 3 0.00 20420601 10666.67 0.00 0.00 7498.40 210  
0.00 20420601 30071.00 0.00 0.00   211 2 0.00 20420601 25712.79 0.00 0.00 0.00
212 0 0.00 20420601 14889.00 0.00 0.00 0.00 213 0 0.00 20420601 21281.42 0.00
0.00 0.00 214 0 0.00 20420701 81419.25 0.00 0.00 0.00 215 0 0.00 20420601
2917.00 0.00 50625.89 0.00 216 0 0.00 20420801 18945.19 0.00 0.00 0.00 217  
0.00 20261201 59208.42 0.00 0.00   218   0.00 20261201 173156.00 0.00 0.00   219
  0.00 20270201 263340.00 0.00 0.00   220 0 0.00 20261201 57083.33 0.00 0.00
0.00 221   0.00 20270101 95250.00 0.00 0.00 0.00 222 0 305861.00 20270301
27500.00 0.00 0.00 0.00 223 13 0.00 20270301 10000.00 0.00 0.00 22570.90 224 0
0.00 20270101 18166.68 6351.96 0.00 0.00 225 0 0.00 20270401 46500.00 0.00 0.00
0.00 226 26 0.00 20420301 3987.00 0.00 0.00 10675.00 227 3 0.00 20420301 7461.54
0.00 0.00 2411.40 228   0.00 20270501 71383.56 0.00 0.00 0.00 229   0.00
20420601 8333.32 10665.24 0.00 0.00 230 0 0.00 20270701 93373.75 0.00 0.00 0.00
231 0 0.00 20420701 21335.00 0.00 0.00 0.00 232 30 0.00 20420801 9325.00 0.00
0.00 7595.17 233 0 0.00 20420801 14498.54 0.00 0.00 0.00 234 10 0.00 20420801
60159.29 0.00 0.00 11534.26 235 0 0.00 20420601 15002.00 0.00 0.00 0.00 236 33
0.00 20420701 16777.83 0.00 0.00 6875.87 237 10 0.00 20420601 9370.20 0.00 0.00
52998.00 238   0.00 20420701 21913.88 0.00 0.00   239 0 0.00 20420701 20833.33
1664.69 0.00 0.00 240   0.00 20420601 36159.66 0.00 0.00   241 2 0.00 20420801
19542.90 7376.28 0.00 0.00 242 8 0.00 20270401 40296.00 0.00 0.00 40355.00 243  
0.00 20270401 40044.42 0.00 0.00 0.00 244 0 0.00 20270601 78938.20 0.00 0.00
0.00 245 2 0.00 20420801 17429.63 0.00 0.00 0.00 246 31 0.00 20420601 41213.37
0.00 0.00 1987.18 247   0.00 20420601 21250.00 0.00 0.00   248 0 0.00 20420601
43807.99 0.00 0.00 0.00 249   0.00 20420701 17951.94 0.00 0.00 0.00 250   0.00
20420801 9604.22 1043.33 0.00 0.00 251 0 0.00 20420701 12500.00 0.00 10239.00
0.00 252 27 0.00 20420801 3000.00 0.00 0.00 35848.58 253   0.00 20420701
10333.33 1989.77 0.00   254   0.00 20420701 10416.00 27796.90 0.00 0.00 255 0
0.00 20420701 20500.00 0.00 0.00 0.00 256   0.00 20420601 19354.37 0.00 0.00  
257   0.00 20420601 82056.50 0.00 0.00   258   0.00 20420601 0.00 0.00 27361.50
  259 0 0.00 20420601 29166.67 0.00 0.00 0.00 260 30 0.00 20420701 125267.00
0.00 0.00 0.00 261 0 0.00 20420701 15067.97 0.00 0.00 0.00 262 0 50000.00
20410301 44859.00 0.00 0.00 0.00 263 5 0.00 20410701 16667.00 0.00 0.00 0.00 264
  70000.00 20420201 25000.00 0.00 0.00   265 18 0.00 20420101 16083.33 0.00 0.00
  266 9 400000.00 20420301 0.00 0.00 0.00 0.00 267   0.00 20420201 27151.00 0.00
0.00 0.00 268 15 490000.00 20420201 25570.42 0.00 0.00 10000.00 269 0 0.00
20420601 35363.34 187829.50 0.00 0.00 270 25 0.00 20420301 9605.02 0.00 0.00
8338.83 271 18 0.00 20420201 17083.00 0.00 0.00 22917.00 272 0 0.00 20420201
0.00 0.00 0.00 0.00 273 15 0.00 20420201 20000.00 0.00 0.00 12166.67 274 0 0.00
20420301 45871.00 0.00 0.00 0.00 275   0.00 20420201 0.00 0.00 0.00   276 12
0.00 20420201 14583.33 14583.33 0.00 13603.67 277   0.00 20420301 0.00 0.00 0.00
0.00 278   500000.00 20420301 0.00 0.00 0.00   279   0.00 20420301 0.00 0.00
0.00 0.00 280 3 0.00 20420401 24759.00 0.00 0.00 12000.00 281   0.00 20420301
0.00 0.00 0.00   282 4 0.00 20420401 0.00 0.00 0.00 0.00 283 20 770000.00
20420301 17500.00 0.00 0.00 17570.00 284   400000.00 20420401 98449.27 0.00 0.00
0.00 285   0.00 20420401 21500.00 0.00 0.00 0.00 286 10 0.00 20420401 0.00 0.00
0.00 0.00 287 5 0.00 20420301 9676.34 0.00 0.00 5833.00 288 5 130000.00 20420301
0.00 0.00 0.00 0.00 289 15 109500.00 20420301 26332.00 0.00 0.00 0.00 290   0.00
20420401 5738.30 0.00 0.00 1544.90 291   0.00 20420301 16666.67 0.00 0.00   292
  0.00 20420401 60504.26 0.00 0.00 0.00 293   0.00 20420301 14196.00 0.00 0.00  
294 2 0.00 20420301 0.00 0.00 0.00 0.00 295 14 50000.00 20320701 0.00 0.00 0.00
0.00 296   0.00 20420301 0.00 0.00 0.00   297 5 0.00 20420301 0.00 0.00 0.00
1548.42 298   0.00 20420301 16146.88 0.00 0.00   299 17 0.00 20420401 0.00 0.00
0.00 0.00 300 30 0.00 20420401 11666.00 0.00 0.00 13776.66 301   0.00 20420401
53125.00 0.00 0.00   302 15 0.00 20420401 0.00 0.00 0.00 0.00 303 3 0.00
20420401 0.00 0.00 0.00 5463.00 304 40 0.00 20420701 38752.25 0.00 0.00 20816.12
305   0.00 20420501 0.00 0.00 0.00   306 10 0.00 20420401 21260.00 0.00 0.00
10812.00 307 0 1815000.00 20420701 181782.00 0.00 0.00 0.00 308 9 0.00 20420401
11000.00 0.00 0.00 11656.00 309 8 0.00 20420701 0.00 0.00 0.00 0.00 310 23 0.00
20420601 0.00 0.00 0.00 0.00 311   0.00 20420601 0.00 0.00 0.00   312   0.00
20420501 0.00 0.00 0.00   313 11 0.00 20420701 0.00 0.00 0.00 0.00 314 0 0.00
20420601 31877.70 0.00 0.00 0.00 315 12 0.00 20420701 0.00 0.00 0.00 0.00 316  
0.00 20420501 15842.00 0.00 0.00   317 12 0.00 20420701 0.00 0.00 0.00 0.00 318
10 0.00 20420601 0.00 0.00 0.00 13817.00 319 0 0.00 20420701 16666.67 73859.06
0.00 0.00 320 15 92500.00 20420701 0.00 0.00 0.00 0.00 321 10 0.00 20420601 0.00
0.00 0.00 0.00 322 0 0.00 20420601 0.00 0.00 0.00 0.00 323 6 0.00 20420701
81000.00 0.00 0.00 0.00 324 24 0.00 20420701 0.00 0.00 0.00 0.00 325 15 0.00
20420701 0.00 0.00 0.00 0.00 326   0.00 20420701 0.00 0.00 0.00   327 2
200000.00 20320701 15416.66 14583.33 0.00 0.00 328   0.00 20420701 9373.60 0.00
0.00 2570.00 329 0 0.00 20420701 0.00 0.00 0.00 9570.50 330 15 0.00 20420701
0.00 0.00 0.00 0.00 331   0.00 20420801 0.00 0.00 0.00   332 10 0.00 20420701
14708.70 0.00 0.00 8377.21 333   0.00 20420801 9625.00 0.00 0.00 0.00 334   0.00
20420801 32721.15 0.00 0.00 0.00 335 0 0.00 20420801 9380.50 0.00 0.00 0.00 336
17 0.00 20270701 37960.00 0.00 0.00 2114.00 337 10 0.00 20420801 13470.00 0.00
0.00 4000.00 338 0 200000.00 20420701 17944.00 0.00 0.00 0.00 339 0 0.00
20420701 16397.00 6054.00 0.00 0.00 340 0 0.00 20420701 60201.00 0.00 0.00 0.00
341 0 0.00 20420601 8406.00 0.00 0.00 0.00 342 0 0.00 20420601 13656.00 0.00
0.00 0.00 343 0 42551.00 20420601 18900.00 0.00 0.00 0.00 344 0 0.00 20420701
11250.00 2045.00 0.00 0.00 345 20.8 0.00 20420601 15229.00 0.00 0.00 7480.00 346
0 0.00 20420701 62520.00 0.00 0.00 0.00 347 0 27200.00 20420701 46095.00 0.00
0.00 0.00 348 0 0.00 20420701 23333.00 0.00 0.00 0.00 349 12 320000.00 20420601
15600.00 3999.00 0.00 12153.00 350   0.00 20420801 24292.00 0.00 0.00 0.00 351  
0.00 20420801 19166.00 0.00 0.00 0.00 352 0 0.00 20270701 275428.00 0.00 0.00
0.00 353 0 28397.00 20420701 0.00 0.00 0.00 0.00 354 21.4 0.00 20420701 -242.00
0.00 0.00 15312.50 355 0 0.00 20420701 41667.00 0.00 0.00 0.00 356 0 0.00
20420701 27750.00 0.00 0.00 0.00 357 6.8 0.00 20420701 5464.00 0.00 0.00
13226.00 358 0 0.00 20270701 23333.00 9452.00 0.00 0.00 359 0 0.00 20420701
15315.00 0.00 0.00 0.00 360 0 0.00 20420701 12045.00 0.00 0.00 0.00 361 6 0.00
20420701 3750.00 0.00 0.00 8500.00 362   0.00 20420701 68750.00 0.00 0.00   363
3 0.00 20320701 15833.00 7916.67 0.00 15833.00 364   100000.00 20420601 0.00
0.00 0.00 0.00 365   0.00 20420801 0.00 0.00 0.00 0.00 366   0.00 20420801
21416.00 0.00 0.00 0.00 367 2 0.00 20420801 13445.75 0.00 0.00 0.00 368   0.00
20420801 13782.24 0.00 0.00 0.00 369   0.00 20420801 15617.42 13322.08 0.00  
370 12.5 0.00 20420801 17859.13 0.00 0.00 19416.67 371   0.00 20420701 20861.17
0.00 0.00 0.00 372   0.00 20420701 20082.40 0.00 0.00  

 



  168 169 170 171 172   Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income
(Commission) Originator Doc Code RWT Income Verification RWT Asset Verification
1 0.00 0.00 Full Two Years Two Months 2 0.00 0.00 Full Two Years Two Months 3
0.00 0.00 Full Two Years Two Months 4 0.00 0.00 Full Two Years Two Months 5 0.00
0.00 Full Two Years Two Months 6 0.00 0.00 Full Two Years Two Months 7     Full
Two Years Two Months 8 0.00 0.00 Full Two Years Two Months 9 0.00 0.00 Full Two
Years Two Months 10 0.00 0.00 Full Two Years Two Months 11     Full Two Years
Two Months 12 0.00 0.00 Full Two Years Two Months 13 0.00 0.00 Full Two Years
Two Months 14 0.00 0.00 Full Two Years Two Months 15 0.00 0.00 Full Two Years
Two Months 16 0.00 0.00 Full Two Years Two Months 17     Full Two Years Two
Months 18 0.00 0.00 Full Two Years Two Months 19 0.00 0.00 Full Two Years Two
Months 20     Full Two Years Two Months 21 0.00 0.00 Full Two Years Two Months
22 0.00 0.00 Full Two Years Two Months 23 0.00 0.00 Full Two Years Two Months 24
0.00 0.00 Full Two Years Two Months 25     Full Two Years Two Months 26 0.00
0.00 Full Two Years Two Months 27 0.00 0.00 Full Two Years Two Months 28 0.00
0.00 Full Two Years Two Months 29 0.00 0.00 Full Two Years Two Months 30 0.00
0.00 Full Two Years Two Months 31 0.00 0.00 Full Two Years Two Months 32 0.00
0.00 Full Two Years Two Months 33 0.00 0.00 Full Two Years Two Months 34    
Full Two Years Two Months 35 0.00 0.00 Full Two Years Two Months 36 0.00 0.00
Full Two Years Two Months 37 0.00 0.00 Full Two Years Two Months 38 0.00 0.00
Full Two Years Two Months 39 0.00 0.00 Full Two Years Two Months 40     Full Two
Years Two Months 41 0.00 0.00 Full Two Years Two Months 42 0.00 0.00 Full Two
Years Two Months 43 0.00 0.00 Full Two Years Two Months 44 0.00 0.00 Full Two
Years Two Months 45 0.00 0.00 Full Two Years Two Months 46 0.00 0.00 Full Two
Years Two Months 47 0.00 0.00 Full Two Years Two Months 48 0.00 0.00 Full Two
Years Two Months 49     Full Two Years Two Months 50 0.00 0.00 Full Two Years
Two Months 51 0.00 0.00 Full Two Years Two Months 52     Full Two Years Two
Months 53 0.00 0.00 Full Two Years Two Months 54 0.00 0.00 Full Two Years Two
Months 55     Full Two Years Two Months 56 0.00 0.00 Full Two Years Two Months
57     Full Two Years Two Months 58 0.00 0.00 Full Two Years Two Months 59 0.00
0.00 Full Two Years Two Months 60     Full Two Years Two Months 61     Full Two
Years Two Months 62     Full Two Years Two Months 63     Full Two Years Two
Months 64     Full Two Years Two Months 65 0.00 0.00 Full Two Years Two Months
66     Full Two Years Two Months 67 0.00 0.00 Full Two Years Two Months 68 0.00
0.00 Full Two Years Two Months 69 0.00 0.00 Full Two Years Two Months 70 0.00
0.00 Full Two Years Two Months 71 0.00 0.00 Full Two Years Two Months 72 0.00
0.00 Full Two Years Two Months 73 0.00 0.00 Full Two Years Two Months 74 0.00
0.00 Full Two Years Two Months 75 0.00 0.00 Full Two Years Two Months 76    
Full Two Years Two Months 77 0.00 0.00 Full Two Years Two Months 78 0.00 0.00
Full Two Years Two Months 79 0.00 0.00 Full Two Years Two Months 80     Full Two
Years Two Months 81 0.00 0.00 Full Two Years Two Months 82 0.00 0.00 Full Two
Years Two Months 83 0.00 0.00 Full Two Years Two Months 84 0.00 0.00 Full Two
Years Two Months 85 0.00 0.00 Full Two Years Two Months 86 0.00 0.00 Full Two
Years Two Months 87 0.00 0.00 Full Two Years Two Months 88 0.00 0.00 Full Two
Years Two Months 89     Full Two Years Two Months 90 0.00 0.00 Full Two Years
Two Months 91     Full Two Years Two Months 92 0.00 0.00 Full Two Years Two
Months 93 0.00 0.00 Full Two Years Two Months 94 2712.91 0.00 Full Two Years Two
Months 95     Full Two Years Two Months 96 0.00 0.00 Full Two Years Two Months
97 0.00 0.00 Full Two Years Two Months 98 0.00 0.00 Full Two Years Two Months 99
0.00 0.00 Full Two Years Two Months 100     Full Two Years Two Months 101 0.00
0.00 Full Two Years Two Months 102 0.00 0.00 Full Two Years Two Months 103 0.00
0.00 Full Two Years Two Months 104 0.00 0.00 Full Two Years Two Months 105    
Full Two Years Two Months 106     Full Two Years Two Months 107     Full Two
Years Two Months 108 0.00 0.00 Full Two Years Two Months 109 0.00 0.00 Full Two
Years Two Months 110 0.00 0.00 Full Two Years Two Months 111 0.00 0.00 Full Two
Years Two Months 112 0.00 0.00 Full Two Years Two Months 113 0.00 0.00 Full Two
Years Two Months 114 0.00 0.00 Full Two Years Two Months 115     Full Two Years
Two Months 116 0.00 0.00 Full Two Years Two Months 117     Full Two Years Two
Months 118 0.00 0.00 Full Two Years Two Months 119 0.00 0.00 Full Two Years Two
Months 120 0.00 0.00 Full Two Years Two Months 121 0.00 0.00 Full Two Years Two
Months 122 0.00 0.00 Full Two Years Two Months 123 0.00 0.00 Full Two Years Two
Months 124 0.00 0.00 Full Two Years Two Months 125 0.00 0.00 Full Two Years Two
Months 126 0.00 0.00 Full Two Years Two Months 127 0.00 0.00 Full Two Years Two
Months 128 0.00 0.00 Full Two Years Two Months 129     Full Two Years Two Months
130 0.00 0.00 Full Two Years Two Months 131 0.00 0.00 Full Two Years Two Months
132 0.00 0.00 Full Two Years Two Months 133 0.00 0.00 Full Two Years Two Months
134 0.00 0.00 Full Two Years Two Months 135     Full Two Years Two Months 136
0.00 0.00 Full Two Years Two Months 137 0.00 0.00 Full Two Years Two Months 138
0.00 0.00 Full Two Years Two Months 139 0.00 0.00 Full Two Years Two Months 140
0.00 0.00 Full Two Years Two Months 141     Full Two Years Two Months 142    
Full Two Years Two Months 143     Full Two Years Two Months 144     Full Two
Years Two Months 145 0.00 0.00 Full Two Years Two Months 146     Full Two Years
Two Months 147 0.00 0.00 Full Two Years Two Months 148     Full Two Years Two
Months 149 0.00 0.00 Full Two Years Two Months 150 0.00 0.00 Full Two Years Two
Months 151     Full Two Years Two Months 152 0.00 0.00 Full Two Years Two Months
153 0.00 0.00 Full Two Years Two Months 154 0.00 0.00 Full Two Years Two Months
155 0.00 0.00 Full Two Years Two Months 156 0.00 0.00 Full Two Years Two Months
157 0.00 0.00 Full Two Years Two Months 158     Full Two Years Two Months 159  
  Full Two Years Two Months 160 0.00 0.00 Full Two Years Two Months 161 0.00
0.00 Full Two Years Two Months 162     Full Two Years Two Months 163 0.00 0.00
Full Two Years Two Months 164 0.00 0.00 Full Two Years Two Months 165 1083.33
0.00 Full Two Years Two Months 166 0.00 0.00 Full Two Years Two Months 167    
Full Two Years Two Months 168 0.00 0.00 Full Two Years Two Months 169 0.00 0.00
Full Two Years Two Months 170 0.00 0.00 Full Two Years Two Months 171 0.00 0.00
Full Two Years Two Months 172 0.00 0.00 Full Two Years Two Months 173 0.00 0.00
Full Two Years Two Months 174 0.00 0.00 Full Two Years Two Months 175 0.00 0.00
Full Two Years Two Months 176     Full Two Years Two Months 177     Full Two
Years Two Months 178 0.00 0.00 Full Two Years Two Months 179     Full Two Years
Two Months 180 0.00 0.00 Full Two Years Two Months 181     Full Two Years Two
Months 182 0.00 0.00 Full Two Years Two Months 183 0.00 0.00 Full Two Years Two
Months 184 0.00 0.00 Full Two Years Two Months 185 0.00 0.00 Full Two Years Two
Months 186     Full Two Years Two Months 187 0.00 0.00 Full Two Years Two Months
188 0.00 0.00 Full Two Years Two Months 189 0.00 0.00 Full Two Years Two Months
190 0.00 0.00 Full Two Years Two Months 191 0.00 0.00 Full Two Years Two Months
192 0.00 0.00 Full Two Years Two Months 193 0.00 0.00 Full Two Years Two Months
194     Full Two Years Two Months 195 0.00 0.00 Full Two Years Two Months 196
0.00 0.00 Full Two Years Two Months 197 0.00 0.00 Full Two Years Two Months 198
    Full Two Years Two Months 199     Full Two Years Two Months 200     Full Two
Years Two Months 201 0.00 0.00 Full Two Years Two Months 202 0.00 0.00 Full Two
Years Two Months 203 0.00 0.00 Full Two Years Two Months 204     Full Two Years
Two Months 205 0.00 0.00 Full Two Years Two Months 206 0.00 0.00 Full Two Years
Two Months 207 0.00 0.00 Full Two Years Two Months 208 789.49 2366.78 Full Two
Years Two Months 209 0.00 0.00 Full Two Years Two Months 210     Full Two Years
Two Months 211 0.00 0.00 Full Two Years Two Months 212 0.00 0.00 Full Two Years
Two Months 213 0.00 0.00 Full Two Years Two Months 214 0.00 0.00 Full Two Years
Two Months 215 0.00 0.00 Full Two Years Two Months 216 0.00 0.00 Full Two Years
Two Months 217     Full Two Years Two Months 218     Full Two Years Two Months
219     Full Two Years Two Months 220 0.00 0.00 Full Two Years Two Months 221
0.00 0.00 Full Two Years Two Months 222 0.00 0.00 Full Two Years Two Months 223
0.00 0.00 Full Two Years Two Months 224 0.00 0.00 Full Two Years Two Months 225
0.00 0.00 Full Two Years Two Months 226 0.00 0.00 Full Two Years Two Months 227
0.00 0.00 Full Two Years Two Months 228 0.00 0.00 Full Two Years Two Months 229
0.00 0.00 Full Two Years Two Months 230 0.00 0.00 Full Two Years Two Months 231
0.00 0.00 Full Two Years Two Months 232 0.00 0.00 Full Two Years Two Months 233
0.00 0.00 Full Two Years Two Months 234 0.00 0.00 Full Two Years Two Months 235
0.00 0.00 Full Two Years Two Months 236 0.00 0.00 Full Two Years Two Months 237
0.00 0.00 Full Two Years Two Months 238     Full Two Years Two Months 239 0.00
0.00 Full Two Years Two Months 240     Full Two Years Two Months 241 0.00 0.00
Full Two Years Two Months 242 0.00 0.00 Full Two Years Two Months 243 0.00 0.00
Full Two Years Two Months 244 0.00 0.00 Full Two Years Two Months 245 0.00 0.00
Full Two Years Two Months 246 0.00 0.00 Full Two Years Two Months 247     Full
Two Years Two Months 248 0.00 0.00 Full Two Years Two Months 249 0.00 0.00 Full
Two Years Two Months 250 0.00 0.00 Full Two Years Two Months 251 0.00 0.00 Full
Two Years Two Months 252 0.00 0.00 Full Two Years Two Months 253     Full Two
Years Two Months 254 0.00 0.00 Full Two Years Two Months 255 0.00 0.00 Full Two
Years Two Months 256     Full Two Years Two Months 257     Full Two Years Two
Months 258     Full Two Years Two Months 259 0.00 0.00 Full Two Years Two Months
260 0.00 0.00 Full Two Years Two Months 261 0.00 0.00 Full Two Years Two Months
262 0.00 0.00 Full Two Years One Month 263 0.00 0.00 Full Two Years Two Months
264     Full Two Years Two Months 265     Full Two Years Two Months 266 0.00
0.00 Full Two Years Two Months 267 0.00 0.00 Full Two Years One Month 268 0.00
0.00 Full Two Years Two Months 269 0.00 0.00 Full Two Years Two Months 270 0.00
0.00 Full Two Years One Month 271 0.00 0.00 Full Two Years One Month 272 0.00
0.00 Full Two Years Two Months 273 0.00 0.00 Full Two Years Two Months 274 0.00
0.00 Full Two Years One Month 275     Full Two Years Two Months 276 0.00 0.00
Full Two Years Two Months 277 0.00 0.00 Full Two Years Two Months 278     Full
Two Years Two Months 279 0.00 0.00 Full Two Years One Month 280 0.00 0.00 Full
Two Years Two Months 281     Full Two Years Two Months 282 0.00 0.00 Full Two
Years Two Months 283 0.00 0.00 Full Two Years One Month 284 0.00 0.00 Full Two
Years Two Months 285 0.00 0.00 Full Two Years Two Months 286 0.00 0.00 Full Two
Years Two Months 287 0.00 0.00 Full Two Years Two Months 288 0.00 0.00 Full Two
Years Two Months 289 0.00 0.00 Full Two Years One Month 290 0.00 0.00 Full Two
Years One Month 291     Full Two Years Two Months 292 0.00 0.00 Full Two Years
Two Months 293     Full Two Years Two Months 294 0.00 0.00 Full Two Years Two
Months 295 0.00 0.00 Full Two Years Two Months 296     Full Two Years Two Months
297 0.00 0.00 Full Two Years Two Months 298     Full Two Years Two Months 299
0.00 0.00 Full Two Years One Month 300 0.00 0.00 Full Two Years One Month 301  
  Full Two Years Two Months 302 0.00 0.00 Full Two Years Two Months 303 0.00
0.00 Full Two Years One Month 304 0.00 0.00 Full Two Years One Month 305    
Full Two Years Two Months 306 0.00 0.00 Full Two Years Two Months 307 0.00 0.00
Full Two Years One Month 308 0.00 0.00 Full Two Years Two Months 309 0.00 0.00
Full Two Years Two Months 310 0.00 0.00 Full Two Years Two Months 311     Full
Two Years Two Months 312     Full Two Years Two Months 313 0.00 0.00 Full Two
Years Two Months 314 0.00 0.00 Full Two Years Two Months 315 0.00 0.00 Full Two
Years Two Months 316     Full Two Years Two Months 317 0.00 0.00 Full Two Years
Two Months 318 0.00 0.00 Full Two Years One Month 319 0.00 0.00 Full Two Years
One Month 320 0.00 0.00 Full Two Years Two Months 321 0.00 0.00 Full Two Years
Two Months 322 0.00 0.00 Full Two Years Two Months 323 0.00 0.00 Full Two Years
One Month 324 0.00 0.00 Full Two Years Two Months 325 0.00 0.00 Full Two Years
Two Months 326     Full Two Years Two Months 327 0.00 0.00 Full Two Years One
Month 328 0.00 0.00 Full Two Years Two Months 329 0.00 0.00 Full Two Years Two
Months 330 0.00 0.00 Full Two Years Two Months 331     Full Two Years Two Months
332 0.00 0.00 Full Two Years Two Months 333 0.00 0.00 Full Two Years Two Months
334 0.00 0.00 Full Two Years Two Months 335 0.00 0.00 Full Two Years Two Months
336 0.00 0.00 Full Two Years Two Months 337 0.00 0.00 Full Two Years Two Months
338 0.00 0.00 Full Two Years Two Months 339 0.00 0.00 Full Two Years Two Months
340 0.00 0.00 Full Two Years Two Months 341 0.00 0.00 Full Two Years Two Months
342 0.00 0.00 Full Two Years Two Months 343 0.00 0.00 Full Two Years Two Months
344 0.00 0.00 Full Two Years Two Months 345 0.00 0.00 Full Two Years Two Months
346 0.00 0.00 Full Two Years Two Months 347 0.00 0.00 Full Two Years Two Months
348 0.00 0.00 Full Two Years Two Months 349 0.00 0.00 Full Two Years Two Months
350 0.00 0.00 Full Two Years Two Months 351 0.00 0.00 Full Two Years Two Months
352 0.00 0.00 Full Two Years Two Months 353 0.00 0.00 Full Two Years Two Months
354 5042.00 0.00 Full Two Years Two Months 355 0.00 0.00 Full Two Years Two
Months 356 0.00 0.00 Full Two Years Two Months 357 0.00 0.00 Full Two Years Two
Months 358 0.00 0.00 Full Two Years Two Months 359 0.00 0.00 Full Two Years Two
Months 360 0.00 0.00 Full Two Years Two Months 361 0.00 0.00 Full Two Years Two
Months 362     Full Two Years Two Months 363 7847.33 0.00 Full Two Years One
Month 364 0.00 0.00 Full Two Years Two Months 365 0.00 0.00 Full Two Years Two
Months 366 0.00 0.00 Full Two Years Two Months 367 0.00 0.00 Full Two Years Two
Months 368 0.00 0.00 Full Two Years Two Months 369     Full Two Years Two Months
370 0.00 0.00 Full Two Years Two Months 371 0.00 0.00 Full Two Years Two Months
372     Full Two Years Two Months

 



 

 

 



MERSID Organization 1002338 First Republic 1000312 Wintrust Mortgage A Division
of Barrington Bank & Trust Co 1000324 Shore Financial Services, Inc. 1000536
Prime Lending 1001770 Cornerstone 1008498 Flagstar Bank, F.S.B. 1000383
RRAC/Cenlar 1000200 PHH 9999999 Other



 



 

 

 

ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 



 